Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
DATED AS OF SEPTEMBER 21, 2011
AMONG
VML US FINANCE LLC,
as the Borrower,
VENETIAN MACAU LIMITED,
as the Company,
THE LENDERS LISTED HEREIN,
as Lenders,
GOLDMAN SACHS (ASIA) L.L.C., GOLDMAN SACHS LENDING PARTNERS LLC,
BANK OF AMERICA, N.A., BANK OF CHINA LIMITED, MACAU BRANCH, BARCLAYS
CAPITAL, BNP PARIBAS HONG KONG BRANCH, CITIGROUP GLOBAL MARKETS ASIA
LIMITED, CITIBANK, N.A., HONG KONG BRANCH, COMMERZBANK AG, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE SECURITIES (USA)
LLC, CREDIT SUISSE AG, SINGAPORE BRANCH, INDUSTRIAL AND COMMERCIAL
BANK OF CHINA (MACAU) LIMITED, ING CAPITAL L.L.C., ING BANK N.V., SINGAPORE
BRANCH, SUMITOMO MITSUI BANKING CORPORATION, UBS SECURITIES LLC and
UNITED OVERSEAS BANK LIMITED,
as Global Coordinators, Co-Syndication Agents and Bookrunners,
BANCO NACIONAL ULTRAMARINO, S.A., DBS BANK LTD., OVERSEA-CHINESE
BANKING CORPORATION LIMITED, THE BANK OF NOVA SCOTIA and
WING LUNG BANK LTD., MACAU BRANCH,
as Lead Arrangers,
and
BANK OF CHINA LIMITED, MACAU BRANCH,
as Administrative Agent,

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Definitions
    2  
 
       
1.1 Certain Defined Terms
    2  
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
    68  
1.3 Other Definitional Provisions and Rules of Construction
    68  
1.4 Exchange Rates
    69  
 
       
Section 2. Amounts and Terms of Commitments and Loans
    69  
 
       
2.1 Commitments; Making of Loans; the Register; Notes
    69  
2.2 Interest on the Loans
    74  
2.3 Fees
    78  
2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments
    79  
2.5 Use of Proceeds
    87  
2.6 Special Provisions Governing Eurodollar Rate Loans and HIBOR Rate Loans
    88  
2.7 Increased Costs; Taxes; Capital Adequacy
    91  
2.8 Obligation of Lenders to Mitigate
    95  
2.9 Incremental Facilities
    96  
2.10 Swing Line Loans
    98  
2.11 Refinancing Amendments
    100  
2.12 Defaulting Lender
    101  
2.13 Removal of Defaulting Lender
    102  
 
       
Section 3. Letters of Credit
    103  
 
       
3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein
    103  
3.2 Letter of Credit Fees
    106  
3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit
    106  
3.4 Obligations Absolute
    109  
3.5 Indemnification; Nature of Issuing Lenders’ Duties
    110  
3.6 Increased Costs and Taxes Relating to Letters of Credit
    111  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 4. Conditions to Credit Extensions
    112  
 
       
4.1 Conditions to the Occurrence of the Closing Date
    112  
4.2 Additional Conditions to Loans on or after the Closing Date
    121  
4.3 Conditions to Letters of Credit
    123  
 
       
Section 5. Representations and Warranties
    123  
 
       
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
    123  
5.2 Authorization of Borrowing, etc
    124  
5.3 Financial Condition and Financial Plan
    125  
5.4 No Material Adverse Change; No Default
    126  
5.5 Title to Properties; Liens; Real Property
    126  
5.6 Litigation; Adverse Facts
    127  
5.7 Payment of Taxes
    128  
5.8 Performance of Agreements; Materially Adverse Agreements; Material Contracts
    128  
5.9 Governmental Regulation
    128  
5.10 Securities Activities
    129  
5.11 Employee Benefit Plans
    129  
5.12 No Fees or Commissions
    130  
5.13 Environmental Protection
    130  
5.14 Employee Matters; Acts of God
    131  
5.15 Solvency
    131  
5.16 Matters Relating to Collateral
    131  
5.17 Sufficiency of Interests, Project Documents and Permits
    132  
5.18 Excluded Subsidiaries
    133  
5.19 Accuracy of Information
    133  
5.20 Leasehold Title to the Sites
    133  
5.21 Specified Proceedings
    133  
5.22 Gaming Uses
    134  
 
       
Section 6. Affirmative Covenants
    134  
 
       
6.1 Financial Statements and Other Reports
    134  
6.2 Corporate Existence, etc
    141  
6.3 Payment of Taxes and Claims; Tax Consolidation
    142  
6.4 Maintenance of Properties; Insurance; Application of Net Loss Proceeds
    142  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
6.5 Inspection; Lender Meeting
    143  
6.6 Compliance with Laws, etc.; Permits
    143  
6.7 Environmental Covenant
    144  
6.8 Material Contracts
    146  
6.9 Discharge of Liens
    147  
6.10 Further Assurances
    148  
6.11 Future Subsidiaries or Restricted Subsidiaries
    151  
6.12 [Reserved]
    152  
6.13 Interest Rate Protection
    153  
6.14 Actions Regarding Additional Development Excluded Subsidiaries
    153  
6.15 Intercompany Contribution Agreement
    154  
 
       
Section 7. Borrower’s Negative Covenants
    154  
 
       
7.1 Indebtedness
    154  
7.2 Liens and Related Matters
    159  
7.3 Investments; Joint Ventures; Formation of Subsidiaries
    161  
7.4 Contingent Obligations
    165  
7.5 Restricted Payments
    166  
7.6 Financial Covenants
    168  
7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions
    169  
7.8 Sales and Lease-Backs
    173  
7.9 Sale or Discount of Receivables
    173  
7.10 Transactions with Shareholders and Affiliates
    174  
7.11 Disposal of Subsidiary Stock
    177  
7.12 Conduct of Business
    177  
7.13 Certain Restrictions on Amending Certain Documents
    178  
7.14 Consolidated Capital Expenditures
    179  
7.15 Casino and Gaming Restrictions
    180  
7.16 Fiscal Year
    180  
7.17 Excluded Subsidiaries
    180  
7.18 Horizontal Properties
    183  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 8. Events of Default
    183  
 
       
8.1 Failure to Make Payments When Due
    183  
8.2 Default under Other Indebtedness or Contingent Obligations
    184  
8.3 Breach of Certain Covenants
    184  
8.4 Breach of Warranty
    184  
8.5 Other Defaults Under Loan Documents
    185  
8.6 Involuntary Bankruptcy; Appointment of Receiver, etc
    185  
8.7 Voluntary Bankruptcy; Appointment of Receiver, etc
    185  
8.8 Judgments and Attachments
    186  
8.9 Dissolution
    186  
8.10 Employee Benefit Plans
    186  
8.11 Change of Control
    186  
8.12 Failure of Loan Documents; Repudiation of Obligations
    186  
8.13 Default Under or Termination of Project Documents
    187  
8.14 Default Under or Termination of Permits
    188  
8.15 [Reserved]
    188  
8.16 Conforming Parent L/C
    188  
8.17 Expropriation; Change in Law
    189  
8.18 Loss of Concessions
    189  
8.19 Loss of Performance Bond or Guaranty
    191  
8.20 Loss of Leasehold Title
    192  
8.21 Abandonment
    192  
 
       
Section 9. Agents and Arrangers
    193  
 
       
9.1 Appointment
    193  
9.2 Powers and Duties; General Immunity
    194  
9.3 Representations and Warranties; No Responsibility for Appraisal of Credit
Worthiness
    196  
9.4 Right to Indemnity
    197  
9.5 Successor Administrative Agent and Swing Line Lender
    197  
9.6 Collateral Documents and Guaranty
    198  
9.7 Intercreditor Agreements
    199  
9.8 [Reserved]
    199  
9.9 The Co-Syndication Agents
    199  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 10. Miscellaneous
    200  
 
       
10.1 Assignments and Participations in Loans
    200  
10.2 Expenses
    208  
10.3 Indemnity
    208  
10.4 Set-Off; Security Interest in Deposit Accounts
    210  
10.5 Ratable Sharing
    210  
10.6 Amendments and Waivers
    211  
10.7 Borrower’s Obligations
    213  
10.8 Independence of Covenants
    214  
10.9 Notices
    214  
10.10 Survival of Representations, Warranties and Agreements
    215  
10.11 Failure or Indulgence Not Waiver; Remedies Cumulative
    215  
10.12 Marshalling; Payments Set Aside
    216  
10.13 Severability
    216  
10.14 Obligations Several; Independent Nature of Lenders’ Rights
    216  
10.15 Headings
    216  
10.16 Applicable Law
    216  
10.17 Successors and Assigns
    217  
10.18 Consent to Jurisdiction and Service of Process
    217  
10.19 Waiver of Jury Trial
    218  
10.20 Confidentiality
    219  
10.21 Usury Savings Clause
    219  
10.22 Counterparts; Effectiveness
    220  
10.23 USA Patriot Act
    220  
10.24 Electronic Execution of Assignments
    220  
10.25 Judgment Currency
    221  
10.26 English
    221  
10.27 Gaming Authorities
    221  
10.28 No Fiduciary Duty
    222  

 

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
1A
  Permitted Banks
1B
  Closing FX Rates
2.1
  Lenders’ Commitments, Pro Rata Shares
5.1A
  Jurisdiction of Organizations
5.1C
  Form and Ownership of the Company
5.1D
  Subsidiaries of the Company
5.2
  Governmental Consents
5.5
  Property and Material Leases
5.6
  Litigation
5.7
  Taxes
5.8
  Material Contracts
5.11
  Employee Benefit Plans
5.12
  Fees & Commissions
5.13
  Environmental Matters
5.16B
  Required Recordations
5.17B
  Permits
5.18
  Excluded Subsidiaries
7.1
  Existing Indebtedness
7.2
  Liens Existing on the Closing Date
7.3
  Investments Existing on the Closing Date
7.7
  Leases Existing on the Closing Date
7.10(xix)
  Affiliate Transactions
7.10(xxiv)
  FX Transactions
7.17
  Terms of Gaming Contracts
10.9
  Notices

 

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
A-1
  Form of Term Note
A-2
  Form of Revolving Note
A-3
  Form of Swing Line Note
B-1
  Form of Borrowing Notice
B-2
  Form of Issuance Notice
B-3
  Form of Conversion/Continuation Notice
C-1
  Form of Closing Certificate
C-2
  Form of Compliance Certificate
C-3
  Form of Financial Condition Certificate
D-1
  Form of Assignment Agreement
D-2
  Form of Joinder Agreement
E-1-I
  Form of Floating Charge (Company)
E-1-II
  Form of Floating Charge (Cotai Subsidiary)
E-1-III
  Form of Floating Charge (VOL)
E-2
  Form of Security Agreement
E-3-I
  Form of Macau Collateral Account Agreement (Borrower)
E-3-II
  Form of Macau Collateral Account Agreement (Each Loan Party)
E-4
  Form of Deposit Account Control Agreement
E-5
  Form of Pledge Over Intellectual Property
E-6-I
  Form of Mortgage (Company and Cotai Subsidiary)
E-6-II
  Form of Mortgage (Cotai Subsidiary)
E-6-III
  Form of Mortgage (VOL)
E-7
  Form of Pledge Over Gaming Equipment and Utensils
E-8
  Form of Assignment of Insurances
E-9
  Form of Assignment of Reinsurances
E-10-I
  Form of Assignment of Rights (Company)
E-10-II
  Form of Assignment of Rights (Other Loan Party)
E-11
  Form of Land Security Assignment
E-12
  Form of Livranças
E-13
  Form of Livranças Side Letter
E-14-I
  Form of Power of Attorney (Company)
E-14-II
  Form of Power of Attorney (Cotai Subsidiary)
E-14-III
  Form of Power of Attorney (Cotai Subsidiary)
E-14-IV
  Form of Power of Attorney (VOL)
E-15-I
  Form of Hong Kong Collateral Account Agreement
E-15-II
  [Reserved]
F
  Form of Guaranty
G
  Form of Insurance Advisor’s Closing Date Certificate
H-1
  Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
H-2
  Form of Opinion of Sá Carneiro & Pinheiro Torres
H-3
  Form of Opinion of Allen & Overy
H-4
  Form of Opinion of Walkers
I
  [Reserved]
J
  Form of IP License
K-1
  Gaming Concession Consent

 

 



--------------------------------------------------------------------------------



 



     
K-2
  Land Concessions Consent
L-1
  Form of Subordination Agreement
L-2
  Form of Subordinated Intercompany Note
M
  [Reserved]
N
  Form of Collateral Agency Agreement
O
  Insurance Requirements
P
  Cotai Plan
Q
  Schedule of Security Filings
R
  Form of Subordination and Non-Disturbance Agreement
S
  Form of Intercompany Contribution Agreement
T
  Outline of Auction Mechanics
U
  Form of Auction Certificate
V
  Form of First Lien Intercreditor Agreement
W
  Form of Second Lien Intercreditor Agreement
X
  Form of VOL Casino Hotel Resort Project Construction Progress Report

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT is dated as of September 21, 2011 and entered into by and
among VML US FINANCE LLC a Delaware limited liability company (the “Borrower”),
VENETIAN MACAU LIMITED, a Macau corporation (the “Company”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to
herein as a “Lender” and collectively as the “Lenders”), BANK OF CHINA LIMITED,
MACAU BRANCH (“BOC”), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), GOLDMAN SACHS (ASIA) L.L.C. (“GSA”), GOLDMAN SACHS
LENDING PARTNERS LLC (“GSLP”, and together with GSA, “Goldman”), BANK OF
AMERICA, N.A. (“BofAML”), BOC, BARCLAYS CAPITAL, the investment banking division
of BARCLAYS BANK PLC (“Barclays Capital”), BNP PARIBAS HONG KONG BRANCH
(“BNPP”), CITIGROUP GLOBAL MARKETS ASIA LIMITED (“CGMAL”), CITIBANK, N.A., HONG
KONG BRANCH (“Citi N.A.”, and together with CGMAL, “Citi”), COMMERZBANK AG
(“Commerzbank AG”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”),
CREDIT SUISSE SECURITIES (USA) LLC (“CS Securities”), CREDIT SUISSE AG,
SINGAPORE BRANCH (“CS Singapore”, and together with CS Securities, “CS”),
INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED (“ICBC”), ING CAPITAL
L.L.C. and ING BANK N.V., SINGAPORE BRANCH (collectively, “ING”), SUMITOMO
MITSUI BANKING CORPORATION (“SMBC”), UBS SECURITIES LLC (“UBS”) and UNITED
OVERSEAS BANK LIMITED (“UOB”) as global coordinators and bookrunners for the
Term Loan Facility and Revolving Credit Facility (in such capacity, the “Global
Coordinators”) and as co-syndication agents for the Term Loan Lenders and
Revolving Loan Lenders (in such capacity, the “Co-Syndication Agents”) and BANCO
NACIONAL ULTRAMARINO, S.A. (“BNU”), DBS BANK LTD. (“DBS”), OVERSEA-CHINESE
BANKING CORPORATION LIMITED (“OCBC”), THE BANK OF NOVA SCOTIA (“BNS”) and WING
LUNG BANK LTD., MACAU BRANCH (“Wing Lung”) as lead arrangers for the Term Loan
Facility and Revolving Credit Facility (in such capacity, the “Lead Arrangers”,
and together with the Global Coordinators, the “Arrangers”).
R E C I T A L S
WHEREAS, the Company currently owns and operates the Sands Macao Casino pursuant
to the Gaming Concession Contract (such capitalized terms and other capitalized
terms used in these recitals have the meanings given in subsection 1.1 of this
Agreement);
WHEREAS, the Cotai Subsidiary currently owns (a) the Venetian Macao Overall
Project (other than the associated casino which is owned by the Company) and
(b) the Four Seasons Macao Overall Project, in each case on land leased from
Macau SAR pursuant to the Venetian Macao Land Concession Contract;
WHEREAS, the Cotai Subsidiary (a) operates the Venetian Macao Overall Project
(other than the associated casino and gaming space which is operated by the
Company pursuant to the Gaming Concession Contract) and (b) has entered into the
Four Seasons Macao Operation, Maintenance and Management Agreement pursuant to
which Four Seasons Hotels and Resorts, Inc. operates, maintains and manages the
Four Seasons Macao Overall Project (other than the associated gaming areas
located therein which are operated, maintained and managed by the Company
pursuant to the Gaming Concession Contract);

 

1



--------------------------------------------------------------------------------



 



WHEREAS, VOL intends to design, develop, construct and own the VOL Casino Hotel
Resort Project (other than the associated casino and gaming space which is to be
operated, maintained and managed by the Company pursuant to the Gaming
Concession Contract) on land leased from Macau SAR pursuant to the VOL Land
Concession Contract;
WHEREAS, the Borrower and the Company desire to enter into this Agreement in
order to provide the Borrower with the Facilities such that the proceeds thereof
can be utilized in accordance with and subject to the conditions set forth
herein to (a) consummate the Refinancing and Investments described in clause
(i) of the definition of “VOL Investment” on the Closing Date, (b) pay on the
Closing Date fees and expenses incurred in connection with the establishment of
this Agreement and the other transactions related hereto, and (c) provide funds
for working capital and general corporate purposes of the Loan Parties,
including to make Investments described in clause (ii) of the definition of “VOL
Investment”;
WHEREAS, the Borrower desires that the Lenders and the Issuing Lenders extend
the senior secured credit facilities described herein on the terms and
conditions set forth herein for the purposes set forth herein; and
WHEREAS, the Lenders and the Issuing Lenders are willing, on the terms and
subject to the conditions hereinafter set forth, to extend the Commitments and
make Loans to the Borrower and issue (or participate in) Letters of Credit.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Definitions.
1.1 Certain Defined Terms.
The following terms used in this Agreement shall have the following meanings:
“Abandon” means (i) the suspension or interruption of construction of the VOL
Casino Hotel Resort Project for more than 90 days unless such suspension or
interruption is accepted by the government of Macau SAR pursuant to clause
14.1(3) of the VOL Land Concession Contract or otherwise, (ii) the affirmative
announcement by VOL, the Company, SCL or any of their Subsidiaries of its
intention to permanently cease all or substantially all site construction
activities with respect to the VOL Casino Hotel Resort Project, (iii) the
termination by VOL, the Company, SCL or any of their Subsidiaries of any
contracts or other agreements material to the development or construction of the
VOL Hotel Casino Resort Project without replacement of such contract or
agreement within 90 days of such termination, which termination (taking into
account any potential replacement of such contracts) makes it impracticable to
complete the development and construction of the VOL Hotel Casino Resort Project
within the time period set forth in the VOL Land Concession Contract (after
taking into account Clauses 5 and 14.1(3) of the VOL Land Concession Contract)
or (iv) VOL, the Company, SCL or any of their Subsidiaries sells, disposes or
otherwise transfers any assets material to the development,

 

2



--------------------------------------------------------------------------------



 



construction, operation or maintenance of the VOL Hotel Casino Resort Project
without replacement of such asset within 90 days of such sale, disposition or
other transfer, which sale, disposition or other transfer (taking into account
any potential replacement of such asset) makes it impracticable to complete the
development and construction of the VOL Hotel Casino Resort Project within the
time period set forth in the VOL Land Concession Contract (after taking into
account Clause 5 of the VOL Land Concession Contract); provided that (1) the
foregoing clause (i) shall be deemed appropriately amended to reflect any
amendment to clause 14.1(3) of the VOL Land Concession Contract, and (2) in the
case of the foregoing clauses (iii) and (iv), the Company may provide a
certificate certifying that the replacement of such contract, agreement or
asset, as applicable, is not necessary to the completion of the VOL Hotel Casino
Resort Project in which case (x) such contract, agreement or asset shall not
need to be replaced and (y) no Event of Default shall result from the
termination, sale, disposition or other transfer, as applicable, thereof.
“Additional Development Excluded Subsidiaries” means Excluded Subsidiaries of
the Company that, directly or indirectly, own or are intended to own the
Additional Developments, including the Net Casino Cash Flow generated at the
Excluded Casino located therein.
“Additional Developments” means any casino hotel resorts, retail complexes, or
stand-alone casinos developed on properties not located within any Site, which
developments will be owned, operated and maintained (other than any portion
thereof (which may be the entirety of the development in the case of a
stand-alone casino) comprising a casino or gaming area, which shall be operated
by the Company) by Additional Development Excluded Subsidiaries and/or other
Persons that are not Loan Parties (with all costs and liabilities related to
such sites (other than the specific liabilities permitted to be incurred by the
Company in connection with its operation of the associated Excluded Casino as
set forth in subsection 6.14) to be borne exclusively by the Additional
Development Excluded Subsidiaries and/or such other Persons with no recourse to
the Loan Parties except as otherwise permitted by subsection 7.3).
“Adjusted Eurodollar Rate” means, for any Interest Period, an interest rate per
annum equal to the rate per annum obtained by dividing (and rounding upwards, if
necessary, to the nearest 1/100 of 1%) (a) (i) the rate per annum as published
by Reuters as the British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (London time) two London Business Days before the first day of such
Interest Period, (ii) if for any reason such rate does not appear on such
service or such service shall not be available, the term “Adjusted Eurodollar
Rate” shall mean the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays the British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (London time) two London Business Days prior to the first day of such
Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the arithmetic mean of the rates per
annum (rounded to the nearest 1/100 of 1%) (as supplied to the Administrative
Agent at its request) quoted by the Reference Banks to leading banks in the
London interbank market for deposits in Dollars (for delivery on the first day
of the relevant period) with maturities comparable to such period as of
approximately 11:00 A.M. (London time) two London Business Days before the first
day of such Interest Period (provided that if any Reference Bank does not notify
such a rate to the Administrative Agent for any relevant period, the Adjusted
Eurodollar Rate for such period shall be determined on the basis of the rates
notified by the other Reference Banks so long as there is at least one Reference
Bank providing such a rate), by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period. At the Borrower’s
request, the Administrative Agent will provide the Borrower with identifying
information with respect to the page, service or quotations so employed.

 

3



--------------------------------------------------------------------------------



 



“Administrative Agent” is defined in the preamble and also means and includes
any successor Administrative Agent appointed pursuant to subsection 9.5.
“Affected Lender” is defined in subsection 2.6C.
“Affected Loans” is defined in subsection 2.6C.
“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering, any Pension Plan). With respect
to any Lender, Approved Fund, or Issuing Lender, a Person shall be deemed to be
“controlled by” another Person if such other Person possesses, directly or
indirectly, power to vote 51% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors, managing
general partners or managers, as the case may be. With respect to all other
Persons, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any such other Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise; provided, however, that so long as no other Person or group of
Persons beneficially owns a majority of voting securities of such Person, the
beneficial owner of 20% or more of the voting Securities of a Person shall be
deemed to have control.
“Agent” means, individually, each of the Administrative Agent, each
Co-Syndication Agent, the Collateral Agent and each Arranger, and “Agents” means
the Administrative Agent, the Co-Syndication Agents, the Collateral Agent and
the Arrangers, collectively.
“Agent’s Fee Letter” means the fee letter, dated on or prior to the Closing
Date, among the Administrative Agent, the Collateral Agent and the Borrower.
“Aggregate Amounts Due” is defined in subsection 10.5.
“Agreement” means, on any date, this Credit Agreement dated as of the date
referred to in the preamble and as it may thereafter be amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.
“AH Transfer” is defined in subsection 7.10(xxiii).
“Alternate HK Dollar Rate” means, with respect to any period, the displayed HK
Dollar Interest Settlement Rates appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen RDF HKABHIBOR Page
with respect to overnight HK Dollar transactions, as published by Reuters as the
Hong Kong Association of Banks Interest Settlement Rate for overnight deposits
in HK Dollars, for each day (or, if such day is not a Business Day, for the next
preceding Business Day) during such period.

 

4



--------------------------------------------------------------------------------



 



“Anti-Bribery and Conflict of Interest Laws” means any applicable anti-bribery
law, anti-corruption law, conflict of interest law, or any other law, rule or
regulation of similar purpose and scope.
“Applicable Margin” means:
(1) With respect to Initial Term Loans (a) at all times until the date that is
180 days after the Closing Date, 2.25% for Eurodollar/HIBOR Rate Loans and 1.25%
for Base Rate Loans, and (b) thereafter the applicable percentage set forth
below corresponding to the relevant Consolidated Leverage Ratio:

                              Applicable Margin For   Consolidated   Applicable
Margin For Base Rate     Eurodollar Rate/HIBOR   Leverage Ratio   Term Loans    
Rate Term Loans  
 
               
Greater than 3.0:1.0
    1.25 %     2.25 %
 
               
Greater than 2.5:1.0 but less than or equal to 3.0:1.0
    1.00 %     2.00 %
 
               
Greater than 2.0:1.0 but less than or equal to 2.5:1.0
    0.75 %     1.75 %
 
               
less than or equal to 2.0:1.0
    0.50 %     1.50 %

Notwithstanding the foregoing, the Applicable Margin in respect of any Other
Loans that are term loans shall be the applicable percentages per annum provided
pursuant to the relevant Refinancing Amendment and the other documents governing
such Other Loans.
(2) With respect to Revolving Loans (including Swing Line Loans) (a) at all
times until the date that is 180 days after the Closing Date, 2.25% for
Eurodollar/HIBOR Rate Loans and 1.25% for Base Rate Loans, and (b) thereafter
the applicable percentage set forth below corresponding to the relevant
Consolidated Leverage Ratio:

                              Applicable Margin For   Consolidated   Applicable
Margin For Base Rate     Eurodollar Rate/HIBOR Rate   Leverage Ratio   Revolving
Loans     Revolving Loans  
 
               
Greater than 3.0:1.0
    1.25 %     2.25 %
 
               
Greater than 2.5:1.0 but less than or equal to 3.0:1.0
    1.00 %     2.00 %
 
               
Greater than 2.0:1.0 but less than or equal to 2.5:1.0
    0.75 %     1.75 %
 
               
less than or equal to 2.0:1.0
    0.50 %     1.50 %

 

5



--------------------------------------------------------------------------------



 



The Consolidated Leverage Ratio used to compute the Applicable Margins as set
forth in clause 1(b) and 2(b) above shall be the Consolidated Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrower to
the Administrative Agent. Changes in the Applicable Margins as set forth in such
clauses resulting from a change in the Consolidated Leverage Ratio shall become
effective upon delivery by the Borrower to the Administrative Agent of a new
Compliance Certificate pursuant to subsection 6.1(iv). If the Borrower fails to
deliver a Compliance Certificate within the time period for such delivery set
forth in subsection 6.1(iv) (the last day of such period, the “Delivery Date”),
the Applicable Margin from and including each day subsequent to the Delivery
Date but not including the date the Borrower delivers to the Administrative
Agent such Compliance Certificate shall equal the highest Applicable Margin set
forth above and from the date the Borrower delivers such Compliance Certificate
to and including the next Delivery Date, the Applicable Margin shall be based on
the Consolidated Leverage Ratio set forth in such Compliance Certificate.
“Applicable Threshold Price” means with respect to any Offer, the lowest
calculated purchase price (as calculated by the Auction Manager in consultation
with the Eligible Affiliate Purchaser) for the Term Loans, for such Offer that
will allow an Eligible Affiliate Purchaser to purchase the relevant Maximum
Offer Amount at prices not greater than the applicable Maximum Purchase Price
nor less than the applicable Minimum Purchase Price (as such terms are defined
in the applicable Offer Documents in respect of such Offer) per $1,000 stated
principal amount for such Term Loans.
“Applied Amount” is defined in subsection 2.4B(iv)(b).
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Arrangers, Agents, Lenders or
Issuing Lenders by means of electronic communications pursuant to subsection
10.9B.
“Approved Fund” means (i) a fund, trust or other entity that invests in bank
loans or (ii) relative to any Lender, any other fund, trust or other entity that
invests in bank loans in the ordinary course of business and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

6



--------------------------------------------------------------------------------



 



“Arrangers” is defined in the preamble.
“Asset Sale” means the sale by any Loan Party to any Person of (a) any of the
stock of any of such Person’s direct Subsidiaries, (b) substantially all of the
assets of any division or line of business of any Loan Party, or (c) any other
assets (whether tangible or intangible) of any Loan Party (other than
(i) inventory or goods sold in the ordinary course of business; (ii) sales,
transfers or other dispositions permitted by subsections 7.7 (ii), (iii), (iv),
(v), (vi), (vii), (ix), (x), (xi), (xii), (xiii), (xiv), (xvii), (xxi),
(xxii) or (xxv); or (iii) any other assets to the extent that the aggregate fair
market value of such assets sold by all Loan Parties during any Fiscal Year is
less than or equal to $5,000,000).
“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit D-1 annexed hereto, and solely for the purposes of assignments to any
Eligible Affiliate Purchaser pursuant to and in accordance with subsection
10.1I, an Auction Assignment Agreement.
“Assignment Effective Date” is defined in subsection 10.1B(ii).
“Assignment of Insurances” means each Assignment of Insurances, substantially in
the form of Exhibit E-8, executed by any Loan Party in favor of the Collateral
Agent.
“Assignment of Reinsurances” means each Assignment of Reinsurances,
substantially in the form of Exhibit E-9, executed by each applicable insurer in
favor of the Collateral Agent.
“Assignment of Rights” means each Assignment of Rights, substantially in the
form of Exhibit E-10-I or E-10-II, as the case may be, executed by any Loan
Party in favor of the Collateral Agent.
“Auction Assignment Agreement” means, with respect to any assignment by a Lender
to an Eligible Affiliate Purchaser pursuant to subsection 10.1I, an Auction
Assignment Agreement in the form reasonably acceptable to Borrower supplied by
the Auction Manager to the Lenders at the time the applicable Offer Document is
posted to the Lenders on IntraLinks/IntraAgency or another substantially
equivalent website.
“Auction Certificate” is defined in subsection 10.1I(i).
“Auction Loan Purchase” means any purchase of any Term Loans by an Eligible
Affiliate Purchaser, together with the simultaneous cancellation of such Term
Loans, in each case pursuant to and in accordance with the terms of subsection
10.1I.
“Auction Manager” means, with respect to any Auction Loan Purchase pursuant to
and in accordance with the terms and conditions of Section 10.1I, any of the
Arrangers or Agents (as selected by the Company) in its capacity as sub-agent
and auction manager for Administrative Agent pursuant to subsection 9.2F.

 

7



--------------------------------------------------------------------------------



 



“Auction Purchase Effective Date” is defined in subsection 10.1I(vi).
“Audit Committee” means the audit committee of the board of directors of the
Parent.
“Authorized Officer” means, relative to any Loan Party, those of its officers,
directors, attorneys, general partners or managing members (as applicable) or
those of the officers of the general partners or managing members (as
applicable) whose signatures and incumbency shall have been certified to the
Administrative Agent, the Lenders and the Issuing Lenders pursuant to subsection
4.1A.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Barclays Capital” is defined in the preamble.
“Base Capital Expenditures Amount” shall mean an amount determined according to
the following chart:

                              Base Capital Expenditures   Level   Consolidated
Leverage Ratio   Amount  
I
  3.5:1.0 or greater   $ 75,000,000  
II
  Less than 3.5:1.0 but greater than or equal to 2.0:1.0   $ 100,000,000  
III
  Less than 2.0:1.0   Unlimited  

where the Consolidated Leverage Ratio is tested as of the last day of the
preceding Fiscal Year and on the last day of each of the first, second, and
third Fiscal Quarters of such current Fiscal Year (each such test date, a “Base
Capex Determination Date” for such Fiscal Year). If in any Fiscal Year, (a) a
Level above Level I is applicable, and (b) a lower Level becomes applicable on a
subsequent Base Capex Determination Date in such Fiscal Year, and (c) the
Consolidated Capital Expenditures already made in such Fiscal Year exceed the
Base Capital Expenditures Amount permitted by the Level achieved on such
subsequent Base Capex Determination Date (or would be exceeded by a Consolidated
Capital Expenditure to be made after such subsequent Base Capex Determination
Date), the Base Capital Expenditures Amount shall not be deemed to have been
exceeded and no Potential Event of Default or Event of Default under subsection
7.14 shall be deemed to have occurred based on such expenditures (provided such
expenditures would be permitted assuming such Level was maintained throughout
the applicable Fiscal Year); provided that the no further Consolidated Capital
Expenditures may be incurred as a Base Capital Expenditures Amount (unless
incurred pursuant to an existing contractual obligation) until a higher Level
applies as determined on a subsequent Base Capex Determination Date.
“Basel II” means the “International Convergence of Capital Measurements and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004, in the form existing on the date of this
Agreement.
“Basel III” means the bank capital and liquidity standards released by the Basel
Committee in December 2010, any subsequent standards or guidelines that
supplement, clarify, or are ancillary or related thereto and any successor
thereof set forth by the Basel Committee, or as implemented by a Lender’s
prudential supervisory authority.

 

8



--------------------------------------------------------------------------------



 



“Basel Committee” means The Basel Committee on Banking Regulations and
Supervisory Practices.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate and (c) the
rate which is 1% in excess of the Adjusted Eurodollar Rate for a one-month
Interest Period.
“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
“BNPP” is defined in the preamble.
“BNS” is defined in the preamble.
“BNU” is defined in the preamble.
“BOC” is defined in the preamble.
“BofAML” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrowing Notice” means a notice substantially in the form of Exhibit B-1
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.
“Building Department” means the Land Public Works and Transportation Bureau of
Macau SAR.
“Business Day” means (a) for all purposes other than as covered by clause
(b) below, any day (it being understood that where the context is unclear, such
day shall be determined based on Eastern time) excluding Saturday, Sunday and
any day which is a legal holiday under the laws of the State of New York,
Singapore, Macau SAR or Hong Kong, or is a day on which banking institutions
located in any such state, such country or such special administrative region
are authorized or required by law or other governmental action to close,
(b) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, any
day that is a Business Day described in clause (a) above and that is also a day
for trading by and between banks in Dollar deposits in the London interbank
market, and (c) with respect to all notices, determinations, fundings and
payments in connection with the HIBOR Rate or any HIBOR Rate Loans, any day that
is a Business Day described in clause (a) above and that is also a day for
trading by and between banks in HK Dollar deposits in the Hong Kong interbank
market.
“CA-CIB” is defined in the preamble.

 

9



--------------------------------------------------------------------------------



 



“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person. For purposes of this Agreement and each other Loan Document, the amount
of a Person’s obligation under a Capital Lease shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a premium or a penalty; provided that any obligations
of a Person under a lease (whether existing now or entered into in the future)
that is not (or would not be) required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP as in effect on the
date hereof shall not be treated as Capital Lease as a result of (x) the
adoption of changes in GAAP after such date or (y) changes in the application of
GAAP after such date.
“Cash” means money, currency or a credit balance (in each case denominated in
Dollars) in a Deposit Account.
“Cash Equivalents” means (a) Dollars, HK Dollars and Patacas, (b) (i) direct
obligations of the United States (including obligations issued or held in
book-entry form on the books of the Department of the Treasury of the United
States) or obligations fully guaranteed by the United States, (ii) obligations,
debentures, notes or other evidence of indebtedness issued or guaranteed by any
other agency or instrumentality of the United States, (iii) interest-bearing
demand or time deposits (which may be represented by certificates of deposit)
issued by banks having general obligations rated (on the date of acquisition
thereof) at least “A” or the equivalent with a “stable” outlook by S&P, Moody’s
or Fitch (together with their respective successors and with any other
nationally recognized credit rating agency if neither of such corporations is
then currently rating the pertinent obligations, a “Rating Agency”) or, if not
so rated, secured at all times, in the manner and to the extent provided by law,
by collateral security in clause (i) or (ii) of this definition, of a market
value of no less than the amount of monies so invested, (iv) commercial paper
rated (on the date of acquisition thereof) at least “A-1” or “P-1” or the
equivalent with a “stable” outlook by any Rating Agency issued by any Person,
(v) repurchase obligations for underlying securities of the types described in
clause (i) or (ii) above, entered into with any commercial bank or any other
financial institution having long-term unsecured debt securities rated (on the
date of acquisition thereof) at least “A” or “A2” or the equivalent with a
“stable” outlook by any Rating Agency in connection with which such underlying
securities are held in trust or by a third-party custodian, (vi) guaranteed
investment contracts of any financial institution which has a long-term debt
rated (on the date of acquisition thereof) at least “A” or “A2” or the
equivalent with a “stable” outlook by any Rating Agency, (vii) obligations
(including both taxable and non-taxable municipal securities) issued or
guaranteed by, and any other obligations the interest on which is excluded from
income for Federal income tax purposes issued by, any state of the United States
or District of Columbia or the Commonwealth of Puerto Rico or any political
subdivision, agency, authority or instrumentality thereof, which issuer or
guarantor has (A) a short-term debt rated (on the date of acquisition thereof)
at least “A-1” or “P-1” or the equivalent with a “stable” outlook by any Rating
Agency and (B) a long-term debt rated (on the date of acquisition thereof) at
least “A” or “A2” or the equivalent with a “stable” outlook by any Rating
Agency, (viii) investment contracts of any financial institution either
(A) fully secured by (1) direct obligations of the United States,
(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States

 

10



--------------------------------------------------------------------------------



 



or (3) securities or receipts evidencing ownership interest in obligations or
special portions thereof described in clause (1) or (2), in each case guaranteed
as full faith and credit obligations of the United States, having a market value
at least equal to 102% of the amount deposited thereunder, or (B) with long-term
debt rated (on the date of acquisition thereof) at least “A” or “A2” or the
equivalent with, as of the January 31 or June 30 next preceding any date of
determination, a “stable” outlook by any Rating Agency and short-term debt rated
(on the date of acquisition thereof) at least “A-1” or “P-1” or the equivalent
with a “stable” outlook by any Rating Agency, (ix) a contract or investment
agreement with a provider or guarantor (A) which provider or guarantor is rated
(on the date of acquisition thereof) at least “A” or “A2” or the equivalent with
a “stable” outlook by any Rating Agency (provided that if a guarantor is a party
to the rating, the guaranty must be unconditional and must be confirmed in
writing prior to any assignment by the provider to any subsidiary of such
guarantor), (B) providing that monies invested shall be payable to the
Administrative Agent without condition (other than notice) and without brokerage
fee or other penalty, upon not more than two Business Days’ notice for
application when and as required or permitted under the Collateral Documents,
and (C) stating that such contract or agreement is unconditional, expressly
disclaiming any right of setoff and providing for immediate termination in the
event of insolvency of the provider and termination upon demand of the
Administrative Agent (which demand shall only be made at the direction of the
Borrower) after any payment or other covenant default by the provider, or
(x) any debt instruments of any Person which instruments are rated (on the date
of acquisition thereof) at least “A,” “A2,” “A-1” or “P-1” or the equivalent
with a “stable” outlook by any Rating Agency, provided that in each case of
clauses (i) through (x), such investments are denominated in Dollars, HK Dollars
or Patacas, as applicable, and maturing not more than 13 months from the date of
acquisition thereof; (c) investments in any money market fund which is rated (on
the date of acquisition thereof) at least “A” or “A2” or the equivalent with a
“stable” outlook by any Rating Agency; (d) investments in mutual funds sponsored
by any securities broker-dealer of recognized national standing having an
investment policy that requires substantially all the invested assets of such
fund to be invested in investments described in any one or more of the foregoing
clauses and having a rating (on the date of acquisition thereof) of at least “A”
or “A2” or the equivalent with a “stable” outlook by any Rating Agency;
(e) demand or time deposits or money market mutual funds issued by any bank or
other institution listed on Schedule 1A; (f) instruments equivalent to those
referred to in clauses (b), (c) and (d) above denominated in HK Dollars and
Patacas comparable in credit quality and customarily used by multinational
companies with operations in Macau and Hong Kong for cash management purposes;
(g) short-term investments denominated in HK Dollars or Patacas approved by the
Administrative Agent in its reasonable discretion; or (h) demand or time
deposits or money market mutual funds issued by any bank or other institution
that is reasonably acceptable to the Administrative Agent.
“Casinos” means the Four Seasons Macao Casino, the Sands Macao Casino, the
Venetian Macao Casino and the VOL Casino.
“Casino Operation Land Concession Contract” means, for any Casino Operation
Project, the land concession contract covering the Site on which the related
Other Resort Project is located (or is planned to be located).
“Casino Operation Project” means the acquisition (and subsequent ownership by
the Company via a condominium or “air parcel” structure or through ownership of
the entire casino building and related infrastructure) of the gaming and/or
showroom and/or retail space “shell”, the fit out of such shell and operation of
games of chance, showrooms and retail space in such “shell” which is located in
(or contiguous to) any Other Resort Project.

 

11



--------------------------------------------------------------------------------



 



“CGMAL” is defined in the preamble.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement by any Governmental
Instrumentality, (b) any change in any law, treaty, order, policy, rule or
regulation or in the interpretation, administration or application thereof by
any Governmental Instrumentality after the date of this Agreement or (c)
compliance by a Lender (or any of its Affiliates) with any guideline, request or
directive issued or made after the date hereof by any Governmental
Instrumentality (whether or not having the force of law). It is understood and
agreed that (i) the Dodd—Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all guidelines and directives in connection
therewith and any compliance by a Lender with any request or directive relating
thereto, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof and (ii) for the purposes of subsection 2.7C, all
requests, rules, guidelines or directives promulgated by the Bank of
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), or the United
States financial regulatory authorities, in each case pursuant to Basel III,
shall be, in each case, deemed to be a “Change in Law” regardless of the date
adopted, issued, promulgated or implemented; provided that, the implementation
of, application of or compliance with Basel II or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates, but, for the avoidance of doubt, excluding the implementation,
application or compliance with any standards or guidelines set forth in Basel
III that may be an update of Basel II) shall not be deemed a “Change in Law”.
“Change of Control” means (i) any sale, pledge or other transfer of Securities
whereby (a) SCL ceases to own (either directly or indirectly) at least 50.1% of
the common equity interests of the Company; provided that if SCL ceases to be
listed on the Hong Kong Stock Exchange or otherwise ceases to be a publicly
listed company, “Change of Control” shall also mean any sale, pledge or other
transfer of Securities whereby the Parent and/or its Affiliates cease to own,
directly or indirectly, in the aggregate at least 35% of the voting Securities
of SCL; or (b) except as with respect to mergers or consolidations into the
Company permitted by Section 7.7(vii), the Company ceases to own directly or
indirectly 100% of the equity Securities of the Borrower and each Restricted
Subsidiary (subject to applicable usufruct agreements and mandatory minority
shareholder requirements in accordance with Legal Requirements of Macau SAR)
that is not an Immaterial Subsidiary; or (ii) a “Change of Control” (or similar
term), as defined in any other instrument evidencing Indebtedness of any Loan
Party or any of their respective Restricted Subsidiaries in excess of
$100,000,000, shall occur.
“Citi” is defined in the preamble.
“Citi N.A.” is defined in the preamble.

 

12



--------------------------------------------------------------------------------



 



“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Initial Term Loan Exposure, (b) Lenders having
Initial Revolving Exposure (including the Swing Line Lender), and (c) Lenders
having New Revolving Exposure, (d) Lenders having New Term Loan Exposure of each
applicable Series and (e) Lenders having Other Loans Exposure, (ii) with respect
to Loans, each of the following classes of Loans: (a) Initial Term Loans,
(b) Initial Revolving Loans (including Swing Line Loans), (c) each Series of New
Term Loans, (d) each Series of New Revolving Loans and (e) Other Loans.
“Closing Certificate” means a certificate delivered by an authorized officer of
the Company on the Closing Date, substantially in the form of Exhibit C-1.
“Closing Date” means the date on which all conditions set forth in subsection
4.1 have been satisfied or waived.
“Closing FX Rates” means the Exchange Rates for Dollars, HK Dollars and Patacas
set forth on Schedule 1B utilized to determine the initial Revolving Loan
Commitment and Term Loan Commitment of the Revolving Loan HK Dollar Lenders, the
Revolving Loan Pataca Lenders, the Term Loan HK Dollar Lenders and the Term Loan
Pataca Lenders.
“Code” means the Internal Revenue Code of 1986, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Collateral” means all real and personal property which is subject or is
intended to become subject to the security interests or Liens granted by any of
the Collateral Documents as security for the Obligations.
“Collateral Account Agreements” means the US Collateral Account Agreement, the
Macau Collateral Account Agreements, the Hong Kong Collateral Account
Agreements, and any other collateral account agreement or charge over accounts
granting any one or more of the Secured Parties a security interest in any
account.
“Collateral Agency Agreement” means the Collateral Agency Agreement among the
Administrative Agent, the Collateral Agent and the Concession Guarantor,
attached hereto as Exhibit N.
“Collateral Agent” means BOC, in its capacity as Collateral Agent under the
Collateral Agency Agreement, and any successor Collateral Agent appointed
pursuant to the terms of the Collateral Agency Agreement.
“Collateral Documents” means the Security Agreement, the Foreign Security
Agreements, the Consents, any account control agreements entered into with the
relevant Financial Institution pursuant to Section 5.14 of the Security
Agreement or otherwise, and all other instruments or documents delivered by a
Loan Party pursuant to any of the Loan Documents in order to grant to the
Collateral Agent, on behalf of the Secured Parties, a Lien (or to perfect such
Lien) on any Collateral as security for the Obligations.
“Commercial Letter of Credit” means any letter of credit, bank guaranty or
similar instrument issued for the purpose of providing the financing payment
mechanism in connection with the purchase of any materials, goods or services by
the Company or any other Loan Party in the ordinary course of business of the
Company or any other Loan Party.

 

13



--------------------------------------------------------------------------------



 



“Commerzbank AG” is defined in the preamble.
“Commitment” means the commitment of a Lender to make Loans as set forth in
subsection 2.1A or subsection 2.9, and “Commitments” means such commitments of
all Lenders in the aggregate.
“Commitment Termination Event” means (a) the occurrence of any Event of Default
with regard to any Loan Party described in subsection 8.6 or 8.7 or (b) the
occurrence and continuance of any other Event of Default and either (i) the
declaration of all or any portion of the Loans to be due and payable, or
(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Requisite Lenders, to the Borrower that the Commitments have been
terminated.
“Company” is defined in the preamble.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-2 annexed hereto delivered to the Administrative Agent and the Lenders
by the Borrower pursuant to subsection 6.1(iv).
“Concession Guarantor” means BNU, in its capacity as guarantor pursuant to the
Land Concession Guaranty regarding the Land Concession Contracts and the Gaming
Concession Guaranty.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 27, 2011, provided to the “Coordinating Arrangers”.
“Conforming Parent L/C” means an unconditional, direct pay letter of credit
which (a) is obtained by Parent or one of its Affiliates (but not a Loan Party),
(b) either (i) has an expiration date of not less than twenty-four months or
(ii) has an expiration date of not less than twelve months with an automatic
extension of one twelve month period unless the issuer of such letter of credit
gives the Administrative Agent not less than sixty days prior written notice
that it will not renew the letter of credit for such successive term, (c) either
(i) is irrevocable or (ii) provides that the issuer will deliver not less than
sixty days prior written notice to the Administrative Agent of its intention to
revoke such letter of credit, (d) is issued by a financial institution
acceptable to the Administrative Agent in its reasonable judgment and (e) is
otherwise in form and substance acceptable to the Administrative Agent in its
reasonable judgment, provided that any such letter of credit shall only qualify
as a Conforming Parent L/C if it states that it may be drawn upon by the
Administrative Agent and applied in accordance with the terms of this Agreement
upon the occurrence of any Conforming Parent L/C Draw Event, and provided
further that neither the Company nor any other Loan Party shall have any
obligations (contingent or otherwise) in respect of any such letter of credit or
any reimbursement agreement applicable thereto.

 

14



--------------------------------------------------------------------------------



 



“Conforming Parent L/C Draw Event” shall mean, during the time that the
Conforming Parent L/C remains in full force and effect, the occurrence of any of
the following (a) an Event of Default (which is continuing as of the date of
drawing under such Conforming Parent L/C and has not been waived) set forth in
subsection 8.1, 8.2, 8.6, 8.7 or 8.13 or resulting from a breach of any of the
covenants set forth in subsection 7.6; (b) if such Conforming Parent L/C has a
maturity of less than twenty-four months, either (x) the Administrative Agent’s
receipt of notice from the issuer of the Conforming Parent L/C that such issuer
will not renew the Conforming Parent L/C or (y) the date that is five days prior
to the expiration of the Conforming Parent L/C if the Administrative Agent has
not received evidence of the renewal thereof, provided that the Administrative
Agent may not draw down on the Conforming Parent L/C under such circumstances if
and only if Parent or its Affiliates substitute cash equity in the Company in an
amount equal to the face amount of the Conforming Parent L/C in lieu of the
Conforming Parent L/C on or before the date that is five days prior to the
expiration thereof (such equity to be substituted for the withdrawn Conforming
Parent L/C in the calculation of Consolidated Adjusted EBITDA); or (c) the
Administrative Agent’s receipt of notice from the issuer of the Conforming
Parent L/C that such issuer intends to revoke, terminate or cancel the
Conforming Parent L/C, provided that the Administrative Agent may not draw down
on the Conforming Parent L/C under such circumstances if and only if Parent or
its Affiliates substitute cash equity in the Company in an amount equal to the
face amount of the Conforming Parent L/C in lieu of the Conforming Parent L/C on
or before the date that is five days prior to the revocation, termination or
cancellation thereof (such equity to be substituted for the withdrawn Conforming
Parent L/C in the calculation of Consolidated Adjusted EBITDA).
“Consents” means the Contract Consents, the Gaming Concession Consent and the
Land Concessions Consent.
“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) capitalized interest and non-cash
interest to the extent deducted in calculating Consolidated Net Income,
(d) provision for federal, state, local and foreign income or complementary tax,
franchise tax and state and similar taxes imposed in lieu of income taxes, in
each case, to the extent deducted in calculating Consolidated Net Income,
(e) total depreciation expense, to the extent deducted in calculating
Consolidated Net Income, (f) total amortization expense (including amortization
of the land premium paid pursuant to the Land Concession Contract), to the
extent deducted in calculating Consolidated Net Income, (g) non-recurring
charges and expenses taken in such period, of up to $15,000,000 in the aggregate
in any Fiscal Year, with unused amounts within such cap being usable in
succeeding periods, (h) corporate expense incurred in such period of up to
$10,000,000 in the aggregate in any Fiscal Year, (i) non-recurring expenses of
up to $10,000,000 in the aggregate in any Fiscal Year in connection with the
financing transactions contemplated herein, (j) total pre-opening and
development expenses, to the extent deducted in calculating Consolidated Net
Income consistent with the reported line item on the Company’s financial
statements, (k) royalty payments to the Company’s Affiliates under certain
intercompany intellectual property agreements to the extent that such payments
are made as a Restricted Payment pursuant to subsection 7.5 and deducted in
calculating Consolidated Net Income, (l) other non-cash items (including
non-cash corporate expenses) reducing Consolidated Net Income and (m) the amount
of any impairment loss (gain) on property and equipment, less other non-cash
items increasing Consolidated Net Income, all of the foregoing as determined on
a consolidated basis for the Loan Parties in conformity with GAAP; provided
that, any Consolidated Adjusted EBITDA

 

15



--------------------------------------------------------------------------------



 



attributable to the operation of the VOL Casino Hotel Resort Project prior to
the first anniversary of the first Quarterly Date following the VOL Casino Hotel
Resort Project Opening Date, shall be calculated on the basis of one, two or
three full Fiscal Quarters following such date, multiplied by 4, 2, or 4/3,
respectively. Any equity contributions made by the Parent or any of its
Affiliates (other than the Company or any other Loan Party) to the Borrower
and/or proceeds of Shareholder Subordinated Indebtedness incurred by the
Borrower and/or the face amount of any Conforming Parent L/C delivered to the
Administrative Agent for the benefit of the Lenders during any quarter and
during a period of fifteen days following such quarter, in an aggregate amount
for such cash equity contributions, proceeds and face amounts of Conforming
Parent L/Cs not to exceed $25,000,000 per quarter, may at the written election
of the Borrower be included in Consolidated Adjusted EBITDA for such quarter
solely for purposes of calculations under subsection 7.6; provided that the
Borrower may not include such cash equity contributions, proceeds or the face
amount of the Conforming Parent L/C, or any combination thereof, in Consolidated
Adjusted EBITDA (a) if any Conforming Parent L/C Draw Event or any Event of
Default or Potential Event of Default has occurred and is continuing at the time
such cash contribution is made or such Conforming Parent L/C is provided to the
Administrative Agent (other than, during the 15-day period following the end of
the relevant Fiscal Quarter, an Event of Default or Potential Event of Default
caused by a breach of subsection 7.6) or (b) in any event, after two consecutive
Fiscal Quarters, unless, following any exercise of such election to include any
such common equity contributions, proceeds and/or face amount of any Conforming
Parent L/C in Consolidated Adjusted EBITDA, the Borrower has thereafter been in
compliance with subsection 7.6 on a rolling four quarter basis occurring after
such election (without giving effect to any previous cash contributions,
proceeds or Conforming Parent L/C) for at least one Fiscal Quarter (any such
cash equity contribution so included in the calculation of Consolidated Adjusted
EBITDA, a “Specified Equity Contribution”). Any loans repaid with the proceeds
of a Specified Equity Contribution in the same Fiscal Quarter or
four-Fiscal-Quarter period, as the case may be, in which such cash contribution
or proceeds is counted as Consolidated Adjusted EBITDA (or cash contributed to
replace the face amount of any Conforming Parent L/C) shall not be deemed to
have been repaid for purposes of determining compliance with subsections 7.6A or
7.6B. To the extent an Excluded Subsidiary is converted to a Restricted
Subsidiary during any relevant period, Consolidated Adjusted EBITDA shall
include the Consolidated Adjusted EBITDA of such Restricted Subsidiary on a pro
forma basis since the beginning of such relevant period.
“Consolidated Capital Expenditures” means, for any period, the sum of (a) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of the Company) by the Company and
each other Loan Party during that period that, in conformity with GAAP, are
included in additions to “property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Company and each
other Loan Party plus (b) to the extent not covered by clause (a) of this
definition, any expenditures by the Company or any other Loan Party during that
period to acquire (by purchase or otherwise) the business, property or fixed
assets of any Person, or the stock or other evidence of beneficial ownership of
any Person that, as a result of such acquisition, becomes a Restricted
Subsidiary; provided, that expenditures made with Net Loss Proceeds not required
to be applied to prepay Loans pursuant to Section 2.4 or, so long as no
Potential Event of Default or Event of Default shall have occurred and be
continuing at the time of such expenditure or shall otherwise result therefrom,
made with the proceeds of equity contributions to the Company from the Parent or
SCL shall not be included in Consolidated Capital Expenditures.

 

16



--------------------------------------------------------------------------------



 



“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Company and each other Loan Party on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Company and each other Loan Party on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA (excluding any Specified Equity Contribution
received by the Borrower), plus (b) the Consolidated Working Capital Adjustment,
minus (ii) the sum, without duplication, of the amounts for such period of
(a) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings (other than the Loans) with respect to such expenditures and (z) any
sales of assets used to finance such expenditures), (b) Consolidated Interest
Expense, (c) provisions for federal, state, local and foreign income or
complementary tax, franchise tax and state and similar taxes imposed in lieu of
income taxes, in each case of the Company and each other Loan Party and payable
in cash with respect to such period, (d) cash Investments made in reliance on
and in accordance with subsection 7.3, (e) any fees, expenses and charges
incurred in connection with a financing (including any refinancing and amendment
costs) to the extent excluded from the calculation of Consolidated Net Income or
added back to Consolidated Net Income during such period in order to arrive at
Consolidated Adjusted EBITDA, (f) cash Restricted Payments made in reliance on
subsection 7.5(iv), (g) cancellation of Indebtedness income to the extent
included in Consolidated Net Income for such period, (h) non-recurring charges
and expenses to the extent added back to Consolidated Net Income in the
calculation of Consolidated Adjusted EBITDA during such period pursuant to
clauses (g) and (i) of the definition thereof; (i) any amounts included in the
determination of Consolidated Adjusted EBITDA during such period pursuant to the
proviso in the first sentence of the definition of Consolidated Adjusted EBITDA;
(j) corporate expense to the extent added back to Consolidated Net Income in the
calculation of Consolidated Adjusted EBITDA during such period pursuant to
clause (h) of the definition thereof, and (k) total pre-opening and development
expense to the extent added back to Consolidated Net Income in the calculation
of Consolidated Adjusted EBITDA; provided that no costs, expenses or other
charges related to the Excluded Casinos not permitted by this Agreement shall be
deductible from Consolidated Excess Cash Flow, (l) any non-cash items (including
non-cash corporate expenses) to the extent added back to Consolidated Net Income
in the calculation of Consolidated Adjusted EBITDA during such period pursuant
to clause (l) of the definition of Consolidated Adjusted EBITDA, (m) royalty
payments to the extent added back to Consolidated Net Income in the calculation
of Consolidated Adjusted EBITDA during such period pursuant to clause (k) of the
definition of Consolidated Adjusted EBITDA and (n) additional amounts payable
pursuant to subsection 2.7C to the extent excluded from the calculation of
Consolidated Net Income.

 

17



--------------------------------------------------------------------------------



 



“Consolidated Interest Coverage Ratio” means, as of any Quarterly Date, the
ratio computed for the period consisting of the Fiscal Quarter as to which such
Quarterly Date relates and each of the three immediately preceding full Fiscal
Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal Quarters) to
(b) the sum (for all such Fiscal Quarters or annualized as set forth in the next
sentence) of, without duplication, (i) Consolidated Net Interest Expense and
(ii) capitalized interest to the extent paid in cash during such period. For all
periods prior to the Fiscal Quarter ending December 31, 2012, Consolidated Net
Interest Expense shall be annualized and calculated on the basis of one, two or
three full Fiscal Quarters, as applicable, multiplied by 4, 2 or 4/3
respectively.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
but excluding (x) capitalized interest, (y) payment-in-kind interest and
(z) additional amounts payable by the Borrower pursuant to subsection 2.7C of
this Agreement) of the Company and each other Loan Party on a consolidated basis
with respect to all outstanding Indebtedness of the Company and each other Loan
Party (other than non-cash interest on Permitted Subordinated Indebtedness),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements, but excluding, however, amortization of debt issuance
costs and deferred financing fees including any amounts referred to in
subsection 2.3 payable to the Agents or Lenders, and any fees and expenses
payable to the Agents or Lenders in connection with this Agreement, in each
case, on or prior to the Closing Date. To the extent an Excluded Subsidiary is
converted to a Restricted Subsidiary during any relevant period, Consolidated
Interest Expense shall include the Consolidated Interest Expense of such
Restricted Subsidiary on a pro forma basis since the beginning of such relevant
period. For purposes of the foregoing, interest expense of the Company and the
other Loan Parties shall be determined after giving effect to any net payments
made (including any financing costs calculated in accordance with GAAP) or
received by such Persons with respect to Hedging Agreements, including the
effect of any interest rate cap obtained by such Person.
“Consolidated Interest Income” means, in any period, total interest income of
the Company and the Loan Parties on a consolidated basis on any Cash, Cash
Equivalents or other investments. To the extent an Excluded Subsidiary is
converted to a Restricted Subsidiary during any relevant period, Consolidated
Interest Income shall include the Consolidated Interest Income of such
Restricted Subsidiary on a pro forma basis since the beginning of such relevant
period.
“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended.

 

18



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and each other Loan Party on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP and before any
reduction in respect of preferred stock dividends; provided that there shall be
excluded, without duplication, (a) the income (or loss) of any Person (other
than a Restricted Subsidiary), except to the extent of the amount of dividends
or other distributions actually paid to the Company or any other Loan Party by
such Person during such period (but net of any applicable taxes payable in
connection therewith), (b) the income (or loss) of any Person accrued prior to
the date it is merged into or consolidated with the Company or any other Loan
Party or that Person’s assets are acquired by the Company or any other Loan
Party, (c) the income (or loss) of VOL until the first full fiscal quarter after
the VOL Casino Hotel Resort Opening Date, (d) any after-tax gains or losses
attributable to (i) Asset Sales, (ii) returned surplus assets of any Pension
Plan or (iii) the disposition of any Securities or the extinguishment of any
Indebtedness of any Loan Party, (e) all income (or loss) generated by an
Excluded Casino, (f) the effect of non-cash accounting adjustments resulting
from a change in the tax status of a flow-through tax entity to a
“C-corporation” or other entity taxed similarly, (g) any net extraordinary gains
or net extraordinary losses, and (h) amortization or charges associated with any
refinancing (including the Refinancing and Investments described in clause (i)
of the definition of “VOL Investment”), (i) any premiums, costs, amortization
and charges associated with (x) the incurrence of the Facilities and (y) any
amendments, modifications or supplements to any agreement relating to
Indebtedness (including the Loan Documents) and (j) additional amounts payable
by the Borrower pursuant to subsection 2.7C of this Agreement; provided,
further, that no effect shall be given to any non-cash minority interest in any
Loan Party permitted hereunder for purposes of computing Consolidated Net
Income.
“Consolidated Net Interest Expense” means, for any period, Consolidated Interest
Expense after deducting any Consolidated Interest Income for such period.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and each other
Loan Party (other than any Shareholder Subordinated Indebtedness and
Indebtedness and the guarantees thereof incurred pursuant to subsection
7.1(xiii)), determined on a consolidated basis in accordance with GAAP.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

19



--------------------------------------------------------------------------------



 



“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedging Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or
(ii) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.
Notwithstanding the foregoing, Contingent Obligations shall not include any
surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due or are promptly paid when due.
“Contract Consents” means the consents, executed by the applicable Loan Party
and third party, to the collateral assignment by the Loan Parties of the
Material Contracts (other than the Gaming Concession Contract, any Land
Concession Contract, or any Site 3 Agreement), as required by the terms of the
Loan Documents, substantially in the form of Schedule B to the Assignment of
Rights or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, provided that with respect to each hotel management
agreement and franchise agreement (that is a Material Contract) with a Person
that is not an Affiliate of the Borrower, SCL or the Parent, the Contract
Consent shall also be executed by the Administrative Agent and shall contain
“non-disturbance” provisions for the benefit of the manager that are reasonably
satisfactory to the Administrative Agent.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Conversion/Continuation Notice” means a notice substantially in the form of
Exhibit B-3 annexed hereto delivered to the Administrative Agent pursuant to
subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.
“Co-Syndication Agents” is defined in the preamble.
“Cotai” means the area of reclaimed land between the islands of Taipa and
Coloane in Macau SAR.

 

20



--------------------------------------------------------------------------------



 



“Cotai Plan” means the plan for the development of the Cotai Strip submitted to
Macau SAR, the current form of which as of the date hereof is set forth in the
diagram attached as Exhibit P showing the approximate placement of the land
parcels along the Cotai Strip as designated by Macau SAR, as such Plan may be
modified in a non-material manner from time to time upon notice of any such
modification to the Administrative Agent.
“Cotai Strip” means the land located at Cotai in Macau SAR.
“Cotai Strip Infrastructure Project” means the construction (at the Cotai
Subsidiary’s cost) (but not ownership, as Macau SAR will own such
infrastructure) by the Company or the Cotai Subsidiary of certain public
infrastructure (and related reclamation) at or adjacent to the Cotai Strip to
support the development of the Cotai Strip.
“Cotai Subsidiary” means Venetian Cotai Limited, a Macau corporation.
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or Other
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans or Commitments (including any
successive Credit Agreement Refinancing Indebtedness, any Other Loans and Other
Commitments, any New Term Loan Commitments, New Term Loans, New Revolving Loan
Commitments and New Revolving Loans) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt except by an amount equal to (x) interest
(including interest paid-in-kind or otherwise compounding the principal amount
of such Indebtedness) and premium (including tender premium) plus (y) upfront
fees and original issue discount, if any, plus (z) other fees and expenses or
other amounts paid, in each case with respect to or in connection with such
exchanging, extending, renewing, replacing or refinancing Indebtedness,
(ii) such Indebtedness has a maturity equal to or later than, and, except in the
case of revolving loans, a weighted average life to maturity equal to or greater
than, the Refinanced Debt at the time of such refinancing, and (iii) unless such
Credit Agreement Refinancing Indebtedness is incurred solely by means of
extending or renewing the existing Refinanced Debt without resulting in any net
proceeds, such Refinanced Debt (other than any contingent obligations not then
due and owing) shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.
“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender or (b) the issuance of any Letter of Credit, or the extension of any
expiration date of any existing Letter of Credit, by the Issuing Lender of such
Letter of Credit.
“CS” is defined in the preamble.
“CS Securities” is defined in the preamble.

 

21



--------------------------------------------------------------------------------



 



“CS Singapore” is defined in the preamble.
“DBS” is defined in the preamble.
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application (in accordance with subsection 2.12)
of any voluntary or mandatory prepayments of the Loans in accordance with the
terms of subsection 2.4B(i) or subsection 2.4B(iv) or by a combination thereof)
or such Defaulting Lender shall have paid all amounts due from it under
subsection 9.4, as the case may be, and (b) such Defaulting Lender shall have
delivered to Borrower and Administrative Agent a written reaffirmation of its
intention to honor its obligations hereunder with respect to its Commitments,
and (iii) the date on which Borrower, Administrative Agent and Requisite Lenders
waive all failures of such Defaulting Lender to fund or make payments required
hereunder in writing; and (y) with respect to any Insolvency Defaulting Lender,
the period commencing on the date such Lender became an Insolvency Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date that such Defaulting
Lender ceases to hold any portion of the Loans or Commitments.
“Defaulted Loan” means any Revolving Loan or Term Loan or portion of any
unreimbursed payment under subsection 2.10D or 3.3C not made by any Lender when
required thereunder.
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any other currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent either (i) pursuant to
Section 1.4 using the Exchange Rate at the time in effect under the provisions
of such Section 1.4 or, (ii) if explicitly specified herein, using the
applicable Closing FX Rate.

 

22



--------------------------------------------------------------------------------



 



“Dollars”, “USD” and the sign “$” mean the lawful money of the United States.
“Easement” means any easement appurtenant, easement in gross, license agreement
or other right running for the benefit of any Loan Party, any Project, or
appurtenant to any Site which benefits or burdens a Project.
“Eligible Affiliate Purchaser” means the Borrower or any of its Affiliates.
“Eligible Assignee” means (a) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a finance company, insurance company, bank or other financial institution
or fund that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business; and (iv) any other
Person which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which (other than an Eligible Affiliate Purchaser) extends
credit or buys loans in the ordinary course including insurance companies,
mutual funds and lease financing companies; (b) any Approved Fund; (c) any
Lender and any Affiliate of any Lender; and (d) an Eligible Affiliate Purchaser;
provided that, except as contemplated by subsection 10.1I and the immediately
following parenthetical, no Loan Party shall be an Eligible Assignee (it being
understood that (i) any Affiliate of the Company (but not the Company or any of
its Subsidiaries) may acquire up to 10% of the Term Loans by assignment or
otherwise (exclusive of any Term Loans acquired by the Borrower or its
Affiliates pursuant to subsection 10.1I) and (ii) any such purchases by
Affiliates of the Company, together with purchases of the Term Loans by Eligible
Affiliate Purchasers pursuant to subsection 10.1I shall not exceed an aggregate
amount equal to 20% of the Term Loans); provided further that (in the case of
clauses (i), (ii) and (iii) below) so long as no Event of Default shall have
occurred and be continuing, no (i) Person that owns or operates a casino or
other gaming operation located in Singapore, Macau SAR, the United Kingdom or
the States of Nevada, New Jersey, Pennsylvania or Michigan or any other
jurisdiction in which Parent or any of its Subsidiaries has obtained or applied
for a gaming license (or is an Affiliate of such a Person) (provided that a
passive investment constituting less than 10% of the common stock of any such
casino or other gaming operation shall not constitute ownership thereof for the
purposes of this definition), (ii) Person that owns or operates a trade show,
convention, exhibition or conference center in Singapore, Macau SAR, the United
Kingdom or Las Vegas or Clark County, Nevada, or the States of New Jersey,
Pennsylvania or Michigan, or any other jurisdiction in which the Parent or any
of its Subsidiaries owns, operates or is developing a convention, trade show,
conference center or exhibition facility (or an Affiliate of such a Person)
(provided that a passive investment constituting less than 10% of the common
stock of any such casino or trade show, convention, exhibition and conference
center facility shall not constitute ownership for the purpose of this
definition), (iii) union pension fund (provided that any intermingled fund or
managed account which has as part of its assets under management the assets of a
union pension fund shall not be disqualified from being an Eligible Assignee
hereunder so long as the manager of such fund is not controlled by a union or a
union does not own 10% or more of the assets of such fund), or (iv) Defaulting
Lender shall be an Eligible Assignee (but, for the avoidance of doubt, any
Affiliates of such Defaulting Lender that are not themselves Defaulting Lenders
shall be Eligible Assignees), and provided further that no Person denied an
approval or a license, or found unsuitable under the Nevada Gaming Laws or any
other applicable gaming laws applicable to Lenders shall be an Eligible
Assignee. Notwithstanding the

 

23



--------------------------------------------------------------------------------



 



foregoing, clauses (i) and (ii) of the second proviso of the immediately
preceding sentence shall not apply to the Arrangers; provided, however, that in
the event that the Borrower determines that any such Lender and its Affiliates
have investments of not less than, in the aggregate, 25% of (a) the voting
Securities (or any Securities that are convertible into voting Securities) of
any single casino or gaming operation in the case of clause (i), (b) the voting
Securities (or any Securities that are convertible into voting Securities) of
any single casino or trade show, convention, exhibition or conference center in
the case of clause (ii) or (c) the assets of any single union pension fund in
the case of clause (iii), then the Borrower may notify such Lender in writing of
such determination (together with reasonable evidence supporting such
determination) and thereafter, so long as the same remains the case, such Lender
and its Affiliates shall cease to be Eligible Assignees for the purpose of any
future assignments of any Loans or Commitments; provided that (x) such Lender
and its Affiliates may continue to maintain their Loans and Commitments as of
the date of receipt of such notice from the Borrower and (y) such Lender and its
Affiliates may continue to assign such Loans and Commitments to each other.
Notwithstanding the foregoing, the Borrower may in its sole and absolute
discretion waive the restrictions set forth in clauses (i), (ii) and (iii) of
the second proviso of the sentence preceding the immediately preceding sentence,
and/or the restrictions set forth in the immediately preceding sentence, as to
any Person that would otherwise be an Eligible Assignee by notifying the
Administrative Agent in writing of such waiver.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the
Company or any of its Subsidiaries or any of their respective ERISA Affiliates.
“Enforcement Notice” is defined in Section 8.
“Environmental Assessment” means, collectively (i) the Environmental Assessment
(VML), (ii) the Environmental Assessment (VOL), and (iii) any future
Environmental Assessments or Equator Principles Review Reports prepared pursuant
to the terms of this Agreement.
“Environmental Assessment (VML)” means (i) that certain Environmental Assessment
dated as of December 2005 and (ii) that certain Equator Principles Review Report
dated as of December 2005, each prepared by ERM in respect of the Projects other
than the VOL Casino Hotel Resort Project, the Cotai Strip Infrastructure Project
and Other Resort Projects.
“Environmental Assessment (VOL)” means that certain Environmental Audit Report
dated as of December 4, 2009 prepared by ERM in respect of the VOL Casino Hotel
Resort Project.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Instrumentality or any
other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to natural
resources or the environment.

 

24



--------------------------------------------------------------------------------



 



“Environmental Laws” means any and all applicable current or future statutes,
ordinances, orders, rules, regulations, binding guidance documents, judgments,
Permits, international and transnational treaties or legislation (including
without limitation, the Equator Principles (as the same exist as of the date of
this Agreement (subject to subsection 6.7A(ii)) and any other such treaties or
legislation identified as applicable in the Environmental Assessment), or any
other applicable requirements of any Government Instrumentalities relating to
(a) environmental matters, including those relating to any Hazardous
Environmental Activity, (b) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (c) occupational safety and health or
industrial hygiene, in any manner applicable to the Company or any of its
Subsidiaries or any of their Properties, including without limitation Macau
Environmental Law (Law No. 2/91/M), Law on Aquatic Property (Law No. 6/86M), the
Regulation on Noise Pollution Control (Decree Law No. 54/94/M), Regulation on
Control of and Reduction on Use of Chemicals that would affect the Ozone Layer
(Decree Law No. 62/95), Regulations on Approval for List of Ozone-Depletion
Chemical Materials (Dispatch No. 78/GM/95), Regulation on Water Supply and
Discharge in Macau (Decree Law No. 46/96/M), Regulation on Marine Pollution
(Decree Law No. 35/97/M), General Regulation regarding Public Areas
(Administrative Regulation No. 28/2004), Regulation on Solid Waste and Hygiene
in Macau City, Designation of an Environmental Protection Zone on Coloane Island
(Decree Law No. 33/81/M), Regulation on Protection of Building, Landscape and
Cultural Property (Decree Law No. 56/84/M), Regulation on Prevention of
Pollution Criminal (Macau Criminal Code approved by Decree Law No. 58/95/M),
Regime of Tobacco Prevention and Control (Law No. 5/2011), each as amended or
supplemented, any analogous present or future state or local statutes, laws, and
any regulations promulgated pursuant to any of the foregoing.
“Environmental Mitigation Plan” means (i) that certain Environmental Mitigation
Plan prepared by ERM, dated as of December 2005, and a part of the Environmental
Assessment (VML), and (ii) that certain Environmental Management Plan prepared
by ERM, dated as of November 11, 2009 and a part of the Environmental Assessment
(VOL).
“Equator Principles” means those certain principles and standards (including the
preamble, materials incorporated by reference and exhibits thereto) voluntarily
adopted by certain banks and other financial institutions, all as set forth more
fully at
www.equator-principles.com/principles.shtml, as the same exist on the date of
this Agreement, including without limitation, the following IFC guidelines,
policies and handbooks: Environmental, Health, and Safety General Guidelines
(April 30, 2007) and Environmental, Health, and Safety Guidelines for Tourism
and Hospitality Development (April 30, 2007), to the extent properly determined
to be applicable to the Project by an Environmental Assessment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

25



--------------------------------------------------------------------------------



 



“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (b) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Company or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Company or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Company or such Subsidiary and with respect to liabilities arising after such
period for which Company or such Subsidiary could be liable under the Code or
ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Company or
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Company or any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Company or any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the PBGC of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; or (k) the
conditions for imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA with respect to any Pension Plan.
“ERM” means Environmental Resources Management.

 

26



--------------------------------------------------------------------------------



 



“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Loans comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
eurocurrency liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate is determined) having a term equal to such Interest Period.
“Event of Default” is defined in Section 8.
“Event of Loss” means, with respect to any Collateral (whether a tangible or
intangible asset, or real or personal property), any of the following: (a) any
loss, destruction or damage of such property or asset; (b) any actual
condemnation, seizure or taking by exercise of the power of eminent domain or
otherwise of such property or asset, or confiscation of such property or asset
or the requisition of the use of such property or asset; or (c) any settlement
in lieu of clause (b) above.
“Excess Asset Sale Proceeds” is defined in subsection 2.4B(iii)(a).
“Excess Loss Proceeds” is defined in subsection 2.4B(iii)(b).
“Excess Termination Proceeds” is defined in subsection 2.4B(iii)(c).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Exchange Rate” shall mean the best spot rate of exchange available to the
Administrative Agent using commercially reasonable efforts as between any two
currencies on a particular date, which determination shall be conclusive absent
manifest error; provided that upon the request of the Company, the
Administrative Agent will provide the Company with appropriate documentation
demonstrating the exchange rates received by the Administrative Agent with
respect to the applicable transaction; and provided, further, however, that with
respect to the calculation of outstanding amounts (including with respect to
funding or repayment) under Swingline Loans and Letters of Credit denominated in
HK Dollars or Patacas, the reference Exchange Rate shall be determined as
follows: (a) with respect to HK Dollars, the appropriate forward HKD/USD spot
rate determined by the Administrative Agent (acting reasonably), which
determination shall be conclusive absent manifest error, and (b) with respect to
Patacas, the appropriate forward MOP/HKD spot rate determined by the
Administrative Agent (acting reasonably), which determination shall be
conclusive absent manifest error. For example, assume that on a determination
date the two-day HKD/USD forward spot rate determined by the Administrative
Agent is 7.7823, and the two-day MOP/HKD forward spot rate determined by the
Administrative Agent for that date shows MOP/HKD at 1.030. Thus the applicable
reference rate for MOP/USD would be calculated to be 7.7823 x 1.0300 = 8.0158.

 

27



--------------------------------------------------------------------------------



 



“Excluded Bank Accounts” means segregated bank accounts of the Company into
which only revenue associated with the operation of the Excluded Casinos by the
Company on behalf of the Additional Development Excluded Subsidiaries is
deposited.
“Excluded Casino” means the casino or gaming space in, or to be developed in any
Additional Development, which casino or gaming space, subject to the terms and
conditions set forth herein, will be owned and operated by the Company.
“Excluded Casino Interest” means, prior to the time any Additional Development
becomes an asset of a Loan Party in accordance with the terms hereof, the
interest of any Loan Party in the Excluded Casino, the gaming assets located
therein and, to the extent deposited in Excluded Bank Accounts, the Net Casino
Cash Flow therefrom.
“Excluded Subsidiary” means (i) Cotai Strip Lot 7 & 8 Development Limited, Cotai
Ferry Company Limited, Venetian Travel Limited, Venetian Retail Limited, Cotai
Retail Concepts Limited, Venetian Cotai Hotel Management Limited, Sands Venetian
Security Limited, and Cotai Strip Lot 2 Apart Hotel (Macau) Limited, each a
Macau corporation, (ii) Zhuhai Cotai Logistics Hotel Services Co., Ltd. and
Zhuhai Cotai Information Services Outsourcing Co., Ltd., each a wholly foreign
owned enterprise company organized under the laws of the People’s Republic of
China, (iii) Venetian Macao Finance Company, a Cayman Islands company, (iv) the
Additional Development Excluded Subsidiaries, if any, for so long as such
Subsidiaries have not been designated as Restricted Subsidiaries pursuant to the
terms hereof, (v) any Subsidiary that is designated as an Excluded Subsidiary by
the Company as provided in the next sentence, and (vi) any Subsidiary of an
Excluded Subsidiary. So long as such designation would not result in a Potential
Event of Default or Event of Default occurring and continuing, the Company may
designate any Subsidiary (including any Subsidiary acquired or formed after the
date hereof) to be an Excluded Subsidiary by providing written notice of such
designation to the Administrative Agent; provided that neither such Subsidiary
nor any of its Subsidiaries may (i) own any capital stock or Indebtedness of, or
own or hold any Lien on any property or assets of any kind of, the Company or
any Restricted Subsidiary of the Company that is not a Subsidiary of the
Subsidiary to be so designated, (ii) be liable with respect to any Contingent
Obligations for, or create, incur, assume or otherwise permit any Lien on or
with respect to any of its properties or assets of any kind to secure, any
Indebtedness of any other Person (other than another Excluded Subsidiary) or
(iii) except as contemplated by subsection 7.10(xxiii), participate, or be
expected to participate, in any material respect, in the development,
construction, operation or maintenance of any Project (other than the initial
development of a Casino Operation Project to be located within an Other Resort
Project being developed by such a Subsidiary).

 

28



--------------------------------------------------------------------------------



 



“Excluded Taxes” means (A) net income taxes and franchise taxes imposed in lieu
of net income taxes, in each case imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Instrumentality
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising from the Administrative Agent’s
or such Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (B) any taxes that would not have been imposed but for such Lender’s
failure to comply with the requirements of subsection 2.7B(iii), (C) any
withholding taxes imposed on amounts payable to a Lender at the time such Lender
becomes a party to this Agreement, except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Included Taxes pursuant to
subsection 2.7B(i) of this Agreement or (D) any taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 25, 2006 among VML US Finance LLC, as borrower, Venetian Macau Limited, as
the company, each other loan party, the Bank of Nova Scotia, as administrative
agent, Banco Nacional Ultramarino, S.A. and Sumitomo Mitsui Banking Corporation
as co-documentation agents, Goldman Sachs Credit Partners L.P., Lehman Brothers
Inc. and Citigroup Global Markets, Inc. or their respective affiliates,
collectively, as co-syndication agents, joint lead arrangers and joint
bookrunners, and each of the other agents and arrangers from time to time party
thereto and the financial institutions from time to time party thereto, as the
same has been and may be amended, amended and restated, supplemented, or
otherwise modified from time to time.
“Expiration Time” with respect to any Offer, as defined in the applicable Offer
Documents.
“Facilities” means the Term Loan Facility, the Revolving Credit Facility, any
New Term Loan Facility and any New Revolving Loan Facility.
“FATCA” means sections 1471 through 1474 of the Code and any regulations
(whether temporary or proposed) that are issued thereunder or official
governmental interpretations thereof.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letters” means (i) the Fee Letter dated July 25, 2011, among the Company
and the Arrangers, (ii) the Administrative Agent’s Fee Letter, and (iii) the
Collateral Agent’s Fee Letter.
“FF&E Deposit Loans” means any Loans the proceeds of which are applied to fund
advances or deposits with respect to assets that later become Specified FF&E.
“FF&E Documents” means the credit agreement or other similar document governing
any FF&E Facility, and any intercreditor agreement related to any FF&E Facility.

 

29



--------------------------------------------------------------------------------



 



“FF&E Facility” means any credit facility, vendor financing, mortgage financing,
purchase money obligation, capital lease or similar arrangement incurred to
finance or refinance Specified FF&E pursuant to subsection 7.1(xi), (xvi) or
7.1(xviii)(c).
“Financial Institution” means, collectively (i) any financial institution listed
on Schedule 1A, in its capacity as “Financial Institution” under a US Collateral
Account Agreement, any Hong Kong Collateral Account Agreement and any Macau
Collateral Account Agreement and (ii) any other financial institution from time
to time party to a Collateral Account Agreement.
“Financial Plan” is defined in subsection 6.1(xiii).
“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit V among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Pari Passu Secured Refinancing Debt, with such modifications thereto
as the Administrative Agent may reasonably agree.
“First Priority” means, with respect to any Lien created in any Collateral
pursuant to any Collateral Document, that such Lien is the only Lien (other than
Permitted Liens, which Liens are not senior to, or pari passu with the Liens in
favor of the Secured Parties unless specifically permitted to have a higher or
same priority in the definition of Permitted Liens or which are given such
priority by operation of law) to which such Collateral is subject.
“First Sale” is defined in subsection 7.10(xxiii).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year.
“Fitch” means Fitch, Inc., or any successor thereto, and if such Person shall
for any reason no longer perform the function of a securities rating agency,
Fitch shall be deemed to refer to any other rating agency designated by the
Borrower with the written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).
“Floating Charge” means each Floating Charge, substantially in the form of
Exhibit E-1-I, Exhibit E-1-II or Exhibit E-1-III, as applicable, executed by the
applicable Loan Party in favor of the Collateral Agent.
“Foreign Corrupt Practices Act” means the Foreign Corrupt Practices Act of 1977
(15 U.S.C. §§ 78dd-1, et seq.), as amended.
“Foreign Security Agreements” means each Mortgage, each Land Security
Assignment, each Assignment of Rights, the Pledge Over Gaming Equipment and
Utensils, each Macau Collateral Account Agreement, each Assignment of
Insurances, each Pledge over Intellectual Property Rights, each Power of
Attorney, the Livranças, the Livranças Side Letter, each Floating Charge, each
Hong Kong Collateral Account Agreement and all other instruments or documents
governed by the laws of a jurisdiction other than the United States or any
subdivision thereof, delivered by a Loan Party pursuant to any of the Loan
Documents in order to grant to the Collateral Agent, on behalf of the Secured
Parties, a Lien (or to perfect such Lien) on any Collateral as security for the
Obligations.

 

30



--------------------------------------------------------------------------------



 



“Four Seasons Macao Casino” means the operation and maintenance by the Company
of gaming areas located within the Four Seasons Macao Resort Project and the
purchase of associated gaming machines, utensils and equipment.
“Four Seasons Macao Mall” means the ownership, operation and maintenance by the
Cotai Subsidiary of a retail complex as part of the Four Seasons Macao Resort
Project.
“Four Seasons Macao Operation, Maintenance and Management Agreement” means the
operation, maintenance and management agreements (together with all related and
associated agreements), entered into between the Cotai Subsidiary and Four
Seasons Hotels and Resorts, Inc. or another hotel management company reasonably
satisfactory to the Administrative Agent, which provides for the operation,
maintenance and management of the Four Seasons Macao Resort Project (excluding
the Four Seasons Macao Casino, the Four Seasons Macao Mall and the Four Seasons
cabaret) by Four Seasons Hotels and Resorts, Inc. or an Affiliate thereof, or
such other hotel management company.
“Four Seasons Macao Overall Project” means the Four Seasons Macao Casino, the
Four Seasons Macao Resort Project, and the Four Seasons Macao Mall; other than
any such component that has been sold in a Permitted Asset Disposition pursuant
to the terms hereof.
“Four Seasons Macao Resort Project” means the ownership, operation and
maintenance by the Cotai Subsidiary of a luxury hotel complex (which may include
“complementary accommodations” or “apart hotels”) operated and maintained by
Four Seasons Hotels and Resorts, Inc. (or another comparable hotel management
company reasonably satisfactory to the Administrative Agent) located on Site 2
together with the associated park being developed in connection therewith, which
Site 2 is leased to the Cotai Subsidiary pursuant to the Venetian Macao Land
Concession Contract.
“Funding Date” means the date of the funding of a Loan or the issuance of a
Letter of Credit.
“Funds Defaulting Lender” means any Lender who (i) defaults in its obligation to
fund any Loan or its portion of any unreimbursed payment under subsection 2.10D,
subsection 3.1C or subsection 3.3C, (ii) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement, that it does
not intend to comply with its obligation to fund any Loan or its portion of any
unreimbursed payment under subsection 2.10D, subsection 3.1C or subsection 3.3C
or its Pro Rata Share of any payment under subsection 9.4, (iii) has failed to
confirm that it will comply with its obligation to fund any Loan or its portion
of any unreimbursed payment under subsection 2.10D, subsection 3.1C or
subsection 3.3C or its Pro Rata Share of any payment under subsection 9.4 within
three Business Days after written request for such confirmation from
Administrative Agent (which request may only be made after all conditions to
funding have been satisfied); provided that such Lender shall cease to be a
Funds Defaulting

 

31



--------------------------------------------------------------------------------



 



Lender pursuant to this clause (iii) upon receipt of such confirmation by
Administrative Agent, or (iv) has failed to pay to Administrative Agent or any
other Lender any amount (other than its portion of any Revolving Loan or amounts
required to be paid under subsection 2.10D, subsection 3.1C, subsection 3.3C or
subsection 9.4 or any other amount that is de minimis) due under any Loan
Document within three Business Days of the date due, unless, in the case of
clauses (i), (ii), (iii) and (iv) above, (A) failure to pay is caused by
(x) administrative or technical error; or (y) a material disruption to those
payment or communication systems or to those financial markets which are, in
each case, required to operate in order for payments to be made in connection
with such Loan, which disruption is not caused by and is beyond the control of
such Lender and, in case of each of the foregoing clauses (x) and (y), such
failure to pay is not remedied within five (5) Business Days; or (B) such amount
is the subject of a good faith dispute.
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles in the United States
set forth in opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession in the United States.
“Galaxy” means Galaxy Casino Company Limited.
“Gaming Concession Consent” means the consent, substantially in the form of
Exhibit K-1, among Macau SAR, the Company and the Collateral Agent in respect of
the Gaming Sub-Concession Contract, as amended, supplemented or otherwise
modified from time to time.
“Gaming Concession Contract” means the collective reference to (i) the Gaming
Sub-Concession Contract; (ii) the Supplements to Gaming Sub-Concession Contract;
and (iii) any other amendments or supplements to the Gaming Sub-Concession
Contract and/or the Supplements to Gaming Sub-Concession Contract.
“Gaming Concession Guaranty” means that certain Guaranty, dated as of
December 18, 2002, by BNU in favor of the Company regarding its payment
obligations under the Gaming Sub-Concession Contract.
“Gaming License” means every license, franchise or other authorization of the
Company to own, lease, operate or otherwise conduct gaming activities (including
the operation of “casinos”, “gaming areas” and “gaming spaces”) in Macau,
including all such licenses and authorizations granted pursuant to the Gaming
Concession Contract, and other applicable US, Macanese, or other federal, state,
foreign or local laws.
“Gaming Sub-Concession Contract” means that certain sub-concession contract,
dated December 19, 2002 (together with all amendments, supplements,
modifications and all other ancillary agreements and documents related thereto),
between Galaxy and the Company.
“Global Coordinators” is defined in the preamble.
“Goldman” is defined in the preamble.

 

32



--------------------------------------------------------------------------------



 



“Governmental Acts” is defined in subsection 3.5A.
“Governmental Instrumentality” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity, (including any Macau
governmental official acting under authority of the Macau SAR, any zoning
authority, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority, the Macau Gaming Authority or any
other applicable gaming authorities) or any arbitrator with authority to bind a
party at law.
“Government Officials” include (i) an employee, officer or representative of, or
any person otherwise acting in an official capacity for or on behalf of (a) a
national government, political subdivision thereof, or local jurisdiction
therein; (b) an instrumentality, board, commission, court, or agency, whether
civilian or military, of any of the above, however constituted; (c) a
government-owned/government-controlled association, organization, business or
enterprise; or (d) a political party; (ii) a legislative, administrative, or
judicial official, regardless of whether elected or appointed; (iii) an officer
of, or individual who holds a position in, a political party; (iv) a candidate
for political office; (v) an individual who holds any other official,
ceremonial, or other appointed or inherited position with a government or any of
its agencies; or (vi) an officer or employee of a supra-national organization
(e.g., the World Bank, the United Nations, the International Monetary Fund, the
Organization for Economic Co-operation and Development).
“GSA” is defined in the preamble.
“GSLP” is defined in the preamble.
“Guarantor” means the Company and each other Loan Party other than the Borrower.
“Guaranty” means the Guaranty executed and delivered by each Guarantor
substantially in the form of Exhibit F.
“Hazardous Environmental Activity” means any past, current, proposed or
threatened activity, event or occurrence at the Properties (a) involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing, or (b) that has or would reasonably be expected to have
a significant adverse effect on natural resources or the environment.

 

33



--------------------------------------------------------------------------------



 



“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to human health or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Governmental Instrumentality or which may or could
pose a hazard to the health of the owners, occupants or any Persons in the
vicinity of any Property or to the indoor or outdoor environment.
“Hedging Agreements” means (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates.
“HIBOR Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a HIBOR Rate Loan, (a) the applicable rate “displayed at or
about 11:00 a.m. on the first day of each such Interest Period on page HKABHIBOR
of the Thomson Reuters Services (or such other successor page as determined by
the Administrative Agent for the purpose of displaying the averaged Hong Kong
inter-bank Hong Kong Dollar deposits offered rates of leading banks) (the
“Screen Rate”) for the same duration as the relevant Interest Period (or, if the
periods are not the same, such period, if any, as the Administrative Agent
determines to be substantially the same);” or (b) (if no such rate is available
for HK Dollars or for the Interest Period for that HIBOR Rate Loan) the
arithmetic mean of the rates per annum (rounded to the nearest 1/100 of 1%) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Hong Kong interbank market, at or about 11:00 a.m.
(Hong Kong time) on such Interest Rate Determination Date for the offering of
deposits in HK Dollars for a period comparable to the Interest Period for that
HIBOR Rate Loan; provided that if any Reference Bank does not notify such a rate
to the Administrative Agent for any relevant period, the HIBOR Rate for such
period shall be determined on the basis of the rates notified by the other
Reference Banks so long as there is at least one Reference Bank providing such a
rate.
“HIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the HIBOR Rate as provided in subsection 2.2A.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“HK Dollars” means the lawful currency of the Hong Kong Special Administrative
Region of the People’s Republic of China.

 

34



--------------------------------------------------------------------------------



 



HKD Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the HK Dollar Loans executed by the Borrower, and
endorsed by each Guarantor, in favor of the Collateral Agent.
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
“Hong Kong Collateral Account Agreements” means that certain Collateral Account
Agreement, to be entered into among each of the Borrower, the Loan Parties and
the Administrative Agent, in substantially the form of Exhibit E-15-I.
“Hong Kong Stock Exchange” means the Stock Exchange of Hong Kong Limited.
“ICBC” is defined in the preamble.
“IFC” means the World Bank and International Finance Corporation.
“Immaterial Subsidiaries” means V-HK.
“Included Taxes” is defined in subsection 2.7B(i).
“Increased Amount Date” is defined in subsection 2.9A.
“Indebtedness”, as applied to any Person, means (a) all indebtedness for
borrowed money, (b) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (c) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (d) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and trade payables and
accruals incurred in the ordinary course of business), and (e) all indebtedness
secured by any Lien on any property or asset owned or held and under contracts
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person.
Obligations under Hedging Agreements constitute Contingent Obligations and not
Indebtedness. Additionally, Indebtedness shall not include (i) any amount of the
liability in respect of an operating lease that at such time would not be
required to be capitalized and reflected as a liability on the balance sheet in
accordance with GAAP, or (ii) any surety bonds for claims underlying mechanics
liens and any reimbursement obligations with respect thereto so long as such
reimbursement obligations are not then due, or are promptly paid when due, or
(iii) any indebtedness that has been either satisfied or discharged or defeased
through covenant defeasance or legal defeasance, or (iv) for purposes of
determining compliance with the covenants set forth in subsection 7.6 and for
purposes of determining the Applicable Margin pursuant to clauses (1)(b) and
(2)(b) of the definition thereof only, Indebtedness permitted by subsection
7.1(xiii) and subsection 7.1(xvii), or (v) Indebtedness which would otherwise
arise from the capitalization of “payment-in-kind” interest that is capitalized
(excluding any portion paid in cash (including by way of contemporaneous
borrowings or set-off or netting against any such contemporaneous borrowings))
in accordance with the terms of the applicable debt instrument (and for the
avoidance of doubt, the principal amount of any Indebtedness incurred (including
by way of contemporaneous borrowings or set-off or netting against any such
contemporaneous borrowings) to pay any such interest shall not be excluded from
Indebtedness pursuant to this clause (v)), or (vi) any completion guaranties,
keepwell agreements or any similar arrangements that are customary or “market
standard” in project or construction financing, including fraud and
environmental indemnities.

 

35



--------------------------------------------------------------------------------



 



“Indemnified Liabilities” is defined in subsection 10.3A.
“Indemnitees” is defined in subsection 10.3A.
“ING” is defined in the preamble.
“Initial Amount” means $1,000,000,000.
“Initial Revolving Loan” is defined in subsection 2.1A(ii).
“Initial Revolving Loan Commitment” means the commitment of a Lender to make
Initial Revolving Loans to the Borrower pursuant to subsection 2.1A(ii).
“Initial Revolving Loan Exposure” means, with respect to any Lender as of any
date of determination (a) prior to the Revolving Loan Commitment Termination
Date, that Lender’s Initial Revolving Loan Commitment and the aggregate
outstanding principal amount of the Initial Revolving Loans made by that Lender,
and (b) after the Revolving Loan Commitment Termination Date, the aggregate
outstanding principal amount of the Initial Revolving Loans of that Lender;
provided that for purposes of the foregoing clauses (a) and (b), the Initial
Revolving Loan Commitment and Initial Revolving Loans of each Revolving Loan HK
Dollar Lender and each Revolving Loan Pataca Lender shall be expressed in
Dollars using the applicable Closing FX Rate.
“Initial Term Loan” is defined in subsection 2.1(A)(i).
“Initial Term Loan Commitment” means the commitment of a Lender to make Initial
Term Loans to the Borrower pursuant to subsection 2.1A(i).
“Initial Term Loan Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the Term Loan Commitment Termination Date, the sum
of that Lender’s Initial Term Loan Commitment and the aggregate outstanding
principal amount of the Initial Term Loans made by that Lender and (b) after the
Term Loan Commitment Termination Date, the outstanding principal amount of the
Initial Term Loans made by that Lender; provided that, for purposes of the
foregoing clauses (a) and (b), the Initial Term Loan Commitment and Initial Term
Loans of each Term Loan HK Dollar Lender and each Term Loan Pataca Lender shall
be expressed in Dollars using the applicable Closing FX Rate.
“Insolvency Defaulting Lender” means any Lender which (i) has been (or any
direct or indirect parent of such Lender becomes) adjudicated as, or determined
by any Governmental Instrumentality having regulatory authority over such Person
or its assets to be, insolvent, (ii) becomes (or any direct or indirect parent
of such Lender becomes) the subject of an insolvency, bankruptcy, dissolution,
liquidation or reorganization proceeding, or (iii) becomes (or any direct or
indirect parent of such Lender becomes) the subject of an appointment of a
receiver, intervenor, conservator, trustee, custodian, administrator, assignee
for the benefit of creditors generally or similar reason under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; provided that (A) in the case of (i), (ii) and (iii), all
other than by way of an Undisclosed Administration; and (B) a Lender shall not
be an Insolvency Defaulting Lender solely by virtue of the ownership or
acquisition by a Governmental Instrumentality of any equity Securities in such
Lender or a parent company thereof.

 

36



--------------------------------------------------------------------------------



 



“Insurance Advisor” means Kornreich NIA or any other Person designated from time
to time by the Administrative Agent in its sole discretion (but, so long as no
(x) payment Potential Event of Default or (y) Event of Default has occurred and
is continuing, subject to the reasonable approval of the Company) to serve as
the Insurance Advisor.
“Insurance Advisor’s Certificate” means a certificate in the form of Exhibit G.
“Insurance Requirements” means all material terms of any insurance policy
required pursuant hereto.
“Intercompany Contribution Agreement” means an agreement, substantially in the
form of Exhibit S, entered into by each of the Loan Parties other than the
Immaterial Subsidiaries as of the date hereof, as it may be amended from time to
time to include additional Restricted Subsidiaries of the Company.
“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Date, and (b) with respect to any Loan that is a Eurodollar
Rate Loan or a HIBOR Rate Loan, the last day of each Interest Period applicable
to such Loan; provided, however, that (i) “Interest Payment Date” for any
six-month Interest Period shall be both (x) the date three months after the
first day of such Interest Period and (y) the last day of such Interest Period,
and (ii) in the case of any Interest Period that extends beyond a Quarterly
Date, “Interest Payment Date” shall also include such Quarterly Date.
“Interest Period” is defined in subsection 2.2B.
“Interest Rate Determination Date” means, with respect to any Interest Period
(a) for Eurodollar Rate Loans, two London Business Days prior to the first day
of such Interest Period, and (b) with respect to HIBOR Rate Loans, the first day
of such Interest Period.
“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any equity Securities of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon.

 

37



--------------------------------------------------------------------------------



 



“IP License” means the Intellectual Property License Agreement, dated as of the
Closing Date, among SCL IP Holdings, LLC, a limited liability company organized
and existing under the laws of the State of Nevada, VOL, the Cotai Subsidiary,
the Company, and V-HK, attached hereto as Exhibit J.
“Issuance Notice” means a notice substantially in the form of Exhibit B-2
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
subsection 3.1B(i) with respect to the proposed issuance of a Letter of Credit.
“Issuing Lender” means BOC, in its capacity as Issuing Lender or any other
Lender which agrees or is otherwise obligated to issue a Letter of Credit,
determined as provided in subsection 3.1B(ii).
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit D-2, delivered pursuant to the terms of subsection 2.9.
“Joint Venture” means a joint venture, partnership or other similar arrangement
entered into on terms reasonably satisfactory to the Administrative Agent,
whether in corporate, partnership, limited liability company or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
“Judgment Currency” is defined in subsection 10.25.
“Judgment Currency Conversion Date” is defined in subsection 10.25.
“Land Concessions Consent” means the consents of Macau SAR (substantially in the
form, with regard to each of the Sands Macao Land Concession Contract and the
Venetian Macao Land Concession Contract, of Exhibit K-2), in respect of any Land
Concession Contract, each of which (other than Exhibit K-2) shall be on terms
reasonably satisfactory to the Administrative Agent.
“Land Concession Contract” means the Sands Macao Land Concession Contract, the
Venetian Macao Land Concession Contract, the VOL Land Concession Contract and
any other land concession contract held by any Loan Party (including, for so
long as a Loan Party is obligated thereunder, each Casino Operation Land
Concession Contract).
“Land Concession Guaranty” means any guaranty by a third party required by the
government of Macau SAR pursuant to the terms of any Land Concession Contract.
“Land Security Assignment” means each Land Security Assignment, substantially in
the form of Exhibit E-11, executed by any Loan Party in favor of the Collateral
Agent.
“Lead Arrangers” is defined in the preamble.

 

38



--------------------------------------------------------------------------------



 



“Legal Requirements” means all laws, statutes, orders, decrees, injunctions,
licenses, permits, approvals, agreements and regulations of any Governmental
Instrumentality having jurisdiction over the matter in question, including the
Macau Gaming Law and the requirements of the Gaming Concession Contract and each
Land Concession Contract.
“Lender” and “Lenders” is defined in the preamble, together with their
successors and permitted assigns pursuant to subsection 10.1; provided that the
term “Lenders”, when used in the context of a particular Commitment, shall mean
Lenders having that Commitment; provided, further that in no event shall any
Affiliate of the Company that has acquired Term Loans by assignment or otherwise
be a Lender for the purposes of voting on, or giving consent in respect of, any
amendments, waivers, or other modifications to this Agreement (including
pursuant to subsection 10.6) or any other Loan Document or for giving any
direction or instruction to the Administrative Agent or Collateral Agent
pursuant to this Agreement or any other Loan Document and all Term Loans and
Commitments held thereby shall be disregarded for purposes of calculating
whether the Requisite Lender consent, direction or otherwise has been received;
provided further that any such Affiliate of the Company shall retain the right
to vote, and give or withhold its consent, in respect of any amendments, waivers
or other modifications referred to in subsections 10.6A(i), 10.6A(iii) and
10.6A(iv) solely to the extent that any such amendment, waiver or other
modification would treat the Loans and Commitments held by such Affiliate of the
Company in a manner that is less favorable in any non de-minimis respect to such
Affiliate of the Company than the proposed treatment of similar Loans and
Commitments held by Lenders that are not Affiliates of the Company.
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Lenders for the
account of the Company or any other Loan Party pursuant to subsection 3.1.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not yet reimbursed by the Borrower (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement or any lease in the
nature thereof).
“Livranças Side Letter” means that certain side letter substantially in the form
of Exhibit E-13, executed by the Borrower, and endorsed by each Guarantor, in
favor of the Collateral Agent.
“Livranças” means the USD Livrança, HKD Livrança and the MOP Livrança.

 

39



--------------------------------------------------------------------------------



 



“Loan” or “Loans” means one or more of the Initial Term Loans, any New Term
Loans, the Initial Revolving Loans, any New Revolving Loans, any Other Loans or
the Swing Line Loans or any combination thereof.
“Loan Documents” means this Agreement, the Notes, any applications for, or
reimbursement agreements or other documents or certificates executed by the
Borrower in favor of an Issuing Lender relating to the Letters of Credit, the
Guaranty, each Rate/FX Protection Agreement, the Collateral Documents, the Fee
Letters and each other agreement that expressly states by its terms that it is a
Loan Document; provided, however for the purposes of Section 5, subsections 8.1,
8.4, 8.5 and subsection 10.6, Rate/FX Protection Agreements shall not be
considered to be a Loan Document.
“Loan Party” means the Company, the Borrower, and each Restricted Subsidiary
other than the Borrower which is a party to the Guaranty and each Restricted
Subsidiary (other than the Borrower) which hereafter executes and delivers a
supplement to the Guaranty and the Security Agreement in accordance with
subsection 6.11A, and “Loan Parties” means all such Persons, collectively.
“London Business Day” means any day, excluding Saturday, Sunday and any day
which is a legal holiday under the laws of England, or is a day on which banking
institutions located in England are authorized or required by law or other
governmental action to close, that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
“Macau Collateral Account Agreements” means each Pledge Over Onshore Accounts,
substantially in the form of Exhibit E-3-I or E-3-II hereto, as the case may be,
executed by any Loan Party in favor of the Collateral Agent.
“Macau Gaming Authority” means the Gambling Inspection and Coordination Bureau
(or Direcção de Inspecção e Coordenação de Jogos).
“Macau Gaming Law” means the Law No. 16-/2001, as amended from time to time, and
Administrative Regulation No 26/2001, as amended from time to time, and other
laws promulgated by any Governmental Instrumentality of the Macau SAR and
applying to gaming operations in the Macau SAR.
“Macau SAR” means the Macau Special Administrative Region of the People’s
Republic of China.
“MAI Appraisal” means an appraisal conducted by a member of the Appraisal
Institute in accordance with the standards of the Appraisal Institute.
“Margin Stock” is defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Market Disruption Event” is defined in subsection 2.6F.
“Market Disruption Lenders” is defined in subsection 2.6F.

 

40



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the Loan
Parties, taken as a whole, (b) the material impairment of the ability of any
Loan Party (other than an Immaterial Subsidiary) to observe or perform the
Obligations, or of the Administrative Agent or the Lenders to enforce the
Obligations or any of their respective rights or remedies under the Loan
Documents (other than the loss (other than for criteria set forth in the
definition of “Abandon”) of the VOL Land Concession Contract prior to the VOL
Resort Hotel Casino Substantial Operations Date so long as the Borrower shall
have prepaid the Loans (or notified the Administrative Agent that it intends to
prepay the Loans) in accordance with subsection 2.4B(iii)(k) as if such event
triggered the mandatory prepayment required by subsection 2.4B(iii)(k)) or
(c) the material impairment of the ability of the Company to observe and perform
its obligations under the Gaming Concession Contract. For the avoidance of
doubt, any material adverse effect related solely to Site 3 (including the loss
of the land concession in respect of Site 3) shall not be a Material Adverse
Effect for purposes of this Agreement or any other Loan Document unless such
material adverse effect also results in a material adverse effect of the type
described in the foregoing clause (a) (assuming for this purpose that Site 3 and
any assets and operations thereon are not properties, assets or operations of
the Loan Parties) or otherwise causes a material adverse effect described in the
foregoing clauses (b) and (c).
“Material Contract” means (a) the Land Concession Contracts, the Gaming
Concession Contract and the IP License, (b) the Four Seasons Macao Operation,
Maintenance and Management Agreement, the St. Regis Hotel Management Agreement,
and the Sheraton Management Agreement and any replacements of or successors
thereto and (c) any other Project Document (other than the Project Documents
referenced in clauses (a) and (b) above) to which the Company or any of its
Restricted Subsidiaries are a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect.
“Maturity Date” means the fifth anniversary of the Closing Date.
“Maximum Offer Amount” means with respect to any Offer Document, the aggregate
stated principal amount of Term Loans that an Eligible Affiliate Purchaser is
willing to purchase, as specified in such Offer Document.
“MNPI” is defined in subsection 10.1I(iii).
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by the Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed).
“MOP Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the MOP-denominated Loans to be executed by the
Borrower, and endorsed by each Guarantor, in favor of the Collateral Agent.

 

41



--------------------------------------------------------------------------------



 



“Mortgage” means each Mortgage, substantially in the form of Exhibit E-6-I,
Exhibit E-6-II or Exhibit E-6-III, as applicable, executed by the applicable
Loan Party in favor of the Collateral Agent.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Asset Sale Proceeds” means the aggregate cash proceeds received by the
Company or any other Loan Party in respect of any Asset Sale, net of (a) the
direct costs relating to such Asset Sale (including legal, accounting and
investment banking fees and expenses, employee severance and termination costs,
any trade payables or similar liabilities related to the assets sold and
required to be paid by the seller as a result thereof and sales, finders’ or
broker’s commission), and any relocation expenses incurred as a result thereof
and taxes paid or payable as result thereof (including any such taxes paid or
payable by any Loan Party), (b) amounts required to be applied to the repayment
of Indebtedness secured by a Lien (or amounts permitted by the terms of such
Indebtedness to be otherwise reinvested in other assets of such Loan Party to
the extent so reinvested) which is prior to the Liens, if any, of Lenders under
the Collateral Documents on the asset or assets (including Specified FF&E) that
are the subject of such Asset Sale, (c) any reserve for adjustment in respect of
the sale price of such asset or assets or any liabilities associated with the
asset disposed of in such Asset Sale and the deduction of appropriate amounts
provided by the seller as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in the Asset Sale and
retained by the Company or any other Loan Party, and (d) in the case of Asset
Sales permitted pursuant to subsection 7.7 (xxiii) only, any amounts required to
be paid as purchase consideration to a party providing a substantially
simultaneous financing for the purchase of such assets intended to be sold.
“Net Casino Cash Flow” means, with respect to any Additional Development, the
total cash flow from the operation of the associated Excluded Casinos, net of
(i) all costs and other expenses associated with the ownership, operation or
maintenance and (ii) applicable taxes, premiums and other liabilities of the
Loan Parties, in each case, in respect of the associated Excluded Casino.
“Net Loss Proceeds” means the aggregate cash proceeds received by the Company or
any other Loan Party in respect of any Event of Loss, including insurance
proceeds from condemnation awards or damages awarded by any judgment, net of the
direct costs in recovery of such Net Loss Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses) and any taxes paid or
payable as a result thereof (including any such taxes paid or payable by an
owner of the Company or any other Loan Party) and amounts required to be applied
to the repayment of any Indebtedness secured by a Lien (or amounts permitted or
required by the terms of such Indebtedness to be otherwise reinvested in other
assets of the Company or such Restricted Subsidiary to the extent so reinvested)
which is prior to the Liens, if any, of Lenders under the Collateral Documents
on the asset or assets (including Specified FF&E) that are the subject of the
Event of Loss. Notwithstanding the foregoing, (i) all proceeds of so-called
“liquidated damages” and “business interruption” insurance policies, and
(ii) proceeds of up to $5,000,000 per Fiscal Year, shall not be Net Loss
Proceeds.
“Net Proceeds” is defined in subsection 2.4B(iii)(d).

 

42



--------------------------------------------------------------------------------



 



“Net Proceeds Amount” is defined in subsection 2.4B(iii)(e).
“Net Termination Proceeds” means the aggregate cash proceeds received by the
Company or any other Loan Party in respect of any termination payment pursuant
to the Gaming Concession Contract, or any Land Concession Contract, net of the
direct costs in recovery of such Net Termination Proceeds and any taxes paid or
payable as a result thereof (including any such taxes paid or payable by an
owner of the Company or any other Loan Party) and any reserves required in
accordance with GAAP or by Macau SAR or any Governmental Instrumentality of
Macau SAR against liabilities associated with such termination.
“New Mortgage” is defined in subsection 7.18B.
“New Revolving Exposure” means with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Revolving Loans of
such Lender.
“New Revolving Loan Commitments” as defined in subsection 2.9A.
“New Revolving Loan Lender” as defined in subsection 2.9A.
“New Revolving Loans” as defined in subsection 2.9C.
“New Term Loan Commitments” is defined in subsection 2.9A.
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
“New Term Loan Facility” is defined in subsection 2.9B.
“New Term Loan Lender” is defined in subsection 2.9A.
“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
“New Term Loans” is defined in subsection 2.9D.
“Non-Recourse Financing” means Indebtedness (a) for which none of the Loan
Parties provides credit support (other than credit comprising the Excluded
Casino Interest in accordance with the terms of subsection 7.17B(ii)) pursuant
to any undertaking, agreement or instrument that would constitute Indebtedness,
or is directly or indirectly liable (in each case, other than as permitted
pursuant to subsections 7.3 and 7.17B(ii)), (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Excluded Subsidiary) would permit (upon notice, lapse of time
or both) any holder of any other Indebtedness (other than Indebtedness
hereunder) of any Loan Party to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity, and (c) in connection with which the agent or other representative of
the lenders under such Non-Recourse Financing has entered into an intercreditor,
standstill, or similar agreement, reasonably satisfactory in form and substance
to the Administrative Agent.

 

43



--------------------------------------------------------------------------------



 



“Notes” means one or more of the Term Loan Notes, Revolving Notes, Swing Line
Notes, notes evidencing New Term Loans, notes evidencing New Revolving Loans or
any combination thereof.
“Obligation Currency” is defined in Section 10.25.
“Obligations” means (a) all loans, advances, debts, liabilities and obligations
owed by the Borrower and any other Loan Party under this Agreement or any other
Loan Document to any Secured Party (or in the case of a Rate/FX Protection
Agreement, an Affiliate of a Secured Party) of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, including all interest (including
post-petition interest in any proceeding under Title 11, U.S. Code or any
similar federal or state law for the relief of debtors, or any similar law for
the relief of debtors applicable under the laws of China, Macau SAR, Hong Kong
or the Cayman Islands), fees, expenses, principal, premium, if any,
indemnification or otherwise; (b) any and all sums advanced or payable by the
Collateral Agent in order to preserve the Collateral or preserve any Secured
Party’s security interest in the Collateral in connection with exercising any
right under the Collateral Documents or the Assignment of Reinsurances; and
(c) in the event of any proceeding for the collection or enforcement of the
Obligations after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
any Agent of its rights under the Collateral Documents or the Assignment of
Reinsurances, together with reasonable attorneys’ fees and court costs.
“OCBC” is defined in the preamble.
“Occupation Certificate” means the Licenças de Ocupação — Utilização issued by
Macau SAR pursuant to applicable Legal Requirements for any Project.
“Offer” is defined in subsection 10.1I(ii).
“Offer Document” means the offer document setting forth one or more Offers, with
accompanying annexes setting forth the outline of auction mechanics (on terms
substantially the same as those set forth in Exhibit T, with such changes as may
be approved by the Auction Manager), and the form of sale offer for Lenders to
submit their bids, posted on IntraLinks/IntraAgency or another substantially
equivalent website by the Administrative Agent to the Lenders, as such Offer
Document may be amended or modified from time to time pursuant to and in
accordance with the terms and conditions of subsection 10.1I.
“Officers’ Certificate” means, as applied to any corporation or other legal
entity, a certificate executed on behalf of such Person by its chairman of the
board (if an officer), director or its president or one of its vice presidents
or by its general counsel or secretary or by its chief financial officer, Senior
Vice President-Finance, Vice President-Finance, or its treasurer (in their
capacity as such officer) or by an authorized attorney or other authorized
signatory.
“Official Bulletin” means the Official Bulletin of the Government of Macao SAR.

 

44



--------------------------------------------------------------------------------



 



“On-Site Cash” means amounts held in cash at the Site for each Project or
amounts held in cash at the Casinos in connection with and necessary for the
ordinary course operations of the Casinos related to such Project, in each case,
as reasonably certified by the Company, which amounts shall not exceed in the
aggregate, for all such Projects and Casinos, $200,000,000; provided that the
foregoing limit may be increased with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) either (x) concurrently with any
increase in the size of gaming areas or number of tables within a Project or
(y) whenever the Company believes such an increase is advisable (including as a
result of any legal requirements).
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
“Operative Documents” means the Loan Documents, the FF&E Documents, if any, and
the Project Documents.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation and its bylaws or articles of
association, (b) with respect to any limited partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any
general partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles or certificate of organization and its operating
agreement and (e) with respect to any other entity, its equivalent
organizational, governing documents including, in the case of any Macau entity,
its Usufruct Agreements.
“Other Commitments” means one or more Classes of Loan commitments hereunder that
result from a Refinancing Amendment.
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.
“Other Loans Exposure” means with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Other Loans of such
Lender.
“Other Resort Projects” means the design, development, construction, ownership,
start-up and operation and maintenance of casino hotel resorts (excluding the
casino and showroom and/or retail components thereof) by a Person that is not a
Loan Party (and that may be an Excluded Subsidiary) on Sites 3, 7 and/or 8,
without any credit support from the Loan Parties other than as permitted by
subsection 6.14 or 7.3 or in respect of the purchase price for the casino and
showroom and/or retail components thereof to be acquired by the Company in
accordance with the terms hereof, any temporary land acquisition and related
premium payments and other obligations permitted pursuant to the terms hereof,
and the operation and maintenance costs associated with such casino and showroom
and/or retail space.
“Parent” means Las Vegas Sands Corp., a Nevada corporation.
“Pari Passu Indebtedness” is defined in subsection 2.4B(iii)(a).
“Patacas” or “MOP” means the lawful currency of Macau SAR.

 

45



--------------------------------------------------------------------------------



 



“Patriot Act” is defined in subsection 5.9.
“Payment and Funding Office” means (a) the office of the Administrative Agent
located at Bank of China Building, Avenida Doutor Mario Soares, Macau, or
(b) such other office of the Administrative Agent or of a third party or
sub-agent, as appropriate, as may from time to time hereafter be designated as
such in a written notice delivered by the Administrative Agent to the Borrower
and each Lender.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.
“Percentage” means, as the context may require, any Lender’s RL Percentage or TL
Percentage.
“Permits” means all material authorizations, consents, decrees, permits,
waivers, privileges, approvals from and filings with all Governmental
Instrumentalities necessary for the operation of the Projects (other than the
Cotai Strip Infrastructure Project and Other Resort Projects) in accordance with
the Project Documents and any other material building, construction, land use,
environmental or other material permit, license, franchise, approval, consent
and authorization (including approvals required under the Gaming Concession
Contract, the Land Concession Contracts or Environmental Laws) required for or
in connection with the ownership, use, occupation and operation of any Project
(other than the Cotai Strip Infrastructure Project and Other Resort Projects)
and the transactions provided for in this Agreement and the other Operative
Documents.
“Permitted Asset Dispositions” means the sale of the assets comprising, or the
equity interests in any entity whose sole asset (other than assets which are not
reasonably necessary for the ownership or operation of the casino or gaming area
portion or, except in the case of any Casino Operation Project, hotel portion of
any Project) consists of, the Venetian Macao Mall, the Venetian Macao Convention
Center, the Four Seasons Macao Mall, the Four Seasons Macao Resort Project,
(after the VOL Casino Hotel Resort Substantial Operations Date) the St. Regis
Hotel and/or any other Project (or interest in any Site or any improvements or
other assets related thereto) or portion thereof (including the complementary
accommodations at the Four Seasons Macao Resort Project, the St. Regis Hotel or
any similar complementary accommodations at any other Project to the extent
permitted by the government of Macau SAR), other than the casino and gaming area
portion of any Project and the hotel portion of any Project.
“Permitted Bond Issuance” is defined in subsection 7.1(xx).
“Permitted Bond Ratable Share” means, at any date, the percentage equivalent of
a fraction (i) the numerator of which is the then outstanding principal amount
of Permitted Bonds, Permitted Pari Passu Secured Refinancing Debt, and other
secured loans or notes incurred pursuant to subsections 7.1(xx) and 7.1
(xxi) and (ii) the denominator of which is the sum of the numerator plus the
then outstanding principal amount of the Term Loans.
“Permitted Bonds” is defined in subsection 7.1(xx).

 

46



--------------------------------------------------------------------------------



 



“Permitted Equity Sale” means any sale or transfer of equity interests
(including equity interests that are issued upon conversion or exchange of
securities which are convertible into or exchangeable for such equity interests)
in SCL.
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Loan Parties in the form of one or more series of secured notes
or secured loans, in each case, secured by liens having priority junior to the
Liens granted by the Loan Parties pursuant to the Loan Documents; provided that
(i) such Indebtedness is secured by the Collateral on a junior priority basis
with the Obligations and, unless otherwise agreed to by the Administrative Agent
in its reasonable discretion, is not secured by any property or assets of any
Loan Party other than the Collateral, (ii) such Indebtedness complies with the
proviso in the definition of Credit Agreement Refinancing Indebtedness, and
(iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of the Second Lien Intercreditor Agreement or another intercreditor agreement in
customary form, under then current market conditions and reasonably satisfactory
to the Administrative Agent and amendments to the Collateral Documents as may be
reasonably requested by the Company in order to facilitate such an issuance of
second priority secured notes or loans shall have been made, execution and
delivery of which shall be conditioned upon receipt of the Collateral Agent of
such certifications, opinions of counsel and other confirmations as the
Collateral Agent may reasonably request. Permitted Junior Secured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 430(k) of the Code or by Section 303(k) of ERISA):
(i) Liens granted in favor of the Secured Parties and the holders of
Indebtedness (and their representatives) incurred pursuant to a Permitted Bond
Issuance pursuant to the Collateral Documents and the Assignment of
Reinsurances;
(ii) Liens existing on the Closing Date and described in, and with the priority
set forth in, Schedule 7.2 annexed hereto;
(iii) Liens for Taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3 and which may be prior
to the Liens granted in favor of the Secured Parties;
(iv) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business or in connection with the development,
construction or operation of a Project (a) for amounts not yet overdue, (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP, shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien or (c) with respect to
Liens of mechanics, repairmen, workmen and materialmen, if such Lien arises in
the ordinary course of business or in the development, construction or operation
of a Project, the Company has bonded such Lien within a reasonable time after
becoming aware of the existence thereof and which may be prior to the Liens
granted in favor of the Secured Parties;

 

47



--------------------------------------------------------------------------------



 



(v) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), incurred in the ordinary
course of business or in connection with the development, construction or
operation of a Project (a) for amounts not yet overdue, (b) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five days) are being contested in good faith by appropriate proceedings, so
long as (1) such reserves or other appropriate provisions, if any, as may be
required by GAAP, shall have been made for any such contested amounts and (2) in
the case of a Lien with respect to any portion of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral on account of such Lien or (c) with respect to Liens of mechanics,
repairmen, workmen and materialmen, if such Lien arises in the ordinary course
of business or in the development, construction or operation of a Project, the
Company has bonded such Lien within a reasonable time after becoming aware of
the existence thereof (or with respect to which the Company has obtained a title
insurance endorsement insuring against losses arising therewith) and which may
be prior to the Liens granted in favor of the Secured Parties;
(vi) any attachment or judgment not constituting an Event of Default under
subsection 8.8 and which may be prior to the Liens granted in favor of the
Secured Parties;
(vii) easements, rights-of-way, avigational servitudes, restrictions,
encroachments, and other defects or irregularities in title and other similar
charges or encumbrances, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of the Company or any
other Loan Party or result in a material diminution in the value of any
Collateral as security for the Obligations and which may be prior to the Liens
granted in favor of the Secured Parties;
(viii) leases permitted under subsection 7.7(vi) and (ix) and any leasehold
mortgage in favor of any party financing the lessee under any lease permitted
under subsection 7.7(vi), provided that none of the Loan Parties is liable for
the payment of any principal of, or interest, premiums or fees on, such
financing and which may be prior to the Liens granted in favor of the Secured
Parties;
(ix) Liens on Excluded Casino Interests and/or the associated Net Casino Cash
Flow granted by any Loan Party at the request of the applicable Additional
Development Excluded Subsidiary in connection with a Non-Recourse Financing and
which may be prior to, or free and clear of, the Liens granted in favor of the
Secured Parties;

 

48



--------------------------------------------------------------------------------



 



(x) Liens arising from filing UCC financing statements or the Macanese
equivalent relating solely to leases permitted by this Agreement;
(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and which may be prior to the Liens granted in favor of the Secured
Parties;
(xii) licenses of patents, trademarks, copyrights and other intellectual
property rights granted by the Company or any other Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of the Company or such Restricted Subsidiary and which
may be prior to the Liens granted in favor of the Secured Parties;
(xiii) Liens incurred in connection with Hedging Agreements in respect of any
Indebtedness;
(xiv) Liens on Specified FF&E securing obligations in respect of a FF&E Facility
permitted to be incurred hereunder (including any mortgage, deed of trust, or
similar encumbrance, granted pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, on real property as may be
necessary under applicable law to create a Lien on Specified FF&E that may
constitute a “fixture” appended to such real property) and which may be prior
to, or free and clear of, the Liens granted in favor of the Secured Parties;
(xv) Liens securing Indebtedness permitted pursuant to subsections 7.1(ix),
7.1(xi), 7.1(xvi), 7.1(xvii) and clauses (b) and (c) of subsection 7.1(xviii)
and which may be prior to, or free and clear of, the Liens granted in favor of
the Secured Parties;
(xvi) Liens on property of a Person existing at the time such Person became a
Restricted Subsidiary, is merged into or consolidated with or into, or wound up
into, the Company or any other Loan Party; provided that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the Person acquired by,
merged into or consolidated with one of the Company or such Restricted
Subsidiary;
(xvii) Liens to secure a stay of process in proceedings to enforce a contested
liability, or required in connection with the institution of legal proceedings
or in connection with any other order or decree in any such proceeding or in
connection with any contest of any tax or other governmental charge, or deposits
with a governmental agency entitling a Loan Party to maintain self-insurance or
to participate in other specified insurance arrangements or any attachment or
judgment Lien not constituting an Event of Default under subsection 8.8 and
which may be prior to the Liens granted in favor of the Secured Parties;
(xviii) leases or subleases, licenses or sublicenses or other types of occupancy
agreements granted to third parties in accordance with any applicable terms of
this Agreement and the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of a Borrower or any of its
Restricted Subsidiaries and which may be prior to the Liens granted in favor of
the Secured Parties;

 

49



--------------------------------------------------------------------------------



 



(xix) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property and which may be prior to the Liens granted in favor of the Secured
Parties;
(xx) Liens on property existing at the time of acquisition thereof by the
Company or any other Loan Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
(xxi) Liens on the interests of any Loan Party in any Land Concession Contract
and the Property interest granted thereunder (and any balances, accounts or
deposits with BNU), granted in favor of the Concession Guarantor and/or other
guarantors of payments under the Land Concession Contracts or the Gaming
Concession Contract (or to the Collateral Agent on behalf of the Concession
Guarantor and/or such other guarantors) securing obligations in an aggregate
amount of no more than $200,000,000 at any one time pursuant to the Collateral
Documents or pursuant to other documentation reasonably satisfactory in form and
substance to the Collateral Agent;
(xxii) Liens on the Collateral junior in priority to the Liens created by the
Collateral Documents pursuant to an intercreditor agreement entered into as
contemplated by subsection 7.1(xix);
(xxiii) Liens on the Collateral that are pari passu with the Liens created by
the Collateral Documents pursuant to an intercreditor agreement entered into as
contemplated by subsection 7.1(xx);
(xxiv) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
(xxv) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement permitted hereunder;
(xxvi) Liens in favor of Financial Institutions under (and as provided in) the
Collateral Account Agreements;
(xxvii) Liens securing Permitted Junior Secured Refinancing Debt, Permitted Pari
Passu Secured Refinancing Debt and Other Loans;
(xxviii) Liens required pursuant to clause (b) of the proviso of subsection
7.7(viii);
(xxix) Liens incurred in connection with the exchange of property with a
governmental agency or adjoining property owner, or any other similar
transaction with respect to any Site in accordance with the terms of subsection
7.7(xviii);

 

50



--------------------------------------------------------------------------------



 



(xxx) Liens created by or contemplated under the documents governing the use,
management and operation of “apart-hotels”;
(xxxi) other Liens securing Indebtedness in an aggregate amount not to exceed
$5,000,000 at any one time outstanding; and
(xxxii) Liens created in the ordinary course of business in favor of any bank or
other financial institution over the credit balance of any bank account of any
Loan Party held at such bank or financial institution, as the case may be, to
secure or to satisfy, and only to secure or to satisfy, payment (x) for such
bank’s or financial institution’s customary fees and expenses for the routine
maintenance and operation of such bank account and (y) for the face amount of
any items that have been credited to such bank account but are subsequently
returned unpaid because of uncollected or insufficient funds.
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and, unless otherwise agreed to by the Administrative Agent in its
reasonable discretion, is not secured by any property or assets of the Loan
Parties other than the Collateral, (ii) such Indebtedness complies with the
proviso in the definition of Credit Agreement Refinancing Indebtedness and
(iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or acceded to the First Lien
Intercreditor Agreement; provided that, the parties to the First Lien
Intercreditor Agreement may agree to amendments to the First Lien Intercreditor
Agreement to accommodate any such holder of Indebtedness; provided further that
in the event that any such holder of Indebtedness does not so agree to become a
party or accede to the First Lien Intercreditor Agreement, the Collateral Agent
may enter into an amendment to the First Lien Intercreditor Agreement or enter
into another intercreditor agreement in customary form under then current market
conditions, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Permitted Pari Passu Secured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Company or any Loan Party (a) for which no installment of principal matures
earlier than twelve months after the Maturity Date of the Term Loans, (b) except
in the case of Shareholder Subordinated Indebtedness (which shall be evidenced
by a promissory note substantially in the form of Exhibit L-2), pursuant to
documentation containing redemption and other prepayment events, interest rates,
maturities, amortization schedules, covenants, events of default, remedies,
acceleration rights and other material terms that are on market terms (as
determined by the Company in good faith) or otherwise reasonably satisfactory
(i) if the amount of such Indebtedness is less than $400,000,000, to the
Administrative Agent (which shall have the option, but not the requirement, to
seek the opinion of the Lenders) and (ii) if the amount of such Indebtedness is
equal to or greater than $400,000,000, to the Requisite Lenders and (c) that has
been subordinated (including, without limitation, with respect to payments of
principal and interest) by the lender thereof pursuant to a subordination
agreement in substantially the form of Exhibit L-1, as such subordination
agreement may be modified or replaced at the request of such lender and the
Company; provided that, if either the Administrative Agent or Collateral Agent
determines, acting reasonably, that the proposed terms of such modified or
replaced subordination agreement are different in any material respect to the
terms set forth in Exhibit L-1, then the Administrative Agent shall have
approved such materially different terms in the subordination agreement.

 

51



--------------------------------------------------------------------------------



 



“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of the
Company or any Guarantor (a) for which no installment of principal matures
earlier than twelve months after the Maturity Date of the Term Loans, (b) in
support of which no Liens are granted, whether on any Collateral or any other
assets of any Loan Party, and (c) for which the payment of principal and
interest is pari passu in right of payment to the Obligations pursuant to
documentation containing redemption and other prepayment events, maturities,
amortization schedules, covenants, events of default, remedies, acceleration
rights and other material terms reasonably satisfactory to the Administrative
Agent.
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Loan Parties and (ii) such Indebtedness complies with the proviso to the
definition of Credit Agreement Refinancing Indebtedness. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Person” means natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments (whether federal, state or local, domestic or
foreign, and including political subdivisions thereof) and agencies or other
administrative or regulatory bodies thereof.
“Pledge Over Gaming Equipment and Utensils” means that certain Pledge Over
Gaming Equipment and Utensils substantially in the form of Exhibit E-7, executed
by the Company in favor of the Collateral Agent.
“Pledge Over Intellectual Property Rights” means each Pledge Over Intellectual
Property Rights, substantially in the form of Exhibit E-5, executed by any Loan
Party in favor of the Collateral Agent.
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
“Power of Attorney” means each power of attorney substantially in the form of
Exhibit E-14-I, Exhibit E-14-II, Exhibit E-14-III or Exhibit E-14-IV, as
applicable, executed by the applicable Loan Party in favor of the Collateral
Agent.
“Prepayment Account” means a deposit account established and maintained by the
Administrative Agent at the Payment and Funding Office in the name of the
Borrower, and under the control of the Administrative Agent, into which certain
amounts required to be used to prepay Loans pursuant to the terms hereof may be
temporarily deposited, together with any potential breakage costs associated
with such prepayments.

 

52



--------------------------------------------------------------------------------



 



“Primary Gaming Concession Contract” means the concession contract for the
operation of games of chance and other games in casinos in Macau SAR, dated
June 26, 2002, between Macau SAR and Galaxy.
“Prime Rate” means (i) with respect to Loans denominated in U.S. Dollars, the
rate that the Administrative Agent announces from its New York office from time
to time as its Dollar prime lending rate and (ii) with respect to Loans
denominated in HK Dollars or Patacas, the rate that the Administrative Agent
announces from its Hong Kong office from time to time as its HK Dollar generally
applicable prime lending rate, in each case as in effect from time to time. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
“Proceedings” is defined in subsection 6.1(x).
“Process Agent” is defined in subsection 10.18B.
“Project Documents” means, collectively, the Gaming Concession Contract, the
Land Concession Contracts and the contracts and other arrangements entered into
from time to time between a Loan Party and any third party (other than the Loan
Documents and any FF&E Documents) for performance of services or sale of goods
in connection with the management, operation or maintenance of any Project
(other than the VOL Casino Hotel Resort Project prior to the VOL Casino Hotel
Resort Substantial Operations Date), as the same may be amended, from time to
time subject to the terms and conditions of subsection 7.13 of this Agreement.
“Projects” means the Four Seasons Macao Overall Project, the Venetian Macao
Overall Project, the Sands Macao Podium Expansion Project, the Cotai Strip
Infrastructure Project, the Casino Operation Projects and the VOL Casino Hotel
Resort Project.
“Properties” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Loan Party relating to the Projects (other than
the Cotai Strip Infrastructure Project).
“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loans of any Lender,
the percentage obtained by dividing (i) the Term Loan Exposure of that Lender by
(ii) the aggregate Term Loan Exposure of all Lenders, (b) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein purchased by any Lender, the percentage obtained by
dividing (i) the Revolving Loan Exposure of that Lender by (ii) the aggregate
Revolving Loan Exposure of all Lenders, (c) with respect to all payments,
computations, and other matters relating to New Term Loan Commitments or New
Term Loans of a particular Series, the percentage obtained by dividing (i) the
New Term Loan Exposure of that Lender with respect to that Series by (ii) the
aggregate New Term Loan Exposure of all Lenders with respect to that Series,
(d) with

 

53



--------------------------------------------------------------------------------



 



respect to all payments, computations, and other matters relating to New
Revolving Loan Commitments or New Revolving Loans of a particular Series, the
percentage obtained by dividing (i) the New Revolving Loan Exposure of that
Lender with respect to that Series by (ii) the aggregate New Revolving Loan
Exposure of all Lenders with respect to that Series, and (e) for all other
purposes with respect to each Lender, the percentage obtained by dividing
(i) the sum of the Initial Term Loan Exposure of that Lender plus the Initial
Revolving Loan Exposure of that Lender plus the sum of the New Term Loan
Exposure plus the New Revolving Loan Exposure of that Lender by (ii) the sum of
the aggregate Initial Term Loan Exposure of all Lenders plus the aggregate
Initial Revolving Loan Exposure of all Lenders plus the aggregate New Term Loan
Exposure of all Lenders plus the aggregate New Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1. The Pro Rata Share of each
Lender as of the Closing Date for purposes of each of clauses (a), (b) and
(e) of the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto.
“Quarterly Date” means March 31, June 30, September 30 and December 31.
“Rate/FX Protection Agreement” means, collectively, (i) any Hedging Agreement
entered into by the Company or any other Loan Party under which the counterparty
of such Hedging Agreement is (or at the time such Hedging Agreement was entered
into, was) a Lender, an Agent, or an Affiliate of an Agent or a Lender or
(ii) any unsecured Hedging Agreement entered into by the Company or any other
Loan Party; provided that, in the case of each of the foregoing clauses (i) and
(ii), such Hedging Agreement relates to (a) interest rate risk with respect to
Indebtedness or (b) any currency exchange risk.
“Rating Agencies” is defined in the definition of “Cash Equivalents”.
“Recalculation Date” means each of the following: (a) the first Business Day of
each calendar month; (b) each date of issuance of a Letter of Credit denominated
in HK Dollars or Patacas; (c) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof; (d) each date of any
payment by the Issuing Bank under any such Letter of Credit; (e) the date of any
payment or conversion of any Loan denominated in HK Dollars or Patacas; and
(f) the date any Revolving Loans are made to repay Refunded Swing Line Loans.
“Reference Banks” means, in relation to (i) the Adjusted Eurodollar Rate, the
principal London offices of Barclays Bank PLC, BNPP, Citi and UBS or such other
Lender(s) that are Lenders as of the date hereof and the date of its appointment
hereunder that may be appointed by the Administrative Agent in consultation with
the Borrower; provided that any such other Lender(s) so appointed provides
quotes in the London interbank market for Dollar deposits in the ordinary course
of business for the offering of Dollar deposits as of the date of such
appointment, and (ii) the HIBOR Rate, the principal office in Hong Kong of BNPP,
Citi and UBS or such other Lender(s) that are Lenders as of the date hereof and
the date of its appointment hereunder that may be appointed by the
Administrative Agent in consultation with the Borrower; provided that any such
other Lender(s) so appointed provide quotes for HK Dollar deposits in its
ordinary course of business for the offering of HK Dollar deposits as of the
date of such appointment.

 

54



--------------------------------------------------------------------------------



 



“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing” means the repayment of the loans and commitments outstanding under
the Existing Credit Agreement, together with accrued interest thereon, and fees
and expenses relating thereto, on the Closing Date from proceeds of the Term
Loans.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Company, (c) the Administrative
Agent and (d) each lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with subsection 2.11.
“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, expenses, premiums, make-whole payments, and accrued and unpaid
interest refinanced or paid or incurred in connection therewith.
“Refunded Swing Line Loans” is defined in subsection 2.10D.
“Register” is defined in subsection 2.1D(i).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
notes issued in a dollar-for-dollar exchange therefor pursuant to an exchange
offer registered with the SEC.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Date” is defined in subsection 3.3B.
“Related Parties” means: (a) Family Members (defined below); (b) directors of
the Parent and employees of the Parent who are senior managers or officers of
the Parent or any of its Affiliates; (c) any Person who receives an interest in
the Parent from any individual referenced in clauses (a)-(b) in a gratuitous
transfer, whether by gift, bequest or otherwise, to the extent of such interest;
(d) the estate of any individual referenced in clauses (a)-(c); (e) a trust for
the benefit of one or more of the individuals referenced in clauses (a)-(c);
and/or (f) an entity owned or controlled, directly or indirectly, by one or more
of the individuals, estates or trusts referenced in clauses (a)-(e). For the
purpose of this paragraph, a “Family Member” shall include: (a) Sheldon G.
Adelson; (b) Dr. Miriam Adelson; (c) any sibling of either of the foregoing; (d)
any issue of any one or more of the individuals referenced in the preceding
clauses (a)-(c); and (e) the spouse or issue of the spouse of one or more of the
individuals referenced in the preceding clauses (a)-(d).
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

55



--------------------------------------------------------------------------------



 



“Requisite Class Lenders” means, at any time of determination, (i) for the Term
Loan Lenders, Lenders holding more than 50% of the aggregate Term Loan Exposure
of all Lenders; (ii) for the Class of Lenders having Revolving Loan Exposure,
Lenders holding more than 50% of the aggregate Revolving Loan Exposure of all
Lenders, (iii) for the New Term Loan Lenders, Lenders holding more than 50% of
the aggregate New Term Loan Exposure of all Lenders and (iv) for the Lenders
having New Revolving Loan Exposure with respect to any Series of New Revolving
Loans, Lenders holding more than 50% of the aggregate New Revolving Loan
Exposure of that Series.
“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate outstanding principal amount of all Loans and unused amount of the
Commitments of all Lenders; provided that (i) the unused Revolving Loan
Commitment of, and the portion of the Revolving Loan Exposure and Term Loan
Exposure held or deemed held by any Defaulting Lender and (ii) the portion of
the Term Loan Exposure held or deemed held by any Affiliate of the Company shall
be excluded for all purposes of making a determination of Requisite Lenders.
“Restricted Party” is defined in subsection 2.5E.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of equity Securities of the
Company now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of equity Securities to the holders of that class
(or the accretion of such dividends or distribution), (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of equity Securities of
the Company now or hereafter outstanding, (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of equity Securities of the Company now or hereafter
outstanding, and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to Permitted Subordinated Indebtedness.
“Restricted Subsidiary” means VOL, V-HK, the Cotai Subsidiary, and each other
Subsidiary of the Company (other than the Borrower) that is not an Excluded
Subsidiary, whether existing on the Closing Date or subsequently formed or
acquired.
“Revolving Credit Facility” is defined in subsection 2.1A(ii).
“Revolving Loan Commitment” means the Initial Revolving Loan Commitments and any
New Revolving Loan Commitments, and “Revolving Loan Commitments” means such
commitments of all the Lenders in the aggregate.
“Revolving Loan Commitment Amount” means, with respect to the Initial Revolving
Loans, $500,000,000, as such amount may be reduced pursuant to the terms of this
Agreement.

 

56



--------------------------------------------------------------------------------



 



“Revolving Loan Commitment Termination Date” means the earlier of (a) the
occurrence of a Commitment Termination Event or (b) the date that is one month
prior to the fifth anniversary of the Closing Date.
“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (a) prior to the Revolving Loan Commitment Termination Date, that
Lender’s Revolving Loan Commitment and the aggregate outstanding principal
amount of the Revolving Loans made by that Lender, (b) after the Revolving Loan
Commitment Termination Date, the aggregate outstanding principal amount of the
Revolving Loans of that Lender, and (c) in the case of the Swing Line Lender,
the aggregate outstanding principal amount of all Swing Line Loans (net of any
repayments thereof with Revolving Loans by other Lenders); provided that for
purposes of the foregoing clauses (a), (b) and (c), the Revolving Loan
Commitment and Revolving Loans of each Revolving Loan HK Dollar Lender and each
Revolving Loan Pataca Lender shall be expressed in Dollars using the applicable
Closing FX Rate.
“Revolving Loan Dollar Lender” means a Lender that has a Revolving Loan
Commitment denominated in Dollars, as set forth on Schedule 2.1 (as may be
modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Revolving Loan
Dollar Lender shall be obligated to fund Revolving Loans (i) in an aggregate
amount exceeding the amount set forth for such Revolving Loan Dollar Lender on
Schedule 2.1 and (ii) in any currency other than Dollars.
“Revolving Loan HK Dollar Lender” means a Lender that has a Revolving Loan
Commitment denominated in HK Dollars, as set forth on Schedule 2.1 (as may be
modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Revolving Loan HK
Dollar Lender shall be obligated to fund Revolving Loans (i) in an aggregate
amount exceeding the amount set forth for such Revolving Loan HK Dollar Lender
on Schedule 2.1 and (ii) in any currency other than HK Dollars.
“Revolving Loan Lender” means each Revolving Loan Dollar Lender, Revolving Loan
HK Dollar Lender and Revolving Loan Pataca Lender.
“Revolving Loan Pataca Lender” means a Lender that has a Revolving Loan
Commitment denominated in Patacas, as set forth on Schedule 2.1 (as may be
modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Revolving Loan
Pataca Lender shall be obligated to fund Revolving Loans (i) in an aggregate
amount exceeding the amount set forth for such Revolving Loan Pataca Lender on
Schedule 2.1 and (ii) in any currency other than Patacas.
“Revolving Loans” means the Initial Revolving Loans and any New Revolving Loans.
“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, substantially in the form of Exhibit A-2 hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrower to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

 

57



--------------------------------------------------------------------------------



 



“RL Percentage” means, relative to any Lender, the applicable percentage (based
on the aggregate Revolving Loan Commitment of such Lender expressed in Dollars
using the Closing FX Rates) relating to Revolving Loans set forth opposite its
name on Schedule 2.1 hereto (as may be modified pursuant to any transaction in
accordance with subsection 2.9) under the Revolving Loan Commitment column or
set forth in an Assignment Agreement under the Revolving Loan Commitment column,
as such percentage may be adjusted from time to time pursuant to Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to subsection 10.1B or by cancellations and terminations of Revolving
Loan Commitments in accordance with this Agreement. A Lender shall not have any
Revolving Loan Commitment if its percentage under the Revolving Loan Commitment
column is zero.
“Sands Macao Casino” means the Company’s existing casino hotel and entertainment
complex located on the Sands Macao Site.
“Sands Macao Land Concession Contract” means the land concession contract, as
published in the Official Bulletin on December 10, 2003, between Macau SAR and
the Company and as amended as published in the Official Bulletin on April 23,
2008 (as amended, supplemented or otherwise modified) pursuant to which Macau
SAR has leased certain land in Macau SAR to the Company, and on which the Sands
Macao Casino and Sands Macao Podium Expansion Project are located.
“Sands Macao Podium Expansion Project” means the ownership, operation and
maintenance by the Company of the recent expansion of the Sands Macao Casino,
including the expansion of the “podium” (together with certain related project
and maintenance capital expenditures) on the Sands Macao Site and the hotel
rooms and/or restaurants; other than any portion of such Project that has been
sold in a Permitted Asset Disposition pursuant to the terms hereof.
“Sands Macao Site” means the land near the Macau Hong Kong Ferry Terminal which
is leased to the Company pursuant to the Sands Macao Land Concession Contract.
“SCL” means Sands China Ltd., a Cayman Islands corporation.
“SEC” means the Securities and Exchange Commission, or any Governmental
Instrumentality succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit W among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Junior Secured Refinancing Debt, with such modifications thereto as
the Administrative Agent and Collateral Agent may reasonably agree.
“Section 951(a) Income” means income includable in the gross income of the
Parent (or any member of the consolidated group of which the Parent is the
common parent) for U.S. federal income tax purposes pursuant to Section 951(a)
of the Code, as a result of the operations of the Company and its Subsidiaries
after December 31, 2010; provided that any such income includable in the gross
income of the Parent (or any member of the consolidated group of which the
Parent is the common parent) that is attributable to the operations of any
Excluded Subsidiaries (unless cash distributions in an amount equal to such
income are received by the Company or any other Loan Party from such Excluded
Subsidiary solely for purposes of making Tax Distributions) shall not constitute
Section 951(a) Income.

 

58



--------------------------------------------------------------------------------



 



“Secured Parties” means, collectively, the Lenders, each Issuing Lender, the
Agents, each counterparty to a Rate/FX Protection Agreement that is (or at the
time such Rate/FX Protection Agreement was entered into, was) a Lender or an
Agent or an Affiliate thereof entered into by any Loan Party.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Security Agreement executed and delivered by the
Borrower and each Guarantor substantially in the form of Exhibit E-2 annexed
hereto.
“Senior Representative” means, with respect to any Series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
insured or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Series” is defined in Section 2.9B.
“Settlement Confirmation” is defined in subsection 10.1B(i).
“Settlement Service” is defined in subsection 10.1C.
“Shared Services Agreement” means that certain Shared Services Agreement dated
as of November 8, 2009 among the Parent and SCL, as amended on November 9, 2010,
and any replacements thereof.
“Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Parent or any of its Affiliates or Related Parties (other
than a Loan Party) that has a maturity date after the Maturity Date of the Term
Loans, that does not pay any cash interest, that does not bind the obligor(s)
thereon by the provisions of any covenants other than customary affirmative
covenants, and that does not contain any cross-default provisions to any other
Indebtedness of such obligor(s).
“Sheraton Hotel” means the hotel and mixed use towers (designated as towers
“6A&B”) on Site 5 & 6 that is currently contemplated to be Sheraton branded.

 

59



--------------------------------------------------------------------------------



 



“Sheraton Hotel Management Agreement” means the operation, maintenance and
management agreements (together with all related and associated agreements),
entered into between VOL and Starwood Asian Pacific Hotels & Resorts Pte. Ltd.
or another hotel management company reasonably satisfactory to the
Administrative Agent, which provides for the operation, maintenance and
management of the Sheraton Hotel by Starwood Asian Pacific Hotels & Resorts Pte.
Ltd. or an Affiliate thereof, or such other hotel management company.
“Site” means any of Site 1, Site 2, Site 3, Site 5 & 6, Site 7, Site 8, or the
Sands Macao Site, as any such Site may be modified in a non-material manner in
accordance with the Cotai Plan.
“Site 1” means the real property designated as such on the Cotai Plan, on which
the Venetian Macao Overall Project has been developed.
“Site 2” means the real property designated as such on the Cotai Plan, on which
the Four Seasons Overall Project has been developed.
“Site 3” means the real property designated as such on the Cotai Plan.
“Site 3 Agreement” means all agreements regarding the development of a casino
resort on Site 3 which, on the date hereof, are expected to include an
investment agreement, an undertaking to sell agreement effective as a right in
rem, a purchase and sale deed, a finance multiparty agreement, condominium
bylaws, and an infrastructure agreement, but shall not be limited to such
agreements.
“Site 5 & 6” means the real property designated as such on the Cotai Plan, on
which the VOL Casino Hotel Resort Project is being developed.
“Site 7” means the real property designated as such on the Cotai Plan, on which
a Casino Operation Project is intended to be developed.
“Site 8” means the real property designated as such on the Cotai Plan, on which
a Casino Operation Project is intended to be developed.
“SMBC” is defined in the preamble.
“Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

60



--------------------------------------------------------------------------------



 



“Specified Equity Contribution” has the meaning set forth in the definition of
Consolidated Adjusted EBITDA.
“Specified FF&E” means any furniture, fixtures, equipment and other personal
property that is financed or refinanced with the proceeds from an FF&E Facility,
including each and every item or unit of equipment acquired with the proceeds
thereof, each and every item or unit of equipment acquired by substitution or
replacement thereof; all parts, components, attachments, accessions,
accessories, manuals, installation kits and other items pertaining to such
property; all documents (including all warehouse receipts, dock receipts, bills
of lading and the like); all licenses (other than Gaming Licenses and the IP
License), manufacturers’ and other warranties, guarantees, service contracts and
related rights and interests covering all or any portion of such property
(including any rights in any third-party developed software or firmware (it
being understood that if the Company or any of its Affiliates makes any
addition, improvement or modification to any such third-party developed software
or firmware, such third-party developed software or firmware shall not be
disqualified from being “Specified FF&E”, but such addition, improvement, or
modification shall not be considered “Specified FF&E” to the extent that either
(i) the Company of such Affiliate retains ownership of such improvement or
modification or (ii) the applicable software license otherwise permits the
Company or any Affiliate to retain such ownership), any trademark licenses and
any other intellectual property solely related to any such property or other
items of Specified FF&E); and to the extent not otherwise included, all proceeds
(including insurance and condemnation proceeds) of any of the foregoing and all
accessions to, substitutions and replacements for, and the rents, profits and
products of, each of the foregoing (including cash collateral and collateral
accounts) and such other collateral reasonably determined by the Administrative
Agent in its reasonable discretion. Specified FF&E may not be financed with the
proceeds of any borrowings made under this Agreement (other than temporary
funding with the proceeds of FF&E Deposit Loans, provided such Loans are
reimbursed with proceeds of loans under the relevant FF&E Facility, and other
than costs related to transportation, installation and sales taxes).
“Specified Proceedings” means (a) the litigation between the Parent and Steven
Jacobs, an individual, outstanding as of the Closing Date, (b) the litigation
between the Parent and Richard Suen, an individual, outstanding as of the
Closing Date, (c) the ongoing or potential investigations, in each case as of
the Closing Date, of the Parent or any of its Subsidiaries by regulatory and
enforcement authorities worldwide, including, without limitation, the Audit
Committee, the United States Securities and Exchange Commission, the United
States Department of Justice, the Nevada Gaming Commission, the Nevada Gaming
Control Board, the Pennsylvania Gaming Authority, the Hong Kong Stock Exchange,
the Securities and Futures Commission of Hong Kong, the Casino Regulatory
Authority of Singapore, and the Macau Gaming Authority; (d) any investigations
having similar subject matter initiated after the Closing Date; and (e) any
civil securities class actions or derivative lawsuits asserting that the Parent
or the Parent’s directors inadequately disclosed corruption risks or breached
their fiduciary duties by establishing inadequate anti-corruption practices or
controls at the Parent or any of its Subsidiaries.

 

61



--------------------------------------------------------------------------------



 



“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) Indebtedness of the Company
or any other Loan Party in respect of industrial revenue or development bonds or
financings, (b) workers’ compensation liabilities of the Company or any other
Loan Party, (c) the obligations of third party insurers of the Company or any
other Loan Party arising by virtue of the laws of any jurisdiction requiring the
third party insurers, (d) obligations with respect to Capital Leases or
Operating Leases of the Company or any other Loan Party, (e) performance,
payment, deposit or surety obligations of the Company or any other Loan Party,
in any case if required by Legal Requirement (including if required by any
Governmental Instrumentality or otherwise necessary in order to obtain any
Permit related to any Project) or in accordance with custom and practice in the
industry, (f) Legal Requirements in connection with the development of any
Project and (g) for general corporate purposes of the Company or any other Loan
Party.
“St. Regis Hotel” means the hotel and mixed use tower (designated as tower “5B”)
on Site 5 & 6 that is currently contemplated to be St. Regis branded.
“St. Regis Hotel Management Agreement” means the operation, maintenance and
management agreements (together with all related and associated agreements),
entered into between VOL and Starwood Asian Pacific Hotels & Resorts Pte Ltd. or
another hotel management company reasonably satisfactory to the Administrative
Agent, which provides for the operation, maintenance and management of the St.
Regis Hotel by Starwood Asian Pacific Hotels & Resorts Pte Ltd. or an Affiliate
thereof, or such other hotel management company.
“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, general or limited
partnership interests or membership interests are owned or controlled directly
or indirectly by such Person or one of more other Subsidiaries of that Person or
a combination thereof.
“Substitute Borrower” is defined in subsection 2.7B(iv).
“Supplements to Gaming Sub-Concession Contract” means (i) the Memorandum from
Macau SAR (executed by The Secretary for Economy and Finance), dated
December 23, 2002, pursuant to which the Gaming Sub-Concession Contract was
deemed no longer dependent on the Primary Gaming Concession Contract, (ii) the
letter dated December 19, 2002, executed by the government of Macau SAR,
authorizing the transfer of rights under the concession agreement to the Company
pursuant to the terms of the Gaming Sub-Concession Contract, and (iii) the
letter dated December 19, 2002, executed by the government of Macau SAR,
confirming its rights and obligations with respect to the Gaming Sub-Concession
Contract.

 

62



--------------------------------------------------------------------------------



 



“Supplier Joint Venture” means any Person that supplies or provides materials or
services to any Loan Party or any contractor in relation to any Project and in
which a Loan Party or one of its Restricted Subsidiaries have Investments.
“Swing Line Lender” means BOC, in its capacity as Swing Line Lender.
“Swing Line Loans” is defined in subsection 2.1A(iii).
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, substantially in the form of Exhibit A-3 annexed hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“Swing Line Sublimit” means $25,000,000.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by the Borrower with the
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the foregoing; provided that “Tax on the overall net
income” of a Person shall be construed as a reference to a tax imposed by
(x) the jurisdiction in which that Person is organized or in which that Person’s
principal office (and/or, in the case of a Lender, its lending office) is
located, (y) any jurisdiction in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business, or (z) any other
jurisdiction as a result of a present or former connection between that Person
and such jurisdiction (other than any connection arising solely from that Person
having executed, delivered or performed its obligations or received a payment
under this Agreement or any other Loan Document), in each case on all or part of
the net income, profits or gains (whether worldwide, or only insofar as such
income, profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of a Lender, its
lending office).
“Tax Distributions” is defined in subsection 7.5(iv).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any, Included Taxes.
“Term Loan” means the Initial Term Loans and any New Term Loans.

 

63



--------------------------------------------------------------------------------



 



“Term Loan Commitment” means the Initial Term Loan Commitment and any New Term
Loan Commitments, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.
“Term Loan Commitment Amount” means, with respect to the Initial Term Loans,
$3,200,000,000.
“Term Loan Commitment Termination Date” means, with respect to the Initial Term
Loans, the earliest of (a) the occurrence of a Commitment Termination Event,
(b) the date on which the full amount of the Term Loans available to be borrowed
has been borrowed and (c) the date that is 60 days after September 30, 2011 or
if such day is not a Business Day, the next succeeding Business Day.
“Term Loan Dollar Lender” means a Lender that has a Term Loan Commitment
denominated in Dollars, as set forth on Schedule 2.1 (as may be modified
pursuant to any transaction in accordance with subsection 2.9). Notwithstanding
anything to the contrary in this Agreement, no Term Loan Dollar Lender shall be
obligated to fund (i) in an amount exceeding the amount set forth for such Term
Loan Dollar Lender on Schedule 2.1 and (ii) in any currency other than Dollars.
“Term Loan Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the Term Loan Commitment Termination Date, the sum
of that Lender’s Term Loan Commitment and the aggregate outstanding principal
amount of the Term Loans made by that Lender and (b) after the Term Loan
Commitment Termination Date, the outstanding principal amount of the Term Loans
made by that Lender; provided that, for purposes of the foregoing clauses
(a) and (b), the Term Loan Commitment and Term Loans of each Term Loan HK Dollar
Lender and each Term Loan Pataca Lender shall be expressed in Dollars using the
applicable Closing FX Rate.
“Term Loan Facility” is defined in subsection 2.1A(i).
“Term Loan HK Dollar Lender” means a Lender that has a Term Loan Commitment
denominated in HK Dollars, as set forth on Schedule 2.1 (as may be modified
pursuant to any transaction in accordance with subsection 2.9). Notwithstanding
anything to the contrary in this Agreement, no Term Loan HK Dollar Lender shall
be obligated to fund (i) in an amount exceeding the amount set forth for such
Term Loan HK Dollar Lender on Schedule 2.1 and (ii) in any currency other than
HK Dollars.
“Term Loan Lender” means each Term Loan Dollar Lender, Term Loan HK Dollar
Lender and Term Loan Pataca Lender.
“Term Loan Note” means a promissory note of the Borrower payable to any Lender,
substantially in the form of Exhibit A-1 annexed hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

 

64



--------------------------------------------------------------------------------



 



“Term Loan Pataca Lender” means a Lender that has a Term Loan Commitment
denominated in Patacas, as set forth on Schedule 2.1 (as may be modified
pursuant to any transaction in accordance with subsection 2.9). Notwithstanding
anything to the contrary in this Agreement, no Term Loan Pataca Lender shall be
obligated to fund (i) in an amount exceeding the amount set forth for such Term
Loan Pataca Lender on Schedule 2.1 and (ii) in any currency other than Patacas.
“Termination Date” means the date on which all payment Obligations then due and
payable have been repaid in full in cash, all Letters of Credit have been
terminated or expired (or been cash collateralized or otherwise secured on terms
and conditions satisfactory to the Issuing Lender of such Letter of Credit) and
all Commitments shall have terminated.
“TL Percentage” means, relative to any Lender, the applicable percentage (based
on the aggregate Term Loan Commitment of such Lender expressed in Dollars using
the Closing FX Rates) relating to Term Loans set forth opposite its name on
Schedule 2.1 hereto (as may be modified pursuant to any transaction in
accordance with subsection 2.9) under the Term Loan Commitment column or set
forth in a Assignment Agreement under the Term Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Assignment Agreements
executed by such Lender and its assignee Lender and delivered pursuant to
subsection 10.1B or by cancellations and terminations of Term Loan Commitments
in accordance with subsection 10.1I. A Lender shall not have any Term Loan
Commitment if its percentage under the Term Loan Commitment column is zero.
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Lender for any amount drawn
under any Letter of Credit, but not yet so applied), plus (b) the aggregate
principal amount of all outstanding Swing Line Loans, plus (c) the Letter of
Credit Usage.
“Transaction Costs” means the fees, costs and expenses payable by the Borrower
on or before the Closing Date in connection with this Agreement, the other Loan
Documents, and the initial Credit Extension hereunder.
“UBS” is defined in the preamble.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Loan Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Loan
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.

 

65



--------------------------------------------------------------------------------



 



“Undisclosed Administration” means in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar officer by a supervisory authority or regulator under
or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
“UOB” is defined in the preamble.
“US Collateral Account Agreement” means the Deposit Account Control
Agreement(s), to be entered into among the Borrower and the Administrative
Agent, in substantially the form of Exhibit E-4 hereto.
“USD Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the Loans executed by the Borrower, and endorsed by each
Guarantor, in favor of the Collateral Agent.
“Usufruct Agreements” means the usufruct agreements related to the minority
shareholders of the Company and the Company’s Subsidiaries, which minority
equity interest is required by Legal Requirements of Macau SAR.
“Venetian Macao Casino” means the ownership of the casino and the operation and
maintenance by the Company of the casino and gaming space, located within the
Venetian Macao Resort Project, and the purchase of associated gaming machines,
utensils and equipment.
“Venetian Macao Convention Center” means the ownership, operation and
maintenance by the Cotai Subsidiary of a convention center located on land
leased under the Venetian Macao Land Concession Contract and adjacent to the
Venetian Macao Resort Project.
“Venetian Macao Land Concession Contract” means the land concession contract, as
published in the Official Bulletin on April 18, 2007, as amended as published in
the Official Bulletin on October 29, 2008, entered into between Macau SAR, the
Cotai Subsidiary and the Company pursuant to which Macau SAR has leased Sites 1,
2 and 3 to the Cotai Subsidiary and the Cotai Subsidiary has transferred, by way
of a deed, the Casino unit as defined therein to the Company, and on which the
Venetian Macao Overall Project and the Four Seasons Macao Overall Project have
been substantially built and on which a Casino Operation Project on Site 3 is
intended to be built.
“Venetian Macao Mall” means the ownership, operation and maintenance of a retail
complex as part of the Venetian Macao Resort Project by the Cotai Subsidiary.
“Venetian Macao Overall Project” means the Venetian Macao Casino, the Venetian
Macao Resort Project, the Venetian Macao Convention Center and the Venetian
Macao Mall and related parts of the Venetian Macao complex, including the energy
center and the area generally referred to as the arena; other than any such
component that has been sold in a Permitted Asset Disposition pursuant to the
terms hereof.

 

66



--------------------------------------------------------------------------------



 



“Venetian Macao Resort Project” means the ownership, operation and maintenance
by the Cotai Subsidiary of an approximately 3,000 suite luxury hotel resort
located on Site 1, which is leased to the Cotai Subsidiary pursuant to the
Venetian Macao Land Concession Contract.
“V-HK” means V-HK Services Limited, a Hong Kong corporation.
“VOL” means Venetian Orient Limited, a Macau corporation.
“VOL Casino” means the casino or gaming space in, or to be developed in the VOL
Casino Hotel Resort Project, which casino or gaming space, subject to the terms
and conditions set forth herein, will be owned by VOL and operated by the
Company, and the purchase of associated gaming machines, utensils and equipment.
“VOL Casino Hotel Resort Project” means the VOL Casino, casino hotel resorts and
retail complexes developed on Site 5 & 6, which casino hotel resorts will be
owned, operated and maintained (other than any casino and gaming areas therein
which shall be operated by the Company) by VOL.
“VOL Casino Hotel Resort Opening Date” means, with respect to the VOL Casino
Hotel Resort Project, the date on which (x) the mall common areas, (y) 1,500
hotel rooms and (z) 3,000 gaming “positions” in the casino (with positions being
calculated as one for each position at an electronic gaming machine, one
position for each slot machine and seven positions for each live gaming table)
shall be open to the general public, as certified by the Company to the
Administrative Agent.
“VOL Casino Hotel Resort Substantial Operations Date” means, with respect to the
VOL Casino Hotel Resort Project, a date following the VOL Casino Hotel Resort
Opening Date on which (x) 3,500 hotel rooms and (y) 5,500 gaming “positions” in
the casino (with positions being calculated as one for each position at an
electronic gaming machine, one position for each slot machine and seven
positions for each live gaming table) shall be open to the general public, as
certified by the Company to the Administrative Agent.
“VOL Credit Agreement” means that certain Credit Agreement dated as of May 17,
2010 among Venetian Orient Limited, as borrower, each other loan party, the Bank
of Nova Scotia, as administrative agent, Goldman Sachs Lending Partners LLC, BNP
Paribas, Hong Kong Branch, Citibank, N.A., Citigroup Global Markets Asia
Limited, Citicorp Financial Services Limited, Citibank, N.A., Hong Kong Branch,
UBS AG Hong Kong Branch and Barclays Capital (the investment banking division of
Barclays Bank PLC) as global coordinators, co-syndication agents and
bookrunners, Bank of China Limited, Macau Branch and Industrial and Commercial
Bank of China (Macau) Limited, as global coordinators and bookrunners, Banco
Nacional Ultramarino, S.A., DBS Bank Ltd. and Oversea-Chinese Banking
Corporation Limited, as mandated lead arrangers and bookrunners, and each of the
other agents and arrangers from time to time party thereto and the financial
institutions from time to time party thereto, as the same has been and may be
amended, amended and restated, supplemented, or otherwise modified from time to
time.
“VOL Investment” means an Investment in VOL, the proceeds of which are to be
used by VOL in connection with (i) its current Indebtedness (including accrued
interest thereon, and fees and expenses relating thereto), and (ii) the
development, construction and completion of the VOL Casino Hotel Resort Project.

 

67



--------------------------------------------------------------------------------



 



“VOL Land Concession Contract” means the land concession contract, as published
in the Official Bulletin on May 12, 2010, entered into between Macau SAR, VOL
and the Company pursuant to which Macau SAR has leased Site 5 & 6 and Tropical
Garden to VOL and the Company has been commissioned with the operation of the
VOL Casino.
“Wing Lung” is defined in the preamble.
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
Except as otherwise expressly provided in this Agreement (including the last
sentence of this subsection 1.2), all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be delivered by the
Borrower to Lenders pursuant to clauses (ii), (iii), (iv) and (xiii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)) except for those exceptions from
GAAP that are called for by the requirements of those sections. Calculations in
connection with the definitions, covenants and other provisions of this
Agreement shall utilize accounting principles and policies in conformity with
those used to prepare the financial statements referred to in the first sentence
of subsection 5.3. For the purposes of this Agreement, “consolidated” with
respect to any Person shall mean, unless expressly stated to be otherwise, such
Person consolidated with its Restricted Subsidiaries and shall not include any
Excluded Subsidiary; provided that the parties acknowledge that such definition
of “consolidated” is not in accordance with GAAP. For the avoidance of doubt,
any obligations of a Person under a lease (whether existing now or entered into
in the future) that is not (or would not be) required to be classified and
accounted for as a Capital Lease on a balance sheet of such Person under GAAP as
in effect on the date hereof shall not be treated as Capital Lease as a result
of (x) the adoption of changes in GAAP after such date or (y) changes in the
application of GAAP after such date.
1.3 Other Definitional Provisions and Rules of Construction.
A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.
B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.
C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

68



--------------------------------------------------------------------------------



 



D. References to a Potential Event of Default or Event of Default as
“continuing” shall mean that such Potential Event of Default or Event of Default
has not been either (i) remedied or (ii) waived in writing.
Any reference to any agreement or instrument shall be deemed to include a
reference to such agreement or instrument as assigned, amended, supplemented or
otherwise modified from time to time, unless such assignment, amendment,
supplement or modification is prohibited by subsection 7.13 (to the extent
applicable).
1.4 Exchange Rates.
Not later than 1:00p.m. (Macau SAR time) on each Recalculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Recalculation Date with respect to Patacas and HK Dollars to be used for
calculating the Dollar Equivalent and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rate so determined shall become effective on the
relevant Recalculation Date, shall remain effective until the next succeeding
Recalculation Date, and shall for all purposes of this Agreement (other than any
provision expressly requiring the use of a Closing FX Rate or a current Exchange
Rate) be the Exchange Rate employed in converting any amounts between Dollars
and Patacas or HK Dollars, as the case may be.
For purposes of determining compliance under Section 7 with respect to any
amount in Patacas or HK Dollars, as the case may be, such amount shall be deemed
to equal the Dollar Equivalent thereof at the Exchange Rate in effect at the
time of such incurrence. Notwithstanding anything else in this Agreement, the
maximum amount of Indebtedness, Liens, Investments and other basket amounts that
the Company, the Borrower and the Restricted Subsidiaries may incur under
Section 7 shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, Liens, Investments and other basket amounts, solely as a result of
fluctuations in the exchange rate of currencies. When calculating capacity for
the incurrence of additional Indebtedness, Liens, Investments and other basket
amounts by the Company, the Borrower and the Restricted Subsidiaries under
Section 7 the exchange rate of currencies shall be measured as of the date of
calculation.
Section 2. Amounts and Terms of Commitments and Loans.
2.1 Commitments; Making of Loans; the Register; Notes.
A. Commitments. Subject to the terms and conditions of this Agreement, each
Lender hereby severally agrees to make the Loans described in this subsection
2.1.A.
(i) Initial Term Loans. On and after the Closing Date but on or prior to the
Term Loan Commitment Termination Date each Term Loan Lender agrees that it will
severally make loans (relative to such Lender, its “Initial Term Loans” ) as
follows:
(a) in the case of each Term Loan Dollar Lender, in an amount equal to such
Lender’s TL Percentage of the aggregate amount of the borrowing of the Initial
Term Loans requested by the Borrower to be made on such day;

 

69



--------------------------------------------------------------------------------



 



(b) in the case of each Term Loan HK Dollar Lender, in an amount equal to such
Lender’s TL Percentage of the aggregate amount of the borrowing of the Initial
Term Loans requested by the Borrower to be made on such day, in HK Dollars based
on the Closing FX Rates for the conversion of Dollars into HK Dollars; and
(c) in the case of each Term Loan Pataca Lender, in an amount equal to such
Lender’s TL Percentage of the aggregate amount of the borrowing of the Initial
Term Loans requested by the Borrower to be made on such day, in Patacas based on
the Closing FX Rates for the conversion of Dollars into Patacas.
No amounts paid or prepaid with respect to Term Loans may be reborrowed. No Term
Loan Lender shall be permitted or required to make any Term Loan if, after
giving effect thereto, the aggregate outstanding principal amount of all Term
Loans of such Term Loan Lender would exceed such Lender’s TL Percentage of the
then existing Term Loan Commitment Amount. Each Lender’s Term Loan Commitment to
make Initial Term Loans pursuant to this subsection 2.1A(i) shall expire on the
Term Loan Commitment Termination Date. All Loans made or committed to be made
under this subsection, collectively, the “Term Loan Facility”.
(ii) Revolving Loans. From time to time on any Business Day occurring on or
after the Closing Date but prior to the Revolving Loan Commitment Termination
Date, each Revolving Loan Lender agrees that it will severally make loans
(relative to such Lender, its “Initial Revolving Loans” ) as follows:
(a) in the case of each Revolving Loan Dollar Lender, in an amount equal to such
Lender’s RL Percentage of the aggregate amount of the borrowing of the Initial
Revolving Loans requested by the Borrower to be made on such day;
(b) in the case of each Revolving Loan HK Dollar Lender, in an amount equal to
such Lender’s RL Percentage of the aggregate amount of the borrowing of the
Initial Revolving Loans requested by the Borrower to be made on such day, in HK
Dollars based on the Closing FX Rates for the conversion of Dollars into HK
Dollars; and
(c) in the case of each Revolving Loan Pataca Lender, in an amount equal to such
Lender’s RL Percentage of the aggregate amount of the borrowing of the Initial
Revolving Loans requested by the Borrower to be made on such day, in Patacas
based on the Closing FX Rates for the conversion of Dollars into Patacas.
On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans. No Revolving Loan Lender shall
be permitted or required to make any Revolving Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all Revolving Loans of
such Revolving Loan Lender, together with such Lender’s RL Percentage of the
Letter of Credit Usage, would exceed such Lender’s RL Percentage of the then
existing Revolving Loan Commitment Amount and in no event shall the Total
Utilization of Revolving Loan Commitments at any time exceed the Revolving Loan
Commitments then in effect. Each Lender’s Revolving Loan Commitment shall expire
on the Revolving Loan Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be repaid in full no later than that date. All
Loans made or committed to be made under this subsection, collectively, the
“Revolving Credit Facility”.

 

70



--------------------------------------------------------------------------------



 



(iii) Swing Line Loans. At any time prior to the Revolving Loan Commitment
Termination Date, subject to the terms and conditions hereof, Swing Line Lender
hereby agrees to make loans (the “Swing Line Loans”) to the Borrower, in
Dollars, HK Dollars or Patacas as requested by the Borrower, in the aggregate
amount up to but not exceeding the Swing Line Sublimit; provided, that after
giving effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Loan Commitments exceed the Revolving Loan Commitments
then in effect. Amounts borrowed pursuant to this subsection 2.1A(iii) may be
repaid and reborrowed during the Revolving Commitment Period. The Swing Line
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than such
date.
B. Borrowing Mechanics. Loans made on any Funding Date (other than Revolving
Loans made pursuant to subsection 3.3B for the purpose of reimbursing any
Issuing Lender for the amount of a drawing under a Letter of Credit issued by
it, and Swing Line Loans which shall be governed by the provisions of subsection
2.10), shall be in an aggregate minimum amount of (x) $15,000,000 and integral
multiples of $5,000,000 in excess of that amount in the case of Term Loans and
(y) $1,000,000 and integral multiples of $500,000 in the case of Revolving
Loans; it being understood that each amount set forth in the foregoing clauses
(x) and (y) shall apply to the requested aggregate amount of all Term Loans or
Revolving Loans, as applicable, to be made on such Funding Date (calculated
using the Dollar Equivalent (based on the applicable Closing FX Rates) in the
case of Loans denominated in HK Dollars and Patacas).
Whenever the Borrower desires that Lenders make Term Loans (other than any
initial Credit Extensions on the Closing Date, in which case the Borrower shall
deliver a Borrowing Notice in accordance with subsection 4.1A(v)), the Borrower
shall deliver to the Administrative Agent a Borrowing Notice with respect to
such Term Loans. Each such Borrowing Notice must be received by the
Administrative Agent prior to 11:00a.m., Macau SAR time, at least five Business
Days prior to the requested Funding Date (or such shorter period acceptable to
the Administrative Agent) and must specify (i) the amount of Term Loans to be
borrowed, (ii) the requested Funding Date and (iii) in the case of Eurodollar
Rate Loans and HIBOR Rate Loans, the length of the initial Interest Period
therefor. Each relevant Lender will make the amount of its share of each
borrowing as is required hereunder available to the Administrative Agent in
immediately available Dollars, Patacas or HK Dollars, as applicable.

 

71



--------------------------------------------------------------------------------



 



Whenever the Borrower desires that Lenders make Revolving Loans (other than
Revolving Loans made pursuant to subsection 3.3B for the purpose of reimbursing
any Issuing Lender for the amount of a drawing under a Letter of Credit issued
by it, and Swing Line Loans which shall be governed by the provisions of
subsection 2.10), it shall deliver to the Administrative Agent a Borrowing
Notice no later than 11:00a.m. Macau SAR time) at least five Business Days in
advance of the proposed Funding Date. The Borrowing Notice shall specify (i) the
proposed Funding Date (which shall be a Business Day), (ii) the amount of
Revolving Loans requested, (iii) whether such Revolving Loans that are
denominated in Dollars shall be Base Rate Loans or Eurodollar Rate Loans, and
(iv) in the case of any Loans requested to be made as Eurodollar Rate Loans and
in the case of the HIBOR Rate Loans, the initial Interest Period requested
therefor. Each relevant Lender will make the amount of its share of each
borrowing as is required pursuant to and subject to the applicable requirements
of this Section 2 available to the Administrative Agent in immediately available
Dollars, Patacas or HK Dollars, as applicable. The Borrower shall notify the
Administrative Agent prior to the funding of any such Revolving Loans in the
event that any of the matters to which the Borrower is required to certify in
the applicable Borrowing Notice is no longer true and correct as of the
applicable Funding Date, and the acceptance by the Borrower of the proceeds of
any such Revolving Loans shall constitute a recertification by the Borrower, as
of the applicable Funding Date, as to the matters to which the Borrower is
required to certify in the applicable Borrowing Notice.
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Borrowing
Notice for a Eurodollar Rate Loan or a HIBOR Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to make a borrowing in accordance therewith; provided that in the case
of the initial Borrowing on the Closing Date, the Borrower may revoke such
notice if any condition set forth in subsection 4.1 will not, in the Borrower’s
judgment, be satisfied or waived on or prior to the date on which the Lenders
would fund such Borrowing, and the Borrower shall pay any breakage and other
costs incurred in connection with any such revocation in accordance with
subsection 2.6D.
C. Lending of Funds. All Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder nor
shall the Commitment of any Lender to make the particular type of Loan requested
be increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder. Promptly after
receipt by the Administrative Agent of a Borrowing Notice pursuant to subsection
2.1B, the Administrative Agent shall notify each Lender of the proposed
borrowing. Each applicable Lender shall make the amount of its Loan available to
the Administrative Agent not later than 11:00a.m. (Macau SAR time) on the
applicable Funding Date (or, for purposes of the initial funding on the Closing
Date only, such other time agreed to by the Administrative Agent and the
Borrower and notified in writing to the Term Loan Lenders), in same day funds in
Dollars, Patacas or HK Dollars, as applicable, by wire transfer (together with
the applicable SWIFT confirmation) at the applicable Payment and Funding Office,
and the Administrative Agent shall make such funds in the case of Term Loans
(other than proceeds of Term Loans made on the initial Funding Date that are
applied to the Refinancing, Investments described in clause (i) of the
definition of “VOL Investment” and to pay Transaction Costs) and Revolving
Loans, available no later than 1:00p.m. (Macau SAR time) on the applicable
Funding Date (or, for purposes of the initial funding on the Closing Date only,
such other time agreed to by the Administrative Agent and the Borrower and
notified in writing to the Revolving Loan Lenders) by depositing such Term Loans
(other than proceeds of Term Loans made on the initial Funding Date that are
applied to the Refinancing, Investments described in clause (i) of the
definition of “VOL Investment” and to pay Transaction Costs) and Revolving
Loans, to the account or accounts as directed by the Borrower.

 

72



--------------------------------------------------------------------------------



 



Unless the Administrative Agent shall have been notified by any Lender prior to
the Funding Date for any Loans that such Lender does not intend to make
available to the Administrative Agent the amount of such Lender’s Loan requested
on such Funding Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Funding Date and
the Administrative Agent may, in its sole discretion, but shall not be obligated
to, make available to the Borrower a corresponding amount on such Funding Date.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans. Nothing in this subsection 2.1C shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.
D. The Register.
(i) The Administrative Agent (or its agent or sub-agent appointed by it) shall
maintain, as agent for the Borrower, at its address referred to in subsection
10.9, a register for the recordation of the names and addresses of Lenders and
the Commitments and Loans of each Lender from time to time (the “Register”). The
Register, as in effect at the close of business on the preceding Business Day,
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(ii) The Administrative Agent shall record, or shall cause to be recorded, in
the Register the Commitment and the Loans (in accordance with the provisions of
subsection 10.1, and, for any Loans or Commitments denominated in HK Dollars or
Patacas, including the Dollar Equivalent amount of such Loans and Commitments
calculated using the Closing FX Rate) from time to time of each Lender, and each
repayment or prepayment in respect of the principal amount of the Loans of each
Lender (and any cancellations of Term Loans pursuant to and in accordance with
the terms and conditions of subsection 10.1I). Any such recordation shall be
conclusive and binding on the Borrower and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or the Obligations of any
Loan Party in respect of any applicable Loans.
(iii) Each Lender shall record on its internal records (including the Notes held
by such Lender) the amount of each Loan made by it and each payment in respect
thereof. Any such recordation shall be conclusive and binding on the Borrower,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments or the
Obligations of any Loan Party in respect of any applicable Loans; and provided,
further that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

 

73



--------------------------------------------------------------------------------



 



(iv) The Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been accepted by the Administrative Agent and recorded in the
Register as provided in subsections 10.1B(ii) or 10.1I(vi), as applicable. Prior
to such recordation, all amounts owed with respect to the applicable Commitment
or Loan shall be owed to the Lender listed in the Register as the owner thereof,
and any request, authority or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
E. Notes. The Borrower agrees that, upon request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment. The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each obligor absent manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of any Loan Party.
2.2 Interest on the Loans.
A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to (i) in the case of Revolving Loans (but not including
Swing Line Loans) or Term Loans denominated in Dollars, the Adjusted Eurodollar
Rate or the Base Rate, or (ii) in the case of Revolving Loans (but not including
Swing Line Loans) or Term Loans denominated in Patacas or HK Dollars, the HIBOR
Rate. The applicable basis for determining the rate of interest with respect to
any Loan shall be selected by the Borrower initially at the time a Borrowing
Notice is given with respect to such Loan pursuant to subsection 2.1B, and the
basis for determining the interest rate with respect to any Loan may be changed
from time to time pursuant to subsection 2.2D. If on any day a Loan is
outstanding with respect to which notice has not been delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate. Subject
to the provisions of subsections 2.2E, 2.6G and 2.7, the Loans shall bear
interest at a rate per annum as follows:
(a) if a Base Rate Loan, then from the date of funding of such Loan at the sum
of the Base Rate plus the Applicable Margin for such Loans; or
(b) if a Eurodollar Rate Loan, then from the date of funding of such Loan at the
sum of the Adjusted Eurodollar Rate plus the Applicable Margin for such Loans;
or

 

74



--------------------------------------------------------------------------------



 



(c) if a HIBOR Rate Loan, then from the date of funding of such Loan at the sum
of the HIBOR Rate plus the Applicable Margin for such Loans; or
(d) if a Swing Line Loan, then from the date of funding of such Loan at the sum
of either (i) in the case of Swing Line Loans denominated in Dollars, the
Adjusted Eurodollar Rate for an Interest Period of one month or (ii) in the case
of Swing Line Loans denominated in HK Dollars or Patacas, the HIBOR Rate for an
Interest Period of one month, in each case plus the Applicable Margin for
Revolving Loans.
All Eurodollar Rate Loans and HIBOR Rate Loans shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to such Eurodollar Rate Loan or HIBOR Rate Loan.
B. Interest Periods. In connection with each Eurodollar Rate Loan or HIBOR Rate
Loan, the Borrower may, pursuant to the applicable Borrowing Notice or
Conversion/Continuation Notice, as the case may be, select an interest period
(each an “Interest Period”) to be applicable to such Loan, which Interest Period
shall be, at the Borrower’s option, either a one, two, three or six month period
(or, with the consent of all relevant Lenders, nine or twelve months, or a
period of less than one month if all relevant Lenders consent to such period);
provided that:
(i) the initial Interest Period for any Eurodollar Rate Loan or HIBOR Rate Loan
shall commence on the Funding Date in respect of such Loan, in the case of a
Loan initially made as a Eurodollar Rate Loan or HIBOR Rate Loan, or on the
Business Day specified in the applicable Conversion/Continuation Notice, in the
case of a Loan converted to a Eurodollar Rate Loan or HIBOR Rate Loan;
(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan or HIBOR Rate Loan continued as such pursuant to a
Conversion/Continuation Notice, each successive Interest Period shall commence
on the day on which the next preceding Interest Period expires;
(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to subsection
2.2B(v), end on the last Business Day of a calendar month;

 

75



--------------------------------------------------------------------------------



 



(v) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date for such Loans;
(vi) no Interest Period shall extend beyond a date on which the Borrower is
required to make a scheduled payment of principal of the Loans unless the sum of
(a) the aggregate principal amount of Loans that are Base Rate Loans plus
(b) the aggregate principal amount of Loans that are Eurodollar Rate Loans or
HIBOR Rate Loans with Interest Periods expiring on or before such date plus
(c) the excess of the Commitments then in effect over the aggregate principal
amount of the Loans then outstanding, equals or exceeds the principal amount
required to be paid on the Loans or the permanent reduction of the Commitments
that is scheduled to occur on such date;
(vii) there shall be no more than 12 Interest Periods outstanding at any time;
and
(viii) in the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan or HIBOR Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one month.
C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears (in the same currency as such Loan made to
the Borrower) on each Interest Payment Date with respect to such Loan, shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid, and shall be
payable in arrears at maturity of the Loans, including final maturity of the
Loans.
D. Conversion or Continuation. Subject to the provisions of subsection 2.6, the
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Loans equal to $5,000,000 (or $1,000,000 in the case of Revolving
Loans) and integral multiples of $1,000,000 in excess of that amount from Loans
bearing interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Loan or
HIBOR Rate Loan, to continue all or any portion of such Loan equal to $3,000,000
and integral multiples of $1,000,000 in excess of that amount as a Eurodollar
Rate Loan or HIBOR Rate Loan, it being understood that each amount set forth in
the foregoing clauses (i) and (ii) shall apply to the requested aggregate amount
of such conversion or continuation, as applicable, to be so converted or
continued (calculated using the Dollar Equivalent (based on the applicable
Closing FX Rates) in the case of Loans denominated in HK Dollars and Patacas);
and that in connection with a conversion or continuation of a Loan denominated
in HK Dollars or Patacas which originally met the requirements of clause (i) or
(ii) but no longer does solely due to fluctuation in exchange rates, such Loan
shall be deemed to satisfy the requirements of clause (i) or (ii) as applicable.
For the avoidance of doubt, a Eurodollar Rate Loan may be converted into a Base
Rate Loan prior to the expiration date of an Interest Period applicable thereto;
provided that the Borrower shall pay any breakage and other costs incurred in
connection with any such conversion in accordance with subsection 2.6D.

 

76



--------------------------------------------------------------------------------



 



The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 11:00a.m. (Macau SAR time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least five Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to a
Eurodollar Rate Loan, or a continuation of a Eurodollar Rate Loan or HIBOR Rate
Loan). A Conversion/Continuation Notice shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount
and type of the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to a Eurodollar Rate
Loan, or a continuation of a Eurodollar Rate Loan or HIBOR Rate Loan, the
requested Interest Period and (v) in the case of a conversion to a Eurodollar
Rate Loan, or a continuation of a Eurodollar Rate Loan or a HIBOR Rate Loan,
that no Potential Event of Default or Event of Default has occurred and is
continuing or, if a Potential Event of Default or Event of Default has occurred
and is continuing, the Borrower has not been notified in writing by the
Administrative Agent that it may not continue such Eurodollar Rate Loan or HIBOR
Rate Loan. In lieu of delivering the above-described Conversion/Continuation
Notice, the Borrower may give the Administrative Agent telephonic notice by the
required time of any proposed conversion/continuation under this subsection
2.2D; provided that such notice shall be promptly confirmed in writing by
delivery of a Conversion/Continuation Notice to the Administrative Agent on or
before the proposed conversion/continuation date. Upon receipt of written or
telephonic notice of any proposed conversion/continuation under this subsection
2.2D, the Administrative Agent shall promptly transmit such notice by
telefacsimile or telephone to each Lender.
Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized to act on behalf of the Borrower
or for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice the Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.
Except as otherwise provided in subsections 2.6B, 2.6C, 2.6F and 2.6G, a
Conversion/Continuation Notice for conversion to, or continuation of, a
Eurodollar Rate Loan or a HIBOR Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to effect a conversion or continuation in
accordance therewith.
E. Default Rate. Upon the occurrence and during the continuation of any Event of
Default, all overdue amounts other than fees then due and payable hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(and, in the case of any fees, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans);
provided that, in the case of Eurodollar Rate Loans and HIBOR Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
the interest rate is effective such Eurodollar Rate Loans and HIBOR Rate Loans
shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this subsection
2.2E is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender.

 

77



--------------------------------------------------------------------------------



 



F. Computation of Interest and Commitment Fees. Interest on the Loans and
commitment fees shall be computed on the basis of (i) a 360-day year, in the
case of Eurodollar Rate Loans, and (ii) a 365-day year, in respect of Base Rate
Loans, HIBOR Rate Loans and commitment fees, in each case for the actual number
of days elapsed in the period during which it accrues. In computing interest on
any Loan, (i) the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Term Loan during
any period when such Term Loans may be assigned through a Settlement Service,
the last Interest Payment Date with respect to such Term Loan or, with respect
to a Base Rate Loan being converted from a Eurodollar Rate Loan or a HIBOR Rate
Loan, the date of conversion of such Eurodollar Rate Loan or HIBOR Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and (ii) the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan or a HIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such Eurodollar Rate Loan or HIBOR Rate Loan, or, with respect to a Term Loan
during any period when such Term Loans may be assigned through a Settlement
Service, the current Interest Payment Date with respect to such Term Loan, as
the case may be, shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.
2.3 Fees.
A. Commitment Fees. Each of the Company and, on and after the Closing Date, the
Borrower agrees to pay to the Administrative Agent, for distribution to each
(i) Revolving Loan Lender in proportion to that Lender’s Pro Rata Share,
commitment fees for the period from and including September 30, 2011 to and
excluding the Revolving Loan Commitment Termination Date equal to (x) the
average of the daily excess of the Revolving Loan Commitments over the sum of
(A) the aggregate principal amount of outstanding Revolving Loans but not the
Letter of Credit Usage plus (B) the Letter of Credit Usage multiplied by
(y) 0.50% per annum and (ii) each Term Loan Lender in proportion to that
Lender’s Pro Rata Share, commitment fees for the period from and including the
date that is 30 days after September 30, 2011 to and excluding the Term Loan
Commitment Termination Date equal to the average of the daily unused Term Loan
Commitments multiplied by 0.50% per annum, in each case such commitment fees to
be calculated on the basis of a 360-day year and the actual number of days
elapsed, to be paid to each Revolving Loan Lender and Term Loan Lender in the
same currency as its Revolving Loan Commitment and Term Loan Commitment, as the
case may be, and to be payable quarterly in arrears on each Quarterly Date,
commencing on the first such date to occur after September 30, 2011, and on the
Revolving Loan Commitment Termination Date or the Term Loan Commitment
Termination Date, as applicable.

 

78



--------------------------------------------------------------------------------



 



B. Annual Administrative Fee. The Borrower agrees to pay to the Administrative
Agent an annual administrative fee in the amount and at the times set forth in
the Agent’s Fee Letter.
C. Collateral Agent’s Annual Fee. The Borrower agrees to pay to the Collateral
Agent an annual fee in the amount and at the times set forth in the Agent’s Fee
Letter.
D. Other Fees. The Borrower agrees to pay to the Agents and Arrangers such other
fees in the amounts and at the times as may be mutually agreed by them in
writing.
2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments.
The Borrower shall repay, in full, the unpaid principal amount of each Loan (in
the same currencies as the Loans made to the Borrower) upon the applicable
Maturity Date therefor. Prior thereto, payments and prepayments of the Loans
shall or may be made as set forth below.
A. Scheduled Payments of Term Loans.
The Borrower shall make principal payments on the Initial Term Loans in the
relevant currency in installments on each Quarterly Date for Term Loans
commencing with the Quarterly Date on December 31, 2014 and shall pay (i) 6.25%
of the initial aggregate principal amount of the Term Loans outstanding as of
the Term Loan Commitment Termination Date on the Quarterly Dates of December 31,
2014, March 31, 2015, June 30, 2015 and September 30, 2015, (ii) 10.0% of the
initial aggregate principal amount of the Term Loans outstanding as of the Term
Loan Commitment Termination Date on the Quarterly Dates of December 31, 2015,
March 31, 2016 and June 30, 2016 and (iii) the remainder of such principal
amount on the Maturity Date for the Term Loan Facility; provided, that the
scheduled installments of principal of the Term Loans above shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with subsection 2.4B(iv) or any cancellations in accordance with
subsection 10.1I, and the final installment payable by the Borrower in respect
of the Term Loans shall be in an amount, if such amount is different from that
specified above, sufficient to repay all amounts owing by the Borrower under
this Agreement with respect to the Term Loans. Notwithstanding the foregoing,
with respect to any Term Loans which are cancelled pursuant to and in accordance
with subsection 10.1I, each of the installments of principal payments of the
Term Loans due after the date of such cancellation (including the final
principal payment on the Maturity Date) shall be cancelled on a pro rata basis.
B. Prepayments and Unscheduled Reductions in Commitments.
(i) Voluntary Prepayments. The Borrower may, upon not less than one Business
Day’s prior written or telephonic notice given to the Administrative Agent by
11:00a.m. (Macau SAR time), in the case of Base Rate Loans (other than Swing
Line Loans denominated in Patacas or HK Dollars), five Business Days’ prior
written or telephonic notice given to the Administrative Agent by 11:00a.m.
(Macau SAR time), in the case of Eurodollar Rate Loans and HIBOR Rate Loans, and
upon written or telephonic notice given to the Administrative Agent by 11:00a.m.
(Macau SAR time) on the date of such prepayment with

 

79



--------------------------------------------------------------------------------



 



respect to Swing Line Loans denominated in HK Dollars, and in each case, if
given by telephone, promptly confirmed in writing to the Administrative Agent
(which original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time prepay any Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount (or in the case of Swing Line Loans, in an aggregate
minimum amount of $500,000, and in integral multiples of $100,000 in excess of
that amount); provided, however, that with respect to any Eurodollar Rate Loan
or a HIBOR Rate Loan not prepaid on the expiration of the Interest Period
applicable thereto the Borrower shall pay any amount payable pursuant to
subsection 2.6D. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein in the currency in which such
loans were made to the Borrower unless such notice is in connection with a
refinancing of the Loans in which case such notice may be conditioned upon
consummation of such refinancing. Any such voluntary prepayment shall be applied
as specified in subsection 2.4B(iv).
(ii) Voluntary Reductions of Commitments. The Borrower may, upon not less than
five Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction; provided that any such partial
reduction of such Commitments shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount. The
Borrower’s notice to the Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of such Commitments shall
be effective on the date specified in the Borrower’s notice and shall reduce
such Commitment of each Lender proportionately to its Pro Rata Share; provided,
that if such cancellation is in connection with a refinancing of all or a part
of Commitments then outstanding, such date shall be the date on which such
refinancing is consummated if such date is different than the date specified in
the Borrower’s notice. Any such voluntary reduction of the Commitments shall be
applied as specified in subsection 2.4B(iv).
(iii) Mandatory Prepayments. The Loans shall be prepaid in the amounts and under
the circumstances set forth below, all such prepayments to be applied as set
forth below or as more specifically provided in subsection 2.4B(iv):
(a) Prepayments From Net Asset Sale Proceeds. If any Asset Sale is consummated
(in respect of the VOL Casino Hotel Resort Project (or any portion thereof), on
or after the VOL Casino Hotel Resort Project Substantial Operations Date), then
no later than the fifth Business Day following the date of receipt by any Loan
Party of any Net Asset Sale Proceeds in respect of such Asset Sale (other than
Net Asset Sale Proceeds from any Asset Sale (other than the sale of the Venetian
Macao Mall, Four Seasons Macao Mall or Four Seasons Macao Resort Project
(including any complementary suites comprising a portion thereof)) to the extent
such Net Asset Sale Proceeds are reinvested in the business of the Loan Parties
within 12 months of receipt, the Borrower shall prepay the Loans in an aggregate
amount equal to such Net Asset Sale Proceeds (except that, in the case of Net

 

80



--------------------------------------------------------------------------------



 



Asset Sale Proceeds received from Permitted Asset Dispositions constituting the
sale of the Venetian Macao Mall, Four Seasons Mall or Four Seasons Macao Resort
Project (including any complementary suites comprising a portion thereof), if
the Company makes a dividend with the proceeds thereof in accordance with
subsection 7.5(ii), such prepayments shall only be required in an amount not
less than 75% of the Net Asset Sale Proceeds received in respect of such
Permitted Asset Disposition); provided that no such prepayment or reinvestment
shall be required with respect to any Asset Sales if at the time such prepayment
would otherwise be due (A) no Event of Default or Potential Event of Default has
occurred and is continuing or will result from such Asset Sale, and (B) the
Consolidated Leverage Ratio is, prior to giving effect to such prepayment, less
than 4.0:1.0; provided further that the amount of any prepayment otherwise
required pursuant to the foregoing provisions of this subsection 2.4B(iii)(a)
shall be reduced by an amount equal to the lesser of (x) the Permitted Bond
Ratable Share of such amount and (y) the amount of the related Net Asset Sale
Proceeds which are required by the provisions of the Permitted Bonds, Permitted
Pari Passu Secured Refinancing Debt, Other Loans or any other Indebtedness
permitted to be incurred pursuant to subsections 7.1(xx) and 7.1(xxi)
(collectively, the “Pari Passu Indebtedness”) to be applied or offered to be
applied to the redemption or retirement of Pari Passu Indebtedness; provided
that to the extent such Net Asset Sale Proceeds are not so applied to retire or
redeem Pari Passu Indebtedness after an offer to do so has been made (“Excess
Asset Sale Proceeds”), such Excess Asset Sale Proceeds shall be applied to repay
Loans in accordance with this subsection 2.4B(iii)(a). For purposes of this
subsection 2.4B(iii)(a), (a) no Net Asset Sale Proceeds shall be deemed to have
been received by a Loan Party as a result of any Asset Sale of a complementary
accommodation, apartment or condominium units at any Project (including any sale
of equity in connection with the sale or disposition of such apartments,
accommodations or units) until such time as the final payment for such Asset
Sale is received (and is not contractually subject to return or refund) by a
Loan Party, and (b) no prepayment shall be required with respect to Net Asset
Sale Proceeds received as a result of Asset Sales of complementary
accommodations, apartment or condominium units at any Project (including any
sale of equity in connection with the sale or disposition of such apartments,
accommodations or units) until the aggregate amount of such Net Asset Sale
Proceeds with respect to the applicable Project is in excess of $10,000,000
since the prior prepayment made with respect to Net Asset Sale Proceeds received
as a result of Asset Sales of complementary accommodations, apartment or
condominium units at such Project (including the above-described equity sales),
and in no event shall any prepayments with respect to Net Asset Sale Proceeds
received as a result of Asset Sales of complementary accommodations, apartment
or condominium units at any Project (including the above-described equity sales)
be required to be made more frequently than once per calendar month.

 

81



--------------------------------------------------------------------------------



 



(b) Prepayments from Net Loss Proceeds. Subject to subsection 6.4C, the terms of
the Gaming Concession Contract and applicable law, no later than the date on
which Net Loss Proceeds are required to be applied to prepayment of Loans
pursuant to the last sentence of this subsection 2.4B(iii)(b), the Borrower
shall prepay the Loans in an amount equal to such Net Loss Proceeds; provided,
however, so long as no Event of Default has occurred and is continuing, the
Borrower or another Loan Party may use such Net Loss Proceeds to repair, restore
and replace the property or asset with respect to which such Net Loss Proceeds
were paid in order to compensate the Borrower or such other Loan Party for the
Event of Loss which occurred thereto so long as such Net Loss Proceeds are used
for such purposes within 12 months of the Borrower’s receipt of such Net Loss
Proceeds (or, if committed for such use by the Borrower, actually used for such
purposes within 15 months of the Borrower’s receipt of such Net Loss Proceeds);
provided further that the amount of any prepayment otherwise required pursuant
to the foregoing provisions of this subsection 2.4B(iii)(b) shall be reduced by
an amount equal to the lesser of (x) the Permitted Bond Ratable Share of such
amount and (y) the amount of the related Net Loss Proceeds which are required by
the provisions of the Pari Passu Indebtedness to be applied or offered to be
applied to the prepayment, redemption or retirement, as applicable, of Pari
Passu Indebtedness; provided that to the extent such Net Loss Proceeds are not
so applied to retire or redeem Permitted Bonds after an offer to do so has been
made (“Excess Loss Proceeds”), such Excess Loss Proceeds shall be applied to
repay Loans in accordance with this Section 2.4B(iii)(b). To the extent such Net
Loss Proceeds are not so reinvested, the Borrower will make a prepayment of the
Loans within five Business Days of the end of such 12-or-15 month period, as the
case may be; provided further, that no prepayment shall be required with any Net
Loss Proceeds from any Event of Loss that, taken together with all other Events
of Loss from and after the Closing Date as to which the Net Loss Proceeds were
not used to prepay loans hereunder do not exceed $10,000,000 in the aggregate,
so long as such Net Loss Proceeds are reinvested in assets of the Loan Parties
used or useful in the business of the Loan Parties (which assets shall be
pledged as Collateral to support the Obligations) within 12 months of the
Borrower’s receipt of such Net Loss Proceeds.
(c) Prepayments from Net Termination Proceeds. No later than the fifth Business
Day following the date of receipt by the Company or any other Loan Party of any
Net Termination Proceeds (in respect of the VOL Casino Hotel Resort Project, on
or after the VOL Casino Hotel Resort Project Substantial Operations Date), the
Borrower shall prepay the Loans in an aggregate amount equal to 100% of such Net
Termination Proceeds; provided that the amount of any prepayment otherwise
required pursuant to the foregoing provisions of this subsection 2.4B(iii)(c)
shall be reduced by an amount equal to the lesser of (x) the Permitted Bond
Ratable Share of such amount and (y) the amount of the related Net Termination
Proceeds which are required by the provisions of the Pari Passu Indebtedness to
be applied or offered to be applied to the prepayment, redemption or retirement,
as applicable, of Pari Passu Indebtedness; provided further that to the extent
such Net Termination Proceeds are not so applied to retire or redeem Permitted
Bonds after an offer to do so has been made (“Excess Termination Proceeds”),
such Excess Termination Proceeds shall be applied to repay Loans in accordance
with this subsection 2.4B(iii)(c).

 

82



--------------------------------------------------------------------------------



 



(d) Prepayments Due to Incurrence of Debt. On the fifth Business Day following
the date of receipt by the Company or any other Loan Party of the Cash proceeds
(any such proceeds, net of underwriting discounts and commissions and other
reasonable fees, costs and expenses associated therewith, including reasonable
legal fees and expenses, being “Net Proceeds”) from the incurrence of any debt
of the Company or any other Loan Party (other than any debt expressly permitted
under subsection 7.1), the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Proceeds.
(e) Calculations of Net Proceeds Amounts; Additional Prepayments Based on
Subsequent Calculations. Concurrently with any prepayment of the Loans pursuant
to subsections 2.4B(iii)(a)-(d), the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate demonstrating the calculation of
the amount (the “Net Proceeds Amount”) of the applicable Net Asset Sale
Proceeds, Net Loss Proceeds, Net Termination Proceeds or Net Proceeds, as the
case may be, that gave rise to such prepayment. In the event that the Borrower
shall subsequently determine that the actual Net Proceeds Amount was greater
than the amount set forth in such Officers’ Certificate, the Borrower shall
promptly make an additional prepayment of the Loans in an amount equal to the
amount of such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent an Officers’ Certificate demonstrating the derivation
of the additional Net Proceeds Amount resulting in such excess.
(f) [Reserved].
(g) Prepayments Due to Reductions or Restrictions of Revolving Loan Commitments.
The Borrower shall from time to time prepay Swing Line Loans and/or Revolving
Loans to the extent necessary so that the Total Utilization of Revolving Loan
Commitments shall not at any time exceed the Revolving Loan Commitments then in
effect; provided that no prepayments shall be required pursuant to this clause
(g) due to fluctuations in the exchange rate of currencies.
(h) Drawings on Conforming Parent L/Cs. In the event that any Conforming Parent
L/C Draw Event shall have occurred, the Administrative Agent may draw down on
each outstanding Conforming Parent L/C in its entirety. For the avoidance of
doubt, a Conforming Parent L/C Draw Event shall be in addition to an Event of
Default described in Section 8 and (i) the Administrative Agent shall not be
required to exercise any rights or remedy under Section 8 in order to draw on
the Conforming Parent L/Cs and (ii) any drawing on a Conforming Parent L/C shall
not be deemed to be a waiver of any Event of Default. Notwithstanding the
foregoing, at the request of the Borrower, the Administrative Agent shall
release any Conforming Parent L/C or a portion thereof in its possession to the
Borrower, provided that each of the following conditions shall have been
satisfied: (i) no Conforming Parent L/C Draw Event shall have occurred and be
continuing, (ii) the Borrower shall at such time be in compliance with
subsection 7.6 and shall have been in compliance therewith for the preceding
four consecutive quarters (without giving effect to any such Conforming Parent
L/C or a portion thereof or any substitute equity contribution by Parent or its
Affiliates), (iii) no Event of Default or Potential Event of Default shall have
occurred and be continuing and (iv) since the last day of the preceding calendar
year, no event or change shall have occurred that caused, in any case or in the
aggregate, a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------



 



(i) Prepayments Due to Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year, the Borrower shall, no later
than 105 days after the end of such Fiscal Year, prepay the Loans in an
aggregate amount equal to (i) 50% of such Consolidated Excess Cash Flow, minus
(ii) voluntary and scheduled repayments of Consolidated Total Debt made during
such Fiscal Year (excluding repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Loan Commitments are permanently reduced in
connection with such repayments) minus (iii) the aggregate principal amount of
any Term Loans cancelled in accordance with subsection 10.1I; provided that for
any Fiscal Year in which the Consolidated Leverage Ratio (determined for any
such period by reference to the Compliance Certificate delivered pursuant to
subsection 6.1(iv) calculating the Consolidated Leverage Ratio as of the last
day of such Fiscal Year) shall be less than 4.0:1.0 but greater than or equal to
3.5:1.0, the Borrower shall only be required to make the prepayments and/or
reductions otherwise required hereby in an amount equal to (i) 25% of such
Consolidated Excess Cash Flow, minus (ii) voluntary and scheduled repayments of
Consolidated Total Debt made during such Fiscal Year (excluding repayments of
Revolving Loans or Swing Line Loans except to the extent the Revolving Loan
Commitments are permanently reduced in connection with such repayments) minus
(iii) the aggregate principal amount of any Term Loans cancelled in accordance
with subsection 10.1I; and provided, further that for any Fiscal Year in which
the Consolidated Leverage Ratio (determined for any such period by reference to
the Compliance Certificate delivered pursuant to subsection 6.1(iv) calculating
the Consolidated Leverage Ratio as of the last day of such four Fiscal Quarter
period) shall be less than 3.5:1.0, the Borrower shall not be required to make
the prepayments and/or reductions otherwise required hereby.
(j) [Reserved].
(k) Site 5 & 6 Prepayment. Prior to the VOL Casino Hotel Resort Substantial
Operations Date, in the event that (i) Macau SAR has terminated or rescinded the
VOL Land Concession Contract for any reason other than an event set forth in the
definition of “Abandon”, (ii) VOL, the Company, SCL or any of their Subsidiaries
sells, disposes or otherwise transfers all or any portion of Site 5 & 6 (other
than any transfer covered by clause (xviii) of Section 7.7) or (iii) an event or
condition of the type described in subsection 8.4, 8.5, 8.12(ii), 8.12(iv),
8.14, 8.17, 8.18(v), 8.19 or 8.20 has occurred and is continuing solely with
respect to VOL, Site 5 & 6 and/or the VOL Casino Hotel Resort Project (and such
event or condition does not meet the criteria set forth in the definition of
“Abandon”), then (1) in the case of the foregoing clauses (i) and (iii), no
later than 120 days after the occurrence of an event set forth in the foregoing
clause (i) or (iii) the Borrower shall prepay the Initial Term Loans and Initial
Revolving Loans in an aggregate amount equal to $500,000,000 less any amounts
applied to the prepayment of the Initial Term Loans and Initial Revolving Loans
pursuant to subsection 2.4B(i) and (2) no later than the fifth Business Day
following the date of receipt by the Company or any other Loan Party of any
proceeds set forth in the foregoing clause (ii), the Borrower shall prepay the
Initial Term Loans and Initial Revolving Loans in an aggregate amount equal to
100% of the applicable Net Asset Sale Proceeds; provided that, in the case of
the foregoing clause (2), in the event that the amount of proceeds received from
such sale, transfer or other disposition is less than $500,000,000, then the
Borrower shall cause the amount of the prepayment of the Initial Term Loans and
Initial Revolving Loans to be $500,000,000 less any amounts applied to the
prepayment of the Initial Term Loans and Initial Revolving Loans pursuant to
subsection 2.4B(i).

 

84



--------------------------------------------------------------------------------



 



(iv) Application of Prepayments.
(a) Application of Voluntary Prepayments by Type of Loan and Order of Maturity.
Any voluntary prepayments pursuant to subsection 2.4B(i) shall be applied (1) as
specified by the Borrower with respect to Revolving Loans or Swing Line Loans in
the applicable notice of prepayment and (2) on a pro rata basis (in accordance
with subsection 2.4B(iv)(c)) with respect to Term Loans; provided that in the
event the Borrower fails to specify the Loans to which any such prepayment shall
be applied, such prepayment shall be applied first to repay outstanding Swing
Line Loans and Revolving Loans to the full extent thereof on a pro rata basis
and second to repay outstanding Term Loans on a pro rata basis (in accordance
with subsection 2.4B(iv)(c)).
(b) Application of Mandatory Prepayments by Type of Loans. Any amount (the
“Applied Amount”) required to be applied as a mandatory prepayment of the Term
Loans pursuant to subsections 2.4B(iii)(a)-(e), (h), (i) or (k) shall be applied
to first prepay the Term Loans on a pro rata basis to the full extent thereof
and second, to the extent of any remaining portion of the Applied Amount, to
prepay the Revolving Loans pro rata to the full extent thereof (without any
reduction of Revolving Loan Commitments); provided that any prepayment pursuant
to subsection 2.4B(iii)(k) shall not be applied towards the prepayment of any
New Term Loans or New Revolving Loans.
(c) Application of Prepayments of Term Loans to the Scheduled Installments of
Principal Thereof. Any prepayments of the Term Loans pursuant to subsection
2.4B(i) or 2.4B(iii)(a)-(e), (h), (i) or (k) shall be applied to the scheduled
installments thereof (including the final principal payment on the Maturity
Date) on a pro rata basis.
(d) [Reserved].
(e) Application of Prepayments to Base Rate Loans, Eurodollar Rate Loans and
HIBOR Rate Loans. Considering Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans or HIBOR Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to subsection 2.6D.

 

85



--------------------------------------------------------------------------------



 



C. General Provisions Regarding Payments.
(i) Manner and Time of Payment. All payments by the Borrower of principal,
interest, fees and other Obligations hereunder and under the Notes shall be made
in Dollars, Patacas or HK Dollars, based on each Lender’s Percentage of
outstanding Term Loans and Revolving Loans in each such currency (or, with
respect to commitment fees under subsection 2.3A, each Lender’s Percentage of
the Commitments under the applicable Facility in the currency of such
Commitments), in same day funds, without defense, setoff or counterclaim, free
of any restriction or condition, and delivered to the Administrative Agent not
later than 11:00a.m. (Macau SAR time) on the date due (or, if necessary, on the
next preceding Business Day) at the applicable Payment and Funding Office for
the account of Lenders; for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next succeeding Business Day.
The Borrower hereby authorizes the Administrative Agent to charge its accounts
with Administrative Agent in order to cause timely payment to be made to the
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
(ii) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments shall be
applied to the payment of interest before application to principal.
(iii) Apportionment of Payments. Aggregate principal and interest payments in
respect of Loans shall be apportioned among all outstanding Loans
proportionately to the Lenders’ respective Pro Rata Shares (subject to
subsection 2.12). The Administrative Agent (or its agent or sub-agent appointed
by it) shall promptly distribute to each Lender, at its primary address set
forth on Schedule 2.1 or at such other address as such Lender may request in
writing, its Pro Rata Share of all such payments received by the Administrative
Agent, and the commitment fees of such Lender and all other amounts due to such
Lender, when received by the Administrative Agent pursuant to subsection 2.3
(subject to subsection 2.12). Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or Market
Disruption Lender or if any Affected Lender or Market Disruption Lender makes
Base Rate Loans or Alternate HK Dollar Rate Loans in lieu of its Pro Rata Share
of any Eurodollar Rate Loans or HIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.
(iv) Payments on Business Days. Subject to the provisos set forth in the
definition of “Interest Period” as they may apply to Revolving Loans, whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.
(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of the Borrower hereunder or under such Note
with respect to any Loan or any payments of principal or interest on such Note.

 

86



--------------------------------------------------------------------------------



 



2.5 Use of Proceeds.
A. Revolving Loans. The proceeds of the Initial Revolving Loans, including any
Swing Line Loans, shall be applied by the Borrower for working capital and
general corporate purposes of the Loan Parties, including to make VOL
Investments or any other investment or payment not specifically prohibited by
the terms of the Loan Documents.
B. Term Loans. The proceeds of the Initial Term Loans shall be applied by the
Borrower first to consummate the Refinancing, Investments described in clause
(i) of the definition of “VOL Investment” and pay Transaction Costs, and second
for working capital and general corporate purposes of the Loan Parties,
including to make Investments described in clause (ii) of the definition of “VOL
Investment” or any other investment or payment not otherwise specifically
prohibited by the terms of the Loan Documents.
C. New Term Loans and New Revolving Loans. The proceeds of the New Term Loans
and New Revolving Loans, if any, shall be applied by the Borrower for working
capital and general corporate purposes of the Loan Parties including to make VOL
Investments and any investment or payment not otherwise specifically prohibited
by the terms of the Loan Documents.
D. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Company or any of its Subsidiaries or any of
their Affiliates in any manner that would cause the borrowing or the application
of such proceeds to violate Regulation U, Regulation T or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board or to violate the Exchange Act, in each case as in effect on the date or
dates of such borrowing and such use of proceeds.
E. Sanctions. No portion of the proceeds of any borrowing under this Agreement
shall be used by the Company or any of its Subsidiaries (or, to the actual
knowledge of the Company or any of its Subsidiaries, any of their Affiliates)
for business activities relating to Cuba, Sudan, Iran, Myanmar (Burma), Syria,
North Korea or Libya. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Company or any of its Subsidiaries (or, to the
actual knowledge of the Company or any of its Subsidiaries, any of their
Affiliates) for business activities that are prohibited by sanctions,
restrictions or embargoes imposed by the United Nations, the European Union, the
United States Treasury Department’s Office of Foreign Assets Control, HM
Treasury of the United Kingdom, the Hong Kong Monetary Authority, the Monetary
Authority of Singapore, the Ministry of Economy, Trade and Industry of Japan,
the Department of Foreign Affairs and Trade of Australia and/or the Reserve Bank
of Australia. This includes, in particular (but without limitation) business
activities involving Persons or entities named on any sanctions lists issued by
any of the aforementioned bodies (each such Person or entity being a “Restricted
Party”). Furthermore, notwithstanding any provision herein to the contrary, no
Issuing Lender shall have any obligation to issue a Letter of Credit where the
beneficiary thereof is a Restricted Party or has direct or indirect activities
with a Restricted Party.

 

87



--------------------------------------------------------------------------------



 



2.6 Special Provisions Governing Eurodollar Rate Loans and HIBOR Rate Loans.
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or HIBOR
Rate Loans as to the matters covered:
A. Determination of Applicable Interest Rate. As soon as practicable after
1:00p.m. (Macau SAR time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans or HIBOR Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender.
B. Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans or HIBOR Rate
Loans, that by reason of circumstances affecting the interbank Eurodollar or HK
Dollar market adequate and fair means do not exist for ascertaining the interest
rate applicable to such Loans on the basis provided for in the definition of
Adjusted Eurodollar Rate or HIBOR Rate, as the case may be, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, Eurodollar Rate Loans or HIBOR
Rate Loans, as the case may be, until such time as Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Borrowing Notice or Conversion/Continuation Notice
given by the Borrower with respect to the Loans denominated in Dollars in
respect of which such determination was made shall be deemed to be made with
respect to Base Rate Loans.
C. Illegality or Impracticability of Eurodollar Rate Loans or HIBOR Rate Loans.
In the event that it becomes unlawful for a Lender to make, maintain or continue
its Commitments or Loans, as contemplated by this Agreement, as a result of
compliance by such Lender in good faith with any Change in Law (or would
conflict with any treaty, order, policy, rule or regulation (including any
regulation set forth by the Nevada Gaming Authority or any other gaming
authority with jurisdiction over the gaming business of the Company) having the
force of law), then, and in any such event, such Lender shall be an “Affected
Lender” and it shall promptly give notice (by telefacsimile or by telephone
confirmed in writing) to the Borrower and the Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (i) if the same is unlawful for such Affected Lender,
the obligation of such Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans, HIBOR Rate Loans and Base Rate Loans, as the case may be,
shall be suspended until such notice shall be withdrawn by the Affected Lender
(which such Affected Lender shall do at the earliest practicable date), (ii) if
it becomes unlawful for such Affected Lender to maintain its outstanding Loans,
such Affected Lender’s obligation to maintain its outstanding Loans (the
“Affected Loans”) shall, subject to subsection 2.8, be terminated, its
Commitments shall be terminated and its RL Percentage and/or TL Percentage, as
applicable, shall be reduced to zero, in each case, at the earlier to occur of
the expiration of the Interest Period then in effect with

 

88



--------------------------------------------------------------------------------



 



respect to the Affected Loans or when required by law (being no earlier than the
last day of any applicable grace period permitted by law), whereupon such
Affected Lender shall receive a prepayment in the amount of its outstanding
Loans and cease to be a Lender under this Agreement, and (iii) the Borrower
shall promptly pay to the Administrative Agent such additional amounts of cash
as reasonably requested by any Issuing Lender or the Swing Line Lender to be
held as security for the Borrower’s reimbursement Obligations in respect of
Letters of Credit and Swing Line Loans then outstanding (such amount not to
exceed such Affected Lender’s obligations under subsection 2.10D, subsection
3.1C or subsection 3.3C). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans or HIBOR Rate Loans in accordance with the terms
of this Agreement.
D. Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by that Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans or HIBOR Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds) which
that Lender may sustain: (i) if for any reason (other than a default by that
Lender) a borrowing of any Eurodollar Rate Loan or HIBOR Rate Loan does not
occur on a date specified therefor in a Borrowing Notice or a telephonic request
for borrowing, as applicable, or a borrowing of any Eurodollar Rate Loan or
HIBOR Rate Loan does not occur as a result of the revocation by the Borrower of
the related Borrowing Notice pursuant to subsection 2.6F, or a conversion to or
continuation of any Eurodollar Rate Loan or HIBOR Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation, (ii) if any prepayment (including any
prepayment pursuant to subsection 2.4B(i) and subsection 2.4B(iii)) or other
principal payment (including pursuant to an assignment of Revolving Loans on any
Increased Amount Date pursuant to Section 2.12) or any conversion of any of its
Eurodollar Rate Loans or HIBOR Rate Loans occurs on a date prior to the last day
of an Interest Period applicable to that Loan, (iii) if any prepayment of any of
its Eurodollar Rate Loans or HIBOR Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower, or (iv) as a consequence of any
other default by the Borrower in the repayment of its Eurodollar Rate Loans or
HIBOR Rate Loans when required by the terms of this Agreement. If at any time
any prepayment is required that would give rise to any compensation pursuant to
this subsection 2.6D under clause (ii) of the preceding sentence, and no
Potential Event of Default or Event of Default has occurred and is continuing,
then at the Borrower’s option upon five Business Days’ notice to the
Administrative Agent, the applicable prepayment amount may be deposited
irrevocably into the Prepayment Account in lieu of payment to the applicable
Lenders. Such funds shall be held in the Prepayment Account until the last day
of the applicable Interest Period, at which time the amount deposited in the
Prepayment Account shall be further disbursed to the applicable Lenders. The
deposit of amounts into the Prepayment Account shall not constitute a prepayment
of principal and all principal to be prepaid using the proceeds from such
account shall continue to accrue interest at the then applicable interest rate
until actually prepaid.

 

89



--------------------------------------------------------------------------------



 



E. Booking of Eurodollar Rate Loans or HIBOR Rate Loans. Any Lender may make,
carry or transfer Eurodollar Rate Loans or HIBOR Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of that
Lender, provided that as of the date of any such change in any Lender’s booking
office for its Commitments or Loans hereunder or the effective date of any such
assignment to an Affiliate of such Lender, such Lender or Affiliate is not
entitled to claim an amount in excess of that which would have been payable to
or for the account of original branch of such Lender or such Lender, as the case
may be, in respect of Included Taxes pursuant to subsection 2.7B (but without
prejudice to any obligation of the Borrower under this Agreement with respect to
such Included Taxes occurring after the date of such change or assignment).
F. Market Disruption. If within one Business Day after the Interest Rate
Determination Date for any Interest Period with respect to any Eurodollar Rate
Loans or HIBOR Rate Loans the Administrative Agent receives notifications from
any Lender, or Lenders, holding more than 50% of the aggregate principal amount
of Loans (any such Lender or Lenders, “Market Disruption Lenders”) that the cost
to it or them of obtaining matching deposits in the London interbank market or
the Hong Kong interbank market, respectively, would be in excess of the Adjusted
Eurodollar Rate or the HIBOR Rate, as the case may be (a “Market Disruption
Event”), then, the rate of interest for such Loans for such Interest Period
shall be calculated in the manner set forth in clauses (1) and (2) of the next
sentence. Upon receipt of notification from the Market Disruption Lenders, the
Administrative Agent shall notify the Borrower in writing (which notice shall
identify the Market Disruption Lenders) of the occurrence of such Market
Disruption Event, and thereafter the Borrower may by telephonic notice to the
Administrative Agent, at any time prior to the Business Day next preceding the
date of such Borrowing or the first day of such Interest Period, as the case may
be, revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or HIBOR Rate Loans, as applicable, or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
(1) in the case of Loans denominated in Dollars, Base Rate Loans and (2) in the
case of Loans denominated in HK Dollars or Patacas, Loans at the HIBOR Rate
determined as the arithmetic mean of the rates quoted by Reference Banks in
accordance with clause (b) in the definition of HIBOR Rate (or if the HIBOR Rate
which gave rise to the Market Disruption Event was already determined in such
manner, at the Alternate HK Dollar Rate) in the amount specified therein. If a
Market Disruption Event occurs and the Administrative Agent or the Borrower so
requires, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing as
substitute basis for determining the rate of interest for Eurodollar Rate Loans
or HIBOR Rate Loans, as the case may be). Any alternative basis so agreed
between the Administrative Agent and the Borrower shall, with the prior consent
of all Lenders and the Borrower, be binding on all parties hereto.
G. Eurodollar Rate Loans and HIBOR Rate Loans After Default. After the
occurrence of and during the continuation of a Potential Event of Default or an
Event of Default, (i) if so notified by the Administrative Agent, the Borrower
may not elect to have a Loan be made or maintained as, or converted to, a
Eurodollar Rate Loan or a HIBOR Rate Loan (provided that, if such notice has
been given by the Administrative Agent, such HIBOR Rate Loan shall bear interest
at the Alternate HK Dollar Rate), after the expiration of any Interest Period
then in effect for that Loan and (ii) subject to the provisions of subsection
2.6D, any Borrowing Notice or Conversion/Continuation Notice given by the
Borrower with respect to a requested borrowing or conversion/continuation that
has not yet occurred shall be deemed made with respect to Base Rate Loans.

 

90



--------------------------------------------------------------------------------



 



2.7 Increased Costs; Taxes; Capital Adequacy.
A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law:
(i) subjects such Lender (or its applicable lending office or (as the case may
be) any of its direct or indirect parents) to any additional Tax (other than any
Tax on the overall net income of such Lender or (as the case may be) any of its
direct or indirect parents) or an Included Tax with respect to this Agreement or
any of its obligations hereunder or any payments to such Lender (or its
applicable lending office or (as the case may be) any of its direct and indirect
parents) of principal, interest, fees or any other amount payable hereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender or (as the case may be) any of its direct or indirect parents (other than
any such reserve or other requirements with respect to Eurodollar Rate Loans or
HIBOR Rate Loans that are reflected in the definition of Adjusted Eurodollar
Rate or HIBOR Rate, respectively); or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the interbank Eurodollar or HK Dollar market;
and the result of any of the foregoing is to increase the cost to such Lender or
(as the case may be) any of its direct or indirect parents of agreeing to make,
making or maintaining Eurodollar Rate Loans or HIBOR Rate Loans hereunder, or to
reduce any amount received or receivable by such Lender (or its applicable
lending office or (as the case may be) any of its direct or indirect parents)
with respect thereto; then, in any such case, the Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 2.7A, which statement shall be prima facie evidence of the matters
set forth therein. Notwithstanding anything to the contrary herein, the Borrower
shall not be required to compensate any Lender pursuant to this subsection 2.7A
for any Taxes, costs or reduced amounts incurred more than twelve (12) months
prior to the date that such Lender notifies the Borrower of the circumstances
giving rise to such Taxes or increased costs or reduction in amounts received or
receivable by such Lender and of such Lender’s intention to claim compensation
therefor (except that, if the circumstances giving rise to such Taxes, increased
costs or reductions are retroactive in effect, then the twelve-month period
referred to above shall (if the period of retroactive effect includes any period
prior to the first day of such twelve month period) be extended to include the
period of retroactive effect thereof).

 

91



--------------------------------------------------------------------------------



 



B. Withholding of Taxes.
(i) Payments to Be Free and Clear. All sums payable by the Borrower or any other
Loan Party under this Agreement and the other Loan Documents to any Agent or any
Lender shall (except to the extent required by law) be paid free and clear of,
and without any deduction or withholding on account of, any Tax (other than an
Excluded Tax) imposed, levied, collected, withheld or assessed by or within
(a) the United States or any political subdivision in or of the United States or
(b) Macau SAR or any political subdivision in or of Macau SAR or (c) any other
jurisdiction from or to which a payment is made or deemed made by or on behalf
of the Borrower or by any federation or organization of which the United States
or any such jurisdiction is a member at the time of payment, all such
non-excluded Taxes being hereinafter collectively referred to as “Included
Taxes”.
(ii) Grossing-up of Payments. If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Included Tax
from any sum paid or payable by the Borrower to the Administrative Agent or any
Lender under any of the Loan Documents:
(a) the Borrower shall notify Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;
(b) the Borrower shall pay any such Included Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on the Borrower) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender;
(c) the sum payable by the Borrower or any other Loan Party in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment (including any deduction, withholding or payment on
amounts paid pursuant to this subsection 2.7B), the Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no deduction, withholding or payment been required or
made; and
(d) within 10 days after receiving documentation from a Governmental
Instrumentality evidencing payment of any Included Tax, but in any event within
60 days after (i) paying any sum from which it is required by law to make any
deduction or withholding or (ii) the due date of any payment of Included Taxes,
which it is required by clause (b) above to pay, the Borrower shall deliver to
the Administrative Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.

 

92



--------------------------------------------------------------------------------



 



(iii) Evidence of Reduction of or Exemption from Withholding Tax. (a) A Lender
that is entitled to an exemption from or reduction of any Included Taxes imposed
on payments made by the Borrower or any Guarantor pursuant to the Loan Documents
shall deliver to the Administrative Agent for transmission to the Borrower,
promptly upon request to such Lender by the Borrower, such properly completed
and executed documentation provided by the Borrower and prescribed by applicable
law and such other information reasonably requested that is necessary to reduce
or eliminate such Tax. Notwithstanding the foregoing, no Lender shall be
obligated to provide any documentation pursuant to this subsection 2.7B(iii)(a)
if such Lender is not legally able to do so.
(b) Each Lender required to deliver any documentation or other information
pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time after the
initial delivery by such Lender of such documentation or other information, that
(i) whenever a lapse in time or change in circumstances renders documentation or
other information about such Lender obsolete or inaccurate in any material
respect, then such Lender shall inform the Borrower and shall at the request of
the Borrower, or (ii) if the Borrower otherwise requests, promptly (1) deliver
to the Administrative Agent for transmission to the Borrower replacement
documentation as provided by the Borrower which is properly completed and duly
executed by such Lender, together with any other information reasonably required
and that the Borrower informs such Lender of which is necessary in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Included Taxes imposed on payments to such Lender under the
Loan Documents or (2) notify Administrative Agent and the Borrower of its
inability to deliver any such documentation or other information.
Notwithstanding the foregoing, no Lender shall be obligated to provide any
documentation pursuant to this subsection 2.7B(iii)(b) if such Lender is not
legally able to do so.
(c) The Borrower or any Guarantor shall not be required to pay any additional
amount to any Lender under subsection 2.7B(ii) if such Lender shall have failed
to satisfy the requirements of clause (a) or (b)(1) of this subsection
2.7B(iii).
(iv) FATCA. Notwithstanding anything to the contrary contained in this
Agreement, in the event that the Administrative Agent receives notifications
from any Lender, or Lenders, holding more than 50% of the aggregate principal
amount of the Loans and Commitments that the payments received by such Lender in
respect of its Loans and Commitments are subject to withholding under FATCA,
then the Administrative Agent shall (a) direct the Borrower, and the Borrower
shall, assign all of the Loans and Commitments outstanding under this Agreement
to the Company or any Subsidiary of the Company approved by the Administrative
Agent, such approval not to be withheld so long as such Subsidiary becoming the
“Borrower” under this Agreement would not subject the Lenders to withholding
under FATCA and such Subsidiary shall have provided the

 

93



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act (the “Substitute Borrower”) and (b) direct the Substitute Borrower,
and the Substitute Borrower shall, assume all of the Loans and Commitments
outstanding under this Agreement and, thereafter, the Substitute Borrower shall
be the “Borrower” for all purposes of this Agreement and the other Loan
Documents. In connection with such assignment pursuant to this subsection
2.7B(iv), the Administrative Agent and the Borrower may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
subsection 2.7B(iv) and the Lenders hereby expressly (i) authorize the
Administrative Agent to enter into any such amendments and (ii) consent to the
assignment by the Borrower to a Substitute Borrower of its rights and
obligations with respect to the Loans and Commitments pursuant to this Agreement
and the other Loan Documents and the assumption thereof by such Substitute
Borrower. Each of the parties to this Agreement hereby agrees to undertake any
further action necessary to effect the assignment and assumption contemplated by
this subsection 2.7B(iv).
C. Capital Adequacy Adjustment. If any Lender (which term shall include the
Issuing Lender for purposes of this subsection 2.7C) shall have determined that
any Change in Law has or would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments or
participations in Letters of Credit or other obligations hereunder with respect
to the Loans or the Letters of Credit to a level below that which such Lender,
or such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by the Borrower from such Lender of the statement referred to in
the next sentence, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or (as the case may be) or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
D. Replacement of Lenders due to Withholding Tax. Notwithstanding the foregoing,
if any Lender becomes (x) an Affected Lender, (y) a Market Disruption Lender or
(z) entitled to receive any additional amounts pursuant to subsection 2.7A,
2.7B(ii) or 2.7C, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in subsection 10.1, including as a condition precedent to
such assignment, (i) Administrative Agent’s consent to the assignee unless not
otherwise required by subsection 10.1 and (ii) payment by the Borrower of the
registration fee set forth in subsection 10.1B(i), if applicable), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment, or an Affiliate of the Company to the extent such
Affiliate is permitted as an Eligible Assignee);

 

94



--------------------------------------------------------------------------------



 



provided that (i) such Lender shall have received irrevocable payment in full in
cash of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, and accrued fees and all other Obligations and other amounts
payable to it hereunder (including amounts payable pursuant to Section 2.6D)
from the assignee or the Borrower (or such lesser amount agreed to by the
parties) and (ii) such assignee would, immediately after such assignment, not be
entitled to receive any additional amounts pursuant to subsection 2.7B(ii)
hereof (or, alternatively, would be entitled to receive reduced additional
amounts pursuant to subsection 2.7B(ii) hereof than such assignor would have
received but for such assignment).
E. Tax Credits. If a Lender or the Administrative Agent determines, in its sole
discretion, that it has finally and irrevocably received, utilized and retained
a Tax Credit from a Governmental Instrumentality in respect of Included Taxes as
to which the Borrower has paid additional amounts pursuant to this subsection
2.7, it shall within 60 days from the date of such determination, pay over the
amount of such Tax Credit to the Borrower (but only to the extent of such
indemnity payments or additional payments made by the Borrower under this
subsection 2.7 with respect to such Included Taxes giving rise to such Tax
Credit and to the extent the Administrative Agent or such Lender, as the case
may be, determines in its sole discretion that it can do so without prejudice to
the retention of the amount of such Tax Credit), net of all reasonable out of
pocket expenses of such Lender or the Administrative Agent and without interest
(other than interest paid by the relevant taxation authority with respect to
such Tax Credit); provided, that the Borrower, upon request of such Lender or
the Administrative Agent, agrees to repay the amount paid over to the Borrower
(plus penalties, interest or other reasonable charges) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such Tax Credit to such Governmental Instrumentality.
Notwithstanding anything in this Agreement to the contrary, this subsection 2.7
shall not be construed to require any Lender or the Administrative Agent to
(i) make available its tax returns (or any other information which it deems to
be confidential) to the Borrower or any other person, (ii) require the
Administrative Agent or any Lender to claim any refund of any Included Taxes or
(iii) interfere with the right of the Administrative Agent or any Lender to
arrange its tax affairs in whatever manner it thinks fit.
2.8 Obligation of Lenders to Mitigate.
Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender or Issuing Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7 or subsection 3.6 it will, to the extent not inconsistent with the internal
policies of such Lender or Issuing Lender and any applicable legal or regulatory
restrictions, use reasonable efforts (i) to make, issue, fund or maintain the
Commitments of such Lender or Issuing Lender or the affected Loans or Letters of
Credit of such Lender or Issuing Lender through another lending or letters of
credit office of such Lender or Issuing Lender or (ii) take such other measures
as such Lender or Issuing Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender or Issuing Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender or Issuing Lender pursuant to subsection 2.7
would be materially reduced and if, as

 

95



--------------------------------------------------------------------------------



 



determined by such Lender or Issuing Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans or Letters of
Credit through such other lending or Letters of Credit office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect, in any material respect, such Commitments or Loans or Letters of Credit
or the interests of such Lender or Issuing Lender; provided that such Lender or
Issuing Lender will not be obligated to utilize such other lending or Letters of
Credit office pursuant to this subsection 2.8 if such Lender or Issuing Lender
would incur incremental expenses as a result of utilizing such other lending
office as described in clause (i) above unless the Loan Parties agree in writing
to pay all such incidental costs on or prior to the date such costs would be
incurred by such Lender. A certificate as to the amount of any such expenses
payable by the Borrower pursuant to this subsection 2.8 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
or Issuing Lender to the Borrower (with a copy to the Administrative Agent)
shall be conclusive absent manifest error. Each Lender and Issuing Lender agrees
that it will not request compensation under subsection 2.7 unless such request
would be consistent with such Lender’s or Issuing Lender’s general practice in
such regard at such time.
2.9 Incremental Facilities.
A. The Borrower may by written notice to the Co-Syndication Agents and the
Administrative Agent elect to request from time to time (i) prior to the
Revolving Loan Commitment Termination Date, an increase to the existing
Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (ii) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), denominated in Dollars, HK
Dollars and/or Patacas pursuant to the terms of this Agreement, in an amount,
together with the aggregate principal amount of all Permitted Bonds outstanding
pursuant to subsection 7.1(xx), not in excess of $1,000,000,000 in the aggregate
and not less than $25,000,000 individually (and/or the equivalent thereof in HK
Dollars and/or Patacas) (or such lesser amount which shall be approved by the
Administrative Agent), which amount set forth in such notice may be a proposed
range of new commitments that otherwise comply with the foregoing requirements.
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the New Revolving Loan Commitments or New Term
Loan Commitments, as the case may be, shall be effective, which shall be a date
not less than 10 Business Days (or such shorter time as is agreed upon by the
Administrative Agent) after the date on which such notice is delivered to each
Co-Syndication Agent and the Administrative Agent. When available, the
Administrative Agent will deliver a notice to the Borrower and each Lender
setting forth the identity of each Lender or other Person that is an Eligible
Assignee or any other Person (other than a natural Person) approved by the
Borrower (each, a “New Term Loan Lender” or a “New Revolving Loan Lender”, as
applicable) to which the Administrative Agent has allocated any portion of such
New Revolving Loan Commitments or New Term Loan Commitments and the amounts of
such allocations, and in the case of each notice to any Revolving Loan Lender,
the respective interests in such Revolving Loan Lender’s Revolving Loans, in
each case subject to the assignments contemplated by this Section; provided that
any Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or New Term Loan
Commitment.

 

96



--------------------------------------------------------------------------------



 



B. Such New Revolving Loan Commitments or New Term Loan Commitments shall become
effective as of such Increased Amount Date; provided that (1) no Potential Event
of Default or Event of Default shall exist on such Increased Amount Date before
or after giving effect to such New Revolving Loan Commitments or New Term Loan
Commitments and the related Credit Extensions; (2) both before and after giving
effect to the effectiveness of any Series of New Term Loan Commitments or New
Revolving Loan Commitments, the Consolidated Leverage Ratio shall not be greater
than 3.5:1.0; (3) both before and after giving effect to the making of any
Series of New Term Loans, each of the conditions set forth in Section 4.2 shall
be satisfied; (4) the Borrower shall be in pro forma compliance with each of the
covenants set forth in Section 7.6 as of the last day of the most recently ended
Fiscal Quarter after giving effect to such New Revolving Loan Commitments or New
Term Loan Commitments; (5) the New Revolving Loan Commitments or New Term Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower and the Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in subsection 2.7B(iii); (6) the Borrower shall make any payments
required pursuant to subsection 2.6D in connection with the New Revolving Loan
Commitments or New Term Loan Commitments; and (7) the Borrower shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by the Administrative Agent in connection with any such transaction. Any New
Term Loans made on an Increased Amount Date shall be designated a separate
series (a “Series”) of New Term Loans for all purposes of this Agreement (all
New Term Loans or New Term Loan Commitments of any Series, a “New Term Loan
Facility”).
C. On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Loan Lenders shall assign to each of the New Revolving
Loan Lenders, and each of the New Revolving Loan Lenders shall purchase from
each of the Revolving Loan Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.
D. On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of such Series shall make a Loan to
the Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series, and (ii) each New Term Loan Lender of such Series
shall become a Lender hereunder with respect to the New Term Loan Commitment of
such Series and the New Term Loans of such Series made pursuant thereto.
Proceeds of any Series of New Term Loans shall be deposited in an account
designated by the Borrower.

 

97



--------------------------------------------------------------------------------



 



E. The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans. The terms and provisions of the New
Revolving Loans and New Revolving Loan Commitments shall be identical to the
Revolving Credit Facility (except (i) as contemplated by subsection 2.4B(iii)(k)
and (ii) that customary arrangement or commitment fees payable to one or more
arrangers (or their affiliates) of the New Revolving Loan Commitments may be
different than those paid with respect to the Revolving Credit Facility). In any
event (i) the weighted average life to maturity of all New Term Loans of any
Series shall be no shorter than the remaining weighted average life to maturity
of the Term Loans, (ii) the applicable New Term Loan Maturity Date of each
Series shall be no earlier than the final maturity of the Term Loans, (iii) the
rate of interest and any applicable original issue discount applicable to the
New Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Co-Syndication Agents and the
Administrative Agent, to effect the provision of this subsection 2.9.
2.10 Swing Line Loans.
A. Swing Line Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.
B. Whenever the Borrower desires that the Swing Line Lender make a Swing Line
Loan, the Borrower shall deliver to the Administrative Agent a Borrowing Notice
no later than 11:00 a.m. (Macau SAR time) one Business Day prior to the proposed
Funding Date.
C. The Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00p.m. (Macau SAR time) on the
applicable Funding Date by wire transfer (together with the applicable SWIFT
confirmation) of same day funds in Dollars, Patacas or HK Dollars, as the case
may be, where and as directed by the Borrower. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified in subsection 4.2,
the Administrative Agent shall make the proceeds of such Swing Line Loans
available to the Borrower on the applicable Funding Date by causing an amount of
same day funds in Dollars, Patacas or HK Dollars, as the case may be, equal to
the proceeds of all such Swing Line Loans received by the Administrative Agent
from the Swing Line Lender to be credited to the account of the Borrower at the
Payment and Funding Office, or such other office of the Administrative Agent as
may be designated in writing to the Borrower in the case of Swing Line Loans
denominated in Patacas or HK Dollars.

 

98



--------------------------------------------------------------------------------



 



D. With respect to any outstanding Swing Line Loans, if (i) such Swing Line
Loans shall be outstanding for more than four Business Days, (ii) any Event of
Default or Potential Event of Default shall occur and be continuing on a date
such Swing Line Loans are outstanding, or (iii) the Swing Line Lender delivers
to the Administrative Agent (with a copy to the Borrower), no later than
11:00a.m. (Macau SAR time) at least one Business Day in advance of the proposed
Funding Date, a notice (which shall be deemed to be a Borrowing Notice given by
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Funding Date in
an amount equal to the Dollar Equivalent of the amount of such outstanding Swing
Line Loans (in each case, the “Refunded Swing Line Loans”), then (x) in the case
of the foregoing clauses (i) and (ii), the Swing Line Lender shall be deemed to
have delivered a Borrowing Notice in accordance with clause (iii) and (y) the
Administrative Agent shall notify the Borrower and each Revolving Loan Lender of
the amount requested, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender its Pro Rata Share of the amount so requested
in same day funds and such funds shall be applied by the Swing Line Lender to
repay the Refunded Swing Line Loans. Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than the Swing Line Lender shall be immediately delivered by the
Administrative Agent to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the Swing Line Lender’s Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to the Borrower in the
amount of the Dollar Equivalent of such Pro Rata Share, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swing Line Lender. The Borrower hereby
authorizes the Administrative Agent and the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swing Line Lender (up
to the amount available in each such account) in order to immediately pay the
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders holding Revolving Commitments,
including the Revolving Loans deemed to be made by the Swing Line Lender, are
not sufficient to repay in full the Refunded Swing Line Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swing Line Lender should be
recovered by or on behalf of the Borrower from the Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders.
Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Loan Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Potential Event of Default or Event of Default; (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Loan Party; (D) any breach of this Agreement or any other Loan
Document by any party thereto; or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; and (2) the Swing
Line Lender shall not be obligated to make any Swing Line Loans (A) if it has
elected not to do so after the occurrence and during the continuation of a
Potential Event of Default or Event of Default or (B) at a time when any Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

 

99



--------------------------------------------------------------------------------



 



2.11 Refinancing Amendments
. At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Affiliates thereof or any other Person (other than a natural Person),
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Loans or Commitments then outstanding under this Agreement (which for
purposes of this subsection 2.11 will be deemed to include any then outstanding
New Term Loans, New Term Loan Commitments, New Revolving Loans, New Revolving
Loan Commitments, Other Loans or Other Commitments), in the form of Other Loans
or Other Commitments in each case pursuant to a Refinancing Amendment. Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment, and such Credit
Agreement Refinancing Indebtedness may have such pricing and optional prepayment
terms as may be agreed by the Borrower and the lenders thereof. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
or waiver on the date thereof of each of the conditions set forth in subsection
4.2 and, to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of customary legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements generally consistent with
those delivered on the Closing Date under subsection 4.1 (which in the case of
legal opinions, take into account changes to such legal opinions resulting from
a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent). Each Credit Agreement
Refinancing Indebtedness incurred under this subsection 2.11 shall (i) be in an
aggregate principal amount that is not less than $50,000,000 (or $10,000,000, in
the case of revolving loans) and (ii) (x) with respect to any Other Loans or
Other Commitments in the case of any Revolving Loans or Revolving Loan
Commitments being refinanced, will have a maturity date that is not prior to the
Maturity Date of the Revolving Credit Facility and (y) with respect to any Other
Loans or Other Commitments in the case of any Term Loans being refinanced, will
have a maturity date that is not prior to the Maturity Date of, and will have a
weighted average life to maturity that is not shorter than, the Term Loans being
refinanced; provided that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the lenders thereof and applicable only during periods after the
Maturity Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Any Refinancing Amendment may
provide for the issuance of letters of credit for the account of the Borrower or
other Loan Parties or the provision to the Borrower of swing line loans pursuant
to any Other Commitments established thereby, in each case, on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans with the existing Revolving Credit Facility. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement and the other Loan Documents may be
amended pursuant to a Refinancing Amendment without the consent of any other
Lenders to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this subsection 2.11 and the Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Refinancing Amendment. This subsection 2.11 shall supersede any other provisions
in this Agreement (including subsections 2.7 and subsection 10.6) to the
contrary.

 

100



--------------------------------------------------------------------------------



 



2.12 Defaulting Lender. Notwithstanding anything to the contrary contained
herein, if any Lender becomes a Defaulting Lender, then during any Default
Period with respect to such Defaulting Lender, such Defaulting Lender shall be
deemed not to be a “Lender” for purposes of voting on any matters (including,
but not limited to, any amendment, waiver or consent, provided that such
Defaulting Lender’s consent shall be required in connection with any amendment,
waiver, consent or other modification of this Agreement that would to the extent
that such modification would increase the amount of or extend the maturity of
such Defaulting Lender’s Commitments hereunder) with respect to any provision of
the Loan Documents that requires the approval of Requisite Lenders or all
affected lenders. During any Default Period with respect to a Defaulting Lender
(a) fees shall cease to accrue on the unfunded portion of the commitment of such
Defaulting Lender pursuant to subsection 2.3; (b) to the extent permitted by
applicable law, any amounts that would otherwise be payable to such Defaulting
Lender with respect to its Loans and Commitments under the Loan Documents
(including, without limitation, voluntary and mandatory prepayments, interest
and fees) may, in lieu of being distributed to such Defaulting Lender, at the
written direction of the Borrower to the Administrative Agent, be retained by
the Administrative Agent and applied in the following order of priority: first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent and to collateralize indemnification and reimbursement
obligations of such Defaulting Lender in an amount reasonably determined by the
Administrative Agent, second, to the payment of any amounts owing by such
Defaulting Lender to the Swing Line Lender, third, to the payment of any amounts
owing by such Defaulting Lender to the Issuing Lender, fourth, to the funding of
any Loan in respect of which the Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against the Defaulting Lender as
a result of the Defaulting Lender’s breach of its obligations under this
Agreement, and sixth, to the payment of the Term Loans and Revolving Loans of
other Lenders (but not to the Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender; (c)
(i) such Defaulting Lender’s Revolving Loan Commitment and outstanding Revolving
Loans and such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage
shall be excluded for purposes of calculating the Revolving Loan commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Loan commitment fee pursuant to subsection 2.3 with
respect to such Defaulting Lender’s Revolving Loan Commitment in respect of any
Default Period with respect to such Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (ii) such Defaulting Lender’s Term
Loan Commitments and outstanding Term Loans shall be excluded for purposes of
calculating the Term Loan commitment fee payable to Lenders in respect of any
day during any Default Period with respect to such Defaulting Lender, and such
Defaulting Lender shall not be entitled to receive any Term Loan commitment fee
pursuant to subsection 2.3 with respect to such Defaulting Lender’s Term Loan
Commitment in respect of any Default Period with respect to such Defaulting
Lender (and the Borrower shall not be required to pay

 

101



--------------------------------------------------------------------------------



 



any such fee that otherwise would have been required to have been paid to that
Defaulting Lender); and (d) the Total Utilization of Revolving Loan Commitments
as at any date of determination shall be calculated as if such Defaulting Lender
had funded all Defaulted Loans of such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this subsection 2.12,
performance by Borrower of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified as a result of any Lender
becoming a Defaulting Lender or the operation of this subsection 2.12. The
rights and remedies against a Defaulting Lender under this subsection 2.12 are
in addition to other rights and remedies which Borrower may have against such
Defaulting Lender as a result of it becoming a Defaulting Lender and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect thereto. Notwithstanding the foregoing, nothing contained in this
subsection 2.12 shall alter in any way the Borrower’s obligations to repay any
Defaulting Lender for Loans that it has actually funded. The Administrative
Agent shall not be required to ascertain or inquire as to the existence of any
Funds Defaulting Lender or Insolvency Defaulting Lender.
2.13 Removal of Defaulting Lender. Anything contained herein to the contrary
notwithstanding, in the event that (i) any Lender shall become a Defaulting
Lender, (ii) the Default Period for such Defaulting Lender shall remain in
effect, and (iii) such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after Borrower’s request that it cure such default; then, with respect to each
such Defaulting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of subsection 10.1 and
the Borrower shall pay the fees, if any, payable thereunder in connection with
any such assignment from an Insolvency Defaulting Lender, and the Funds
Defaulting Lender (if not also an Insolvency Defaulting Lender) shall pay the
fees, if any, payable thereunder in connection with any such assignment from
such Defaulting Lender; provided, (x) on the date of such assignment, the
Replacement Lender shall, unless otherwise agreed by such Terminated Lender, pay
to such Terminated Lender an amount equal to the sum of (1) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (2) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (3) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to subsection
2.3; (y) on the date of such assignment, Borrower shall pay any amounts payable
to such Terminated Lender pursuant to subsection 2.6D and subsection 2.7 or
otherwise then due and payable to such Terminated Lender under any Loan Document
as if it were a prepayment; provided, Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Lender unless, prior to
the effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled or issued by a new Issuing
Lender. Upon the prepayment of all amounts owing to any Terminated Lender and
the termination of such Terminated Lender’s Commitments, if any, such Terminated
Lender shall no longer constitute a

 

102



--------------------------------------------------------------------------------



 



“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
subsection 10.1. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with subsection 10.1 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to subsection 10.1. For the avoidance of doubt, any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
Section 3. Letters of Credit.
3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.
A. Letters of Credit. The Borrower may request, in accordance with the
provisions of this subsection 3.1, from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date,
that an Issuing Lender issue Letters of Credit for the account of the Borrower
or another Loan Party for the purposes specified in the definitions of
Commercial Letters of Credit and Standby Letters of Credit. Subject to the terms
and conditions of this Agreement and in reliance upon the representations and
warranties of the Borrower herein set forth, the Issuing Lenders shall issue
such Letters of Credit in accordance with the provisions of this subsection 3.1;
provided that the Borrower shall not request that any Issuing Lender issue (and
no Issuing Lender shall issue):
(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;
(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $200,000,000;
(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) the Revolving Loan Commitment Termination Date and (b) the date
which is one year from the date of issuance of such Standby Letter of Credit
(unless the Issuing Lender agrees to issue a Letter of Credit with an expiration
date which is more than one year from the date of its issuance); provided that
the immediately preceding clause (b) shall not prevent any Issuing Lender from
agreeing that a Standby Letter of Credit will automatically be extended for one
or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further that such Issuing Lender shall elect not to extend such Standby Letter
of Credit if it has knowledge that an Event of Default has occurred and is
continuing at the time such Issuing Lender must elect whether or not to allow
such extension;

 

103



--------------------------------------------------------------------------------



 



(iv) any Commercial Letter of Credit having an expiration date (a) later than
the earlier of (X) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (Y) the date which is 180 days from the date of
issuance of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion; or
(v) any Letter of Credit denominated in a currency other than Dollars, HK
Dollars or Patacas;
provided further, that if any Revolving Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue any Letter of Credit unless such
Issuing Lender has entered into arrangements reasonably satisfactory to it and
the Borrower to eliminate the Issuing Lender’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage.
B. Mechanics of Issuance.
(i) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, it shall deliver to the Administrative Agent an Issuance Notice no
later than 11:00a.m. (Macau SAR time) at least three Business Days (in the case
of Standby Letters of Credit) or five Business Days (in the case of Commercial
Letters of Credit), or in each case such shorter period as may be agreed to by
the Issuing Lender in any particular instance, in advance of the proposed date
of issuance. The Issuance Notice shall specify (a) the proposed date of issuance
(which shall be a Business Day), (b) whether the Letter of Credit is to be a
Standby Letter of Credit or a Commercial Letter of Credit, (c) the currency and
face amount of the Letter of Credit, (d) the expiration date of the Letter of
Credit, (e) the name and address of the beneficiary, (f) either the verbatim
text of the proposed Letter of Credit or the proposed terms and conditions
thereof, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of the Letter of Credit, would require the Issuing Lender to make payment under
the Letter of Credit and (g) the applicable Issuing Lender; provided that the
Issuing Lender, in its reasonable discretion, may require changes in the text of
the proposed Letter of Credit or any such documents; and provided, further, that
no Letter of Credit shall require payment against a conforming draft to be made
thereunder on the same business day (under the laws of the jurisdiction in which
the office of the Issuing Lender to which such draft is required to be presented
is located) that such draft is presented if such presentation is made after
10:00 a.m. (in the time zone of such office of the Issuing Lender) on such
business day.
The Borrower shall notify the applicable Issuing Lender (and the Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which the
Borrower is required to certify in the applicable Issuance Notice is no longer
true and correct as of the proposed date of issuance of such Letter of Credit,
and upon the issuance of any Letter of Credit the Borrower shall be deemed to
have re-certified, as of the date of such issuance, as to the matters to which
the Borrower is required to certify in the applicable Issuance Notice.

 

104



--------------------------------------------------------------------------------



 



(ii) Determination of Issuing Lender. Upon receipt by the Administrative Agent
of an Issuance Notice pursuant to subsection 3.1B(i) requesting the issuance of
a Letter of Credit, the Administrative Agent shall deliver a copy of such
Issuance Notice to all Issuing Lenders, requesting that the applicable Issuing
Lender issue such Letter of Credit. Subject to satisfaction or waiver of the
conditions contained in subsection 4.3, the Lender so requested to issue such
Letter of Credit shall promptly issue such Letter of Credit, and shall be the
Issuing Lender with respect thereto.
(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the
applicable Issuing Lender shall issue the requested Letter of Credit in
accordance with the Issuing Lender’s standard operating procedures.
(iv) Notification to Lenders. Upon the issuance of any Letter of Credit the
applicable Issuing Lender shall promptly notify the Administrative Agent and
each other Revolving Loan Lender of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit. Promptly after receipt of such
notice (or, if Administrative Agent is the Issuing Lender, together with such
notice), the Administrative Agent shall notify each Lender of the amount of such
Lender’s respective participation in such Letter of Credit, determined in
accordance with subsection 3.1C.
(v) Reports to Lenders. Within 15 days after the end of each calendar quarter
ending after the Closing Date, so long as any Letter of Credit shall have been
outstanding during such calendar quarter, each Issuing Lender shall deliver to
the Administrative Agent a report setting forth for such calendar quarter the
daily aggregate amount available to be drawn under the Letters of Credit issued
by such Issuing Lender that were outstanding during such calendar quarter.
C. Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Revolving Loan Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from the Issuing
Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Loan Lender’s Pro Rata Share of
the maximum amount which is or at any time may become available to be drawn
thereunder.

 

105



--------------------------------------------------------------------------------



 



3.2 Letter of Credit Fees.
The Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
(i) with respect to each Standby Letter of Credit, (a) without duplication of
any amounts payable to the Issuing Lender pursuant to the Administrative Agent’s
Fee Letter, a fronting fee, payable directly to the applicable Issuing Lender
for its own account, equal to 0.25% per annum of the daily amount available to
be drawn under such Standby Letter of Credit (or such lesser amount agreed by
the Issuing Lender) and (b) a letter of credit fee, payable to the
Administrative Agent for the account of Lenders, equal to the product of (y) the
Applicable Margin then in effect for Eurodollar Loans that are Revolving Loans
and (z) the daily maximum amount available to be drawn under such Standby Letter
of Credit, each such fronting fee or letter of credit fee to be payable in
arrears on and to (but excluding) each Quarterly Date and, if applicable, on the
date of any termination or expiration of such Standby Letter of Credit and
computed on the basis of a 360-day year for the actual number of days elapsed;
(ii) with respect to each Commercial Letter of Credit, (a) without duplication
of any amounts payable to the Issuing Lender pursuant to the Administrative
Agent’s Fee Letter, a fronting fee, payable directly to the applicable Issuing
Lender for its own account, equal to 0.25% per annum of the daily amount
available to be drawn under such Commercial Letter of Credit (or such lesser
amount agreed by the Issuing Lender) and (b) a letter of credit fee, payable to
the Administrative Agent for the account of Lenders, equal to the product of (y)
the Applicable Margin then in effect for Eurodollar Loans that are Revolving
Loans, and (z) the daily maximum amount available to be drawn under such
Commercial Letter of Credit, each such fronting fee or letter of credit fee to
be payable in arrears on and to (but excluding) each Quarterly Date and, if
applicable, on the date of any termination or expiration of such Commercial
Letter of Credit and computed on the basis of a 360-day year for the actual
number of days elapsed; and
(iii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined in Dollars (with the amount available to be drawn
under each Letter of Credit denominated in HK Dollars or Patacas to be converted
into Dollars for purposes of this subsection 3.2 at the Closing FX Rate) as of
the close of business on any date of determination. Promptly upon receipt by the
Administrative Agent of any amount described in clause (i)(b) or (ii)(b) of this
subsection 3.2, the Administrative Agent shall distribute to each Lender its Pro
Rata Share of such amount.
3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

 

106



--------------------------------------------------------------------------------



 



B. Reimbursement by the Borrower of Amounts Paid Under Letters of Credit. In the
event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify the Borrower
and the Administrative Agent, and the Borrower shall reimburse such Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Reimbursement Date”) in an amount in Dollars and
in same day funds equal to the Dollar Equivalent of the amount of such honored
drawing. In the case of any such payment in Dollars of a Letter of Credit
denominated in another currency, the Issuing Lender shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Anything contained in this Agreement to the contrary
notwithstanding, unless the Borrower shall have notified Administrative Agent
and such Issuing Lender prior to 3:00p.m. (Macau SAR time) on the date such
drawing is honored that the Borrower intends to reimburse such Issuing Lender
for the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Borrowing
Notice to the Administrative Agent requesting the Revolving Loan Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the Dollar Equivalent of the amount of such honored drawing
and the Revolving Loan Lenders shall, on the Reimbursement Date, make Revolving
Loans that are Base Rate Loans in an amount equal to the Dollar Equivalent of
the amount of such honored drawing, the proceeds of which shall be applied
directly by Agent to reimburse such Issuing Lender for the amount of such
honored drawing; and provided, further, that if for any reason proceeds of
Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the Dollar Equivalent of the amount of such honored
drawing, the Borrower shall reimburse such Issuing Lender, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this subsection 3.3B shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth in this Agreement, and the Borrower shall retain any and all rights it may
have against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this subsection 3.3B.
C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.
(i) Payment by Lenders. In the event that the Borrower shall fail for any reason
to reimburse any Issuing Lender as provided in subsection 3.3B in an amount
equal to the Dollar Equivalent of the amount of any drawing honored by such
Issuing Lender under a Letter of Credit issued by it, such Issuing Lender shall
promptly notify each other Revolving Loan Lender of the unreimbursed amount of
such honored drawing and of such other Revolving Loan Lender’s respective
participation therein based on such Revolving Loan Lender’s Pro Rata Share. Each
Revolving Loan Lender shall make available to such Issuing Lender an amount
equal to its respective participation, in Dollars and in same day funds, at the
office of such Issuing Lender specified in such notice, not later than 1:00p.m.
(Macau SAR time) on the first business day (under the laws of the jurisdiction
in which such office of such Issuing Lender is located) after the date notified
by such Issuing Lender. In the event that any Revolving Loan Lender fails to
make available to such Issuing Lender on such business day the amount of such
Lender’s participation in such Letter of Credit as provided in this subsection
3.3C, such Issuing Lender shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the rate customarily used by
such Issuing Lender for the correction of errors among banks for three Business
Days and thereafter at the Base Rate. Nothing in this subsection 3.3C shall be
deemed to prejudice the right of any Lender to recover from any Issuing Lender
any amounts made available by such Lender to such Issuing Lender pursuant to
this subsection 3.3C in the event that it is determined by the final judgment of
a court of competent jurisdiction that the payment with respect to a Letter of
Credit by such Issuing Lender in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of such
Issuing Lender.

 

107



--------------------------------------------------------------------------------



 



(ii) Distribution to Lenders of Reimbursements Received From the Borrower. In
the event any Issuing Lender shall have been reimbursed by other Lenders
pursuant to subsection 3.3C(i) for all or any portion of any drawing honored by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall distribute to each other Lender which has paid all amounts payable by it
under subsection 3.3C(i) with respect to such honored drawing such other
Lender’s Pro Rata Share of all payments subsequently received by such Issuing
Lender from the Borrower in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.
D. Interest on Amounts Paid Under Letters of Credit.
(i) Payment of Interest by the Borrower. The Borrower agrees to pay to each
Issuing Lender, with respect to drawings honored under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by the Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B) at a rate equal to (a) for the period from the date such drawing is
honored to but excluding the Reimbursement Date, the rate then in effect under
this Agreement with respect to Revolving Loans that are Base Rate Loans and
(b) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Revolving Loans that are
Base Rate Loans. Interest payable pursuant to this subsection 3.3D(i) shall be
computed on the basis of a 365-day year for the actual number of days elapsed in
the period during which it accrues and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.
(ii) Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a drawing honored under a Letter of Credit issued by it,
(a) such Issuing Lender shall distribute to each other Lender, out of the
interest received by such Issuing Lender in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Lender
is reimbursed for the amount of such drawing (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such honored drawing, such Issuing Lender shall distribute to each
other Lender which has paid all amounts

 

108



--------------------------------------------------------------------------------



 



payable by it under subsection 3.3C(i) with respect to such honored drawing such
other Lender’s Pro Rata Share of any interest received by such Issuing Lender in
respect of that portion of such honored drawing so reimbursed by other Lenders
for the period from the date on which such Issuing Lender was so reimbursed by
other Lenders to but excluding the date on which such portion of such honored
drawing is reimbursed by the Borrower. Any such distribution shall be made to a
Lender at its primary address set forth below its name on the appropriate
signature page hereof or at such other address as such Lender may request.
3.4 Obligations Absolute.
The obligation of the Borrower to reimburse each Issuing Lender for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Loans made by Lenders pursuant to subsection 3.3B and the obligations of Lenders
under subsection 3.3C(i) shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:
(i) any lack of validity or enforceability of any Letter of Credit;
(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against the Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one of its
Affiliates and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(iv) payment by the applicable Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Company or the Borrower;
(vi) any breach of this Agreement or any other Loan Document by any party
thereto;
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or
(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

 

109



--------------------------------------------------------------------------------



 



provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
3.5 Indemnification; Nature of Issuing Lenders’ Duties.
A. Indemnification. In addition to amounts payable as provided in subsection
3.6, the Borrower hereby agrees to protect, indemnify, pay and save harmless
each Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by such Issuing Lender, other than as a result of (a) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
judgment of a court of competent jurisdiction or (b) subject to the following
clause (ii), the wrongful dishonor by such Issuing Lender of a proper demand for
payment made under any Letter of Credit issued by it or (ii) the failure of such
Issuing Lender to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).
B. Nature of Issuing Lenders’ Duties. As between the Borrower and any Issuing
Lender, the Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to the Borrower.

 

110



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this subsection 3.5, the
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
3.6 Increased Costs and Taxes Relating to Letters of Credit.
Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), in the event that any Issuing Lender or
Lender or (as the case may be) any of their direct or indirect parents shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law, or any
determination of a court or governmental authority, in each case that becomes
effective after the date hereof:
(i) subjects such Issuing Lender or Lender (or its applicable lending or letter
of credit office or (as the case may be) any of its direct or indirect parents)
to any additional Tax (other than any Tax on the overall net income of such
Issuing Lender or Lender or (as the case may be) any of its direct and indirect
parents or an Included Tax which is indemnified under subsection 2.7B) with
respect to the issuing or maintaining of any Letters of Credit or the purchasing
or maintaining of any participations therein or any other obligations under this
Section 3, whether directly or by such being imposed on or suffered by any
particular Issuing Lender;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement in respect of any Letters of Credit
issued by any Issuing Lender or participations therein purchased by any Lender
or (as the case may be) any of its direct or indirect parents; or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Issuing Lender or Lender (or its applicable lending or letter
of credit office or (as the case may be) its direct and indirect parents)
regarding this Section 3 or any Letter of Credit or any participation therein;
and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Lender or (as the case may be) any of its direct or indirect parents
of agreeing to issue, issuing or maintaining any Letter of Credit or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Issuing Lender or Lender (or its
applicable lending or letter of credit office or (as the case may be) any of its
direct or indirect parents) with respect thereto; then, in any case, the
Borrower shall promptly pay to such Issuing Lender or Lender or (as the case may
be) any of its direct or indirect parents, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts as may be
necessary to compensate such Issuing Lender or Lender or (as the case may be)
any of its direct and indirect parents for any such increased cost or reduction
in amounts received or receivable hereunder. Such Issuing Lender or Lender or
(as the case may be) any of its direct and indirect parents shall deliver to the
Borrower a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Issuing Lender or Lender or (as
the case may be) any of its direct and indirect parents under this subsection
3.6, which statement shall be prima facie evidence of the matters set forth
therein.

 

111



--------------------------------------------------------------------------------



 



Section 4. Conditions to Credit Extensions.
The obligations of Lenders and Issuing Lenders to make Credit Extensions
hereunder are subject to the satisfaction (or waiver) of the following
conditions.
4.1 Conditions to the Occurrence of the Closing Date.
The conditions to the occurrence of the Closing Date are:
A. Loan Parties’ Documents. The Company shall have delivered to the
Administrative Agent the following, each, unless otherwise noted, dated the
Closing Date and with respect to each Loan Party:
(i) copies of the Organizational Documents of such Person, certified by the
Secretary of State or functional equivalent of its jurisdiction of organization
if such certification is generally available dated a recent date prior to the
Closing Date and in each other case, by such Person’s secretary or assistant
secretary, including the Usufruct Agreements in respect of each Loan Party
organized under the laws of Macau SAR;
(ii) to the extent available, a good standing certificate from its jurisdiction
of organization and a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, or, in the case of each Macau corporation,
certificates issued by each of the Macau Companies Registry, the Courts of Macau
SAR and the Tax Department of Macau SAR (together with an English translation)
confirming that such Person exists and that no bankruptcy or other proceedings
customarily covered by such certificates have been filed against such Person and
such Person is in good standing as to payment of any taxes levied by the Tax
Department of Macau SAR, each dated a recent date prior to the Closing Date;
(iii) resolutions of the Shareholders General Meeting and/or the Board of
Directors and/or Declarations from the Director(s), as applicable, of such
Person approving and authorizing the execution, delivery and performance of the
Loan Documents being executed on or prior to the Closing Date (including the
granting of the liens on the Collateral) to which it is a party, certified as of
the Closing Date by the secretary or an assistant secretary of such Person as
being in full force and effect without modification or amendment;
(iv) signature and incumbency certificates of the officers of such Person
executing the Loan Documents being executed on the Closing Date to which it is a
party;
(v) no less than three days prior to the Closing Date (unless waived by the
Administrative Agent), a Borrowing Notice setting forth whether such Loans shall
be Base Rate Loans, Eurodollar Rate Loans or HIBOR Rate Loans (and, if
applicable, the initial Interest Period requested therefor);

 

112



--------------------------------------------------------------------------------



 



(vi) a true and correct copy of the Intercompany Contribution Agreement,
together with an original counterpart duly executed and delivered by an
Authorized Officer of each Loan Party party thereto;
(vii) a Closing Certificate executed on behalf of the Company certifying as to
the accuracy of the matters set forth therein; and
(viii) such other documents as Administrative Agent may reasonably request,
all of which shall be reasonably satisfactory to the Arrangers.
B. Notes. The Administrative Agent shall have received all Notes requested by
Lenders prior to the Closing Date executed by the Borrower.
C. No Material Adverse Change. Except as disclosed in writing to the
Administrative Agent prior to the date of this Agreement, since December 31,
2010, no event or change has occurred that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect.
D. Real Property; Mortgages. The Administrative Agent shall have received from
the Company:
(i) Land Concession Contracts. A true and correct copy of each Land Concession
Contract, which shall be certified by an Authorized Officer of the Company as
being in full force and effect and evidencing that the Company, the Cotai
Subsidiary and VOL have been granted exclusive leases over the land on which the
Projects (other than the Cotai Strip Infrastructure Project and the Casino
Operation Projects on Site 7 and Site 8) are located by Macau SAR for a term of
25 years.
(ii) Mortgage. A true and correct copy of the Mortgages covering the rights
resulting from the Sands Macao Land Concession Contract and the Venetian Macao
Land Concession Contract, excluding with respect to Site 3, and the Mortgage
covering the VOL Land Concession Contract, each including the ownership of all
present and future constructions built on the respective lands and features and
accessions thereto, executed and delivered by an Authorized Officer of the
Company in favor of the Collateral Agent, which shall have been notarized,
recorded and stamped and shall become valid, first priority Liens on such
Properties once registered, free and clear of all liens, encumbrances and
exceptions to title whatsoever (other than Permitted Liens and Liens in favor of
the “Lenders” (as defined in each of the Existing Credit Agreement and the VOL
Credit Agreement) (the “Existing Lenders”), which will be released concurrently
with the Closing Date).
(iii) Public Properties Register Bureau Certificate. Certificates issued by the
Macau Real Estate Registry (together with an English translation) showing that
(i) the Company holds an exclusive lease over the Sands Macao Site, (ii) the
Cotai Subsidiary holds an exclusive lease over Site 1 (other than the Venetian
Macau Casino) and Site 2 and (iii) VOL holds an exclusive lease over Site 5 & 6,
in each case pursuant to the applicable Land Concession Contract and confirming
no Liens have been recorded with respect to such Properties or such Land
Concession Contracts (other than Permitted Liens and Liens in favor of the
Existing Lenders which will be released concurrently with the Closing Date).

 

113



--------------------------------------------------------------------------------



 



(iv) Land Security Assignments. A true and correct copy of (a) a Land Security
Assignment covering the Sands Macao Land Concession Contract, executed and
delivered by an Authorized Officer of the Company in favor of the Collateral
Agent, which shall have been notarized, stamped and in appropriate form for
filing with the government of Macau SAR and shall evidence a valid, first
priority Lien on such Land Concession Contract, free and clear of all liens,
encumbrances and exceptions to title whatsoever (other than Permitted Liens and
Liens in favor of the Existing Lenders which will be released concurrently with
the Closing Date), (b) a Land Security Assignment covering the Venetian Macao
Land Concession Contract, executed and delivered by an Authorized Officer of the
Cotai Subsidiary in favor of the Collateral Agent, which shall have been
notarized, stamped and in appropriate form for filing with the government of
Macau SAR and shall evidence a valid, first priority Lien on such Land
Concession Contract, free and clear of all liens, encumbrances and exceptions to
title whatsoever (other than Permitted Liens and Liens in favor of the Existing
Lenders which will be released concurrently with the Closing Date) and (c) a
Land Security Assignment covering the VOL Land Concession Contract, executed and
delivered by an Authorized Officer of VOL in favor of the Collateral Agent,
which shall have been notarized, stamped and in appropriate form for filing with
the government of Macau SAR and shall evidence a valid, first priority Lien on
such Land Concession Contract, free and clear of all liens, encumbrances and
exceptions to title whatsoever (other than Permitted Liens and Liens in favor of
the Existing Lenders which will be released concurrently with the Closing Date).
(v) Registration. Evidence that the Land Concession Contracts are registered
with the Macau Real Estate Registry and have been published in the Official
Bulletin.
E. Guaranty. The Administrative Agent shall have received the Guaranty, duly
executed and delivered by an Authorized Officer of each Guarantor, which shall
have been stamped and in appropriate form for filing with the government of
Macau SAR in accordance with the requirements of the Gaming Concession Contract.
F. Security Agreement. The Collateral Agent shall have received, with
counterparts for each Lender, the Security Agreement, duly executed and
delivered by an Authorized Officer of each Loan Party, which shall have been
stamped and in appropriate form for filing with the government of Macau SAR in
accordance with the requirements of the Gaming Concession Contract.
G. Exhibits and Schedules. Each “Exhibit” and “Schedule” to this Agreement shall
have been agreed between all of the Arrangers and the Borrower, as evidenced by
an instrument executed by the Administrative Agent and the Borrower and
attaching the agreed form of each such Exhibit and Schedule.

 

114



--------------------------------------------------------------------------------



 



H. Macau SAR Approval. The government of Macau SAR shall have approved the entry
by the Company into this Agreement or, if such approval has not been granted,
the Arrangers and the Borrower shall have reasonably agreed to any amendments
necessary to receive such approval and, after giving effect to any such
amendments, this Agreement shall be in form and substance reasonably
satisfactory to the Arrangers and the Borrower.
I. Security Interests in Personal and Mixed Property. The Administrative Agent
shall have received evidence reasonably satisfactory to it and the Arrangers
that the Borrower shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings (other than the filing or recording of certain items
described in clauses (iv), (v) and (vi)(h) below) that may be necessary or, in
the reasonable opinion of the Administrative Agent, Collateral Agent or the
Arrangers, desirable in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid and (upon such filing and recording)
perfected First Priority security interest in the Collateral relating to (i) the
Casinos, and (ii) such other Collateral in which a security interest may be
granted or perfected on the Closing Date. Such actions shall include the
following:
(i) [Reserved];
(ii) Instruments. Delivery to the Collateral Agent of all promissory notes or
other instruments (duly endorsed, where appropriate, in a manner satisfactory to
the Administrative Agent and the Collateral Agent) evidencing any Collateral;
(iii) Collateral Account Agreements. Delivery to the Collateral Agent of (a) an
executed US Collateral Account Agreement, dated on or before the Closing Date,
duly executed and delivered by an Authorized Officer of each Loan Party, which
shall be stamped and in appropriate form for filing with the government of Macau
SAR to the extent required by the Gaming Concession Contract, (b) executed Macao
Collateral Account Agreements, dated on or before the Closing Date, duly
executed and delivered by an Authorized Officer of each Loan Party, which shall
have been notarized, stamped and in appropriate form for filing with the
government of Macau SAR, and an executed Hong Kong Collateral Account Agreement,
dated on or before the Closing Date, duly executed and delivered by an
Authorized Officer of each Loan Party, which shall be stamped and in appropriate
form for filing with the government of Macau SAR to the extent required by the
Gaming Concession Contract, in each case in full force and effect granting the
Collateral Agent a first priority security interest in the accounts described
thereunder and the amounts from time to time on deposit therein. All actions
necessary or desirable, including all filings, in the reasonable opinion of the
Administrative Agent to create and, to the extent relevant under the applicable
law governing each Collateral Account Agreement, perfect the security interests
granted therein as a valid security interest over the accounts described
thereunder having the priority contemplated therefor by this Agreement, and the
Collateral Account Agreements shall have been completed;

 

115



--------------------------------------------------------------------------------



 



(iv) Lien Searches and UCC Termination Statements. Delivery to the Collateral
Agent of (a) the results of a recent search, by a Person reasonably satisfactory
to the Collateral Agent and the Arrangers, of all effective UCC financing
statements and fixture filings and all judgment and tax lien filings which may
have been made with respect to any personal or mixed property of any Loan Party,
together with copies of all such filings disclosed by such search, (b) UCC
termination statements duly executed by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement), and (c) the results
of a recent search, by a Person reasonably satisfactory to the Collateral Agent
and the Arrangers, of all Commercial and Moveable Property Registry filings
which may have been made with respect to any personal or mixed property of any
Loan Party, together with copies of all such filings disclosed by such search;
(v) UCC Financing Statements. Delivery to the Collateral Agent of UCC financing
statements and, where appropriate, fixture filings and Patent and Trademark
Office and/or Copyright Office filings (and equivalent filings with the
intellectual property offices or registries in Macau SAR or any other foreign
jurisdiction), duly executed by each applicable Loan Party with respect to all
personal and mixed property Collateral of such Loan Party, for filing in all
jurisdictions as may be necessary or, in the reasonable opinion of any Arranger,
the Administrative Agent or the Collateral Agent, desirable to perfect the
security interests created in such Collateral pursuant to the Collateral
Documents, including those listed on Exhibit Q;
(vi) Foreign Security Agreements. Delivery to the Collateral Agent, with copies
for each Lender, (a) the Pledge Over Gaming Equipment and Utensils (which
document and the associated pledge list shall have been filed for registration
with the Macau Companies Registry), dated on or before the Closing Date, duly
executed and delivered by an Authorized Officer of the Company, (b) the
Livranças and the Livranças Side Letter, each dated on or before the Closing
Date, duly executed and delivered by an Authorized Officer of the Borrower and
endorsed by an Authorized Officer of each Guarantor, (c) Powers of Attorney,
dated on or before the Closing Date, duly executed and delivered by an
Authorized Officer of each Loan Party, (d) an Assignment of Rights, dated as on
or before the Closing Date, duly executed and delivered by an Authorized Officer
of each Loan Party, (e) Assignments of Insurances, dated on or before the
Closing Date, duly executed and delivered by an Authorized Officer of each Loan
Party, (f) to the extent applicable, Assignments of Reinsurances, dated on or
before the Closing Date, duly executed and delivered by an authorized Officer of
each insurer of the Loan Parties, (g) Pledges Over Intellectual Property Rights,
dated on or before the Closing Date, duly executed and delivered by an
Authorized Officer of each Loan Party organized under the laws of Macau SAR, and
(h) Floating Charges, dated on or before the Closing Date, duly executed and
delivered by an Authorized Officer of the Company, the Cotai Subsidiary and VOL
and filed for registration with the Macau Companies Registry with regard to each
corporate enterprise of each Loan Party; each of which items in clauses
(a) through (h) shall have been notarized, stamped (to the extent required) and
in appropriate form for filing with the government of Macau SAR;

 

116



--------------------------------------------------------------------------------



 



(vii) Notices of Security. Delivery to the Collateral Agent of copies of notices
sent by “Certified Mail” to, and (in the case of clauses (a), (b), and (d), to
the extent obtainable after using commercially reasonable efforts) on or prior
to the Closing Date, acknowledgments of such notices executed by, (a) each
insurer providing an insurance policy assigned pursuant to an Assignment of
Insurances, (b) to the extent applicable, each reinsurer providing a reinsurance
policy assigned pursuant to an Assignment of Reinsurances, (c) each Financial
Institution holding any account of a Loan Party in which account an interest has
been assigned pursuant to a Macao Collateral Account Agreement, and (d) each
Financial Institution holding any account of a Loan Party in which account an
interest has been assigned pursuant to a Hong Kong Collateral Account Agreement
in the form of Exhibit E-15-I;
(viii) Intellectual Property License Agreement. Delivery to the Collateral Agent
of the IP License, duly executed and delivered by an Authorized Officer of VOL,
the Cotai Subsidiary, the Company, and V-HK; and
(ix) Account Control Agreements. Delivery to the Collateral Agent of all account
control agreements, duly executed and delivered by an Authorized Officer of the
Borrower and the relevant Financial Institution, required pursuant to
Section 5.14 of the Security Agreement on the Closing Date.
J. Solvency Assurances. On the Closing Date, the Lenders shall have received a
Financial Condition Certificate from the Company dated the Closing Date,
substantially in the form of Exhibit C-3 hereto and with appropriate attachments
and otherwise reasonably satisfactory to the Arrangers and the Administrative
Agent, demonstrating that, after giving effect to the transactions contemplated
by this Agreement including the borrowing of the full amount of Commitments as
and when contemplated hereunder, and the other Loan Documents, the Loan Parties
taken as a whole will be Solvent.
K. Opinions of Counsel. The Administrative Agent shall have received
(i) originally executed copies of one or more written opinions of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, counsel for the Loan Parties, (ii) originally
executed copies of one or more written opinions of Sá Carneiro & Pinheiro
Torres, Macau counsel for the Loan Parties, (iii) originally executed copies of
one or more written opinions of Allen & Overy, Hong Kong counsel for the Loan
Parties, and (iv) originally executed copies of one or more written opinions of
Walkers, Cayman Islands counsel for the Loan Parties, each in form and substance
reasonably satisfactory to the Administrative Agent, the Arrangers and their
respective counsel, dated as of the Closing Date and setting forth substantially
the matters in the opinions designated in Exhibits H-1 through H-4 hereto,
respectively, and as to such other matters as the Administrative Agent or any
Arranger may reasonably request (including, without limitation, an opinion
satisfactory to the Administrative Agent that the Gaming Concession Contract is
an autonomous document and that any failure by Galaxy to perform its obligations
under its concession agreement with Macau SAR would not affect the duties,
rights, liabilities or obligations of the Company under the Gaming Concession
Contract). The Company hereby acknowledges and confirms that it has requested
such counsel to deliver such opinions to the Lenders.

 

117



--------------------------------------------------------------------------------



 



L. [Reserved].
M. Collateral Agency Agreement. The Collateral Agent shall have executed the
Collateral Agency Agreement on behalf of the Secured Parties and received
executed counterparts of the Collateral Agency Agreement from each other party
thereto and a copy of such agreement which shall have been stamped and notarized
and in appropriate form for filing with the government of Macau SAR.
N. [Reserved.]
O. Fees. The Borrower shall have paid to the Arrangers and the Administrative
Agent, for distribution (as appropriate) to the Lenders, the fees payable on the
Closing Date referred to in subsection 2.3 and all other costs, expenses and
fees owing to any Arranger or any Agent.
P. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found reasonably acceptable by the Arrangers
and the Administrative Agent, acting on behalf of Lenders, and their respective
counsel shall be reasonably satisfactory in form and substance to the Arrangers
and the Administrative Agent and such counsel, and the Administrative Agent and
its counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.
Q. Service of Process. The Administrative Agent shall have received a letter
from Corporate Services Company or any other Person reasonably satisfactory to
the Arrangers consenting to its appointment by each Loan Party in each case in
form and substance acceptable to the Arrangers, as each such Person’s agent to
receive service of process in New York, New York.
R. Litigation. Without prejudice to subsections 4.1AA and 5.21, there shall be
no actions, suits, proceedings, arbitrations, litigations or investigations
(whether or not purportedly on behalf of the Company or any of its Subsidiaries)
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (including any Environmental Claims) that are pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries or any property of the Company or any of its Subsidiaries
that, in the reasonable opinion of the Arrangers and the Administrative Agent,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
S. Real Estate Appraisal. The Administrative Agent shall have received a
FIRREA-compliant MAI Appraisal of all real property Collateral associated with
each Project subject to a mortgage and the Casinos prepared by HVS
International.

 

118



--------------------------------------------------------------------------------



 



T. Consents. The Administrative Agent and the Arrangers shall have received
(i) a Contract Consent from each party to any Material Contract solely relating
to the Casinos in effect at the Closing Date, (ii) the Land Concessions Consent
with respect to the Sands Macao Land Concession Contract and the Venetian Macao
Land Concession Contract, (iii) the Gaming Concession Consent and (iv) a copy of
the letter from Macau SAR to the Company dated as of December 19, 2002
confirming the Company’s autonomous rights and obligations with respect to the
Gaming Concession Contract, each of which consents shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Arrangers;
provided that no Contract Consent shall be required in respect of any hotel
management agreement until the property subject to such hotel management
agreement has been opened to the general public; and provided further, that no
Contract Consent shall be required in respect of the Four Seasons Macao Overall
Project until 90 days after the Closing Date.
U. Environmental. The Administrative Agent shall have received copies of all
material environmental audits, investigations, analyses and reports of any kind
or character, whether prepared by personnel of the Company or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons (including the Environmental Assessment), with respect to
significant environmental matters at any Property or with respect to any
Environmental Claims.
V. [Reserved].
W. Gaming Concession Contract. The Administrative Agent shall have received
certification by the Company as to the following matters:
(i) Capital Requirements. (A) The share capital of the Company is not less than
200,000,000 Patacas, as contemplated by Article 15(1) of the Gaming
Sub-Concession Contract (or such other amount as may be required pursuant to
Article 15(2)), (B) SCL has signed and submitted (on behalf of itself and, if
applicable, its Subsidiaries) to Macau SAR the statement contemplated by
Article 34(4) of the Gaming Sub-Concession Contract, and (C) the Company has
obtained Macau SAR’s approval for the loans and the security being provided by
the Loan Documents that is subject to regulatory approval and has provided (or
will, within two Business Days after the Closing Date, provide) copies of such
documents to Macau SAR pursuant to Articles 34(2) and (3) of the Gaming
Sub-Concession Contract.
(ii) Document Submissions. (a) Copies of documents have been submitted to Macau
SAR as required under Article 21(1) of the Gaming Sub-Concession Contract;
(b) Macau SAR has approved the granting of the liens pursuant to the Loan
Documents as contemplated by Article 42(1) of the Gaming Sub-Concession
Contract; and (c) approval by Macau SAR of the Company’s delegation of
management authority, including the appointment of the managing director, the
scope of power of the managing director and the term of authorization (and the
Arrangers and the Administrative Agent shall be reasonably satisfied with such
delegation, appointment, scope and term).
(iii) Required Approvals. (a) All general transitional provisions of the Gaming
Sub-Concession Contract have been satisfied, including the initial deposit of
capital and commencement of business of the Sands Macao casino facilities as
required by Article 96 thereof, the designation and approval of the managing
director of the Company as required by Article 97 thereof, the execution of
declarations by each shareholder, director and major employee to cooperate with
the Government of Macau SAR as required by Article 99 thereof, the approval by
the Government of Macau SAR of the Organizational Documents of the Company as
required by Article 101 thereof, the existence of and approval by the Government
of Macau SAR of applicable powers of attorney as required by Article 102
thereof, notification of other shareholder gaming operations as required by
Article 103 thereof, notification of board composition as required by Article
104 thereof and notification of ownership structure as required by Article 105
thereof; (b) the Organizational Documents of the Company have not been amended
without approval of the government of Macau SAR as required by Article 22 of the
Gaming Sub-Concession Contract; and (c) the government of Macau SAR has made no
request that any industrial property rights or intellectual property rights of
the Company be assigned pursuant to Article 85 of the Gaming Sub-Concession
Contract.

 

119



--------------------------------------------------------------------------------



 



X. Performance Bonds and Guarantees. Delivery to the Administrative Agent of
evidence that all performance bonds, guarantees or similar items required by the
Gaming Concession Contract or any Land Concession Contract then in effect have
been provided to Macau SAR, and the Arrangers and the Administrative Agent shall
be reasonably satisfied with such performance bonds, guarantees or similar
items, the terms and providers thereof and the status of the recourse to the
Loan Parties in respect thereof.
Y. Financial Statements. Delivery to the Administrative Agent of the following
financial statements and information: (i) the audited consolidated balance
sheets of the Loan Parties as at each of December 31, 2010, December 31, 2009,
and December 31, 2008, and the related consolidated statements of income,
changes in equity and cash flows of the Loan Parties for the Fiscal Year then
ended, (ii) the unaudited consolidated information regarding assets and
liabilities of the Loan Parties as at June 30, 2011 and the related unaudited
consolidated information regarding income, changes in equity and cash flows of
the Loan Parties for such three-month period then ended, and (iii) the unaudited
consolidated balance sheets and statements of income for the Loan Parties for
each monthly period after June 30, 2011 for which financial statements are
available.
Z. Insurance. The Company shall have insurance complying with the requirements
of Section 6.4B in place and in full force and effect, and the Administrative
Agent and the Arrangers shall have received (i) the Insurance Advisor’s
Certificate substantially in the form of Exhibit G, and (ii) certified copies of
all policies evidencing such insurance (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer along with a
commitment to issue the policies within 45 days after the Closing Date) naming
the Collateral Agent on behalf of the Lenders as an additional insured or loss
payee, as its interests may appear, and otherwise in form and substance
reasonably satisfactory to the Administrative Agent and the Arrangers.
AA. Specified Proceedings. The Parent and the Parent’s Subsidiaries shall have
taken or be in the process of taking reasonable and prudent steps to review past
compliance by the Parent and the Parent’s subsidiaries with the Foreign Corrupt
Practices Act and ensure future compliance by the Parent and the Parent’s
subsidiaries with the Foreign Corrupt Practices Act and any other relevant
Anti-Bribery and Conflict of Interest Laws, including the following with respect
to the Foreign Corrupt Practices Act: (i) the Audit Committee of the Parent
shall have retained a reputable, qualified, independent counsel to conduct this
review; (ii) the Company shall

 

120



--------------------------------------------------------------------------------



 



have retained reputable, qualified, independent counsel to conduct this review;
(iii) as part of the review, counsel to the Parent and the Company are reviewing
relevant documents in the possession of the Parent and the Parent’s Subsidiaries
(in their respective jurisdictions, which include the United States, Hong Kong
and Macau SAR); (iv) as further part of the review, such counsel intend to
conduct witness interviews of current or former relevant personnel of the Parent
and the Parent’s Subsidiaries (in their respective jurisdictions, which include
the United States, Hong Kong and Macau SAR); (v) as further part of the review,
such counsel intend to cause to be conducted a preliminary accounting review and
analysis of relevant books and records of the Parent and the Parent’s
Subsidiaries (in their respective jurisdictions, which include the United
States, Hong Kong and Macau SAR); and (vi) outside counsel to the Parent, the
Company and the Parent’s Subsidiaries with expertise in anti-corruption
compliance are advising the Parent, the Company and the Parent’s Subsidiaries
regarding anti-corruption matters, and (a) the Administrative Agent shall have
received a certificate from the Parent and the Company as to each of the matters
described in the foregoing clauses (i)-(vi); and (b) based on a reasonable
assessment of the merits and the allegations raised in the Specified Proceedings
in light of such diligence, the representations and warranties contained in
subsection 5.21 are true and correct in all material respects as of the Closing
Date.
BB. KYC Requirements. The Administrative Agent and the Arrangers shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act.
CC. Shared Services Agreement. The Administrative Agent and the Arrangers shall
have received a true and correct copy of the Shared Services Agreement, duly
executed and delivered by an Authorized Officer of each of the Parent and SCL.
4.2 Additional Conditions to Loans on or after the Closing Date.
The obligations of Lenders to make Term Loans and Revolving Loans, and the
obligation of the Swing Line Lender to make Swing Line Loans, on or after the
Closing Date on any Funding Date are subject to the satisfaction (or waiver) of
the following further conditions precedent:
A. Borrowing Request. Administrative Agent shall have received before that
Funding Date, in accordance with the provisions of subsection 2.1B, an
originally executed Borrowing Notice signed by the chief executive officer, the
chief financial officer, Senior Vice President-Finance, Vice President-Finance,
or the treasurer of the Borrower or by any executive officer of the Borrower
designated by any of the above-described officers on behalf of the Borrower in a
writing delivered to the Administrative Agent.
B. Fees. Solely with respect to the initial Funding Date, the Borrower shall
have paid to the Arrangers and the Administrative Agent, for distribution (as
appropriate) to the Lenders, the fees payable on the initial Funding Date
referred to in subsection 2.3 and all other reasonable and documented costs,
expenses and fees owing to any Arranger or any Agent.

 

121



--------------------------------------------------------------------------------



 



C. Refinancing. Solely with respect to the initial Funding Date, the Refinancing
and Investments described in clause (i) of the definition of “VOL Investment”
shall have been completed substantially simultaneously with the making of Loans
on the initial Funding Date, and any Liens granted pursuant to the Existing
Credit Agreement or the VOL Credit Agreement shall be substantially
simultaneously released or terminated or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent.
D. Representations and Warranties; Other Conditions. As of such Funding Date:
(i) The representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects on and as of that
Funding Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that,
other than in the case of the Closing Date, prior to the VOL Casino Hotel Resort
Substantial Operations Date, any failure of any representation or warranty to be
true and correct in all material respects with respect to either VOL or Site 5 &
6 shall not prevent the Borrower from making a borrowing on any Funding Date so
long as, to the extent required by subsection 8.4, the Borrower shall have
prepaid the Loans (or notified the Administrative Agent that it intends to
prepay the Loans) in accordance with subsection 2.4B(iii)(k) as if such loss
triggered the mandatory prepayment required by subsection 2.4B(iii)(k);
(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Borrowing Notice that would
constitute an Event of Default or a Potential Event of Default;
(iii) [Reserved];
(iv) No order, judgment or decree of any court, arbitrator or Governmental
Instrumentality shall purport to enjoin or restrain any Lender from making the
Loans to be made by it on that Funding Date; and
(v) The making of the Loans requested on such Funding Date shall not violate any
law applicable to the Loan Parties or Regulation T, Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System.
E. Maximum Cash Amount. In the case of any Revolving Loans, after giving effect
to such Credit Extension, the aggregate Cash and Cash Equivalents of the Loan
Parties (as certified by the Loan Parties) will not exceed the sum of (x)
$200,000,000 and (y) On-Site Cash; provided that this subsection 4.2E shall not
apply at any time when the Consolidated Leverage Ratio of the Company is less
than or equal to 3.0:1.0.

 

122



--------------------------------------------------------------------------------



 



4.3 Conditions to Letters of Credit.
The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) on or after the
Closing Date is subject to the following conditions precedent:
A. Issuance Notice. On or before the date of issuance of such Letter of Credit,
the Administrative Agent shall have received, in accordance with the provisions
of subsection 3.1B(i), an originally executed Issuance Notice, in each case
signed by the chief executive officer, the chief financial officer, the Senior
Vice President-Finance, the Vice President-Finance or the treasurer of the
Borrower or by any executive officer of the Borrower designated by any of the
above-described officers on behalf of the Borrower in a writing delivered to the
Administrative Agent, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the applicable
Issuing Lender may reasonably require in connection with the issuance of such
Letter of Credit.
B. Other Conditions Precedent. On the date of issuance of such Letter of Credit,
all conditions precedent described in subsection 4.2 shall be satisfied to the
same extent as if the issuance of such Letter of Credit were the making of a
Loan.
C. Issuing Bank Policy. The issuance of such Letter of Credit shall not violate
the applicable Issuing Lender’s internal policies regarding the issuance of
letters of credit (including such Issuing Lender’s internal policies regarding
issuing Letters of Credit used in connection with financing costs and expenses
relating to Casinos).
Section 5. Representations and Warranties.
In order to induce the Lenders and Issuing Lenders to enter into this Agreement
and to make Credit Extensions, each of the Company and the Borrower represent
and warrant to each Lender that, on the Closing Date and on each Funding Date,
each of the following statements are true and correct.
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
A. Organization and Powers. Each of the Loan Parties is a corporation, limited
liability company or other entity duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the laws of its jurisdiction of organization as specified in Schedule 5.1A
annexed hereto. Each of the Loan Parties has all requisite corporate, limited
liability company or other entity power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents and the other Operative Documents to
which it is a party and to carry out the transactions contemplated thereby.
B. Qualification and Good Standing. Each of the Loan Parties is qualified to do
business and in good standing in every jurisdiction (to the extent such concept
exists in the relevant jurisdiction) where its assets are located and wherever
necessary to carry out its business and operations, including registration of
each Loan Party that is a Macau company with the Macau Companies Registry,
except in jurisdictions where the failure to be so qualified or in good standing
has not had and would not reasonably be expected to have a Material Adverse
Effect.

 

123



--------------------------------------------------------------------------------



 



C. Ownership of the Company. The equity interests in the Company are duly
authorized, validly issued and (if applicable) fully paid and nonassessable and,
as of the Closing Date, none of such equity interests constitute Margin Stock.
As of the Closing Date, Schedule 5.1C correctly sets forth the ownership of the
Company.
D. Subsidiaries. As of the Closing Date, all of the Subsidiaries of the Company
are identified in Schedule 5.1D annexed hereto. Schedule 5.1D may be
supplemented from time to time pursuant to the provisions of subsection
6.1(xvi). The equity interests of each of the Subsidiaries of the Company
identified in Schedule 5.1D annexed hereto (as so supplemented) are duly
authorized, validly issued and (if applicable), fully paid and nonassessable and
none of such equity interests constitutes Margin Stock. Each of the Restricted
Subsidiaries of the Company identified in Schedule 5.1D annexed hereto (as so
supplemented) is a corporation, limited liability company or other entity duly
organized, validly existing and in good standing (to the extent such concept
exists in the relevant jurisdiction) under the laws of its respective
jurisdiction of organization set forth therein, has all requisite corporate,
limited liability company or other power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, and is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, in each case except where failure to be so
qualified or in good standing or a lack of such corporate power and authority
has not had and would not reasonably be expected to have a Material Adverse
Effect. Schedule 5.1D annexed hereto (as so supplemented) correctly sets forth
the ownership of the Company and each of its Subsidiaries as of the date hereof.
E. Rights to Acquire Equity. As of the date hereof, there are no options,
warrants, convertible securities or other rights to acquire any equity interests
in the Company or any other Loan Party.
F. Conduct of Business. The Loan Parties are engaged only in the businesses
permitted to be engaged in pursuant to subsection 7.12.
5.2 Authorization of Borrowing, etc.
A. Authorization of Documents. The execution, delivery and performance of the
Loan Documents and the Material Contracts have been duly authorized by all
necessary corporate or other entity action on the part of each Loan Party that
is a party thereto.
B. No Conflict. The execution, delivery and performance by the Loan Parties of
the Loan Documents and the Material Contracts to which they are parties and the
consummation of the transactions contemplated by the Loan Documents and the
Material Contracts do not and will not (i) violate any provision of (a) any
Legal Requirement applicable to the Company or any of its Subsidiaries, (b) the
Organizational Documents of the Company or any of its Subsidiaries or (c) any
order, judgment or decree of any Governmental Instrumentality binding on the
Company or any of its Subsidiaries, (ii) conflict with, result in a breach of or
constitute (with due notice

 

124



--------------------------------------------------------------------------------



 



or lapse of time or both) a default under any Contractual Obligation of the
Company or any of its Subsidiaries (including such obligations pursuant to the
Gaming Concession Contract and each Land Concession Contract), (iii) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of the Company or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of the Collateral Agent on behalf of
Lenders and any Liens granted on the Land Concession Contract and the real
property covered by such contract in favor of the Concession Guarantor), or
(iv) require any approval of any Person under any Contractual Obligation of the
Company or any of its Subsidiaries except for such approvals or consents which
will be obtained on or before the Closing Date, or are not yet required to be
obtained pursuant to such Contractual Obligation and which the Company has no
reason to believe cannot be obtained when required, and disclosed in writing to
Lenders, and except in the cases of clauses (i), (ii), (iii) and (iv) for such
violations, conflicts, approvals and consents the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect.
C. Governmental Consents. Other than as set forth on Schedule 5.2, the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body.
D. Binding Obligation. Each of the Loan Documents and the Material Contracts has
been duly executed and delivered by the Loan Parties that are parties thereto
and is the legally valid and binding obligation of the Loan Parties, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, whether brought in a proceeding in equity or at law.
5.3 Financial Condition and Financial Plan.
All financial statements delivered to the Lenders on the Closing Date pursuant
to Section 4.1Y (other than pro forma statements) were prepared in conformity
with GAAP (except as described in Section 1.2) and fairly present, in all
material respects, the financial position (on a consolidated basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows (on a consolidated basis)
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, except for
obligations under the Operative Documents, the Loan Parties do not (and will not
following the funding of the initial Loans) have any Contingent Obligation,
contingent liability or liability for taxes, long-term lease or forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets or financial condition of the Loan
Parties taken as a whole. Each Financial Plan provided to the Arrangers was
prepared by the Company on the basis of good faith estimates and assumptions
believed by the Company to be reasonable at the time made.

 

125



--------------------------------------------------------------------------------



 



5.4 No Material Adverse Change; No Default.
A. No Material Adverse Change. Except as disclosed in writing to the
Administrative Agent prior to the date of this Agreement, since December 31,
2010, no event or change has occurred that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect.
B. No Default. No default or event of default (x) by a Loan Party under any
Indebtedness of any Loan Party in an aggregate principal amount in excess of
$100,000,000 (other than the Obligations) or (y) by a Loan Party (other than,
prior to the VOL Casino Hotel Resort Substantial Operations Date, VOL) under any
Material Contract (in the case of Material Contracts and other than the Gaming
Concession Contract and any Land Concession Contract only, except for defaults
and events of default which would not reasonably be expected to have a Material
Adverse Effect) has occurred and is continuing, or will be caused by the
Borrowings to be made on the Funding Date to which this representation refers.
C. Existing Defaults. No Potential Event of Default or Event of Default has
occurred and is continuing.
D. Other Breaches, Defaults, etc. No breach or default has occurred by the Macau
SAR, the Borrower, the Company or a Loan Party of any material obligation under
the Gaming Concession Contract or the Land Concession Contract. To the Company’s
knowledge, no breach or default has occurred by any party other than the
Borrower, the Company, the Macau SAR or a Loan Party under any Material Contract
(other than the Gaming Concession Contract and the Land Concession Contract,
which are covered by the preceding sentence and not this sentence), in each case
unless the same could not reasonably be expected to have a Material Adverse
Effect.
5.5 Title to Properties; Liens; Real Property.
A. Title to Properties; Liens. Except with respect to Site 7 and Site 8, the
Company and its Subsidiaries have (i) good marketable fee simple title to (in
the case of fee interests in real property), (ii) valid leasehold interests in
(in the case of leasehold interests in real or personal property) and (iii) good
title to (in the case of all other personal property), all of their respective
material properties and assets reflected in the financial statements referred to
in subsection 5.3 or in the most recent financial statements delivered pursuant
to subsection 6.1, in each case except for assets disposed of since the date of
such financial statements in the ordinary course of business or as otherwise
permitted under subsection 7.7. Except as permitted by this Agreement, all such
properties and assets are held free and clear of Liens.

 

126



--------------------------------------------------------------------------------



 



B. Real Property. As of the Closing Date, Schedule 5.5 annexed hereto contains a
true, accurate and complete list of (i) each Property of the Company or any
other Loan Party and (ii) all material leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting real estate or real properties owned,
leased, used or operated by the Company or any other Loan Party (exclusive of
any retail and restaurant leases) regardless of whether the Company or such Loan
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. As of the Closing Date,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and the Company and the Borrower do not have knowledge of
any material default that has occurred and is continuing thereunder, and each
such agreement constitutes the legally valid and binding obligation of the
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles except to the extent that the
failure of such agreement to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect. Each Property, the material
Easements thereto and the current use thereof comply in all material respects
with all applicable Legal Requirements and with all Insurance Requirements. No
taking or voluntary conveyance of all or part of any Property, or any interest
therein or right accruing thereto or use thereof, as the result of, or in
settlement of, any condemnation or other eminent domain proceeding by any
Governmental Instrumentality affecting any Project has been commenced or, to the
Company’s or Borrower’s knowledge, is contemplated with respect to all or any
portion of any Property or Easement or for the relocation of roadways providing
access thereto except, in each case, as could not, individually or collectively,
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
writing by the Company and the Borrower to the Administrative Agent from time to
time, there are no current, pending or, to the knowledge of the Company or the
Borrower, proposed special or other assessments for public improvements or
otherwise affecting any Property or Easement, nor are there any contemplated
improvements thereto that may result in such special or other assessments, in
any case that could reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date, there are no outstanding options to purchase or
rights of first refusal or restrictions on transferability affecting any
material portion of the Property or the material Easements (other than those set
forth in the Four Seasons Macao Operation, Maintenance and Management Agreement,
the St. Regis Hotel Management Agreement and the Sheraton Hotel Management
Agreement or any replacement thereof, or any relevant Land Concession Contract
or arising by mandatory operation of law). Except as could not, individually or
collectively, reasonably be expected to have a Material Adverse Effect, no
building or structure relating to or comprising a portion of any Project or any
appurtenance thereto or equipment thereon, or the use, operation or maintenance
thereof, violates any restrictive covenant or encroaches on any easement or on
any property owned by others.
5.6 Litigation; Adverse Facts.
Without prejudice to subsection 5.21, except as set forth on Schedule 5.6, as of
the Closing Date there are no actions, suits, proceedings, arbitrations or
governmental investigations (whether or not purportedly on behalf of the Company
or any of its Subsidiaries) at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign (including any Environmental
Claims) that are pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of its Subsidiaries or any property of the
Company or any of its Subsidiaries (it being understood that as of the Closing
Date, no such actions, suits or proceedings set forth on Schedule 5.6,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect). Without prejudice to subsection 5.21, there are no
actions, suits, proceedings, arbitrations or governmental investigations
(whether or not purportedly on behalf of the Company or any of its Subsidiaries)
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (including any Environmental Claims) that are pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries or any property of the Company or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

127



--------------------------------------------------------------------------------



 



5.7 Payment of Taxes.
Except to the extent permitted by subsection 6.3 or as set forth on
Schedule 5.7, all Tax returns and reports of the Company or any other Loan Party
required to be filed by such Person have been timely filed, all taxes shown on
such Tax returns to be due and payable and all material assessments, fees and
other governmental charges upon the Company or any other Loan Party and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. The Company and the
Borrower know of no material Tax assessment against the Company or any other
Loan Party except for those for which reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
5.8 Performance of Agreements; Materially Adverse Agreements; Material
Contracts.
A. None of the Company or any other Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, no condition exists that, with
the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences of such default or defaults, if any,
would not reasonably be expected to have a Material Adverse Effect.
B. Schedule 5.8 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date. As of the Closing Date, except as set
forth on Schedule 5.8, all such Material Contracts are, to the knowledge of the
Borrower and the Company, in full force and effect and no material defaults
currently exist thereunder.
5.9 Governmental Regulation.
None of the Company or any other Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act, or
registration under the Investment Company Act of 1940 or under any other U.S.
federal or state, or Macau SAR statute or regulation which may limit its ability
to incur Indebtedness other than as is addressed by the Gaming Concession
Contract, the Land Concession Contracts and Macau Gaming Law, or which may
otherwise render all or any portion of the Obligations unenforceable. Incurrence
of the Obligations under the Loan Documents complies with all applicable
provisions of Gaming Concession Contract and the Land Concession Contracts. To
the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”).
No part of the proceeds of the Loans will be used, directly or indirectly, by
any Loan Party for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the Foreign
Corrupt Practices Act.

 

128



--------------------------------------------------------------------------------



 



5.10 Securities Activities.
A. Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
B. Following the application of the proceeds of each Credit Extension, not more
than 25% of the value of the assets (either of the Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of subsection 7.2 or 7.7 or subject to any restriction contained in any
agreement or instrument, between any Loan Party and any Lender or any Affiliate
of any Lender, relating to Indebtedness and within the scope of subsection 8.2,
will be Margin Stock.
5.11 Employee Benefit Plans.
A. Except as could not reasonably be expected to cause a Material Adverse
Effect, the Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Code is so qualified.
B. No ERISA Event has occurred or is reasonably expected to occur which has
resulted or would be reasonably likely to result in a liability in the aggregate
amount of $50,000,000 or more.
C. Except to the extent required under Section 4980B of the Code or as set forth
on Schedule 5.11, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates that could reasonably be expected to result in liability to the
foregoing entities in excess of $50,000,000 in the aggregate.
D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $50,000,000.

 

129



--------------------------------------------------------------------------------



 



E. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $50,000,000.
5.12 No Fees or Commissions.
No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby (other than fees
payable to Agents and Lenders under subsection 2.3), and each of the Company and
the Borrower hereby indemnifies Lenders against, and agrees that it will hold
Lenders harmless from, any claim, demand or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable fees, expenses and disbursements of
counsel) arising in connection with any such claim, demand or liability. Except
as set forth on Schedule 5.12, no Loan Party has entered into any agreement or
arrangement to pay any portion of its revenues from any Project or from any
Casino to any other Person, and to the Company’s and the Borrower’s knowledge no
other Person has entered into any such agreement or arrangement on its behalf.
5.13 Environmental Protection.
Except as set forth in Schedule 5.13 annexed hereto or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(i) neither the Company nor any of its Subsidiaries nor any of their respective
Properties or operations relating to any Project are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to (a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Environmental Activity;
(ii) there are, and to the Borrower’s and the Company’s knowledge, have been, no
conditions, occurrences, or Hazardous Environmental Activities on any of the
Properties which could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries;
(iii) neither the Company nor any of its Subsidiaries nor, to the Borrower’s
knowledge, any predecessor of the Borrower or any of its Subsidiaries has filed
any notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Property, and none of the Company’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of Hazardous Materials (or wastes derived therefrom) in a
manner which would result in liability to the Company or any of its
Subsidiaries;
(iv) the Projects are (other than the Cotai Strip Infrastructure Project and
Other Resort Projects) in compliance in all material respects with Environmental
Laws, including without limitation the Environmental Mitigation Plan;

 

130



--------------------------------------------------------------------------------



 



(v) to the Borrower’s and the Company’s knowledge, all factual information
provided by the Company and its Subsidiaries to ERM in connection with the
Environmental Assessment are true and correct in all material respects; and
(vi) compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws is not reasonably likely, individually
or in the aggregate, to have a Material Adverse Effect.
Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to the Company or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Environmental Activity, including any matter
disclosed on Schedule 5.13, which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.
5.14 Employee Matters; Acts of God.
Except as disclosed in writing by the Company and the Borrower to the
Administrative Agent from time to time, neither the business nor the Properties
of the Company or its Subsidiaries, is affected by any fire, explosion,
accident, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy, or other casualty or other event of force majeure, that could reasonably
be expected to have a Material Adverse Effect. Except as disclosed in writing by
the Company and the Borrower to the Administrative Agent from time to time,
there are no strikes, lockouts, stoppages, slowdowns or other labor disputes
against the Company or its Subsidiaries pending or, to the knowledge of the
Company, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Company and its Subsidiaries have not been in violation of any
applicable Legal Requirement, except for violations that would not reasonably be
expected to have a Material Adverse Effect, and all payments due from the
Company and its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Company.
5.15 Solvency.
The Loan Parties, taken as a whole, are and, upon the incurrence of any
Obligations by such Loan Party on any date on which this representation is made,
will be, Solvent.
5.16 Matters Relating to Collateral.
A. Creation, Perfection and Priority of Liens. The execution and delivery of the
Collateral Documents by the Loan Parties, together with the actions taken on or
prior to the Closing Date pursuant to subsection 4.1 are effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, as
security for the Obligations, subject to exceptions contained herein, in the
Security Agreement and the other Collateral Documents, a valid and perfected
First Priority Lien on all of the Collateral, and all filings and other actions
necessary to perfect and maintain the perfection and priority status of such
Liens have been duly made or taken and remain in full force and effect, other
than the filing of any UCC financing statements delivered to the Collateral
Agent for filing (but not yet filed), the recording of each Mortgage with the
Macau Real Estate Registry, the registration of each Floating Charge with the
Macau Companies Registry in respect of each business ‘establishment’ maintained
by any Loan Party from time to time, the filing of the Pledge Over Intellectual
Property and the Pledge over Gaming Equipment and Utensils with the Macau
Companies Registry, the delivery of certain notices, receipt of certain
acknowledgements and receipt of certain Contract Consents as contemplated by the
Assignment of Rights and as permitted hereunder not to be obtained, and the
periodic filing of UCC continuation statements in respect of UCC financing
statements filed by or on behalf of the Collateral Agent. As of the Closing
Date, no filing, recordation, re-filing or re-recording other than those listed
on Exhibit Q is necessary to perfect and maintain the perfection of the
interest, title or Liens of the Collateral Documents or the Assignment of
Reinsurances.

 

131



--------------------------------------------------------------------------------



 



B. Filings and Recordations. No authorization, approval or other action by, and
no notice to or filing with, any Governmental Instrumentality is required for
either (i) the pledge or grant by the Loan Parties of the Liens purported to be
created in favor of the Collateral Agent pursuant to any of the Collateral
Documents or (ii) the exercise by the Collateral Agent of any rights or remedies
in respect of any Collateral (whether specifically granted or created pursuant
to any of the Collateral Documents or the Assignment of Reinsurances or created
or provided for by applicable law), except for filings or recordings
contemplated by subsection 5.16A or as set forth in Schedule 5.16B.
C. Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent or the Collateral Agent as contemplated by
subsection 5.16A or filed to perfect a Permitted Lien, no effective UCC
financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office.
D. Information Regarding Collateral. All information supplied to the
Administrative Agent or the Collateral Agent by or on behalf of any Loan Party
with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.
5.17 Sufficiency of Interests, Project Documents and Permits.
A. Sufficiency. Other than those services to be performed and materials to be
supplied that can be reasonably expected to be commercially available when and
as required, the Company owns (or holds under lease) all of the materials, has
obtained or contracted to obtain all services and has entered into all documents
and agreements necessary as of the date this representation is made or deemed
made to develop, construct, complete, own and operate the Projects (other than
the Cotai Strip Infrastructure Project and Other Resort Projects), each in
accordance with all Legal Requirements. All conditions precedent to the
obligations of the respective parties (other than any Loan Party) under the
Material Contracts have been satisfied, except for such conditions precedent the
failure of which to be satisfied as of the date this representation is made or
deemed made could not reasonably be expected to have a Material Adverse Effect.

 

132



--------------------------------------------------------------------------------



 



B. Permits. Except as to VOL and the VOL Land Concession Contract prior to the
VOL Hotel Casino Resort Substantial Operations Date, all material Permits in
connection with the transactions contemplated hereby and the initial Credit
Extensions hereunder and in respect of the ownership, operation and maintenance
of the Casinos and the approvals and consents required under the Gaming
Concession Contract and the Land Concession Contracts required to have been
obtained by the Closing Date are listed on Schedule 4.1V(viii).
5.18 Excluded Subsidiaries.
Other than as set forth on Schedule 5.18, as of the date hereof, none of the
Excluded Subsidiaries owns or leases any assets (real or personal, tangible or
intangible (including intellectual property rights)) that are material to the
business and operation of the Company.
5.19 Accuracy of Information.
None of the factual information (other than appraisals, projections and pro
forma financial information as to which no representation is made under this
subsection), taken as a whole, furnished by or on behalf of any Loan Party in
writing to any Arranger, the Administrative Agent, the Issuing Lender or any
Lender for inclusion in the Confidential Information Memorandum delivered to the
Lenders contains any untrue statement of a material fact or omitted to state any
material fact necessary to make such information, taken as a whole, not
misleading.
5.20 Leasehold Title to the Sites.
A. (i) The Company has good leasehold title to the Sands Macao Site and the
Venetian Macao Casino, subject to the terms of the applicable land concessions,
(ii) the Cotai Subsidiary has good leasehold title to Site 1 and Site 2
(excluding the Venetian Macao Casino), subject to the terms of the applicable
land concession and (iii) VOL has good leasehold title to Site 5 & 6, subject to
the terms of the applicable land concession. The Loan Parties own all of the
material property interests and have entered into all documents and agreements
necessary to develop, construct, complete, own and operate the Projects (other
than the Cotai Strip Infrastructure Project and Other Resort Projects) in
accordance with all Legal Requirements and as contemplated in the Loan
Documents, other than those services to be performed and materials and equipment
to be supplied and/or constructed that can be reasonably expected to be
commercially available when and as required. For the avoidance of doubt, this
Section is not intended to address Permits, as the representations regarding
Permits are addressed under subsection 5.17.
B. As of the Closing Date and as of each Funding Date thereafter, the Land
Concession Contracts create a valid and subsisting provisional or definitive, as
the case may be, leasehold interest in the Property leased under such contracts
by the Company, the Cotai Subsidiary and VOL, as applicable, subject only to
Permitted Liens.
5.21 Specified Proceedings.
A. Neither the Parent nor any of its Affiliates is aware of, or has disclosed to
any Governmental Instrumentality, the substance of any findings or preliminary
views from the reviews by the Parent, the Company, the Parent’s Subsidiaries,
the Audit Committee or any regulatory or enforcement authority worldwide with
respect to the Foreign Corrupt Practices Act or any other Anti-Bribery and
Conflict of Interest Laws that, if true, could reasonably be expected to result
in a Material Adverse Effect.

 

133



--------------------------------------------------------------------------------



 



B. The Company, the Parent, SCL and their respective Affiliates have implemented
and will maintain an anti-corruption compliance program and system of internal
controls reasonably designed to detect and deter corrupt conduct by or on behalf
of the Borrower, the Company, the Parent, SCL and their respective Affiliates
and that, in all material respects, follows and is substantially consistent with
international standards reflected in the Organization for Economic Co-operation
and Development Good Practice Guidance on Internal Controls, Ethics, and
Compliance. Such program includes and will continue to include, among other
elements, comprehensive and periodic training of all personnel responsible for
interacting with Government Officials or for engaging third party consultants,
vendors, and joint venture and other business partners; due diligence on such
third party consultants, vendors, and partners; and clear and auditable
procedures relating to political and charitable contributions and the provision
of gifts, entertainment, travel, hospitality, or other benefits to Government
Officials.
5.22 Gaming Uses.
The Borrower hereby represents and warrants that (i) no portion of the proceeds
shall be used in the Refinancing to discharge any portion of the current
Indebtedness that was used for the purpose of equipping or fitting out the
Casinos or any other casino in the Projects, including, without limitation, the
purchase of any gaming equipment and utensils; and (ii) no proceeds of (x) the
Initial Term Loans remaining after consummation of the Refinancing and
Investments described in clause (i) of the definition of “VOL Investment” and
(y) the Revolving Loans will be used for the purpose of equipping or fitting out
the Casinos or any other casino in the Projects, including, without limitation,
the purchase of any gaming equipment and utensils.
Section 6. Affirmative Covenants.
The Company and the Borrower covenant and agree with each Lender and each Agent
that, until the Termination Date, the Company and the Borrower shall (and shall
cause each Loan Party to) perform all covenants set forth in this Section 6.
6.1 Financial Statements and Other Reports.
The Company will maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP. The Company will deliver to the
Administrative Agent (which will promptly deliver to the Lenders):
(i) [Reserved].;

 

134



--------------------------------------------------------------------------------



 



(ii) Quarterly Financials: as soon as available and in any event within 50 days
after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter):
(a) the consolidated balance sheets of the Loan Parties as at the end of such
Fiscal Quarter and the related consolidated statements of income, changes in
equity and cash flows of the Loan Parties for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified by the Chief Financial Officer or Senior Vice
President-Finance of the Company, on behalf of the Company, that they fairly
present, in all material respects, the financial condition of the Loan Parties
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments; and
(b) a narrative report describing the operations of the Loan Parties for such
Fiscal Quarter, for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter in the form prepared for presentation to
senior management;
(iii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year,
(a) the consolidated balance sheets of the Company and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
changes in equity and cash flows of the Company and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all in reasonable detail and certified by
the Chief Financial Officer or Senior Vice President-Finance of the Company, on
behalf of the Company, that they fairly present, in all material respects, the
financial condition of the Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated and which include supplemental consolidating information
relating to the Company, its Restricted Subsidiaries and its Excluded
Subsidiaries on which the Company’s independent certified public accountants
will make the report described in clause (iii)(d) below;
(b) if different than the financial statements referred to in clause (a) above,
the consolidated balance sheets of the Loan Parties as at the end of such Fiscal
Year and the related consolidated statements of income, changes in equity and
cash flows of the Loan Parties for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year
covered by such financial statements, all in reasonable detail and certified by
the Chief Financial Officer or Senior Vice President-Finance of the Company, on
behalf of the Company, that they fairly present, in all material respects, the
financial condition of the Loan Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated;
(c) a narrative report describing the operations of the Company and its
Subsidiaries, for such Fiscal Year in the form prepared for presentation to
senior management; and

 

135



--------------------------------------------------------------------------------



 



(d) in the case of such consolidated financial statements specified in clause
(a) above, a report thereon of PriceWaterhouseCoopers or other independent
certified public accountants of recognized international standing selected by
the Borrower and reasonably satisfactory to the Administrative Agent, which
report shall be unqualified as to scope of audit, shall express no doubts about
the ability of the Persons covered thereby to continue as a going concern, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries, as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards in the United
States of America. In addition, with regard to the supplemental consolidating
information, such report will state that such information has been subjected to
the auditing procedures applied in the audit of the consolidated financial
statements and is fairly stated in all material respects in relation to the
consolidated financial statements taken as a whole;
(iv) Officers’ and Compliance Certificates: together with each delivery of
financial statements of the Company and its Subsidiaries (or Restricted
Subsidiaries, as the case may be) pursuant to clauses (ii) and (iii) above,
(a) an Officers’ Certificate of the Company stating that the signers, on behalf
of the Company, have reviewed the terms of this Agreement and have made, or
caused to be made under their supervision, a review in reasonable detail of the
transactions and condition of the Company and its Subsidiaries during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officers’ Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower or any other Loan Party has taken, are taking and
propose to take with respect thereto; and (b) a Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the restrictions contained in Section 7;
(v) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements delivered pursuant to clauses (ii), (iii) or (xiii) of this
subsection 6.1 will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such clauses had
no such change in accounting principles and policies been made, then (a)
together with the first delivery of financial statements pursuant to clauses
(ii), (iii) or (xiii) of this subsection 6.1 following such change, consolidated
financial statements of the Company and its Subsidiaries (or Restricted
Subsidiaries, as the case may be) for (y) the current Fiscal Year to the
effective date of such change and (z) the two full Fiscal Years immediately
preceding the Fiscal Year in which such change is made, in each case prepared on
a pro forma basis as if such change had been in effect during such periods, and
(b) together with each delivery of financial statements for the Company and its
Subsidiaries (or Restricted Subsidiaries, as the case may be) pursuant to
clauses (ii), (iii) or (xiii) of this subsection 6.1 following such change, a
written statement of the chief accounting officer or chief financial officer of
the Company setting forth the differences (including any differences that would
affect any calculations relating to the financial covenants set forth in
subsection 7.6) which would have resulted if such financial statements had been
prepared without giving effect to such change;

 

136



--------------------------------------------------------------------------------



 



(vi) Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to clause (iii) (a) above, a written statement by
the independent certified public accountants giving the report thereon
(a) stating, in connection with their audit examination, nothing has come to
their attention that would lead them to believe that any condition or event that
constitutes an Event of Default or Potential Event of Default in-so-far as they
are related to accounting matters exists, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable directly or indirectly by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination, and (b) stating that based on their audit examination nothing
has come to their attention that causes them to believe either or both that the
information contained in the certificates delivered therewith pursuant to clause
(iv) above is not correct or that the matters set forth in the Compliance
Certificates delivered therewith pursuant to clause (iv)(b) above for the
applicable Fiscal Year are not stated in accordance with the terms of this
Agreement insofar as they relate to accounting matters, provided that such
accountants shall not be liable directly or indirectly by reason of any failure
to obtain knowledge of any such Event of Default or Potential Event of Default
that would not be disclosed in the course of their audit examination;
(vii) Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all final reports submitted to the
Company by independent certified public accountants in connection with each
annual, interim or special audit of the consolidated financial statements of the
Company and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;
(viii) Filings, Press Releases and Other Financial Reports: promptly upon their
becoming available (unless otherwise publicly available on SCL’s, Hong Kong
Stock Exchange’s or SEC’s website), copies of (a) all financial statements,
reports, notices and proxy statements sent or made available generally by the
Company or any of its Subsidiaries to their respective security holders, (b) all
regular and periodic reports and all registration statements (other than on Form
S-8 or a similar form in Hong Kong) and prospectuses, if any, filed by the
Company or any of its Subsidiaries with any securities exchange or with the
United States Securities and Exchange Commission, or any similar Governmental
Instrumentality, (c) all press releases and other statements made available
generally by the Loan Parties to the public concerning material developments in
the business of the Company and its Subsidiaries and (d) to the extent prepared,
any financial statements and reports concerning any Subsidiaries of the Company
not delivered pursuant to clauses (ii) or (iii) above that are generally made
available to the public;

 

137



--------------------------------------------------------------------------------



 



(ix) Events of Default, etc.: promptly upon any officer of any Loan Party
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to the Administrative Agent) or taken any other
action with respect to a claimed Event of Default or Potential Event of Default,
(b) that any Person has given any notice to any Loan Party or taken any other
action with respect to a claimed default or event or condition of the type
referred to in subsection 8.2, (c) of any condition or event that would be
required to be disclosed by the Company with the Hong Kong Stock Exchange if the
Company were required to make such disclosures in a current report under
applicable Hong Kong securities laws, or (d) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, an Officers’ Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action the Company or any other Loan Party has taken, is taking and proposes to
take with respect thereto;
(x) Litigation or Other Proceedings: (a) subject to confidentiality requirements
that apply as a matter of law or regulation, promptly upon any officer of any
Loan Party obtaining knowledge of (X) the non-frivolous institution of, or
threat of, any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting the
Company or any other Loan Party, or any property of the Company or any other
Loan Party (collectively, “Proceedings”) not previously disclosed in writing by
the Borrower to Lenders or (Y) any material development in any Proceeding that,
in any case:
(1) has a reasonable likelihood of giving rise to a Material Adverse Effect; or
(2) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;
written notice thereof together with such other information as may be reasonably
available to the Company and the other Loan Parties to enable the Lenders and
their counsel to evaluate such matters; (b) within twenty days after the end of
each Fiscal Quarter, a schedule of all Proceedings involving an alleged
liability of, or claims against or affecting, the Company or any of its
Subsidiaries equal to or greater than $35,000,000, and promptly after request by
the Administrative Agent such other information as may be reasonably requested
by the Administrative Agent to enable the Administrative Agent and its counsel
to evaluate any of such Proceedings; and (c) solely with respect to the
Specified Proceedings, the Company shall, subject to confidentiality
requirements that apply as a matter of law or regulation, provide notice to the
Administrative Agent within three (3) Business Days of the occurrence or
receipt, as applicable, of the following:
(1) the filing of any new civil lawsuit or other litigation related to any of
the subject matter of the Specified Proceedings;
(2) the receipt by the Parent or any of its Subsidiaries of any subpoena or
other service of process from any regulatory or enforcement authority conducting
an investigation constituting a Specified Proceeding;

 

138



--------------------------------------------------------------------------------



 



(3) any resolution of any Specified Proceedings, including, without limitation,
any agreement as to the settlement, entry of a guilty plea or deferral of
charges, regardless of whether or not such resolution has already been publicly
announced or reduced to writing; and
(4) any finding of any violation of any criminal or anti-bribery provisions of
the Foreign Corrupt Practices Act or any Anti-Bribery and Conflict of Interest
Laws by the Audit Committee or other committee of the Board of Directors of the
Parent or any Loan Party, whether or not publicly disclosed.
(xi) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;
(xii) ERISA Notices: with reasonable promptness, copies of (a) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (b) all
notices received by the Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (c) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
(xiii) Financial Plans: as soon as practicable and in any event no later than
60 days after the end of each Fiscal Year, a consolidated plan and financial
forecast for the Loan Parties (other than the Immaterial Subsidiaries) for such
Fiscal Year and each subsequent Fiscal Year through the Maturity Date (the
“Financial Plan” for such Fiscal Years), including (a) forecasted consolidated
balance sheets and forecasted consolidated statements of income and cash flows
of the Company and its Restricted Subsidiaries (other than the Immaterial
Subsidiaries) for such Fiscal Years attributable to all Projects (other than the
Cotai Strip Infrastructure Project and Other Resort Projects), but excluding the
results of the Excluded Casinos (this exclusion includes all of the assets,
liabilities, income, changes in equity and cash flow associated with the
Excluded Casinos), together with a pro forma Compliance Certificate as of
December 31st of the next ensuing Fiscal Year and an explanation of the
assumptions on which such forecasts are based, and (b) such other information
and projections for such Fiscal Years as any Lender may reasonably request;
(xiv) Insurance: as soon as practicable and in any event within 30 days after
the end of each Fiscal Year, a report in form and substance reasonably
satisfactory to the Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by the Loan Parties and all
material insurance coverage planned to be maintained by the Loan Parties in the
immediately succeeding Fiscal Year, and a certification from the Company that
all premiums due and owing in respect of any material insurance policies that
are due and owing have been fully paid;

 

139



--------------------------------------------------------------------------------



 



(xv) Board of Directors: with reasonable promptness, written notice of any
change in the members of the Board of Directors of SCL or the Company;
(xvi) New Subsidiaries: promptly upon any Person becoming a Subsidiary of the
Company (other than a Subsidiary of an Excluded Subsidiary), a written notice
setting forth with respect to such Person (a) the date on which such Person
became a Subsidiary of the Company and (b) all of the data required to be set
forth in Schedule 5.1D with respect to all Subsidiaries of the Company (it being
understood that such written notice shall be deemed to supplement Schedule 5.1D
for all purposes of this Agreement);
(xvii) Material Contracts: promptly, and in any event within ten Business Days
after any Material Contract described in clauses (a) and (b) of the definition
thereof of the Company or any other Loan Party is terminated or amended in a
manner that is materially adverse to the Company or any other Loan Party or any
new Material Contract described in clauses (a) and (b) of the definition thereof
is entered into, or upon becoming aware of any material default by any party
under such Material Contract, a written statement describing such event with
copies of such material amendments or new contracts, and an explanation of any
actions being taken with respect thereto;
(xviii) Search Reports: As promptly as practicable after the date of delivery to
the Administrative Agent of any UCC financing statement or similar instrument
delivered by any Loan Party pursuant to subsection 6.11, copies of completed UCC
searches, Real Estate Registry Collateral searches, and/or Commercial and
Moveable Property Registry Collateral searches, as applicable, evidencing the
proper filing, recording and indexing of all such UCC financing statements and
other instruments and listing all other effective financing statements and
similar instruments that name such Loan Party as debtor, together with copies of
all such filings not previously delivered to the Administrative Agent by or on
behalf of such Loan Party;
(xix) Notices under Operative Documents: (1) promptly upon receipt, copies of
all notices provided to the Company or its Subsidiaries (a) pursuant to any
Material Contracts relating to material defaults and (b) pursuant to the Gaming
Concession Contract or any Land Concession Contract other than in the ordinary
course and (2) promptly upon execution and delivery thereof, copies of all
amendments to any FF&E Documents (other than in the ordinary course;)

 

140



--------------------------------------------------------------------------------



 



(xx) Concession Proceedings and Notices: to the extent not required by another
clause of this subsection 6.1, promptly upon receipt, copies of all of the
following received by the Company or any of its Subsidiaries: (a) notice of any
default or consultations with Macau SAR as contemplated by paragraph A2 of the
Gaming Concession Consent in relation to any termination, rescission, potential
termination or potential rescission of the Gaming Concession Contract,
(b) notice of any default or consultations with Macau SAR as contemplated by
paragraph C of the Land Concessions Consent regarding the Land Concession
Contracts in relation to any termination or rescission thereof, (c) notice of
any replacement or reinstatement of the Company or any unilateral discharge of
the Gaming Concession Contract under article 79 of the Gaming Concession
Contract, (d) notice of any negotiations with Macau SAR pursuant to article 83
of the Gaming Concession Contract, (e) any notice from Macau SAR pursuant to
clause 3 of article 80 of the Gaming Concession Contract, (f) any notice from
Macau SAR pursuant to clause 4 of article 80 of the Gaming Concession Contract,
or (g) notice of any seizure, dissolution, redemption or rescission pursuant to
Chapter V of Law No 16/2001; and provide further information to the
Administrative Agent regarding any proceedings relating thereto;
(xxi) Material Adverse Effect: promptly, upon obtaining knowledge thereof,
provide to the Administrative Agent written notice of any other event or
development which could reasonably be expected to have a Material Adverse
Effect;
(xxii) Valuations: within 30 days after the end of each Fiscal Year, deliver to
the Administrative Agent a “desk top” appraisal of all real property Collateral
prepared by HVS International (or other appraisal firm reasonably acceptable to
the Administrative Agent) in form, scope and substance reasonably satisfactory
to the Administrative Agent;
(xxiii) Other Information: with reasonable promptness, such other information
and data with respect to the Company or any of its Subsidiaries as from time to
time may be reasonably requested by any Lender; and
(xxiv) Construction Progress Report: together with each delivery of quarterly
financial statements pursuant to subsection 6.1(ii) and yearly financial
statements pursuant to subsection 6.1(iii), a progress report of the
construction of the VOL Casino Hotel Resort Project substantially in the form of
Exhibit X;
6.2 Corporate Existence, etc.
The Company will, and will cause each other Loan Party to, at all times preserve
and keep in full force and effect (i) their corporate, limited liability company
or other existence and (ii) all rights and franchises material to its business;
provided, however, that the Company and any other Loan Party may merge,
consolidate, liquidate or dissolve as permitted pursuant to subsection 7.7 of
this Agreement and provided, further, that neither the Company nor any other
Loan Party shall be required to preserve any such right or franchise if the
management or Board of Directors of such Loan Party (or the managing member
thereof, if applicable) shall determine (and shall so notify the Administrative
Agent), that the preservation thereof is no longer desirable in the conduct of
the business of such Loan Party and that the loss thereof is not disadvantageous
in any material respect to the Company, any other Loan Party or the Lenders.

 

141



--------------------------------------------------------------------------------



 



6.3 Payment of Taxes and Claims; Tax Consolidation.
A. The Company will, and will cause each other Loan Party to, pay all material
Taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made therefor and (2) in the case of a charge or claim which has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.
B. The Company will not, nor will it permit any other Loan Party to, file or
consent to the filing of any combined, unitary or consolidated income Tax return
with any Person (other than a Loan Party) unless the Company and/or each other
Loan Party, as applicable, shall have entered into, a tax sharing agreement with
such Person, in form and substance reasonably satisfactory to the Administrative
Agent.
C. The Company shall use commercially reasonable efforts to minimize the Section
951(a) Income generated by the operations of the Loan Parties.
D. If and to the extent that the Company or any other Loan Party makes a payment
or distribution to any direct or indirect shareholder or member other than the
Company or another Loan Party with respect to Taxes that are attributable to an
Excluded Subsidiary or any Subsidiary thereof, then the Company will promptly
cause such Excluded Subsidiary to reimburse the Company or such other Loan Party
for such Taxes; provided, however, that such reimbursement shall not be required
to the extent that the amount of such reimbursement is treated as an Investment
permitted under subsection 7.3.
6.4 Maintenance of Properties; Insurance; Application of Net Loss Proceeds.
A. Maintenance of Properties. The Company will, and will cause each other Loan
Party to, maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear excepted, all material properties used or
useful in the business of the Company and each other Loan Party and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof except to the extent that the Company determines in good
faith not to maintain, repair, renew or replace such property if such property
is no longer desirable in the conduct of their business and the failure to do so
is not disadvantageous in any material respect to the Loan Parties or the
Lenders. The Company will operate each Project (in the case of the VOL Casino
Hotel Resort Project, from and after the VOL Casino Hotel Resort Substantial
Operations Date) at standards of operation at least equivalent to the standards
of operation of the Sands Macao Casino on the Closing Date (or, if higher, in
accordance with prudent industry practices in Macau SAR and in a manner not
inconsistent with any Gaming License), in compliance with the terms of the
Gaming Concession Contract, and in compliance with the terms of any applicable
Land Concession Contract.

 

142



--------------------------------------------------------------------------------



 



B. Insurance. The Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Company and each other Loan Party as
may from time to time customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry.
Without limiting the generality of the foregoing, the Company will maintain or
cause to be maintained at all times after the Closing Date the insurance
coverages set forth on Exhibit O on the Closing Date.
C. Application of Net Loss Proceeds. If Net Loss Proceeds are received by any
Loan Party, the Company shall apply any Net Loss Proceeds in accordance with
subsection 2.4B(iii)(b) hereof.
6.5 Inspection; Lender Meeting.
A. Inspection Rights. The Company shall, and shall cause each other Loan Party
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of the Loan Parties, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants, if requested by the Administrative Agent
(provided that any designated representatives of the Company may, if they so
choose, be present at or participate in any such discussion), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested and the Company shall be responsible for
all of the reasonable expenses of the Administrative Agent and the Lenders in
connection with such inspections; provided that so long as no Event of Default
has occurred and is continuing, such inspections shall be limited to twice in
any calendar year.
B. Lender Meeting. The Company will, upon the request of the Administrative
Agent or Requisite Lenders, participate in a meeting of the Co-Syndication
Agents, the Administrative Agent and the Lenders once during each Fiscal Year to
be held at the Parent’s corporate offices, or the Company’s corporate offices if
requested by the Lenders (or at such other location as may be agreed to by the
Company and the Administrative Agent) at such time as may be agreed to by the
Company and the Administrative Agent.
6.6 Compliance with Laws, etc.; Permits.
A. The Company shall and shall cause each other Loan Party, and shall use
commercially reasonable efforts to cause all other Persons on or occupying any
Properties to, comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Instrumentality (including all
Environmental Laws, and any money laundering laws or regulations), noncompliance
with which could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect. The Company shall and shall cause each
other Loan Party to only engage in activities permitted by their respective
Organizational Documents.
B. The Company shall, and shall cause each other Loan Party to, from time to
time obtain, maintain, retain, observe, keep in full force and effect and comply
in all material respects with the terms, conditions and provisions of all
Permits as shall now or hereafter be necessary under applicable laws except any
thereof the noncompliance with which could not reasonably be expected to have a
Material Adverse Effect.

 

143



--------------------------------------------------------------------------------



 



6.7 Environmental Covenant.
A. Compliance with Environmental Law.
(i) Except as provided in Section 6.7A(ii), the Projects (other than the Cotai
Strip Infrastructure Project and Other Resort Projects) shall at all times
(after the commencement of and during construction, and during operation) comply
in all material respects with (x) Environmental Laws and (y) the Environmental
Mitigation Plan, except for such instances of noncompliance that could not
reasonably be expected to have a Material Adverse Effect.
(ii) In the event and to the extent that the Equator Principles applicable to
the Projects (other than the Cotai Strip Infrastructure Project and Other Resort
Projects) materially change after the date of this Agreement, upon the
Administrative Agent’s written notice to the Borrower of such changes, the
Borrower and the Company agree that they will use commercially reasonable
efforts under the circumstances to cause such Projects to comply in a
commercially reasonable time frame with any such material changes to the Equator
Principles; provided however, that in the event the Borrower and the Company
cannot comply with the changes to the Equator Principles without expending
greater than commercially reasonable efforts under the circumstances, then the
Borrower and the Company need not attempt to comply with such changes to the
Equator Principles, except that in such event the Borrower and the Company shall
in their reasonable discretion mitigate any such noncompliance with such
changes.
B. Additional Information. The Company and the Borrower agree that the
Administrative Agent may, from time to time and in their reasonable discretion,
prior to the VOL Casino Hotel Resort Substantial Operations Date, (i) retain, at
the Company’s and/or, following the Closing Date, the Borrower’s expense, an
independent professional consultant to review any environmental audits,
investigations, analyses and reports relating to environmental matters
(including, without limitation, the Equator Principles) in respect of the VOL
Casino Hotel Resort Project and (ii) request the Company or the Borrower to
provide additional environmental information regarding the VOL Casino Hotel
Resort Project, in form and substance reasonably acceptable to the
Administrative Agent, as the case may be. The Company and the Borrower
acknowledge that ERM has been retained for purposes of this subsection 6.7B as
of the date hereof.
C. Environmental Disclosure. The Company will deliver to the Administrative
Agent and Lenders:
(i) Environmental Audits and Reports. As soon as practicable following receipt
thereof (or receipt by any Loan Party), copies of all material environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of the Company or any of its Restricted Subsidiaries or by
independent consultants, governmental authorities or any other Persons, with
respect to significant environmental matters at any Property or with respect to
any Environmental Claims.

 

144



--------------------------------------------------------------------------------



 



(ii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
material Release or material noncompliance with Environmental Law required to be
reported to any Government Instrumentality under any applicable Environmental
Laws, (b) any remedial action taken by the Company, any Loan Party or any other
Person in response to (1) any Hazardous Environmental Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(2) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, or (c) any
noncompliance with the Environmental Mitigation Plan; provided, however, that as
to immaterial noncompliance, the Company may provide such written notice in the
auditing procedures identified in the Environmental Mitigation Plan.
(iii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by the Company or
any of its Restricted Subsidiaries, a copy of any and all written communications
with respect to (a) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect, (b) any material Release required to be reported to any Government
Instrumentality, and (c) any request for information from any Governmental
Instrumentality that suggests such agency is investigating whether Company or
any of its Restricted Subsidiaries may be potentially responsible for costs
arising out of any Hazardous Materials Activity.
(iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by the Company or any of its Restricted Subsidiaries
that could reasonably be expected to (1) expose the Company or any of its
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (2) affect the ability of the Company or any of its Restricted
Subsidiaries to maintain full force and effect all material Permits required
under any Environmental Laws for their respective operations and (b) any
proposed action to be taken by the Company or any of its Restricted Subsidiaries
to modify current operations in a manner that could reasonably be expected to
subject the Company or any of its Restricted Subsidiaries to any material
additional obligations or requirements under any Environmental Laws that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(v) Annual Reports. Within ninety (90) days after the end of each Fiscal Year of
the Company, an annual monitoring report assessing compliance with the
Environmental Mitigation Plan, the applicable Environmental Laws, and subsection
6.7A or, as the case may be, detailing any non-compliance, and setting out the
action being taken to correct such non-compliance.
(vi) Other Information. With reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
subsection 6.7.

 

145



--------------------------------------------------------------------------------



 



D. Company’s Remedial Actions Regarding Environmental Laws and Hazardous
Environmental Activities. The Company shall promptly undertake, and shall cause
each of its Restricted Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions reasonably necessary to remove, remediate,
clean up or abate any Hazardous Environmental Activity on, under or about any
Property to the extent required by Environmental Laws, including without
limitation (i) any material violation of any Environmental Laws or that presents
a material risk of giving rise to an Environmental Claim or (ii) any violation
of the Environmental Mitigation Plan. In the event Company or any of its
Restricted Subsidiaries undertake any such action, the Company or such
Restricted Subsidiary shall conduct and complete such action in compliance in
all material respects with all applicable Environmental Laws except when, and
only to the extent that, the Company’s or such Restricted Subsidiary’s liability
with respect to such Hazardous Environmental Activity is being contested in good
faith by the Company or such Restricted Subsidiary.
E. Actions with Respect to Environmental Claims and Violations of Environmental
Laws. The Company shall promptly take, and shall cause each of its Restricted
Subsidiaries promptly to take, any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by the Company or its Restricted
Subsidiaries and (b) make an appropriate response to any Environmental Claim
against the Company or any of its Restricted Subsidiaries and discharge any
obligations it may have to any Person thereunder.
F. Actions with Respect to Categorization of the Projects. Except where
accompanied by material compliance with all applicable Environmental Laws,
neither the Borrower, the Company nor any Restricted Subsidiary shall take any
action, enter into any transaction, agreement or proposal or otherwise cause or
permit any third person to take any action, that could reasonably be expected to
result in a change in the categorization (as determined by ERM or other
qualified independent consultant reasonably acceptable to the Borrower and
Arranger or Administrative Agent) of (1) the Sands Macao Casino or the Sands
Macao Podium Expansion Project from a Category “C” project under the Equator
Principles to a Category “B” or “A” project thereunder, (2) any other Project
(or combination thereof) (other than the Cotai Strip Infrastructure Project and
Other Resort Projects) from a Category “B” project under the Equator Principles
to a “Category A” project thereunder.
6.8 Material Contracts.
A. Compliance with Obligations. The Company shall, and shall cause each other
Loan Party (other than, in the case of clause (ii) below, VOL prior to the VOL
Casino Hotel Resort Substantial Operations Date) to, comply, duly and promptly,
in all material respects with its respective obligations and enforce all of its
respective rights under (i) the Gaming Concession Contract (including, without
limitation, compliance with the suitability requirements of Article 26 of the
Gaming Concession Contract, obtaining approvals required by Article 30 thereof
prior to related party transactions and Article 37 thereof regarding work
inspections at the times specified therein, and maintaining all required
guarantees pursuant to Articles 61, 62 or 63 thereof or otherwise), each Land
Concession Contract and the IP License and (ii) all Material Contracts described
in clause (a) and (b) of the definition thereof except in the case of this
clause (ii), where the failure to comply would not reasonably be expected to
have a Material Adverse Effect.

 

146



--------------------------------------------------------------------------------



 



B. Contract Consents. From and after the Closing Date, the Company (i) shall
cause each Person party to a Material Contract listed in clause (b) of the
definition thereof, and (ii) shall use commercially reasonable efforts to cause
each Person party to any Material Contract described in clause (c) of the
definition thereof, to deliver a Contract Consent to the Administrative Agent
regarding the collateral assignment of such Material Contract, upon execution of
such Material Contract or within a reasonable period of time thereafter;
provided that the Company may decline to cause or to use commercially reasonable
efforts to cause to be delivered Contract Consents for Material Contracts
comprising up to 20% of the value of all Contracts deemed “Material Contracts”
solely due to clauses (b) and (c) of the definition thereof; provided further,
that no Contract Consent shall be required in respect of any hotel management
agreement until the property subject to such hotel management agreement has been
opened to the general public; and provided further, that no Contract Consent
shall be required in respect of the Four Seasons Macao Overall Project until
90 days after the Closing Date.
6.9 Discharge of Liens.
A. Removal by the Company. From and after the Closing Date, in the event that,
notwithstanding the covenants contained in subsection 7.2, a Lien which is not a
Permitted Lien may encumber any Collateral or any portion thereof, the Company
shall promptly (and shall cause its Subsidiaries to promptly) discharge or cause
to be discharged by payment to the lien or Lien claimant or promptly secure
removal by bonding, guaranty, deposit or otherwise within 60 days after the date
of notice thereof; provided that compliance with the provisions of this
subsection 6.9 shall not be deemed to constitute a waiver of the provisions of
subsection 7.2. The Company shall exhibit to the Administrative Agent upon
request all receipts or other satisfactory evidence of payment, bonding, deposit
of taxes, assessments, Liens or any other item which may cause any such Lien to
be filed against any Collateral. Each Loan Party shall, from and after the
Closing Date, fully preserve the Lien and the priority of each Collateral
Document without cost or expense to the Administrative Agent, the Collateral
Agent or the Lenders.
B. Removal by the Agent. From and after the Closing Date, if any Loan Party
fails to promptly discharge, remove or bond off any such Lien or mechanics’ or
materialmen’s claim of Lien as described above, which is not being contested by
a Loan Party in good faith by appropriate proceedings promptly instituted and
diligently conducted, within 60 days after the receipt of notice thereof, then
the Administrative Agent may, but shall not be required to, procure the release
and discharge of such Lien, mechanics’ or materialmen’s claim of Lien and any
judgment or decree thereon, and in furtherance thereof may, in its sole
discretion, effect any settlement or compromise with the lienor or Lien claimant
or post any bond or furnish any security or indemnity as the Administrative
Agent, in its sole discretion, may elect. In settling, compromising or arranging
for the discharge of any Liens under this subsection, the Administrative Agent
shall not be required to establish or confirm the validity or amount of the
Lien. The Borrower agrees that, from and after the Closing Date, all costs and
expenses expended or otherwise incurred pursuant to this subsection 6.9
(including reasonable attorneys’ fees and disbursements) by the Administrative
Agent shall be paid by the Borrower in accordance with the terms hereof.

 

147



--------------------------------------------------------------------------------



 



6.10 Further Assurances.
A. Assurances. Without expense or cost to the Administrative Agent, the
Collateral Agent, or the Lenders, the Company shall, and shall cause each other
Loan Party to, from time to time hereafter, execute, acknowledge, file, record,
do and deliver all and any further acts, deeds, conveyances, mortgages, deeds to
secure debt, security agreements, hypothecations, pledges, charges, assignments,
financing statements and continuations thereof, notices of assignment,
transfers, certificates, assurances and other instruments as the Administrative
Agent or the Collateral Agent may from time to time reasonably require in order
to carry out more effectively the purposes of this Agreement or the other Loan
Documents, including to subject any items of Collateral, intended to now or
hereafter be covered, to the Liens created by the Collateral Documents, to
perfect and maintain such Liens (including the priority thereof), and to assure,
convey, assign, transfer and confirm unto the Collateral Agent the property and
rights hereby conveyed and assigned or intended to now or hereafter be conveyed
or assigned or which any Loan Party may be or may hereafter become bound to
convey or to assign to the Administrative Agent or the Collateral Agent or for
carrying out the intention of or facilitating the performance of the terms of
this Agreement, or any other Loan Documents or for filing, registering or
recording this Agreement or any other Loan Documents or to clarify or confirm
any documents delivered or required to be delivered hereunder or thereunder.
Promptly upon a reasonable request Company shall, and shall cause each other
Loan Party to, execute and deliver, and hereby authorizes the Collateral Agent
to execute and file in the name of such Loan Party, to the extent the Collateral
Agent may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments to evidence more effectively the Liens of the
Collateral Documents upon the Collateral. In addition, promptly upon the
creation of any new corporate enterprise of any Loan Party, the applicable
Floating Charge shall be registered with the Macau Companies Registry with
regard to such new corporate enterprise. Notwithstanding anything to the
contrary in this Agreement, the obligations of the Loan Parties with respect to
any Collateral or Collateral Documents pursuant to this subsection 6.10A shall
only apply on and after the Closing Date.
B. Filing and Recording Obligations. Each of the Company and, from and after the
Closing Date, the Borrower shall pay or cause to be paid all filing,
registration and recording fees and all expenses incidental to the execution and
acknowledgment of or enforcement under any Loan Document, including any
instrument of further assurance described in subsection 6.10A, and shall pay or
cause to be paid all mortgage recording taxes, transfer taxes, general
intangibles taxes and governmental stamp and other taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution,
delivery, filing, recording or registration of or enforcement under any
Collateral Document or any other Loan Document or, to the extent applicable, the
Assignment of Reinsurances, or any leases or subleases entered into in
connection with any Project (except to the extent already recorded) or memoranda
thereof, including any instrument of further assurance described in subsection
6.10A, or by reason of its interest in, or measured by amounts payable under,
the Notes, any Collateral Document or any other Loan Document or, to the extent
applicable, the

 

148



--------------------------------------------------------------------------------



 



Assignment of Reinsurances, including any instrument of further assurance
described in subsection 6.10A, and shall pay all stamp taxes and other taxes
required to be paid on the Notes or any other Loan Document or, to the extent
applicable, the Assignment of Reinsurances, but excluding in the case of each
Lender and the Administrative Agent, Taxes imposed on its income by a
jurisdiction under the laws of which it is organized or in which its principal
executive office is located or in which its applicable lender office for funding
or booking its Loans hereunder is located. If Borrower fails to make or cause to
be made any of the payments described in the preceding sentence within 15 days
after notice thereof from the Administrative Agent (or such shorter period as is
necessary to protect the loss of or diminution in value of any Collateral by
reason of tax foreclosure or otherwise, as determined by the Administrative
Agent, in its sole discretion) accompanied by documentation verifying the nature
and amount of such payments, the Administrative Agent may (but shall not be
obligated to) pay the amount due and each of the Company and, from and after the
Closing Date, the Borrower shall reimburse all amounts in accordance with the
terms hereof. Notwithstanding anything to the contrary in this Agreement, the
obligations of the Loan Parties with respect to any Collateral or Collateral
Documents pursuant to this subsection 6.10B shall only apply on and after the
Closing Date.
C. Further Security Upon Project Progress. In addition to all other requirements
of this subsection 6.10, the Company shall, and shall cause the other Loan
Parties to, (i) with respect to any space within a Project associated with any
casino referred to under Article 42 of the Gaming Concession Contract (if so
permitted pursuant to the respective Land Concession Contract), create a
horizontal property, register such horizontal property at the Macau Real Estate
Registry on a provisional basis first and on a definitive basis subsequently,
and cause ownership of the unit designated as a casino of such horizontal
property to be transferred to the Company as soon as reasonably practicable and
a Mortgage to be created over such unit (except if such Property is already
subject to a Mortgage)), pursuant to which, from and after the Closing Date, the
Lenders are granted a Lien on such unit subject only to Permitted Liens;
(ii) from and after the Closing Date, promptly upon the transfer by the Cotai
Subsidiary to the Company of a unit of a horizontal property designated as a
gaming area and/or casino associated with the Four Seasons Macao Overall
Project, grant to the Collateral Agent, for the benefit of the Secured Parties,
a collateral assignment of the Company’s rights in the Venetian Macao Land
Concession Contract that were acquired by the Company as the result of the
Company’s acquisition of such unit, such collateral assignment to be in form and
substance reasonably satisfactory to the Administrative Agent (provided that the
obligations referred to in this section shall be deemed satisfied if such
collateral assignment is included in the Land Security Assignment executed by
the Company on the Closing Date); and (iii) carry out as soon as reasonably
practicable definitive registration with the Macau Real Estate Registry in
respect of each land grant under any Land Concession Contract and each unit of
horizontal property designated as a casino or gaming area by the Macau Gaming
Authority on any Project (other than the Cotai Strip Infrastructure Project) in
which the Company or any other Loan Party has an interest upon the issuance of
an Occupation Certificate for the related Project.
D. Final Registration. The Company shall use its commercially reasonable efforts
to (i) obtain and maintain or cause VCL to maintain the Occupation Certificates
issued for the Casinos (other than the VOL Casino) and (ii) obtain and maintain
or cause VOL to obtain and maintain an Occupation Certificate for the VOL
Casino. The Company shall use its commercially reasonable efforts (it being
understood that the realization of such efforts may require the cooperation of
the developer of any applicable Other Resort Project), at all times after the
provisional registration of any property of any Loan Party (or, in the case of
any Casino Operation Project, if earlier, upon any Investment being made
pursuant to Section 7.3 in an Excluded Subsidiary developing the related Other
Resort Project, or any Casino Operation Land Concession Contract being entered
into pertaining to the Site to which such Casino Operation Project relates), to
cause an Occupation Certificate to be issued regarding such Property, and to
cause such registration to become “definitive”, as soon as practicable.

 

149



--------------------------------------------------------------------------------



 



E. Gaming Area Classification. The Company shall use its commercially reasonable
efforts to maintain the designation of each area within any Project where gaming
activities are conducted as a “gaming area” by the Macau Gaming Authority and
use its commercially reasonable efforts to ensure that no space shall be
designated as a “casino” at or within any Project (other than the specified
gaming area within the Venetian Macao Casino) for purposes of the Macau SAR’s
reversion/reclamation rights under the Gaming Concession Contract.
F. Subdivision. As promptly as possible upon obtaining any Land Concession
Contract therefor, if the Property comprises or shall comprise any casino or
gaming area, the Company shall, and shall cause the other Loan Parties to (if
permitted by the relevant Land Concession Contract) create a horizontal property
in the Property such that each such unit part of such horizontal property
comprising any casino or gaming area may be separately mortgaged, conveyed and
otherwise dealt with as a separate legal lot or parcel. Each of the Company and
the Borrower acknowledges that this Agreement contemplates the creation of one
or more separate legal units for such casinos and gaming areas (if permitted by
the relevant Land Concession Contract).
G. Costs of Defending and Upholding the Lien. From and after the Closing Date,
the Administrative Agent or the Collateral Agent may, upon at least five days’
prior notice to the Borrower, (i) appear in and defend any action or proceeding,
in the name and on behalf of the Administrative Agent, the Collateral Agent or
the Lenders in which the Administrative Agent, the Collateral Agent or any
Lender is named or which the Administrative Agent in its sole discretion
determines is reasonably likely to materially adversely affect any Collateral,
any Collateral Document, the Lien thereof or any other Loan Document and
(ii) institute any action or proceeding which the Administrative Agent or the
Collateral Agent reasonably determines should be instituted to protect the
interest or rights of the Collateral Agent and the Lenders in any Collateral or
under any Loan Document. The Borrower agrees that all reasonable costs and
expenses expended or otherwise incurred pursuant to this subsection (including
reasonable attorneys’ fees and disbursements) by the Administrative Agent or the
Collateral Agent shall be paid by the Borrower or reimbursed to the
Administrative Agent or the Collateral Agent, as the case may be, promptly after
demand.
H. Costs of Enforcement. Each of the Company and, from and after the Closing
Date, the Borrower agrees to bear and shall pay or reimburse the Administrative
Agent, the Collateral Agent and the Lenders in accordance with the terms of
subsection 10.2 for all sums, costs and expenses incurred by the Administrative
Agent or the Collateral Agent and the Lenders (including reasonable attorneys’
fees and the expenses and fees of any receiver or similar official) of or
incidental to the collection of any of the Obligations, any foreclosure (or
transfer in lieu of foreclosure) of this Agreement, any Collateral Document or
any other Loan Document or, to the extent applicable, the Assignment of
Reinsurances or any sale of all or any portion of the Collateral.

 

150



--------------------------------------------------------------------------------



 



I. Acknowledgements of Security. To the extent any acknowledgements referred to
in subsection 4.1I(vii) are not obtained on or before the Closing Date the
Company shall use commercially reasonable efforts to procure such
acknowledgements and deliver same to the Collateral Agent as promptly as
reasonably practicable following the Closing Date.
6.11 Future Subsidiaries or Restricted Subsidiaries.
A. Execution of Guaranty and Collateral Documents. In the event that on or after
the Closing Date any Person becomes a Subsidiary of the Company (other than a
Subsidiary of an Excluded Subsidiary), the Company will promptly notify
Administrative Agent of that fact (provided that if such Person is an Excluded
Subsidiary, then the Company is required to notify the Administrative Agent of
such fact as follows: (a) if such fact occurs during any of the first three
calendar quarters of any given year, within 45 days of the close of the calendar
quarter during which such fact occurs; or (b) if such fact occurs during the
last calendar quarter of any given year, within 90 days of the close of such
calendar quarter), and (i) in such event (provided such Subsidiary is not an
Excluded Subsidiary) or (ii) in the event that any Excluded Subsidiary becomes a
Restricted Subsidiary pursuant to subsection 6.11C, the Company will cause such
Restricted Subsidiary, promptly upon such designation (a) to execute and deliver
to the Collateral Agent a supplement to the Guaranty, the Security Agreement,
the Livranças, and the Livranças Side Letter, (b) to execute and deliver to the
Collateral Agent an Assignment of Rights, a Macau Collateral Account Agreement,
an Assignment of Insurances, a Pledge Over Intellectual Property Rights (if such
Person is organized under the laws of Macau SAR), a Floating Charge, and if such
new Restricted Subsidiary has any interests in real property, a Land Security
Assignment, a Mortgage and a Power of Attorney, in each case, notarized, stamped
and in appropriate form for filing or registering with the government of Macau
SAR if applicable, (c) to the extent applicable, to deliver an Assignment of
Reinsurances from each insurer of such Person and (d) to take all such further
actions and execute all such further documents and instruments as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and perfected First Priority Lien on all of the assets of such
Restricted Subsidiary which constitute Collateral.
B. Subsidiary Charter Documents, Legal Opinions, Etc. In the case of any new
Restricted Subsidiary being acquired, formed, or designated pursuant to
subsection 6.11A, the Company shall deliver to the Administrative Agent,
together with such Loan Documents, (i) certified copies of such new Restricted
Subsidiary’s Organizational Documents, together with a good standing certificate
or foreign law equivalent, if any, from the jurisdiction of its incorporation or
formation (as applicable) and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of such jurisdiction, or, in
the case of each Macau corporation, a certificate issued by each of the Macau
Companies Registry, the Courts of Macau SAR and the Tax Department of Macau SAR
(together with an English translation) confirming that such Person exists and is
operating and that no bankruptcy or other proceedings customarily covered by
such certificate have been

 

151



--------------------------------------------------------------------------------



 



filed against such Person, each to be dated a recent date prior to their
delivery to the Administrative Agent, (ii) a copy of such new Restricted
Subsidiary’s Bylaws or limited liability company agreement, as applicable, (or,
in the case of a Macau entity, Usufruct Agreement) certified by its corporate
secretary or an assistant secretary (or their equivalent) as of a recent date
prior to their delivery to the Administrative Agent, (iii) a certificate
executed by the secretary or an assistant secretary of such new Restricted
Subsidiary as to (a) the fact that the attached resolutions of the Shareholders
General Meeting and/or Board of Directors and/or Declaration from the
Director(s) or managing member, as applicable, of such new Restricted Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(b) the incumbency and signatures of the officers of such new Restricted
Subsidiary executing such Loan Documents, and (iv) an opinion of counsel to such
new Restricted Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, as to (a) the due organization and, to the
extent available, good standing of such new Restricted Subsidiary, (b) the due
authorization, execution and delivery by such new Restricted Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such new
Restricted Subsidiary, (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as the Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.
C. Designation of Excluded Subsidiaries as Restricted Subsidiaries. The Company
may designate (by providing written notice of such designation to the
Administrative Agent) any Excluded Subsidiary (including any Additional
Development Excluded Subsidiaries) to be a Restricted Subsidiary under this
Agreement; provided that (i) no Potential Event of Default or Event of Default
has occurred or would occur as a result of such designation, (ii) all
requirements of subsections 6.10C, 6.11A and 6.11B are met, (iii) such
designation could not reasonably be expected to cause a Material Adverse Effect
to occur, (iv) prior to such designation, the Administrative Agent has been
afforded a reasonable opportunity to review (a) any shareholder agreements or
similar instruments relating to such Excluded Subsidiary (in the event such
Excluded Subsidiary is not wholly-owned) and is reasonably satisfied with the
rights held by any minority shareholder therein, and (b) any management
agreements or similar arrangements relating to such Excluded Subsidiary and
related non-disturbance agreements with the hotel management company party
thereto, and is reasonably satisfied with the terms of such arrangements (the
Administrative Agent hereby agreeing that it will execute and deliver such
satisfactory non-disturbance agreements), including that such agreements shall
be in full force and effect with no material defaults thereunder, (v) there
shall be no Liens on any assets of such Excluded Subsidiary that would not
constitute Permitted Liens upon its designation as a Restricted Subsidiary, and
(vi) such Excluded Subsidiary shall have no Indebtedness as of the date of such
designation other than such Indebtedness as would be permitted pursuant to the
terms hereof.
6.12 [Reserved].

 

152



--------------------------------------------------------------------------------



 



6.13 Interest Rate Protection.
From and after the date that is 120 days following the Closing Date through and
including the third anniversary of the Closing Date, the Borrower shall enter
into and maintain one or more Rate/FX Protection Agreements in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
an aggregate notional amount such that not less than 50% of the aggregate
principal amount of Term Loans outstanding at any time shall be subject to
interest rate protection agreements.
6.14 Actions Regarding Additional Development Excluded Subsidiaries.
A. Excluded Bank Accounts. The Company shall promptly deposit all revenue (net
of On-Site Cash related to such Excluded Casino) associated with the operation
of the Excluded Casinos in the Excluded Bank Accounts and the applicable
Additional Development Excluded Subsidiary will not have any access to or rights
with respect to such revenue (nor any of the proceeds maintained in the Excluded
Bank Accounts) other than pursuant to the next sentence. The Company shall be
permitted, within 5 Business Days following the end of any calendar month, to
release all amounts on deposit in the Excluded Bank Accounts to the applicable
Additional Development Excluded Subsidiary; provided that at such time, the
Company shall have received full reimbursement for all operating and other
expenses and liabilities (including associated gaming taxes) paid by the Loan
Parties prior to the date of such release pursuant to subsection 6.14B and not
paid with funds in the Excluded Bank Accounts.
B. Operating Expenses. Except as set forth in the following sentence, all
expenses and other costs in respect of the ownership, operation and maintenance
of the Excluded Casinos shall be paid, to the extent permitted by applicable
law, by the Additional Development Excluded Subsidiary that owns the associated
Additional Development (or another Person that is not a Loan Party on their
behalf) and, if operating costs and expenses are required by applicable law to
be paid by a Loan Party, shall be paid solely from the Excluded Bank Accounts.
To the extent that the proceeds in the applicable Excluded Bank Accounts are
insufficient to fund such operating costs and expenses then due and payable, the
Loan Parties shall (a) cause the applicable Additional Development Excluded
Subsidiary (or another Person that is not a Loan Party on their behalf) to
promptly make deposits into the Excluded Bank Accounts sufficient to cover all
such costs and expenses, and/or (b) be deemed to have utilized capacity to make
Investments pursuant to an applicable clause of subsection 7.3 to the extent of
such costs and expenses (and the Company shall be permitted to make such
Investments), and/or (c) apply funds up to an amount of no more than $5,000,000
at any one time unreimbursed, from other sources to pay such costs and expenses,
and in the case of clause (c) promptly deliver a notice of such payment to the
applicable Additional Development Excluded Subsidiary requesting immediate
reimbursement to the Loan Parties in an amount equal to any such expenses and
costs paid, no later than 10 days after the receipt of such notice by such
Additional Development Excluded Subsidiary; provided that this reimbursement
requirement will be deemed satisfied if an equal amount is deposited, within
such 10 day period, into the applicable Excluded Bank Account by any other
Excluded Subsidiary, the Parent, or any Affiliate of the Parent other than a
Loan Party or any other Person on an Excluded Subsidiary’s behalf.

 

153



--------------------------------------------------------------------------------



 



C. Only Permitted Arrangements. Subject to the next sentence, at any time prior
to the designation, pursuant to subsection 6.11C, of an Additional Development
Excluded Subsidiary as a Restricted Subsidiary, no Loan Party will (other than
as permitted by subsection 7.3 and/or 7.17B(ii)) incur any liabilities or
obligations (or enter into any contractual arrangements giving rise thereto) in
respect of such Additional Development Excluded Subsidiary and such Additional
Development Excluded Subsidiary shall not incur any liabilities or obligations
(or enter into any contractual arrangements giving rise thereto) in respect of
the Excluded Casino Interests or on behalf of any Loan Party, other than de
minimis obligations and duties implied at law; provided that the sharing of
services among Loan Parties and Additional Development Excluded Subsidiaries
pursuant to agreements permitted pursuant to subsection 7.10(xx) shall be
permitted hereunder. Notwithstanding anything in this Agreement to the contrary,
the Loan Parties shall assume no liabilities (other than as permitted by the
proviso to the preceding sentence, subsection 7.3 and/or subsection 7.17B(ii))
in respect of any Additional Development until the related Additional
Development Excluded Subsidiary, as the case may be, becomes a Loan Party, other
than in respect of Excluded Casinos and Excluded Casino Interests (i) to the
extent required by Legal Requirements of Macau SAR and the Gaming Concession
Contract and (ii) following the receipt by the Administrative Agent of
reasonably satisfactory documentation evidencing indemnification obligations
from the applicable Additional Development Excluded Subsidiary, of the Loan
Parties for any and all losses, costs, expenses and liabilities they may incur
as a result of such assumption.
6.15 Intercompany Contribution Agreement.
From and after the Closing Date, each Loan Party other than the Immaterial
Subsidiaries shall be a party to the Intercompany Contribution Agreement. Each
Loan Party that is a party to the Intercompany Contribution Agreement shall make
contributions to the equity of the Borrower and any other Loan Party as and when
required pursuant to the terms of the Intercompany Contribution Agreement.
Section 7. Borrower’s Negative Covenants.
The Company and the Borrower covenant and agree with each Lender and each Agent
that on and after the Closing Date until the Termination Date, the Company and
the Borrower shall (and shall cause the other Loan Parties to) perform all of
the covenants set forth in this Section 7.
7.1 Indebtedness.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except
Indebtedness referred to below:
(i) Indebtedness in respect of the Obligations (including any New Revolving
Loans and New Term Loans incurred pursuant to subsection 2.9);
(ii) Indebtedness existing on the Closing Date and set forth on Schedule 7.1;

 

154



--------------------------------------------------------------------------------



 



(iii) Permitted Unsecured Indebtedness up to an aggregate principal amount
outstanding of $100,000,000; provided that such amount shall be increased to (x)
$112,500,000 on and after the VOL Casino Hotel Resort Opening Date and (y)
$125,000,000 on and after the VOL Casino Hotel Resort Substantial Operations
Date; provided further that if, after giving effect to any increase (pursuant to
clauses (x) and (y) of this subsection 7.1(iii)) in the amounts set forth in
this subsection 7.1(iii) after the VOL Casino Hotel Resort Opening Date, an
event described in subsection 2.4B(iii)(k) occurs and the Borrower is required
to make the prepayment required by subsection 2.4B(iii)(k), then (x) such
amounts shall revert to the amounts in effect as of the Closing Date, (y) no
Potential Event of Default, Event of Default or breach of this Agreement shall
be deemed to have occurred based on any Indebtedness outstanding pursuant to
this subsection 7.1(iii) in excess of such Closing Date amount and (z) no
further Indebtedness may be incurred pursuant to this subsection 7.1(iii)
unless, after giving effect thereto, the aggregate amount of all Indebtedness
incurred and outstanding pursuant to this subsection 7.1(iii) shall be less than
or equal to the Closing Date amount permitted to be incurred and outstanding
pursuant to this subsection 7.1(iii); and provided further that if the
Consolidated Leverage Ratio is less than 3.5 to 1.0 after giving effect to each
such incurrence of Permitted Unsecured Indebtedness, such Permitted Unsecured
Indebtedness shall be unlimited in amount;
(iv) the incurrence by any Loan Party of Permitted Unsecured Indebtedness up to
an aggregate principal amount outstanding at any time for all Loan Parties of
$50,000,000; provided that the Borrower or such Guarantor uses the proceeds of
such Indebtedness to finance Investments permitted hereunder in Excluded
Subsidiaries;
(v) Contingent Obligations permitted by subsection 7.4 and upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;
(vi) Indebtedness owed to any Loan Party; provided that all such intercompany
Indebtedness shall be subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of a promissory note in form and substance
reasonably satisfactory to the Administrative Agent and/or an intercompany
subordination agreement in form and substance reasonably satisfactory to the
Collateral Agent;
(vii) Indebtedness owed by any Loan Party to another Loan Party constituting an
Investment permitted under subsection 7.3; provided such Indebtedness is
evidenced by a promissory note in form and substance reasonably satisfactory to
the Administrative Agent and/or an intercompany subordination agreement in form
and substance reasonably satisfactory to the Collateral Agent;
(viii) Shareholder Subordinated Indebtedness (including any such Indebtedness
incurred for purposes of contributing to Consolidated Adjusted EBITDA as
contemplated by the definition of Consolidated Adjusted EBITDA);

 

155



--------------------------------------------------------------------------------



 



(ix) to the extent that such incurrence does not result in the incurrence by any
Loan Party of any obligation for the payment of borrowed money of others,
Indebtedness of a Loan Party incurred solely in respect of (x) performance
bonds, completion guarantees, standby letters of credit or bankers’ acceptances,
letters of credit in order to provide security for workers’ compensation claims,
payment obligations in connection with self insurance or similar requirements,
surety and similar bonds and statutory claims of lessors, licensees,
contractors, franchisees or customers, and (y) bonds securing the performance of
judgments or a stay of process in proceedings to enforce a contested liability
or in connection with any order or decree in any legal proceeding; provided that
such Indebtedness described in clause (x) was incurred in the ordinary course of
business of the Loan Parties and all such Indebtedness pursuant to this
subsection 7.1(ix) does not exceed in an aggregate principal amount outstanding
under this clause at any one time $120,000,000; provided that such amount shall
be increased to (x) $125,000,000 on and after the VOL Casino Hotel Resort
Opening Date and (y) $130,000,000 on and after the VOL Casino Hotel Resort
Substantial Operations Date; provided further that if, after giving effect to
any increase in the amounts set forth in this subsection 7.1(ix) after the VOL
Casino Hotel Resort Opening Date, an event described in subsection 2.4B(iii)(k)
occurs and the Borrower is required to make the prepayment required by
subsection 2.4B(iii)(k), then such amounts shall revert to the amounts in effect
as of the Closing Date and (x) no Potential Event of Default, Event of Default
or breach of this Agreement shall be deemed to have occurred based on any
Indebtedness outstanding pursuant to this subsection 7.1(ix) in excess of such
Closing Date amount and (y) no further Indebtedness may be incurred pursuant to
this subsection 7.1(ix) unless, after giving effect thereto, the aggregate
amount of all Indebtedness incurred and outstanding pursuant to this subsection
7.1(ix) shall be less than or equal to the Closing Date amount permitted to be
incurred pursuant to this subsection 7.1(ix);
(x) with regard to any Other Resort Project (and provided that the Company shall
not have utilized the provisions of subsection 7.3(xix) with respect to the
casino “shell” associated with such Other Resort Project), the incurrence by the
Borrower or the Company of Permitted Unsecured Indebtedness in connection with
the acquisition by SCL, the Company or any of their Affiliates of such casino
“shell” and related infrastructure (in lieu of cash reimbursement of costs or
other cash payments to the sellers or developers as consideration for such
“shell” and related infrastructure) in favor of the seller or developer of such
acquired property in an aggregate amount not to exceed $100,000,000 for each
such casino “shell” and related infrastructure;
(xi) the incurrence by any Loan Party of Indebtedness (which may include Capital
Lease obligations, mortgage financings or purchase money obligations), in each
case incurred for the purpose of financing or refinancing all or any part of the
purchase price or cost of construction, installation and/or improvement of
property, plant or equipment used in the business of the Loan Parties or the
construction, installation, purchase or lease of real or personal property or
equipment (including Specified FF&E) (including any refinancings thereof), in an
aggregate principal amount not to exceed, at any time outstanding, $50,000,000
plus any Refinancing Fees; provided that such amount shall be increased to (x)
$75,000,000 plus any Refinancing Fees on and after the VOL Casino Hotel Resort
Opening Date and (y) $100,000,000 plus any Refinancing Fees on and after the VOL
Casino Hotel Resort Substantial Operations Date; provided further that if, after
giving effect to any increase in the amounts set forth in this subsection
7.1(xi) after the VOL Casino Hotel Resort Opening Date, an event described in
subsection 2.4B(iii)(k) occurs and the Borrower is required to make the
prepayment required by subsection 2.4B(iii)(k), then (x) such amounts shall
revert to the amounts in effect as of the Closing Date, (y) no Potential Event
of Default, Event of Default or breach of this Agreement shall be deemed to have
occurred based on any Indebtedness outstanding pursuant to this subsection
7.1(xi) in excess of such Closing Date amount and (z) no further Indebtedness
may be incurred pursuant to this subsection 7.1(xi) unless, after giving effect
thereto, the aggregate amount of all Indebtedness incurred and outstanding
pursuant to this subsection 7.1(xi) shall be less than or equal to the Closing
Date amount permitted to be incurred pursuant to this subsection 7.1(xi);

 

156



--------------------------------------------------------------------------------



 



(xii) Indebtedness arising from any agreement entered into by any Loan Party
providing for indemnification, purchase price adjustment or similar obligations,
in each case, incurred or assumed in connection with an Asset Sale permitted
pursuant to subsection 7.7;
(xiii) to the extent constituting Indebtedness, the contractual payments
required to be made from time to time to Macau SAR under the Land Concession
Contracts and the Gaming Concession Contract and Indebtedness associated with
any guarantees of such payments; provided that the Administrative Agent have
approved any such Land Concession Contracts and documents evidencing such
guarantees, including the amounts payable thereunder (such approval not to be
unreasonably withheld) as contemplated by the provisions hereof;
(xiv) to the extent it constitutes Indebtedness, obligations under Hedging
Agreements that are incurred (a) with respect to any Indebtedness that is
permitted by the terms of this Agreement to be outstanding or (b) for the
purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges and not for speculative purposes;
(xv) the incurrence by any Loan Party of Permitted Subordinated Indebtedness;
(xvi) Indebtedness represented by FF&E Facilities entered into pursuant to the
terms hereof, which may include HVAC-related Indebtedness (and Contingent
Obligations in respect thereof) in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding (plus any Refinancing Fees), reduced by any
permanent repayments of principal made thereon (except in connection with a
refinancing thereof); provided that such amount shall be increased to (x)
$425,000,000 plus any Refinancing Fees on and after the VOL Casino Hotel Resort
Opening Date and (y) $500,000,000 plus any Refinancing Fees on and after the VOL
Casino Hotel Resort Substantial Operations Date; provided further that if, after
giving effect to any increase in the amounts set forth in this subsection
7.1(xvi) after the VOL Casino Hotel Resort Opening Date, an event described in
subsection 2.4B(iii)(k) occurs and the Borrower is required to make the
prepayment required by subsection 2.4B(iii)(k), then (x) such amounts shall
revert to the amounts in effect as of the Closing Date, (y) no Potential Event
of Default, Event of Default or breach of this Agreement shall be deemed to have
occurred based on any Indebtedness outstanding pursuant to this subsection
7.1(xvi) in excess of such Closing Date amount and (z) no further Indebtedness
may be incurred pursuant to this subsection 7.1(xvi) unless, after giving effect
thereto, the aggregate amount of all Indebtedness incurred and outstanding
pursuant to this subsection 7.1(xvi) shall be less than or equal to the Closing
Date amount permitted to be incurred pursuant to this subsection 7.1(xvi);

 

157



--------------------------------------------------------------------------------



 



(xvii) Indebtedness consisting of obligations permitted pursuant to subsection
7.17B(ii);
(xviii) the incurrence by any Loan Party of other Indebtedness comprising
(a) Permitted Unsecured Indebtedness, (b) Indebtedness of a type permitted
pursuant to subsection 7.1(xi) (but in addition to the dollar limitations in
such subsection), and/or (c) Indebtedness of a type permitted pursuant to clause
7.1(xvi) (but in addition to the dollar limitations in such subsection), up to
an aggregate principal amount outstanding at any time for all Loan Parties of
$50,000,000;
(xix) the Company or the Borrower may from time to time issue senior unsecured
notes or senior notes secured by a second priority Lien on the Collateral, and
the Guarantors and the Borrower may issue unsecured guarantees thereof or
guarantees thereof secured by a second priority Lien on the Collateral; provided
that (i) the aggregate principal amount of notes issued pursuant to this
subsection 7.1(xix) does not exceed $1,000,000,000 at any time outstanding,
(ii) the maturity date of and the date any scheduled installment of principal is
due on such notes issued pursuant to this subsection 7.1(xix), shall not be
prior to the latest Maturity Date of any Loan at the time of issuance of such
notes and (iii) after giving pro forma effect to any such issuance, the
Consolidated Leverage Ratio is not greater than 3.5:1.0. The Collateral Agent is
hereby authorized and directed to enter into an intercreditor agreement in
customary form, under then current market conditions and reasonably satisfactory
to it and amendments to the Collateral Documents as may be reasonably requested
by the Company in order to facilitate such an issuance of second priority
secured notes, which execution and delivery shall be conditioned upon receipt of
the Collateral Agent of such certifications, opinions of counsel and other
confirmations as the Collateral Agent may reasonably request;
(xx) the Company or the Borrower may issue from time to time, and the Guarantors
and the Borrowers may guarantee, senior secured notes, senior secured loans or
any combination thereof (“Permitted Bonds”) that rank pari passu with the Loans
(“Permitted Bond Issuance”); provided that: (i) the maturity date of such
Permitted Bonds shall not be prior to the latest Maturity Date of any Loan at
the time of issuance of such Permitted Bonds, (ii) after giving pro forma effect
to any such issuance, the Consolidated Leverage Ratio is not greater than
3.5:1.0, (iii) in the case of any senior secured term loans incurred pursuant to
this subsection 7.1(xx), the weighted average life to maturity of such loans
shall be equal to or greater than the remaining weighted average life to
maturity of the Term Loans at the time of such incurrence and (iv) the aggregate
principal amount of Permitted Bonds issued pursuant to all such Permitted Bond
Issuances, together with all New Term Loan Commitments and all New Revolving
Loan Commitments, does not exceed $1,000,000,000 in the aggregate at any time
outstanding. Any holder of Indebtedness incurred pursuant to this subsection
7.1(xx) (or its representative or agent) shall accede to the Collateral Agency
Agreement; provided that, the parties to the Collateral Agency Agreement may
agree to amendments to

 

158



--------------------------------------------------------------------------------



 



the Collateral Agency Agreement to accommodate any such holder of Indebtedness
(or its representative or agent); provided further that in the event that any
such holder of Indebtedness does not agree to acceding to the Collateral Agency
Agreement, the Collateral Agent shall enter into an amendment to the Collateral
Agency Agreement or enter into another intercreditor agreement in customary form
under then current market conditions, in each case in form and substance
reasonably satisfactory to the Administrative Agent. In addition, the Collateral
Agent is hereby authorized and directed to enter into any amendments to the
Collateral Documents as may be reasonably requested by the Borrower in order to
facilitate such an issuance of Permitted Bonds, which execution and delivery
shall be conditioned upon receipt by the Collateral Agent of such
certifications, opinions of counsel and other confirmations as the Collateral
Agent may reasonably request; and
(xxi) Credit Agreement Refinancing Indebtedness.
7.2 Liens and Related Matters.
A. Prohibition on Liens. The Company and the Borrower shall not, and shall not
permit any other Loan Party to create, incur, assume or permit to exist any Lien
on or with respect to any property or asset of any kind (including any document
or instrument in respect of goods or accounts receivable) of the Company, the
Borrower or such Loan Party, whether now owned or hereafter acquired, or any
income or profits therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income or profits under the Uniform
Commercial Code of any state or under any similar recording or notice statute
under any local or foreign law, except Permitted Liens.
B. Equitable Lien in Favor of Lenders. If a Loan Party shall create or assume
any Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than Permitted Liens, such Loan Party shall make or cause to be
made effective provision whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien which is not a Permitted
Lien.
C. No Further Negative Pledges. Except with respect to specific property
encumbered to secure payment of particular permitted Indebtedness or other
obligations or leases or to be sold pursuant to an executed agreement with
respect to an Asset Sale, no Loan Party shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired other than (i) as provided
herein or in the other Loan Documents, (ii) as provided in an FF&E Facility and
the guarantees and collateral documents relating thereto, (iii) as contained in
the Gaming Concession Contract, the Gaming Concession Consent, the Land
Concessions Consent, or as otherwise required by applicable law or any
applicable rule or order of Macau SAR or the Macau Gaming Authority, (iv) in any
Non-Recourse Financing regarding an Excluded Casino Interest, (v) by reason of
customary non-assignment provisions in leases entered into the ordinary course
of business and consistent with past practices and any leases permitted
hereunder, (vi) provisions with respect to the disposition or distribution of
assets or property in joint

 

159



--------------------------------------------------------------------------------



 



venture agreements and other similar agreements relating to the assets or
property of such Joint Ventures or covered by such joint venture agreements,
(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business,
(viii) customary restrictions imposed by asset sale or stock purchase agreements
relating to a permitted Asset Sale or other sale of assets by any Loan Party,
(ix) as set forth in any agreement relating to Indebtedness or other obligations
permitted to be secured by Permitted Liens other than Indebtedness permitted to
be incurred pursuant to subsections 7.1 (vi) or (vii) so long as such
restrictions only extend to the assets secured by Permitted Liens, (x) as set
forth in any agreement relating to Indebtedness permitted pursuant to
subsections 7.1(xviii), (xix), 7.1(xx) and 7.1(xxi) hereof, and (xi) any
encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, extensions, refundings,
replacements or refinancings in whole or in part of the contracts, instruments
or obligations referred to in clauses (i) through (x) above (provided, that,
except in the case of clause (i), such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Company’s management, no more restrictive with
respect to the creation and assumption of Liens than those contained in the
restrictions as to the creation or assumption of Liens prior to such amendment,
modification, restatement, renewal, increase, supplement, extension, refunding,
replacement or refinancing).
D. No Restrictions on Subsidiary Distributions and Investments. The Company and
the Borrower will not, and will not permit any other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of their
Restricted Subsidiaries’ capital stock owned by a Loan Party, (ii) repay or
prepay any Indebtedness owed by such Restricted Subsidiary to any other Loan
Party, (iii) make loans or advances to, or investments in, any Loan Party, or
(iv) transfer any of its property or assets to the Borrower or the Company,
other than in each case (a) as provided herein or in the other Loan Documents,
(b) as provided in any FF&E Facility and any related collateral documents and
guarantees, or in any agreement relating to Permitted Subordinated Indebtedness,
or in any intercompany subordination agreement or Indebtedness permitted to be
incurred pursuant to subsection 7.1(iii) or (xi), (c) by reason of customary
non-assignment provisions in leases entered into the ordinary course of business
and consistent with past practices and any leases permitted hereunder,
(d) purchase money obligations for property or Capital Lease obligations for
property or equipment, including Specified FF&E, acquired or leased in the
ordinary course of business that impose restrictions of the nature set forth in
clause (iv) above on the property so acquired, (e) provisions with respect to
the disposition or distribution of assets or property in joint venture
agreements and other similar agreements relating to the assets or property of
such Joint Ventures or covered by such joint venture agreements,
(f) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (g) customary
restrictions imposed by asset sale or stock purchase agreements relating to a
permitted Asset Sale or other sale of assets by any Loan Party, (h) with respect
to restrictions of the type set forth in clause (iv) above, as set forth in any
agreement relating to Indebtedness permitted to be secured by Permitted Liens
other than Indebtedness permitted to be incurred pursuant to subsections 7.1
(vi) or (vii) so long as such restrictions only extend to the assets secured by
such Permitted Liens, (i) as set forth in any agreement relating to Indebtedness
permitted pursuant to subsections 7.1(xviii), 7.1(xix), 7.1(xx) and 7(xxi)
hereof, (j) as set forth in any agreement relating to indebtedness permitted to
be secured by a Permitted Lien pursuant

 

160



--------------------------------------------------------------------------------



 



to clause (xxi) of the definition thereof, (k) any encumbrances or restrictions
imposed by any amendments, modifications, restatements, renewals, increases,
supplements, extensions, refundings, replacements or refinancings in whole or in
part of the contracts, instruments or obligations referred to in clauses
(a) through (i) above (provided, that, except in the case of clause (a), such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Company’s management, no more restrictive with respect to such dividend and
other payments restrictions than those contained in the dividend or other
payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, extension, refunding, replacement or
refinancing), or (l) as contained in the Gaming Concession Contract, Gaming
Concession Consent, the Land Concessions Consent or as otherwise required by any
Legal Requirement of Macau SAR or the Macau Gaming Authority.
7.3 Investments; Joint Ventures; Formation of Subsidiaries.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to make or own any Investment in any Person, including any Joint Venture,
or otherwise form or create any Restricted Subsidiary, other than as set forth
in this Section 7.3:
(i) the Loan Parties may make and own Investments in Cash Equivalents; provided
that proceeds of the Loans may not in any case be invested in Cash Equivalents
denominated in any currency other than Dollars, Patacas and/or HK Dollars;
(ii) Investments existing on the Closing Date and described in Schedule 7.3;
(iii) Investments (including the formation or creation of a Subsidiary) by any
Loan Party in any other Loan Party;
(iv) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with this
Agreement;
(v) receivables owing to the Company or any other Loan Party if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or such Loan Party
deems reasonable under the circumstances;
(vi) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business, provided that any
such advances in respect of an Excluded Casino shall only be permitted if made
from an Excluded Bank Account;
(vii) the Loan Parties may invest in any Excluded Subsidiary, Joint Venture or
Supplier Joint Venture any cash or other property contributed to the Loan
Parties either (x) in exchange for common equity of the Company issued to the
Company’s direct or indirect parent, or (y) in the form of Shareholder
Subordinated Indebtedness by the Parent or any of its Affiliates or Related
Parties, in each case for such purpose;

 

161



--------------------------------------------------------------------------------



 



(viii) [Reserved];
(ix) the Loan Parties may make Consolidated Capital Expenditures permitted by
subsection 7.14;
(x) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, the Loan Parties may make cash Investments in
Excluded Subsidiaries or Joint Ventures consisting of (a) Cash and Cash
Equivalents of up to $100,000,000 in the aggregate at any time outstanding
(provided that such amount shall be increased to (x) $125,000,000 on and after
the VOL Casino Hotel Resort Opening Date and (y) $150,000,000 on and after the
VOL Casino Hotel Resort Substantial Operations Date) and (b) guarantees of up to
$400,000,000 in the aggregate of Indebtedness of, or performance by, any
Excluded Subsidiaries or Joint Ventures, provided that the Consolidated Leverage
Ratio is less than 3.5 to 1.0 after giving effect to each such Investment;
provided further that notwithstanding the foregoing, the Loan Parties may not
make Investments in Joint Ventures pursuant to this clause (x) in excess of
$50,000,000 in the aggregate at any time outstanding (provided that such amount
shall be increased to (x) $75,000,000 on and after the VOL Casino Hotel Resort
Opening Date and (y) $100,000,000 on and after the VOL Casino Hotel Resort
Substantial Operations Date); provided that if, after giving effect to any
increase in the amounts set forth in this subsection 7.3(x) after the VOL Casino
Hotel Resort Opening Date, an event described in subsection 2.4B(iii)(k) occurs
and the Borrower is required to make the prepayment required by subsection
2.4B(iii)(k), then (x) such amounts shall revert to the amounts in effect as of
the Closing Date, (y) no Potential Event of Default, Event of Default or breach
of this Agreement shall be deemed to have occurred based on any Investments
outstanding pursuant to this subsection 7.3(x) in excess of such Closing Date
amount and (z) no further Investments may be made pursuant to this subsection
7.3(x) unless, after giving effect thereto, the aggregate amount of all
Investments outstanding pursuant to this subsection 7.3(x) shall be less than or
equal to the Closing Date amount permitted to be made and outstanding pursuant
to this subsection 7.3(x);
(xi) the Loan Parties may make Investments in Excluded Subsidiaries or Joint
Ventures, not to exceed $50,000,000 in the aggregate at any time outstanding;
(xii) Investments made by the Company in any Additional Development Excluded
Subsidiary which result solely from such Additional Development Excluded
Subsidiary receiving the Net Casino Cash Flow from an Excluded Bank Account as
permitted pursuant to the terms hereof;
(xiii) any payment made by the Company or any other Loan Party related to the
operation or maintenance of an Excluded Casino which payment was made by a Loan
Party from a source other than an Excluded Bank Account; provided that either
(a) such Loan Party shall have been reimbursed for such payment within 10 days
of such disbursement from sources other than cash or other assets of a Loan
Party or (b) such payment is otherwise permitted under this Section 7.3
(excluding the provisions of clause (xii) and this clause (xiii));

 

162



--------------------------------------------------------------------------------



 



(xiv) so long as no Potential Event of Default shall have occurred or be
continuing, and so long as the Consolidated Leverage Ratio is less than 3.5 to
1.0 after giving effect to each such Investment, the Loan Parties may make cash
Investments in the Excluded Subsidiaries in an aggregate amount at any time
outstanding not to exceed the sum of (1) the Initial Amount, plus 50% of (2)
(A) the Consolidated Net Income of the Loan Parties for the period (taken as one
accounting period) from the Closing Date to the end of the Company’s most
recently ended Fiscal Quarter for which internal financial statements are
available (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit), less (B) the amount paid or to be paid in
respect of such period pursuant to subsection 7.5(iv) to shareholders or members
other than the Company, plus (3) without duplication, 100% of the aggregate net
cash proceeds received by the Company since the Closing Date from capital
contributions or the issue or sale of equity Securities (excluding any such
proceeds used for clause (vii) above or clause (xx) below) or debt Securities of
the Company that have been converted into or exchanged for such equity
Securities of the Company (other than equity Securities or such debt Securities
of the Company sold to a Loan Party), plus (4) to the extent not otherwise
included in the Loan Parties’ Consolidated Net Income, 100% of the cash
dividends or distributions or the amount of cash principal and interest payments
(other than dividends or payments received by the Loan Parties to pay
obligations of or related to the Additional Development Excluded Subsidiaries
(including for the payment of income taxes in respect thereof)) received since
the Closing Date by a Loan Party from any Excluded Subsidiary or in respect of
any Joint Venture in which an Investment was made pursuant to any clause of this
subsection 7.3 other than clause (xii), until the entire amount of the
Investment in such Excluded Subsidiary has been received, and 50% of such
amounts thereafter; provided in each case that such cash proceeds have not been
committed or used for any other purpose; provided, further, however, that in the
event that the Loan Parties convert an Excluded Subsidiary to a Restricted
Subsidiary, the Loan Parties may add back to this clause the aggregate amount of
any Investment in such Subsidiary that was an Investment made pursuant to
subsection 7.3 (other than pursuant to clause (xii) above) at the time of such
Investment;
(xv) the Loan Parties may hold investments consisting of securities or other
obligations received in settlement of debt created in the ordinary course of
business and owing to the Loan Parties or in satisfaction of judgments;
(xvi) the Loan Parties may incur any Indebtedness permitted under subsection 7.1
and any Contingent Obligation permitted under subsection 7.4 to the extent such
Indebtedness or Contingent Obligation constitutes an Investment;
(xvii) any Loan Party may make loans or advances to employees or directors or
former employees or directors of any Loan Party in an amount not to exceed
$4,000,000 in the aggregate outstanding at any time;

 

163



--------------------------------------------------------------------------------



 



(xviii) the Loan Parties may make other Investments, not to exceed $50,000,000
in the aggregate at any time outstanding; provided that such amount shall be
increased to (x) $75,000,000 on and after the VOL Casino Hotel Resort Opening
Date and (y) $100,000,000 on and after the VOL Casino Hotel Resort Substantial
Operations Date; provided that if, after giving effect to any increase in the
amount set forth in this subsection 7.3(xviii) after the VOL Casino Hotel Resort
Opening Date, an event described in subsection 2.4B(iii)(k) occurs and the
Borrower is required to make the prepayment required by subsection 2.4B(iii)(k),
then (x) such amount shall revert to the amount in effect as of the Closing
Date, (y) no Potential Event of Default, Event of Default or breach of this
Agreement shall be deemed to have occurred based on any Investments outstanding
pursuant to this subsection 7.3(xviii) in excess of such Closing Date amount and
(z) no further Investments may be made pursuant to this subsection 7.3(xviii)
unless, after giving effect thereto, the aggregate amount of all Investments
outstanding pursuant to this subsection 7.3(xviii) shall be less than or equal
to the Closing Date amount permitted to be made and outstanding pursuant to this
subsection 7.3(xviii);
(xix) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, with regard to each of Site 3, Site 7, and Site 8,
the Loan Parties may make Investments of up to $200,000,000 at any time
outstanding per Site constituting a prepayment for the casino and showroom
and/or retail “shell” referred to below to an Excluded Subsidiary developing the
Other Casino Resort to be located thereon; provided that (a) such Excluded
Subsidiary has obtained all permits and approvals necessary, at the time such
Investment is made, from Macau SAR to develop a casino resort on the applicable
Site consistent with the plans and specifications relevant to the applicable
Casino Operation Project to be located within such Other Casino Resort, and
(b) at or prior to the time such Investment is made, such Excluded Subsidiary
has executed an agreement (and a Contract Consent to the collateral assignment
thereof to the Lenders), in form and substance reasonably satisfactory to the
Administrative Agent, to deliver to the Company the casino and showroom and/or
retail “shell” to be developed within such Other Casino Resort upon its
completion, prior to an agreed date certain, for no further consideration and
free and clear of all Liens other than Permitted Liens;
(xx) the Loan Parties may make Investments out of the proceeds of the
substantially concurrent sale or issuance of equity Securities of the Company;
(xxi) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, the Loan Parties may make Investments in Excluded
Subsidiaries developing Other Resort Projects to be located on one or more of
Sites 3, 7, and 8 in the form of loans of up to $200,000,000 in the aggregate at
any one time outstanding; provided that the proceeds of such loans are employed
by such Excluded Subsidiaries for payment of costs and expenses in connection
with the development of such Other Resort Projects;
(xxii) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, the Loan Parties may make Investments in the form of
loans to Affiliates of the Loan Parties that are not Loan Parties, provided that
(a) such Indebtedness is incurred by such Affiliates for the purpose of
financing or refinancing the acquisition and/or equipping of ferry vessels to
provide ferry service to or from Macau, (b) such loans made by the Loan Parties
shall be secured on a first-priority basis by the assets so acquired by such
Affiliates, (c) the proceeds of any such loans may also be used to repay
indebtedness owing to third-parties and (d) the aggregate outstanding principal
amount of such loans, together with the maximum aggregate amount of all
Contingent Obligations then outstanding to Affiliates pursuant to subsection
7.4(viii), shall at no time exceed $250,000,000;

 

164



--------------------------------------------------------------------------------



 



(xxiii) Investments in lieu of Restricted Payments under subsections 7.5(vii),
(viii) or (ix), provided that (i) the Company shall deliver an Officer’s
Certificate at the time of making any such Investment designating the Restricted
Payment subsection from which availability is being applied to make such
Investment, (ii) any such Investment shall reduce Restricted Payment capacity
under such subsection on a Dollar-for-Dollar basis by an amount equal to such
Investment, (iii) if such Investment is in the form of a Indebtedness, such
Indebtedness shall be non-recourse to the Company and the Restricted
Subsidiaries and (iv) if such Investment is in the form of equity there shall be
no further obligation by the Company or any Restricted Subsidiary to provide
funds (whether by way of a loan, equity contribution or otherwise) or otherwise
provide any credit support thereafter;
(xxiv) Investments in Site 3, Site 7 and Site 8 and in Additional Developments
in an aggregate amount at any time outstanding not to exceed $1,000,000,000; and
(xxv) Investments in restaurant, retail or entertainment venues in an aggregate
amount not to exceed $50,000,000 at any time outstanding.
Notwithstanding anything to the contrary in this subsection 7.3, any cash
Investments in the form of debt made in any Excluded Subsidiary shall be made in
the form of intercompany loans from a Loan Party to such Excluded Subsidiary
evidenced by a promissory note, which shall be pledged to the Collateral Agent
as Collateral for the Obligations.
7.4 Contingent Obligations.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to create or become or remain liable with respect to any Contingent
Obligation, except:
(i) any Loan Party may become and remain liable with respect to Contingent
Obligations under Rate/FX Protection Agreements or other Hedging Agreements;
(ii) the Loan Parties may become and remain liable with respect to Contingent
Obligations (a) for Indebtedness permitted under subsection 7.1 to the extent a
Loan Party is permitted to incur such Indebtedness under subsection 7.1 or
(b) for other obligations of wholly-owned Restricted Subsidiaries;
(iii) the Loan Parties may become and remain liable for customary indemnities
under the Project Documents;
(iv) Investments permitted under subsection 7.3 to the extent they constitute
Contingent Obligations;

 

165



--------------------------------------------------------------------------------



 



(v) the Loan Parties may become liable for Contingent Obligations made on behalf
of Excluded Subsidiaries and Joint Ventures in an amount, when aggregated
(without duplication) with: (a) the amount of Investments made in Cash and Cash
Equivalents pursuant to subsection 7.3(x)(a), (b) the amount of Contingent
Obligations made on behalf of Affiliates pursuant to subsection 7.4(viii),
(c) the amount of Investments made in the form of loans to Affiliates pursuant
to subsection 7.3(xxii), and (d) all other Contingent Obligations incurred
pursuant to this clause, not to exceed $350,000,000 at any time, so long as both
before and after giving effect to the incurrence of such Contingent Obligation,
no Potential Event of Default or Event of Default has occurred or is continuing;
provided that, notwithstanding the foregoing, the Loan Parties may not become
liable for Contingent Obligations made on behalf of Joint Ventures in excess of
$75,000,000 in the aggregate;
(vi) the Loan Parties may become and remain liable with respect to other
Contingent Obligations, provided that the maximum aggregate liability,
contingent or otherwise, of the Loan Parties in respect of all such Contingent
Obligations shall at no time exceed $20,000,000;
(vii) Contingent Obligations for reimbursement of the Concession Guarantor or
other guarantors of payment under the Land Concession Guaranties and/or Gaming
Concession Guaranty; and
(viii) the Loan Parties may become and remain liable with respect to Contingent
Obligations made on behalf of Affiliates of the Loan Parties that are not Loan
Parties, provided that (a) such Contingent Obligations support Indebtedness
incurred for the purpose of financing or refinancing the acquisition and/or
equipping of ferry vessels to provide ferry service to or from Macau, (b) such
Indebtedness is not owed to Loan Parties or any Affiliate of any Loan Party, and
(c) the maximum aggregate liability, contingent or otherwise, of the Loan
Parties in respect of all such Contingent Obligations, together with all
Investments made pursuant to subsection 7.3(xxii) then outstanding, shall at no
time exceed $250,000,000.
7.5 Restricted Payments.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to declare, order, pay, make or set apart any sum for any Restricted
Payment, except Restricted Payments referred to below:
(i) the Loan Parties may make regularly scheduled or required payments of
interest (by capitalizing such interest, or, so long as no Potential Event of
Default or Event of Default shall have occurred and be continuing, in cash) in
respect of any Permitted Subordinated Indebtedness of the Loan Parties in
accordance with the terms of, and only to the extent required by the agreement
pursuant to which such Permitted Subordinated Indebtedness was issued;

 

166



--------------------------------------------------------------------------------



 



(ii) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, the Company shall be permitted to pay dividends with
the Net Asset Sale Proceeds received from a Permitted Asset Disposition of the
Venetian Macao Mall, the Four Seasons Macao Mall, the Four Seasons Macao Resort
Project or (after the VOL Casino Hotel Resort Substantial Operations Date) the
St. Regis Hotel (including any complementary suites or “apart-hotels” comprising
a portion thereof or any equity interests in the entity owning such
complimentary suites or apart-hotels”) following the application of Net Asset
Sale Proceeds to prepay Loans and reduce commitments to the extent required by
subsection 2.4B(iii)(a);
(iii) the Loan Parties may (i) redeem or repurchase any equity interests in the
Loan Parties held by minority shareholders or any Indebtedness of the Company
and its Subsidiaries to the extent such ownership by minority shareholders is no
longer required by any Legal Requirement imposed by Macau SAR or any applicable
Macau Gaming Authority in order to preserve a Gaming License, including as
required pursuant to Articles 25 and 26 of the Gaming Concession Contract or
(ii) replace a minority shareholder with another minority shareholder;
(iv) if, during any taxable year, the Parent (or any member of the consolidated
group of which the Parent is the common parent) has Section 951(a) Income, the
Company may make cash distributions to its common shareholders, in an annual
aggregate amount not to exceed (A) the amount of U.S. Federal income tax
payments made by the Parent (or any member of the consolidated group of which
the Parent is the common parent) in respect of Section 951(a) Income for the
corresponding taxable year, net of (B) applicable federal income credits and/or
deductions available to the Parent and any member of the consolidated group of
which the Parent is the common parent attributable to the operations of the Loan
Parties (any such distributions referred to herein as a “Tax Distribution”);
provided that such Tax Distributions shall be made during the 30-day period
preceding the due date for the filing of any Tax return with respect to which
the Parent (or any member of the consolidated group of which the Parent is the
common parent) is required to make a payment described in this Section 7.5(iv);
(v) the Loan Parties may make Restricted Payments to other Loan Parties;
(vi) to the extent such payments would be restricted payments, the Company may
make regularly scheduled or required payments to Macau SAR pursuant to the
Gaming Concession Contract and any Land Concession Contract in accordance with
the terms thereof as such are in effect on the Closing Date or as amended
pursuant to the terms hereof;
(vii) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, the Company may pay dividends in respect of its
common stock (a) in an amount of up to $500,000,000 (less, on a
Dollar-for-Dollar basis, any Investments made pursuant to subsection 7.3(xxiii)
in lieu of such Restricted Payment) in the aggregate in any Fiscal Year if,
after giving effect to such payment, the Consolidated Leverage Ratio is less
than 4.0 to 1.0 but greater than or equal to 3.5 to 1.0, and (b) in an unlimited
amount if, after giving effect to such payment, the Consolidated Leverage Ratio
is less than 3.5 to 1.0;

 

167



--------------------------------------------------------------------------------



 



(viii) the Company may make Restricted Payments to SCL to enable SCL and/or its
Subsidiaries to pay amounts due under (a) Investments made in accordance with
subsection 7.3(xxii) or (b) loans incurred by SCL and/or its Subsidiaries from
third parties for the purpose of financing or refinancing the acquisition and/or
equipping of any ferry vessels to provide ferry service to or from Macau;
(ix) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, the Loan Parties may make other Restricted Payments
in an amount not to exceed $5,000,000 (less, on a Dollar-for-Dollar basis, any
Investments made pursuant to subsection 7.3(xxiii) in lieu of such Restricted
Payment) in the aggregate, in any Fiscal Year; and
(x) in connection with any Specified Equity Contribution, the Company may make a
Restricted Payment within five Business Days after delivery of financial
statements for any Fiscal Quarter or Fiscal Year pursuant to subsection 6.1 in
an amount not to exceed the amount, if any, by which (A) equity contributions
made by the Parent or any of its Affiliates (other than any Loan Party) to the
Company (other than cash contributions (including, without limitation, by way of
subscription, “supplementary payments” or capital contributions (whether or not
resulting in additional paid in capital)) and/or proceeds of Shareholder
Subordinated Indebtedness incurred by the Company during (or within 15 days
after the end of) such Fiscal Quarter or the last Fiscal Quarter of such Fiscal
Year, exceeds (B) such Specified Equity Contribution.
7.6 Financial Covenants.
A. Minimum Consolidated Interest Coverage Ratio. The Company and the Borrower
will not permit the Consolidated Interest Coverage Ratio as of the last day of
any Fiscal Quarter to be less than 2.5:1.0.
B. Maximum Consolidated Leverage Ratio. The Company and the Borrower shall not
permit the Consolidated Leverage Ratio as of the last day of any Fiscal Quarter
set forth below to be greater than the ratio set forth opposite such date:

              Maximum       Consolidated   Full Fiscal Quarter following the
Closing Date   Leverage Ratio  
First through Sixth
  4.50:1.0  
Seventh through Twelfth
  4.00:1.0  
Thirteenth through Sixteenth
  3.50:1.0  
Seventeenth through Twentieth
  3.00:1.0  

 

168



--------------------------------------------------------------------------------



 



7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, alter the corporate, capital or legal structure (except with respect
to changes in corporate, capital or legal structure to the extent a Change of
Control does not occur as a result thereof) of any Loan Party, or merge or
consolidate, or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or convey, sell, abandon, lease or sub-lease (as lessor or
sublessor), license or sublicense, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned, leased, licensed or hereafter acquired
(other than inventory or goods in the ordinary course of business), or acquire
by purchase or otherwise all or substantially all the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business of any Person, except:
(i) as permitted under the terms of this Agreement or any other Loan Document;
(ii) the Loan Parties may dispose of obsolete, worn out or surplus assets or
assets no longer used or useful in the business of the Loan Parties in each case
to the extent in the ordinary course of business, provided that either (i) such
disposal does not materially adversely affect the value of the Collateral or
(ii) prior to or promptly following such disposal any such property shall be
replaced with other property of substantially equal utility and a value at least
substantially equal to that of the replaced property when first acquired and
free from any Liens other than Permitted Liens and by such removal and
replacement the Loan Parties shall be deemed to have subjected such replacement
property to the Lien of the Collateral Documents in favor of Lenders, as
applicable;
(iii) the Loan Parties may incur Liens permitted under subsection 7.2;
(iv) the Loan Parties may have an Event of Loss;
(v) the Restricted Subsidiaries or the Borrower may issue equity Securities to
the Company or to any other Restricted Subsidiary or the Borrower, and the
Company, so long as such issuance would not trigger a Change of Control, may
issue equity Securities to any Person;
(vi) the Loan Parties may (a) enter into leases or licenses to use in the
ordinary course of business with respect to any space (including any
“complementary accommodations”) on or within a Project or (b) be a party to any
lease or license to use in effect on the Closing Date, each of which lease of,
or license to use, real property is set forth on Schedule 7.7 hereto (as such
lease may be amended, modified or supplemented in accordance with the terms of
this Agreement); provided that, in the case of clause (a), (1) no Event of
Default or Potential Event of Default shall exist and be continuing at the time
of such lease or license to use or would occur after or as a result of entering
into such lease or license to use (or immediately after any renewal or extension
thereof at the option of the Loan Parties), (2) such lease or license to use
will not materially interfere with, impair or detract from the operation of the
business of the Loan Parties, (3) such lease or license to use is at a fair
market rent or value (in light of other similar or comparable prevailing
commercial transactions) and contains such other terms such that the lease or
license to use, taken as a whole, is commercially reasonable and fair to the
Loan Parties in light of prevailing or comparable transactions in

 

169



--------------------------------------------------------------------------------



 



other casinos, hotels, hotel attractions, convention centers or shopping venues
or other applicable venues, (4) no gaming or casino operations may be conducted
on any space that is subject to such lease or license to use other than by the
Company and only in accordance with the Gaming Concession Contract and all other
applicable Legal Requirements and compliance by the Loan Parties with the other
terms of this Agreement, (5) no lease may provide that the Loan Parties may
subordinate their fee, condominium or leasehold interest to any lessee or any
party financing any lessee (other than lenders financing residential interests
in complementary accommodations, to the extent of the interest being financed),
and (6) the tenant under such lease or license to use shall provide the
Administrative Agent on behalf of the Lenders with a Subordination,
Non-Disturbance and Attornment Agreement substantially in the form of Exhibit R
hereto (unless the terms of such lease are substantially identical or more
favorable to the Loan Parties than such Exhibit with regard to the matters set
forth therein) with such changes as Administrative Agent may approve, which
approval shall not be unreasonably withheld or delayed;
(vii) any Restricted Subsidiary may be merged or consolidated with (or
liquidated or dissolved into) any other Guarantor or the Borrower;
(viii) the Loan Parties may make Permitted Asset Dispositions; provided that
(a) no Event of Default or Potential Event of Default shall exist and be
continuing at the time of the consummation of such Permitted Asset Disposition
or would occur as a result thereof, (b) the Administrative Agent shall have
received reasonably satisfactory evidence that reciprocal easement arrangements,
condominium by-laws or deeds of mutual covenant, reasonably satisfactory in form
and substance to the Administrative Agent, shall have been entered into between
the Loan Parties and the purchaser of such Project or shall otherwise be
effective to govern such Project and run in favor of the Loan Parties as
reasonably required by the Administrative Agent, (c) the Administrative Agent
shall have received a certificate of the Company that such Permitted Asset
Disposition will not (other than to a de minimis extent) increase the risk of
any loss of or reversion under the Gaming Concession Contract or any relevant
Land Concession Contract (other than the VOL Land Concession Contract prior to
the VOL Casino Hotel Resort Substantial Operations Date), (d) in the case of
Permitted Asset Dispositions comprising any portion of the Venetian Macao
Overall Project or the Four Seasons Macao Overall Project (1) such sale could
not reasonably be expected to materially adversely impact the ability of the
Company to obtain, or the timing of the Company’s receipt of, (x) an Occupation
Certificate regarding such Projects or (y) the final registration of the
Venetian Macao Land Concession Contract and (2) except in the case of a
Permitted Asset Disposition consisting of a sale of the Four Seasons Macao Mall
or the Venetian Macao Mall or any complementary accommodations, there shall be
no remaining material obligations necessary to be fulfilled in order to obtain a
final registration of the Venetian Macao Land Concession Contract (other than
obligations the satisfaction of which are not affected by the lack of ownership
or possession of the assets sold in such Permitted Asset Disposition), and
(e) the proceeds of any such Permitted Asset Disposition shall be applied in
accordance with the terms of this Agreement;
(ix) (a) subject to clause (4) of subsection 7.7(vi) above, the Borrower may
sell, lease, license or otherwise transfer assets to a Guarantor and any
Guarantor may sell, lease, license or otherwise transfer assets to any other
Guarantor or to the Borrower, and (b) the Loan Parties may sell, lease, license
or otherwise transfer assets to Excluded Subsidiaries and Joint Ventures to the
extent permitted by subsection 7.3;

 

170



--------------------------------------------------------------------------------



 



(x) the Loan Parties may license or sublicense trademarks and trade names in the
ordinary course of business;
(xi) licenses and sublicenses of intellectual property in the ordinary course of
business;
(xii) the Loan Parties may sell receivables for fair market value in the
ordinary course of business;
(xiii) sales, transfers and other dispositions permitted by subsections
7.10(xvii) and 7.10(xxiii);
(xiv) the Cotai Subsidiary may, following the execution of a Casino Operation
Land Concession Contract between Macau SAR and the Cotai Subsidiary, sell,
transfer, assign or sublease or license to use such Casino Operation Land
Concession Contract to a developer or other Person pursuant to documentation,
and on terms and conditions (including (a) the full release of any further
obligations of any Loan Party pursuant to or under such Casino Operation Land
Concession Contract (except for customary or other reasonably appropriate
indemnities, in each case with respect to title representations, and except for
obligations arising by law relating to the Company’s operation or potential
operation of any casino or gaming area to be developed on the Site subject to
such Casino Operation Land Concession Contract or the Company’s ownership of the
casino/showroom/retail “shell” on such Site and the unit within such shell), and
(b) a sale price (or other cash reimbursement mechanism) payable by such
purchaser in cash, simultaneously with such transfer, in an amount at least
equal to all amounts previously expended by any Loan Party with regard to such
Casino Operation Land Concession Contract and all costs previously expended by
any Loan Party with respect to the development of the associated Property, other
than permitting fees, attorneys’ fees and expenses, architects’ fees and
expenses and other similar fees and expenses in an aggregate amount of less than
$5,000,000), reasonably satisfactory to the Administrative Agent, to allow such
developer or other Person to build, develop, own and operate an Other Resort
Project;
(xv) the Loan Parties may convey, sell lease, license or otherwise dispose of
assets in transactions that do not constitute Asset Sales due to clause (iii) in
the parenthetical clause of the definition thereof;
(xvi) subject to subsection 7.11, the Loan Parties may make Asset Sales of
assets having a fair market value not in excess of $40,000,000 in the aggregate;
provided in each case that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof in the judgment
of the Company; and (2) at least 75% of the consideration received shall be cash
or Cash Equivalents; provided further that for purposes of clause (2), the
amount of any liabilities (as shown on the Company’s or any its Restricted
Subsidiary’s most recent balance sheet) of the Company or any of its Restricted
Subsidiaries (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets shall be
deemed to be cash;

 

171



--------------------------------------------------------------------------------



 



(xvii) the Loan Parties may sell construction equipment having a fair market
value not in excess of $8,000,000 in the aggregate;
(xviii) the Cotai Subsidiary or any other Loan Party may transfer, on terms
reasonably satisfactory to the Administrative Agent, immaterial portions of any
Site to the government of Macau SAR (so long as such transfer does not impair in
any material way the ability of the Loan Parties to construct, develop, open,
manage and/or operate any Project) upon the written request of the government of
Macau SAR and its stated intent to use such portions in connection with
infrastructure, roadway, utility easement, or other “public works” purposes;
(xix) the Loan Parties may transfer any assets leased or acquired with proceeds
of any financing permitted under subsection 7.1 and secured by a Permitted Lien
to the lender or lessor providing such financing upon default, expiration or
termination of such financing;
(xx) the Company or the Cotai Subsidiary may transfer its rights pursuant to a
Site 3 Agreement to a third party or Excluded Subsidiary;
(xxi) the Loan Parties may (i) sell or abandon immaterial assets not necessary
for the development, construction, operation or maintenance of any Project, and
(ii) subject to the prepayment requirement of subsection 2.4(b)(iii)(k), prior
to the VOL Casino Hotel Resort Substantial Operations Date, sell, abandon or
otherwise dispose of the VOL Hotel Casino Resort Project and any assets in
connection with the VOL Hotel Casino Resort Project;
(xxii) any Immaterial Subsidiary may be dissolved, liquidated or wound-up;
provided that prior to such event, any assets held by the entity to be so
dissolved, liquidated or wound up are distributed to another Loan Party, and
that no such event shall cause the equity interests in any surviving Loan Party
to be less than wholly-owned by the Company and/or another Loan Party;
(xxiii) the Loan Parties may sell or transfer assets pursuant to a
sale-leaseback transaction permitted by subsection 7.8;
(xxiv) any Loan Party may sell its interest in a Joint Venture or a Supplier
Joint Venture or in an Additional Development Excluded Subsidiary;
(xxv) (a) any Loan Party may sell its interest in any Excluded Subsidiary;
provided any sale of an Excluded Subsidiary that is engaged in the ownership,
maintenance or operation of ferries that provide transportation to Macau shall
only be consummated so long as such sale would not be materially detrimental to
the business and operations of any Loan Party and otherwise would not and could
not reasonably be expected to result in a Material Adverse Effect and (b) any
Excluded Subsidiary that is a subsidiary of a Restricted Subsidiary may be
dissolved, liquidated or wound-up; and
(xxvi) any conveyance of horizontal property pursuant to subsection 7.18.

 

172



--------------------------------------------------------------------------------



 



7.8 Sales and Lease-Backs.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which any Loan Party has sold or transferred or is to sell or
transfer to any other Person or (ii) which any Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Loan Party to any Person in connection with such
lease, except that any Loan Party may enter into sale-leaseback transactions
(a) with assets of a type or types otherwise permitted to be financed pursuant
to subsection 7.1(xi) or with an FF&E Facility (including with respect to HVAC
equipment) permitted by subsection 7.1(xvi) whether or not obtained by a Loan
Party with the proceeds of an FF&E Facility or otherwise, (b) in an aggregate
principal amount with respect to any such lease at any one time outstanding,
taken together with all Indebtedness outstanding under subsections 7.1(xi) and
7.1(xvi) (without duplication), not to exceed $400,000,000 (provided that such
amount shall be increased to (x) $500,000,000 on and after the VOL Casino Hotel
Resort Opening Date and (y) $600,000,000 on and after the VOL Casino Hotel
Resort Substantial Operations Date; provided that if, after giving effect to any
increase in the amounts set forth in this subsection 7.8 after the VOL Casino
Hotel Resort Opening Date, an event described in subsection 2.4B(iii)(k) occurs
and the Borrower is required to make the prepayment required by subsection
2.4B(iii)(k), then (x) such amounts shall revert to the amounts in effect as of
the Closing Date, (y) no Potential Event of Default, Event of Default or breach
of this Agreement shall be deemed to have occurred based on any amount
outstanding pursuant to this subsection 7.8 in excess of such Closing Date
amount and (z) no further amounts may be incurred pursuant to this subsection
7.8 unless, after giving effect thereto, the aggregate amount of all amounts
incurred and outstanding pursuant to this subsection 7.8 shall be less than or
equal to the Closing Date amount permitted to be incurred and outstanding
pursuant to this subsection 7.8), and (c) on terms reasonably satisfactory to
the Administrative Agent, including the provisions regarding tenor, rental
amounts and other terms, and including, unless waived by the Administrative
Agent, concurrently with the execution by the lender or lessee under such
sale-leaseback transaction, the entering into of an intercreditor, standstill,
or similar agreement reasonably satisfactory in form and substance to the
Administrative Agent (it being understood that the Administrative Agent shall
have had a reasonable opportunity to review all such documentation prior to its
execution).
7.9 Sale or Discount of Receivables.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, directly or indirectly, sell with recourse, or discount or otherwise
sell for less than the face value thereof, any of its notes or accounts
receivable other than an assignment for purposes of collection in the ordinary
course of business.

 

173



--------------------------------------------------------------------------------



 



7.10 Transactions with Shareholders and Affiliates.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, enter into or permit to exist any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
the Company or with any Affiliate of the Company, except that the Loan Parties
may enter into and permit to exist:
(i) transactions that are on terms that are not less favorable to such Loan
Party than those that might be obtained at the time from Persons who are not
such an Affiliate if the Company has delivered to the Administrative Agent
(1) with respect to any transaction involving an amount in excess of $5,000,000,
an Officers Certificate certifying that such transaction complies with this
subsection 7.10, or (2) with respect to any transaction involving an amount in
excess of $10,000,000, a resolution adopted by a majority of the directors of
the applicable Loan Party approving such transaction and an Officers Certificate
certifying that such transaction complies with this subsection 7.10, at the time
such transaction is entered into;
(ii) management agreements in respect of portions of the VOL Casino Hotel Resort
Project with Affiliates of the Company so long as the financial terms of such
agreements are not more favorable to the applicable Affiliate than the terms set
forth on Schedule 7.10(ii) attached hereto;
(iii) any employment, compensation, indemnification, noncompetition or
confidentiality agreement or arrangement entered into by a Loan Party with its
employees or directors in the ordinary course of business or as approved by a
majority of the members of the board of directors of such Loan Party in its
reasonable determination;
(iv) loans or advances to employees of the Loan Parties permitted under
subsection 7.3(vi);
(v) transactions between or among Loan Parties not otherwise expressly
prohibited hereunder;
(vi) transactions contemplated by each Project Document;
(vii) Shareholder Subordinated Indebtedness to the extent otherwise permitted by
this Agreement;
(viii) issuances of Securities by the Loan Parties;
(ix) Investments in, and licenses and other agreements with, Joint Ventures and
Supplier Joint Ventures permitted hereunder;
(x) (a) the operation of the Excluded Casinos (including payments to be made
pursuant to subsection 6.14B) in accordance with the terms hereof and of the
other Loan Documents, (b) the contemplated purchase by the Company of the
Excluded Casinos pursuant to the agreements referenced in subsection 7.17B(i)
and (c) agreements relating to the foregoing clauses (a) and (b);

 

174



--------------------------------------------------------------------------------



 



(xi) Investments permitted by subsection 7.3, Contingent Obligations permitted
by subsection 7.4 and Restricted Payments permitted by subsection 7.5;
(xii) transactions consummated on the Closing Date in connection with the
Refinancing and Investments described in clause (i) of the definition of “VOL
Investment”;
(xiii) reciprocal easement and other similar agreements (including condominium
rules) required or permitted to be entered into pursuant to the Loan Documents;
(xiv) (i) license agreements with an Excluded Subsidiary (including licenses
permitting an Excluded Subsidiary to use intellectual property of the Loan
Parties) and (ii) any other agreements with an Excluded Subsidiary not
specifically prohibited by subsection 7.17, provided the terms of such other
agreement under clause (ii) or any amendment to such agreement are no less
favorable to the Loan Parties than those that would have been obtained in a
comparable transaction by such Loan Party with an unrelated Person;
(xv) any agreement not specifically prohibited hereunder by an Excluded
Subsidiary to pay management fees to a Loan Party directly or indirectly;
(xvi) transactions permitted by subsection 7.7;
(xvii) the IP License and the transactions contemplated thereby (including the
transfer, from time to time, of intellectual property to Parent and/or its
Affiliates so long as the transferor retains or will obtain a license to use
such intellectual property);
(xviii) purchases of materials or services from a Supplier Joint Venture by a
Loan Party in the ordinary course of business on arm’s length terms;
(xix) transactions set forth on Schedule 7.10(xix);
(xx) shared services arrangements and/or agreements among Loan Parties,
Additional Development Excluded Subsidiaries, and/or owners, developers or
managers of other projects on the Cotai Strip, so long as the liabilities and
obligations of any Loan Parties thereunder are on commercially reasonable terms
and do not represent more than such Loan Parties’ pro rata share of the services
provided as determined by the Loan Parties and certified to the Administrative
Agent;
(xxi) the contemplated purchase by the Company of the casino “shell” within any
Other Resort Project, the operation of which casino is intended to comprise a
Casino Operation Project;
(xxii) agreements and other arrangements entered into in connection with a
Permitted Equity Sale in order to facilitate such Permitted Equity Sale that are
either (i) required by the listing rules and procedures of the applicable
exchange on which any equity securities are listed in connection with such
Permitted Equity Sale or (ii) on terms which are not less favorable than arm’s
length terms; and

 

175



--------------------------------------------------------------------------------



 



(xxiii) the contemplated transfer (the “AH Transfer”) by the Company or VOL, as
applicable, of all or substantially all of the apartment, “apart hotel” or
“complementary accommodations” tower component of the Four Seasons Macau Resort
Project or the St. Regis Hotel to a wholly-owned Excluded Subsidiary in exchange
for such Excluded Subsidiary granting to the Company or VOL, as applicable, (or
being obligated to grant to third parties selected by the Company or VOL) the
“right of use” for each apartment or complementary accommodation in such tower,
provided that (a) notwithstanding any provision to the contrary in the
Collateral Documents, such tower will remain as Collateral until shares in such
Excluded Subsidiary, and a “right of use” with respect to one or more apartments
or complementary accommodations, have been sold to a third party on arms-length
terms (the first such sale, the “First Sale”); (b) simultaneously with the AH
Transfer, all of the direct equity interests in such Excluded Subsidiary shall
be pledged to the Collateral Agent, on behalf of the Secured Parties, as
security for the Obligations pursuant to pledge documents that (1) provide for
the release of such pledge on equity interests that are sold to third parties on
arms-length terms and (2) are in all other respects reasonably satisfactory to
the Administrative Agent; (c) the AH Transfer must comply with all of the
requirements set forth in subsection (viii) of subsection 7.7 above, with the
reference in clause (e) of said subsection to “proceeds” being deemed to be a
reference to all of the proceeds from the sales of equity interests in such
Excluded Subsidiary and “rights of use” for such apartments or complementary
accommodations; (d) the organizational documents of such Excluded Subsidiary
shall be reasonably satisfactory to the Administrative Agent and (e) no later
than the closing date of the First Sale, the third-party manager of such tower
or applicable portion thereof (if any) shall have entered into a “subordination
and non-disturbance agreement” with the Collateral Agent on terms reasonably
satisfactory to the Collateral Agent (which subordination and non-disturbance
agreement the Collateral Agent shall execute when requested to do so by the
Company);
(xxiv) any transaction for the exchange of amounts denominated in Dollars, Hong
Kong Dollars, Macau Patacas, Singapore Dollars or any other currency for amounts
denominated in any other currencies between the Company and any Affiliate of the
Company, SCL or Parent, if (1) no fees are payable by the Company to such
Affiliate and (2) the rate of exchange for such transaction is determined as set
forth on Schedule 7.10(xxiv);
(xxv) transactions contemplated by subsection 7.18;
(xxvi) the Shared Services Agreement, as in effect on the Closing Date or as
amended, supplemented or modified; and
(xxvii) other transactions in an aggregate amount for all such transactions not
to exceed $5,000,000.

 

176



--------------------------------------------------------------------------------



 



7.11 Disposal of Subsidiary Stock.
Except in connection with (i) a Restricted Payment permitted by subsections
7.5(v) or (vii) or (ii) a transaction (including a liquidation, dissolution,
conveyance, sale, lease, transfer, or other disposition) permitted by subsection
7.7(vii), (viii), (ix), (xv), (xvi) or (xxii), the Company shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any shares of capital stock
or other equity Securities of any of their respective Restricted Subsidiaries,
except (i) to qualify directors if required by applicable law, (ii) pursuant to
mandatory minimum shareholder requirements in accordance with Legal Requirements
of Macau SAR and (iii) to the extent required by any Legal Requirement imposed
by Macau SAR or the Macau Gaming Authority or any other applicable gaming
Authority in order to preserve a material Gaming License.
7.12 Conduct of Business.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, engage in any business activity except those business activities
engaged in on the Closing Date by such Person and any activity or business
incidental, related or similar thereto, or any business or activity that is a
reasonable extension, development or expansion thereof or ancillary thereto,
including any internet gaming, hotel, entertainment, recreation, convention,
trade show, meeting, retail sales, leasing, or other activity or business
designated to promote, market, support, develop, construct or enhance the casino
gaming, hotel, retail and entertainment mall and resort business operated by the
Loan Parties; provided that no Loan Party shall, outside of Macau SAR, Hong Kong
or the People’s Republic of China, engage in the business of developing,
operating or maintaining any hotel, casino, entertainment, recreation,
convention, trade show, meeting, or retail establishment or project other than
the Projects, activities reasonably related or ancillary thereto, and any
activity that is a reasonable extension, development or expansion thereof, or as
otherwise specifically set forth in this Agreement; provided further that, other
than as permitted hereunder with respect to the Excluded Casinos and Excluded
Casino Interests, the Borrower shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability (other than ordinary course
liabilities including trade payables and franchise and tax liabilities)
whatsoever other than the Obligations and other Indebtedness permitted
hereunder; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party and Permitted Liens; (c) engage in
any business or activity or own any assets other than performing its obligations
and activities incidental thereto under the Loan Documents and any other
agreements relating to Indebtedness permitted to be incurred hereunder, and
making Restricted Payments and Investments to the extent permitted by this
Agreement, entering into the Intercompany Contribution Agreement, any FF&E
Facility and activities related thereto; (d) other than as permitted hereunder,
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (e) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons; provided
further that no Immaterial Subsidiary shall engage in any developing, operating
or maintaining any hotel, casino, entertainment, recreation, convention, trade
show, meeting, or retail establishment (including any material portion of any
Project), nor shall any Immaterial Subsidiary obtain assets (excluding equity
interests in the Cotai Subsidiary, and with respect to V-HK only, except for
amounts held as “front money” for gaming customers) of more than $20,000,000.

 

177



--------------------------------------------------------------------------------



 



7.13 Certain Restrictions on Amending Certain Documents.
A. Modifications of Material Contracts. The Company and the Borrower shall not,
and shall not permit any other Loan Party to, agree to any amendment to (or
enter into any letter or agreement of understanding with the government of Macau
SAR, or any representative thereof, with respect to any Land Concession Contract
(other than, prior to the VOL Casino Hotel Resort Substantial Operations Date,
the VOL Land Concession Contract, so long as any such amendment would not reduce
the scope or value of the VOL Casino Hotel Resort Project) or the Gaming
Concession Contract that has the effect of materially amending such Contract),
or waive any of its material rights under, or assign or transfer all or a
portion of its rights under, any Material Contract described in clauses (a) and
(b) of the definition of Material Contract (it being understood that any
Material Contracts which are covered by clause B or F below shall also be
subject to the restrictions set forth therein) without, in each case, obtaining
the prior written consent of Requisite Lenders if in any such case, such
amendment or letter agreement of understanding or waiver could reasonably be
expected to have a Material Adverse Effect or otherwise adversely affect the
Lenders in any material respect, other than (i) entering into transactions
relating to FF&E Facilities permitted by subsection 7.13B, (ii) entering into
transactions relating to Land Concession Contracts and the sale thereof and/or
purchase of the related Casino Operation Projects contemplated by subsection
7.7(xiv), together with agreements governing the Company’s operation of such
related Casino Operation Projects and (iii) the creation of horizontal property
in accordance with subsection 7.18.
B. Documents Relating to Other Indebtedness. The Company and the Borrower shall
not, and shall not permit any other Loan Party to, (i) enter into any FF&E
Documents relating to FF&E Facilities other than as permitted by subsection
7.1(xvi) and 7.1(xviii) and on terms reasonably satisfactory to the
Administrative Agent, including the provisions regarding maturity, collateral,
interest rates and other terms, and, unless waived by the Administrative Agent,
the Administrative Agent shall enter into an intercreditor, standstill, or
similar agreement reasonably satisfactory in form and substance to the
Administrative Agent with the agent or other representative under the credit
agreement or other similar documents governing an FF&E Facility (it being
understood that the Administrative Agent shall have had a reasonable opportunity
to review all such documentation prior to its execution) which agreement (to the
extent any FF&E Deposit Loans are made) shall set forth procedures for releasing
Liens of the Secured Parties on Specified FF&E as and when any FF&E Deposit
Loans made to acquire such Specified FF&E are repaid and upon the use of a
minimum proportion of funds under such FF&E Facility to reimburse such FF&E
Deposit Loans, or (ii) amend or otherwise change the terms of any documents
governing Permitted Subordinated Indebtedness or Permitted Unsecured
Indebtedness (except in connection with a permitted refinancing thereof) or
permit the termination thereof (other than in accordance with the terms
thereof), or make any payment consistent with an amendment thereof or change
thereto (except in connection with a defeasance or permitted refinancing
thereof), if the effect of such amendment or change, together with all other
amendments or changes made, is to make the terms, covenants and defaults
applicable to such Indebtedness generally more restrictive, taken as a whole,
than the terms, covenants and defaults applicable to the Loan Documents (other
than with respect to the payment of interest and fees or any original issue
discount with respect to such Indebtedness) or to confer any additional material
rights on the holders of the Indebtedness or obligations evidenced thereby (or a
trustee or other representative on their behalf) which would be materially
adverse to the Lenders.

 

178



--------------------------------------------------------------------------------



 



C. [Reserved].
D. [Reserved].
E. Consents. The Company and the Borrower shall not, and shall not permit any
other Loan Party to, agree to any amendment to (or enter into any letter or
agreement of understanding with any relevant counterparty with respect to any
Consent that has the effect of materially amending such Consent), or waive any
of its material rights under, or assign or transfer all or a portion of its
rights (other than to another Loan Party with respect to the Gaming Concession
Consent and/or the Land Concessions Consent) under, any Consent without
obtaining the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed).
F. Four Seasons Macao Operation, Maintenance and Management Agreement. The
Company and the Borrower shall not, and shall not permit any other Loan Party
to, enter into any Four Seasons Macao Operation, Maintenance and Management
Agreement after the Closing Date unless such agreement is on terms satisfactory
to the Administrative Agent, evidenced by the Administrative Agent’s prior
written consent, not to be unreasonably withheld or delayed after being afforded
a reasonable period of review.
7.14 Consolidated Capital Expenditures.
A. The Company and the Borrower shall not, and shall not permit any other Loan
Party to, make or incur Consolidated Capital Expenditures, in any Fiscal Year,
in an aggregate amount in excess of the then applicable Base Capital
Expenditures Amount; provided that any portion of such Base Capital Expenditures
Amount, if not expended in the period in which it is permitted, may be carried
over for expenditure in any succeeding period; provided further that any
Consolidated Capital Expenditures incurred by any Loan Party in any subsequent
period shall (x) first be applied against any such Base Capital Expenditures
Amount carried forward and (y) only after such carried forward amount is fully
utilized, then be applied against the Base Capital Expenditures Amount allowed
for such succeeding period; provided further that notwithstanding the foregoing,
the Loan Parties may make or incur Consolidated Capital Expenditures (including
maintenance capital expenditures) (which Consolidated Capital Expenditures shall
not be included in any determination of Base Capital Expenditures Amount) in
respect of any Project (including, without limitation, the development,
construction and maintenance of the VOL Casino Hotel Resort Project). All such
Consolidated Capital Expenditures shall be for or with respect to assets located
in Macau SAR.
B. Notwithstanding the foregoing, the Loan Parties may make or incur
Consolidated Capital Expenditures (which Consolidated Capital Expenditures will
not be included in any determination of the Base Capital Expenditures Amount
under the foregoing clause (A)) (i) with the proceeds of equity contributions to
the Loan Parties by any Person other than a Loan Party, provided that (x) no
Event of Default or Potential Event of Default shall have occurred and be
continuing when such Consolidated Capital Expenditure is made or incurred and
(y) the applicable Loan Party notifies the Administrative Agent in writing that
such proceeds (or applicable portion thereof) are to be used for Consolidated
Capital Expenditures, (ii) with insurance or other similar proceeds received by
the Company or any other Loan Party from any Event of Loss so long as such
Consolidated Capital Expenditures are to replace, repair or restore any
properties or assets in respect of which such proceeds were paid, or
(iii) required to be made in accordance with applicable Macau law.

 

179



--------------------------------------------------------------------------------



 



7.15 Casino and Gaming Restrictions.
A. Concession Contract Inventory of Properties. The Company and the Borrower
shall include in any inventory or any update thereof required pursuant to
Article 44 of the Gaming Concession Contract only those items which either
(i) have historically been included in the inventory or such updates or
(ii) are, in the Company’s reasonable belief, required by a Legal Requirement to
be so included or (iii) are otherwise reasonably approved by the Collateral
Agent.
B. Casino and Gaming Zone Areas. At any time after a change in Macau Gaming Laws
permitting the designation of “gaming areas” (as opposed to “casinos”) as
referenced in subsection 6.10E, the Company and the Borrower shall not
designate, and shall use commercially reasonable efforts not to permit the
designation of, any area (other than that portion of Site 1 identified as
comprising the Venetian Macao Casino) as a “casino” for purposes of the Gaming
Concession Contract, and to the extent any such designation is required or made,
will use commercially reasonable efforts to limit the extent of such areas so
designated as “casinos”. To the extent that no such designation exists, the
Company and the Borrower will use commercially reasonable efforts to limit the
Macau SAR’s reversion/reclamation rights under the Gaming Concession Contract.
C. Junkets. The Company and the Borrower shall not, and shall not permit any
other Loan Party to enter into or permit to subsist any arrangement with any
gaming junket-tour promoters, directors or cooperators unless any such
arrangements are in material compliance with the requirements of the Gaming
Concession Contract and all other applicable Legal Requirements except for such
instances of non-compliance which would not reasonably be expected to have a
Material Adverse Effect and the Company shall monitor the activities of such
Persons in regard to such arrangements and shall take all reasonable measures to
ensure the compliance of such Persons with such arrangements.
7.16 Fiscal Year.
No Loan Party shall change its Fiscal Year-end from December 31.
7.17 Excluded Subsidiaries.
A. The Company and the Borrower shall not permit, and shall not allow any other
Loan Party to permit, at any time (i) any Excluded Subsidiary to have any
Indebtedness other than Indebtedness which is non-recourse to the Loan Parties
(except as permitted herein), (ii) any Excluded Subsidiary to acquire any assets
from any Loan Party other than as permitted by the provisions of this Agreement,
including the provisions described under subsection 7.3, (iii) any Excluded
Subsidiary to own any equity interests in a Loan Party, or (iv) any Excluded
Subsidiary to own or operate any Project (which shall not prohibit initial
development of a Casino Operation Project to be located within an Other Resort
Project being developed by such subsidiary to the extent permitted hereunder),
or possess any material license, franchise or right used in connection with the
ownership or operation of any part of any such Project (other than (x) the
ownership, use or possession of any trademark, license or similar right that
does not restrict the use of such trademark, license or similar right by the
Loan Parties, and (y) derivative gaming or other rights under any Gaming License
(including under the Gaming Sub-Concession Agreement), the loss of which by such
Excluded Subsidiary could not reasonably be expected to have a Material Adverse
Effect).

 

180



--------------------------------------------------------------------------------



 



B. No Loan Party shall purchase, own, operate or maintain an Excluded Casino
except in accordance with the provisions set forth in this subsection 7.17B as
follows:
(i) the Company shall be permitted to acquire an ownership interest in the
Excluded Casino from an Additional Development Excluded Subsidiary for nominal
consideration on terms and pursuant to documentation reasonably satisfactory to
the Administrative Agent,
(ii) (x) the Company shall be permitted to own the gaming assets and other
assets located in the Excluded Casino, so long as no Loan Party shall have any
liability for the purchase price therefor and, for so long as the Excluded
Subsidiary developing, constructing or operating the Additional Development in
which such Excluded Casino is located remains an “Excluded Subsidiary”, neither
the Collateral Agent, the Lenders nor any other Secured Party (in its capacity
as such) shall have a security interest in the associated Excluded Casino
Interest (or the related Excluded Bank Accounts), and (y) the Excluded
Subsidiary may request the Company, and the Company shall be permitted to, grant
a lien on the Excluded Casino Interest (other than any Excluded Bank Account
comprising a portion of such Excluded Casino Interest) in favor of the lender or
the lenders under a Non-Recourse Financing so long as the beneficiary of such
lien enters into agreements with the Company (including the related collateral
documents) on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (it being agreed that arrangements on substantially the
same terms as those described on Schedule 7.17 shall be deemed satisfactory to
the Administrative Agent) (including, without limitation, an acknowledgment from
the beneficiary of such lien that it shall have no recourse to any Loan Party
(other than to the specific assets comprising the applicable Excluded Casino
Interest),
(iii) all revenue associated with the Excluded Casino shall be segregated from
all other cash and revenue of the Loan Parties and shall (to the extent required
hereunder) be deposited into Excluded Bank Accounts,
(iv) a Loan Party may incur or otherwise become liable for liabilities or
obligations associated with the ownership, operation or maintenance of the
Excluded Casinos, including the liabilities associated with the land concession
contract for the Site or other property on which any such Excluded Casino is
located, the Excluded Subsidiaries or their respective operations, so long as
(x) such obligations are owed to the Macau Gaming Authorities pursuant to the
Gaming Concession Contract as a result of the operation of the associated
Excluded Casino or (y) such obligations are associated with the operation of the
Excluded Casino and, in accordance with applicable law, must be obligations or
liabilities of the Company, in which case such obligations and liabilities shall
be paid in accordance with clause (v) below and subsection 6.14 (it being
understood any payments so made from assets of any Loan Party other than the
Excluded Bank Accounts must be permitted by, and shall be deemed to utilize, a
specific clause of subsection 7.3),

 

181



--------------------------------------------------------------------------------



 



(v) all expenses and other costs in respect of the ownership, operation and
maintenance of the Excluded Casinos (and the assets located therein) required by
applicable law to be paid by the Company shall be paid solely from the Excluded
Bank Accounts; provided that to the extent that the proceeds in the Excluded
Bank Accounts are insufficient to fund such costs and expenses, the Excluded
Subsidiaries shall be required (unless the Loan Parties are deemed to have made
an Investment as permitted under subsection 6.14B(b) or the Loan Parties use
funds under subsection 6.14(B(c)), in accordance with subsection 6.14B, to
promptly make deposits into the Excluded Bank Accounts sufficient to cover all
such costs and expenses and, without duplication, reimburse the Company for any
such expenses and costs paid by the Loan Parties from sources other than the
Excluded Bank Accounts prior to the time that any proceeds maintained in the
Excluded Bank Accounts will be released to an Excluded Subsidiary in accordance
with such subsection 6.14B,
(vi) prior to the date the Company or any other Loan Party could, under
applicable law, be obligated or be held liable in respect of any obligations
associated with an Excluded Casino, the applicable Excluded Subsidiary and the
Company shall have entered into an “indemnity agreement” on terms and pursuant
to documentation reasonably satisfactory to the Administrative Agent (it being
agreed that arrangements on substantially the same terms as those described on
Schedule 7.17 shall be deemed satisfactory to the Administrative Agent) which
provides, among other things (A) the Company and the other Loan Parties with
complete indemnity from such Excluded Subsidiary for any loss, claim or damage
suffered by the Company or such Loan Party in connection with owning, operating
or maintaining an Excluded Casino subject to customary and other reasonably
appropriate exceptions, (B) an acknowledgment by such Excluded Subsidiary (on
behalf of itself, its assignees and its lenders) that all funds in the Excluded
Bank Accounts shall be used to satisfy all obligations and liabilities of the
Company and the other Loan Parties in respect of owning, operating and
maintaining such Excluded Casino prior to any funds being made available to such
Excluded Subsidiary, and (C) an acknowledgment by such Excluded Subsidiary (on
behalf of itself, its assignees and its lenders) that it shall not have any
recourse to the Company or any other Loan Party or any of their respective
assets (other than to the Excluded Bank Accounts in accordance with the
preceding clause (B) or, solely in the case of a Non-Recourse Financing, any
Excluded Casino Interest pledged in favor of the lenders thereunder) for breach
of contract, for failure of the Company or any other Loan Party to satisfy any
obligation in respect of an Excluded Casino or otherwise, and
(vii) all material arrangements between the Excluded Subsidiaries and the
Company (or any other Loan Party), including arrangements in respect of the
operation of gaming and casino spaces outside of the Projects by the Company,
shall be on terms reasonably satisfactory to the Administrative Agent (it being
agreed that arrangements on substantially the same terms as those described on
Schedule 7.17 shall be deemed satisfactory to the Administrative Agent).

 

182



--------------------------------------------------------------------------------



 



7.18 Horizontal Properties.
A. Creation. The Loan Parties shall not subdivide, or create any “horizontal
properties” within, any Property owned by any of them unless: (a) the units
comprising such horizontal property are subject to an existing Mortgage and
(b) the scope, characteristics, and description of each unit comprising such
horizontal property are consistent with the terms of the Loan Documents. To the
extent the requirements of this subsection 7.18A are met, there shall be no
restriction on the number of units comprising such horizontal properties that
may be so created within any Project.
B. Separation of Mortgages. With regard to any horizontal property created
pursuant to subsection 7.18A in connection with an AH Transfer, if at any time
the Administrative Agent reasonably deems it necessary or advisable to protect
the interest of the Secured Parties in any unit in that horizontal property or
any other Property which is required to be mortgaged to them as Collateral, the
Borrower will deliver, promptly upon request of the Administrative Agent, a
mortgage (a “New Mortgage”) on such unit of such horizontal property
substantially similar to the Mortgage and that is separate and distinct from the
Mortgage, such New Mortgage to be duly executed by the Excluded Subsidiary to
which such unit of horizontal property is transferred, in favor of the
Collateral Agent and notarized, recorded, stamped and registered with the Macau
Real Estate Registry, and such New Mortgage shall be a valid, first priority
Lien on such unit of horizontal property, free and clear of all liens,
encumbrances and exceptions to title whatsoever (other than Permitted Liens). In
connection with any New Mortgage, the Borrower shall deliver or cause to be
delivered to the Administrative Agent (a) resolutions of the Board of Directors
or shareholders, as applicable, of the applicable Excluded Subsidiary approving
and authorizing the execution, delivery and performance of such New Mortgage and
(b) opinions of counsel in form and substance reasonably satisfactory to the
Administrative Agent covering the same matters with respect to such New Mortgage
as were covered by the legal opinion from Macau counsel to the Borrower
delivered pursuant to subsection 4.1K in respect of the Mortgage and such other
matters as the Administrative Agent may reasonably request.
Section 8. Events of Default.
If any of the following conditions or events set forth in this Section shall
occur (any such conditions or events collectively “Events of Default”):
8.1 Failure to Make Payments When Due.
Failure by the Borrower to pay any installment of principal on any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise within three Business Days
after the date due if such failure to pay is due to technical administrative
issues beyond the Borrower’s reasonable control; failure by the Borrower to pay
when due any amount payable to an Issuing Lender in reimbursement of any
drawings (or within three Business Days after the date due if such failure to
pay is due to technical administrative issues beyond the Borrower’s reasonable
control); or failure by the Borrower to pay any interest on any Loan or any fee
or any other amount due under this Agreement within five days after the date
due; or

 

183



--------------------------------------------------------------------------------



 



8.2 Default under Other Indebtedness or Contingent Obligations.
(i) Failure by any Loan Party to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in subsection 8.1 or any Non-Recourse Financing)
or Contingent Obligations relating to Indebtedness (other than with respect to a
Non-Recourse Financing) with an aggregate principal amount of $100,000,000 or
more, in each case beyond the end of any grace period provided therefor; or (ii)
breach or default by any Loan Party with respect to any other material term of
(a) one or more items of such Indebtedness or Contingent Obligations relating to
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is, in the case of clause (a) or (b) to
cause, or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness or Contingent Obligation(s) to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be in each case at the end of any grace period
provided therefor (upon the giving or receiving of notice, lapse of time, both,
or otherwise); or
8.3 Breach of Certain Covenants.
Failure of the Loan Parties to perform or comply with any term or condition
contained in subsection 2.5, 6.2, 6.4B, or 6.14 (in the case of subsection 6.14
only, provided such failure continues for a period of 10 days) or Section 7 of
this Agreement; or
8.4 Breach of Warranty.
Any representation, warranty, certification or other statement made by any Loan
Party in any Loan Document or in any statement or certificate at any time given
by any Loan Party in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; provided that prior to the VOL Casino Hotel Resort Substantial
Operations Date, any failure by a Loan Party to make any representation,
warranty, certification or other statement required by Section 5 of this
Agreement or any other Loan Document or the making of any such representation,
warranty, certification or other statement which is false, in each case,
relating to Site 5 & 6 and/or the VOL Casino Hotel Resort Project or any portion
thereof, shall not be an Event of Default, a Potential Event of Default or a
breach of this Agreement or such other Loan Document so long as the Borrower
shall have prepaid the Loans (or provided written notice to the Administrative
Agent that it intends to prepay the Loans) in accordance with subsection
2.4B(iii)(k) as if such breach triggered the mandatory prepayment required by
subsection 2.4B(iii)(k); or

 

184



--------------------------------------------------------------------------------



 



8.5 Other Defaults Under Loan Documents.
Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents (provided that
with respect to the Consents, such term shall be for the benefit of the Lenders
or any Agent, as opposed to any other party thereto), other than any such term
referred to in any other subsection of this Section 8, and such default shall
not have been remedied or waived within 30 days after the earlier of (x) an
officer of the Company or such Loan Party becoming aware of such default or
(y) receipt by the Borrower of written notice from Administrative Agent or any
Lender of such default; provided that prior to the VOL Casino Hotel Resort
Substantial Operations Date, any default in respect of Section 6 of this
Agreement or the analogous provisions of any other Loan Document relating to
Site 5 & 6 and/or the VOL Casino Hotel Resort Project or any portions thereof
shall not be an Event of Default, a Potential Event of Default or a breach of
this Agreement or such other Loan Document so long as the Borrower shall have
prepaid the Loans (or provided written notice to the Administrative Agent that
it intends to prepay the Loans) in accordance with subsection 2.4B(iii)(k) as if
such breach triggered the mandatory prepayment required by subsection
2.4B(iii)(k); or
8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.
(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Loan Party in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect in any applicable jurisdiction, domestic or
foreign, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party (other than an Immaterial
Subsidiary) under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in any applicable
jurisdiction, domestic or foreign, or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian, conservator or other officer having similar
powers over any Loan Party (other than an Immaterial Subsidiary), or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Loan Party, for all or a substantial part of its property; or a
warrant of attachment, distraint, execution or similar process shall have been
issued against any substantial part of the property of any Loan Party, and any
such event described in this clause (ii) shall continue for 60 days unless
dismissed, bonded or discharged; or
8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.
(i) A Loan Party (other than an Immaterial Subsidiary) shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect in any applicable jurisdiction, domestic or
foreign, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or a Loan Party (other than an Immaterial Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) a Loan Party (other than an
Immaterial Subsidiary) shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due and in each
case a period of 30 days shall have elapsed; or the Board of Directors of a Loan
Party (or any committee thereof) or of its managing member shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in clause (i) above or this clause (ii); or

 

185



--------------------------------------------------------------------------------



 



8.8 Judgments and Attachments.
Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $100,000,000 (in either case
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
any Loan Party or any of their respective assets and shall remain unpaid and
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or
8.9 Dissolution.
Any order, judgment or decree shall be entered against any Loan Party decreeing
the dissolution or split up of such Person (other than as permitted by
subsections 7.7(vii) or 7.7(xxii)) and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or
8.10 Employee Benefit Plans.
There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Company, or any other Loan Party or any of their respective ERISA
Affiliates, in excess of $50,000,000 during the term of this Agreement; or
8.11 Change of Control.
A Change of Control shall occur; or
8.12 Failure of Loan Documents; Repudiation of Obligations.
At any time after the execution and delivery thereof, (i) any Loan Document
(other than the Collateral Documents and any Rate/FX Protection Agreement) for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force or effect (other than in accordance with its terms with
respect to any Loan Party or all Loan Parties), or shall be declared null and
void by a Governmental Instrumentality of competent jurisdiction with respect to
any Loan Party or all Loan Parties, (ii) (x) any Collateral Document (other than
the Assignment of Reinsurances) shall cease to be in full force and effect or
(y) the Assignment of Reinsurances shall cease to be in full force and effect
and is not replaced within 60 days thereafter (or if the insurance or
reinsurance with respect thereto is replaced, within 60 days after the date of
such replacement) (other than, in each of the foregoing clauses (x) and (y), by
reason of a release of Collateral thereunder in accordance with the terms hereof
or thereof, the satisfaction in full of the Obligations or any other termination
of such Collateral Document or the Assignment of Reinsurances in accordance with
the terms hereof or thereof) with respect to any Loan Party or all Loan Parties
or shall be declared null and void by a Governmental Instrumentality of
competent

 

186



--------------------------------------------------------------------------------



 



jurisdiction with respect to any Loan Party or all Loan Parties, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in the Collateral (other than a de minimis portion thereof)
for any reason other than the failure of the Collateral Agent or any Lender to
take any action within its control except as otherwise contemplated in any Loan
Document (provided that if any such failure to provide a valid and perfected
First Priority Lien is solely due to a technical defect or procedural matter,
the Borrower shall have five days to remedy such technical defect or satisfy
such procedural matter), (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability prior to the Termination Date, (iv) any relevant
Governmental Instrumentality or any Loan Party shall contest the validity,
perfection or priority of the Liens granted pursuant to any Loan Document in
favor of the Collateral Agent, for benefit of the Lenders (which contest, in the
case of the government of Macau SAR, shall be in writing and shall remain in
effect for a period of 20 days), or (v) the subordination provisions in the
Permitted Subordinated Indebtedness or any other instrument required under any
provision of this Agreement to be subordinated to the Obligations shall cease to
be enforceable against the holder thereof; provided, that if any of the
foregoing in clauses (ii) or (iv) relates to VOL, Site 5 & 6 and/or the VOL
Casino Hotel Resort Project prior to the VOL Hotel Casino Resort Substantial
Completion Date, such event or occurrence shall not be an Event of Default,
Potential Event of Default or breach of this Agreement (or any applicable other
Loan Document) so long as the Borrower shall have prepaid the Loans (or provided
written notice to the Administrative Agent that it intends to prepay the Loans)
in accordance with subsection 2.4B(iii)(k) as if such default triggered the
mandatory prepayment required by subsection 2.4B(iii)(k); or
8.13 Default Under or Termination of Project Documents.
Except in connection with a refinancing, repayment or defeasance thereof as
permitted by the Loan Documents, any of the Material Contracts described in
clauses (a) or (b) of the definition thereof (excluding, prior to the VOL
Substantial Operations Date, the VOL Land Concession Contract and any hotel
management agreements (and related documents) covering any portion of the VOL
Casino Hotel Resort Project to the extent that such termination, cancellation,
invalidity or default does not meet the criteria set forth in the definition of
“Abandon”) shall terminate or be terminated or canceled or deemed invalid prior
to its stated expiration date or fail to be in full force and effect, or the
Company or any of its Subsidiaries or any counterparty thereto shall be in
default (after the giving of any applicable notice and the expiration of any
applicable grace period) under any such Material Contract (including the Gaming
Concession Contract or any Land Concession Contract); provided that any default
by Macau SAR under the Gaming Concession Contract or any such Land Concession
Contract shall constitute an Event of Default hereunder only to the extent Macau
SAR is in default under a material obligation thereunder; provided further that
a default, termination, cancellation or invalidity under any such Material
Contract pursuant to clause (a) or (b) of the definition thereof shall
constitute an Event of Default hereunder only to the extent such default,
termination, cancellation or invalidity, together with all other then current
defaults under and terminations of such Material Contracts could reasonably be
expected to cause a Material Adverse Effect; provided further, that a
termination of any Material Contract pursuant to clause (b) of the definition
thereof shall not constitute an Event of Default unless both (1) it is an Event
of Default under the immediately preceding proviso and (2) such breach or
default shall continue unremedied for forty-five (45) days

 

187



--------------------------------------------------------------------------------



 



after notice received by the Company from the Administrative Agent or the
Collateral Agent, and if the Company or the relevant Loan Party fails to replace
such Material Contract either within such forty-five day period or as follows:
(a) if the breach or default is by a Loan Party and is reasonably susceptible to
cure within one-hundred twenty (120) days but cannot be cured within such
forty-five (45) days despite the applicable Loan Party’s good faith and diligent
efforts to do so, the cure period shall be extended as is reasonably necessary
beyond such forty-five (45) day period (but in no event longer than one-hundred
twenty (120) days) if remedial action reasonably likely to result in cure is
promptly instituted within such forty-five (45) day period and is thereafter
diligently pursued until the breach or default is corrected, and (b) if the
breach is by a party other than a Loan Party, and the Company provides written
notice to the Administrative Agent during such forty-five (45) day period that
such Loan Party intends to replace such Material Contract and (i) the applicable
Loan Party obtains a replacement obligor or obligors reasonably acceptable to
the Administrative Agent for the affected party, (ii) the applicable Loan Party
enters into a replacement Material Contract with a counterparty reasonably
satisfactory to the Administrative Agent and on terms no less beneficial to the
Company, the Loan Parties and the Lenders in any material respect than the
Project Document so terminated within ninety (90) days of such termination, and
(iii) such termination, after considering any replacement counterparty and
replacement Project Document and the time required to implement such
replacement, has not had and would not reasonably be expected to have, a
Material Adverse Effect; or
8.14 Default Under or Termination of Permits.
A Loan Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the terms, provisions, agreements, covenants or
conditions attaching to or under the issuance to such Person of any Permit,
(other than any Permits granted pursuant to the Gaming Concession Contract or
any Land Concession Contract which shall be subject to subsection 8.13 above and
subsection 8.18 below) or any such Permit or any provision thereof shall be
terminated, sequestered, suspended or otherwise fail to be in full force and
effect and shall not have been reinstated within 20 Business Days, or any
Governmental Instrumentality shall challenge or seek to revoke any such Permit
and shall not rescind such challenge or action with 20 Business Days if such
failure to observe, satisfy or perform or such violation, breach, termination,
sequestration, suspension or failure to be in full force and effect could
reasonably be expected to have a Material Adverse Effect; provided that prior to
the VOL Casino Hotel Resort Substantial Operations Date, any default in respect
of any Permit relating to Site 5 & 6 and/or the VOL Casino Hotel Resort Project
shall not be an Event of Default, a Potential Event of Default or a breach of
this Agreement (or any applicable other Loan Document) so long as the Borrower
shall have prepaid the Loans (or provided written notice to the Administrative
Agent that it intends to prepay the Loans) in accordance with subsection
2.4B(iii)(k) as if such default triggered the mandatory prepayment required by
subsection 2.4B(iii)(k); or
8.15 [Reserved].
8.16 Conforming Parent L/C.
Except as released as permitted under subsections 2.4B(iii)(h), any Conforming
Parent L/C shall cease to be in full force and effect at any time prior to
twenty-four months from and after the date of its delivery to the Administrative
Agent other than following a drawing in full by the Administrative Agent or, if
permitted under the definition of Conforming Parent L/C Draw Event, the
replacement of such Conforming Parent L/C with a common equity contribution in
the Company in the amount of the Conforming Parent L/C; or

 

188



--------------------------------------------------------------------------------



 



8.17 Expropriation; Change in Law.
There shall have occurred after the Closing Date (i) any nationalization,
expropriation, modification, suspension, confiscation (except routine actions
for rights-of-way and similar actions that do not and are not reasonably
expected to materially interfere with the construction or operation of any
Project) of the ownership or control of all of any material part of any Project
(other than the Cotai Strip Infrastructure Project) or any Site (other than Site
3, Site 7 and Site 8) on which such Project is situated or any material equity
interests in the Company, the Cotai Subsidiary, the Borrower or any other Loan
Party that owns, operates or manages all or any portion of a Project, including
any seizure, dissolution, redemption or rescission pursuant to Chapter V of Law
No 16/2001 that in each case could reasonably be expected to have a Material
Adverse Effect, or (ii) the change in any tax law or imposition of any income or
other tax (including any expropriatory or confiscatory taxes) by the government
of Macau SAR on the operations of the Loan Parties, that could reasonably be
expected, in the judgment of the Requisite Lenders, as evidenced in a notice
provided by them to the Administrative Agent and the Company, to have a Material
Adverse Effect, or (iii) an extinguishment of any material rights benefiting, or
imposition of any material restrictions affecting, or change in any Legal
Requirement of Macau SAR governing, affecting or impacting, the Gaming
Concession Contract or any Land Concession Contract or any of the Projects that
would reasonably be expected to deprive the Lenders of any of their material
rights or remedies in respect of this Agreement or the other Loan Documents
(including rights under the security interests granted by or pursuant to this
Agreement or the Collateral Documents or the Assignment of Reinsurances), or
(iv) any governmental act or series of acts or change in any Legal Requirement
of Macau SAR or delivery of any official governmental notice which adversely
affects, is inconsistent with, or challenges, the independence of the Gaming
Concession Contract from the Primary Gaming Concession Contract (including the
termination or revision of the Supplement to Gaming Concession Contract), and
which could reasonably be expected, in the judgment of the Requisite Lenders, as
evidenced in a notice provided by them to the Administrative Agent and the
Company, to have a Material Adverse Effect; provided that prior to the VOL
Casino Hotel Resort Substantial Operations Date, any action, occurrence, change,
condition or state of facts covered by this subsection 8.17 relating to Site 5 &
6 and/or the VOL Casino Hotel Resort Project shall not be an Event of Default, a
Potential Event of Default or a breach of this Agreement (or any applicable
other Loan Document) so long as the Borrower shall have prepaid the Loans (or
provided written notice to the Administrative Agent that it intends to prepay
the Loans) in accordance with subsection 2.4B(iii)(k) as if such default
triggered the mandatory prepayment required by subsection 2.4B(iii)(k); or
8.18 Loss of Concessions.
(i) Any replacement or reinstatement of the Company, or any unilateral discharge
of the Gaming Concession Contract, or any temporary administrative intervention,
is made by Macau SAR pursuant to Article 79 of the Gaming Concession Contract;

 

189



--------------------------------------------------------------------------------



 



(ii) Macau SAR takes any formal measure seeking the unilateral dissolution of
the Gaming Concession Contract pursuant to Article 80 thereof or otherwise or
Macau SAR gives notice pursuant to Article 80(3) of the Gaming Concession
Contract;
(iii) the Administrative Agent considers the subject matter of any negotiations
required to be notified to it pursuant to subsection 6.1(xx)(d) is such as could
reasonably be expected to cause an entitlement of Macau SAR to unilaterally
dissolve the Gaming Concession Contract pursuant to Article 80 thereof;
(iv) any consultations are commenced as contemplated by paragraph A2 of the
Gaming Concession Consent and the Administrative Agent has reasonably determined
that the likely result of such consultations will be (a) the taking of action to
terminate the Gaming Concession Contract or (b) an agreement to terminate the
Gaming Concession Contract;
(v) Macau SAR takes any formal measure seeking forfeiture, termination or
rescission of any Land Concession Contract (other than (1) if the VOL Hotel
Casino Resort Project Substantial Operations Date has not yet occurred and the
prepayment referred to in subsection 2.4B(iii)(k) has been made (or the Borrower
has notified the Administrative Agent that it intends to make such prepayment),
the VOL Land Concession Contract, (2) a Casino Operation Land Concession
Contract and (3) the Land Concession Contracts covered by the Land Concessions
Consent; provided that if the Company or other Loan Party that holds such Land
Concession Contract appeals such formal measure taken by Macau SAR, then the
Requisite Lenders shall, based on a reasonable assessment of the merits of such
appeal and its likelihood of success in suspending or curing such formal measure
taken by Macau SAR, waive such Event of Default for a period of time determined
in the reasonable discretion of the Requisite Lenders (but, for the avoidance of
doubt, in the event that the Requisite Lenders, based on a reasonable assessment
of the merits of such appeal, do not conclude that such appeal is likely to
succeed in suspending or curing such formal measure taken by Macau SAR, then the
Requisite Lenders shall not be obligated to waive such Event of Default for any
period of time);
(vi) any transfer of equity interests in the Company is made or deemed made
without approval of the government of Macau SAR as required by Article 16 of the
Gaming Concession Contract;
(vii) Macau SAR gives any notice pursuant to paragraph C2 or C4 of the Land
Concessions Consent, provided that any such notice by Macau SAR shall not
constitute an Event of Default under this clause (vii) if: (A) at the time such
notice is given by Macau SAR, the Company or other applicable Loan Party is
entitled to a cure or grace period with respect to the default that Macau SAR
has notified the Collateral Agent of; (B) such notice is reasonably susceptible
of being suspended or such default is reasonably susceptible of cure by the
Company or such other applicable Loan Party within the shorter of (x) the
designated cure or grace period and (y) 30 days from the date the Collateral
Agent receives such notice from Macau SAR; (C) the Company or such other
applicable Loan Party is actively pursuing such cure; and (D) such default has
been cured by the Company or such other applicable Loan Party within the period
referred to in clause (B) above, provided, further, that, notwithstanding the
foregoing, an Event of Default shall have occurred under this clause (vii) upon
the giving of such notice by Macau SAR to the Collateral Agent if the effect of
the preceding proviso would materially adversely effect the Collateral Agent’s
rights under the Land Concessions Consent or would cause the Collateral Agent to
be unable to fulfill its obligations under the Land Concessions Consent or if
the occurrence of an Event of Default is necessary in order for the Collateral
Agent to take advantage of its cure rights set forth in the Land Concessions
Consent; or

 

190



--------------------------------------------------------------------------------



 



(viii) the Gaming Concession Contract shall no longer be in full force and
effect (including the Supplement to Gaming Concession Contract), or shall be
forfeited, terminated, rescinded, cancelled or deemed invalid, or any formal
measure shall be commenced seeking to claim the same;
provided, (A) in the case of clause (ii), to the extent Macau SAR designates any
cure or grace period in connection with any such notice, or (B) in the case of
clause (vi), to the extent Macau SAR designates any cure or grace period in
connection with any such event or action, or (C) in the case of clause (v) or
(viii), to the extent a formal measure under such clause is comprised of a
notice from Macau SAR to a Loan Party that specifically provides for a cure or
grace period in connection therewith, or if the Company or other applicable Loan
Party, in the case of each of clause (A),(B) and (C), is entitled to a grace or
cure period by contract or operation of law, no Event of Default shall be deemed
to have occurred under any of the clauses of this subsection 8.18 referred to in
clause (A), (B) or (C) due to such circumstances until such cure or grace period
has expired (if and for so long as (a) the circumstance, event or action giving
rise to any action or event enumerated in any such clause of this subsection
8.18 is reasonably susceptible to cure by the Company or the applicable Loan
Party within the designated cure or grace period, (b) the Company or the
applicable Loan Party provides prompt notice to the Administrative Agent that it
intends to cure such event or action and provides reasonably detailed
information regarding the specific nature of such intended cure, and (c) the
Company or the applicable Loan Party is actively pursuing such cure); or
8.19 Loss of Performance Bond or Guaranty.
Any loss, termination (other than in accordance with its terms), suspension,
revocation, cancellation or invalidation of a guaranty or equivalent agreement
or instrument (including, without limitation, the Gaming Concession Guaranty and
each Land Concession Guaranty) in favor of Macau SAR in support of the
obligations of any Loan Party, in each case without replacement thereof within
60 days on terms, with a counterparty, and pursuant to documentation, reasonably
satisfactory in form and substance to the Administrative Agent (provided that
such 60-day period shall be deemed to terminate immediately upon the occurrence
of (a) any loss or revocation of the Gaming Concession Contract or any Land
Concession (other than if the VOL Hotel Casino Resort Project Substantial
Operations Date has not yet occurred and the prepayment referred to in
subsection 2.4B(iii)(k) has been made (or the Borrower has provided written
notice to the Administrative Agent that it intends to prepay the Loans), with
respect to Site 5 & 6) Contract), or (b) a Material Adverse Effect that remains
uncured for a period of 30 days, in each case caused by or arising out of such
loss, termination, suspension, revocation, cancellation, invalidation or
modification), or any call or drawing made by the Macau SAR under any such
guaranty or equivalent agreement or instrument; or

 

191



--------------------------------------------------------------------------------



 



8.20 Loss of Leasehold Title.
Except as permitted by subsection 7.18, (i) the applicable Loan Party shall
cease to have a good and valid leasehold interest in and to any material portion
of the Sands Macao Site, Site 1 and Site 2 and (ii) VOL shall cease to have a
good and valid leasehold interest in and to any material portion of Site 5 & 6
for the VOL Casino Hotel Resort Project, and, in each case, all material parcels
and subdivisions comprising thereof or located thereon, or, in each case, shall
cease to own the improvements for the purpose of owning, constructing,
maintaining and operating the Projects (other than the Cotai Strip
Infrastructure Project) in the manner contemplated by the Operative Documents;
provided that prior to the VOL Casino Hotel Resort Operations Date, the loss by
VOL of good and valid leasehold interest in and to any material portion of Site
5 & 6 and/or all or any material parcels and subdivisions comprising thereof or
located thereon or the failure to own any improvements thereon shall not be an
Event of Default, Potential Event of Default or breach of this Agreement (or any
applicable other Loan Document) so long as the Borrower shall have prepaid the
Loans (or notified the Administrative Agent that it intends to prepay the Loans)
in accordance with subsection 2.4B(iii)(k) as if such loss triggered the
mandatory prepayment required by subsection 2.4B(iii)(k); or
8.21 Abandonment.
VOL shall Abandon the VOL Casino Hotel Resort Project;
THEN (i) upon the occurrence of any Event of Default, the Administrative Agent
may (or may cause the Collateral Agent to), or at the request of the Requisite
Lenders shall, deliver a written notice to the Borrower stating that an Event of
Default has occurred and, as of the date of such notice, is continuing (an
“Enforcement Notice”), (ii) upon the occurrence of any Event of Default
described in subsection 8.6 or 8.7, each of (a) the unpaid principal amount of
and accrued interest on the Loans, (b) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letter of Credit), and
(c) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the obligation of
each Lender to make any Loan, the obligation of the Issuing Lender to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (iii) upon the occurrence and during
the continuation of any Event of Default not referenced in clause (ii), the
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to the Borrower, declare all or any
portion of the amounts described in clauses (a), (b) and (c) above to be, and
the same shall forthwith become, immediately due and payable, and the obligation
of each Lender to make any Loan, the obligation of the Issuing Lender to issue
any Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate; provided that the foregoing shall not
affect in any way the obligations of Lenders under subsection 3.3C(i).

 

192



--------------------------------------------------------------------------------



 



Any amounts described in clause (b) above, when received by the Administrative
Agent, shall be held by the Administrative Agent pursuant to a cash collateral
arrangement reasonably satisfactory to the Administrative Agent. Notwithstanding
anything contained in the preceding paragraph, if at any time within 60 days
after an acceleration of the Loans pursuant to clause (ii) of such paragraph the
Borrower shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to the Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit the Borrower, and such provisions shall not at any time be construed
so as to grant the Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.
Section 9. Agents and Arrangers.
9.1 Appointment.
A. Appointment of the Administrative Agent. BOC is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes the Administrative Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. The
Administrative Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 9 (other than the second proviso to the first sentence of subsection
9.6, the second sentence of subsection 9.5 and the first sentence of subsection
9.7) are solely for the benefit of the Administrative Agent and the Lenders; the
Borrower shall have no rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely by and on behalf of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for SCL, Parent, the Company or any
of its Subsidiaries.
B. Appointment of Collateral Agent. Simultaneously herewith, BOC is entering
into the Collateral Agency Agreement, whereby the Collateral Agent will be
appointed to act on behalf of the Administrative Agent and the Lenders solely
with respect to the Collateral. Each Lender hereby authorizes the Administrative
Agent, on behalf of and for the benefit of Lenders, to enter into the Collateral
Agency Agreement, and each Lender agrees to be bound by the terms of the
Collateral Agency Agreement.

 

193



--------------------------------------------------------------------------------



 



Upon execution of the Collateral Agency Agreement, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to the Collateral shall be exercisable by and
vest in the Collateral Agent to the extent, and only to the extent, necessary to
enable the Collateral Agent to exercise such rights, powers and privileges with
respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by the Collateral Agent
shall run to and be enforceable by either the Administrative Agent or the
Collateral Agent, and (ii) the provisions of this Section 9 and of subsections
10.2 and 10.3 that refer to the Administrative Agent shall inure to the benefit
of the Collateral Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or the
Collateral Agent, as the context may require.
Should any instrument in writing from the Borrower or any other Loan Party be
required by the Collateral Agent for vesting in and confirming to it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon reasonable request by such Collateral Agent or the Administrative
Agent. In case any Collateral Agent, or a successor thereto, shall resign or be
removed, all the rights, powers, privileges and duties of such Collateral Agent,
to the extent permitted by law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Collateral Agent.
9.2 Powers and Duties; General Immunity.
A. Powers; Duties Specified. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent hereby agrees to provide
any notices, reports, financial statements or other information required to be
delivered by the Company, the Borrower, or any other Loan Party pursuant to this
Agreement or any other Loan Document to the Lenders. The Administrative Agent
shall have only those duties and responsibilities that are expressly specified
in this Agreement and the other Loan Documents. The Administrative Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. The Administrative Agent shall not have, by reason of
this Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent, the Collateral Agent any such other sub-agent and to
the Affiliates of any such sub-agent, is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

194



--------------------------------------------------------------------------------



 



B. No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to Lenders or
by or on behalf of SCL, the Parent, the Company or any of its Subsidiaries, any
Lender or any person providing the Settlement Service to the Administrative
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of SCL,
the Parent, the Company or any of its Subsidiaries , nor shall the
Administrative Agent be required to ascertain or inquire as to the performance
or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default.
Anything contained in this Agreement to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
C. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Loan Documents except to the extent caused by the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until the Administrative Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6) and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), the Administrative Agent shall be entitled
to act or refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) the Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, including any Settlement
Confirmation or other communication issued by any Settlement Service, and shall
be entitled to rely and shall be protected in relying on opinions and judgments
of attorneys (including, without limitation, attorneys for SCL, the Parent, the
Company or any of its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).
D. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, the Administrative Agent in its individual capacity
as a Lender hereunder. With respect to its participation in the Loans and the
Letters of Credit, the Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of banking, trust, financial
advisory or other business with SCL, the Parent, the Company and any of its
Subsidiaries as if it were not performing the duties specified herein, and may
accept fees and other consideration from SCL, the Parent, the Company and any of
its Subsidiaries for services in connection with this Agreement and otherwise
without having to account for the same to Lenders.

 

195



--------------------------------------------------------------------------------



 



E. Administrative Agent Determinations. To the extent the Administrative Agent
is entitled or required to make any determinations under this Agreement, any
Loan Document or any intercreditor agreement, the Administrative Agent may (but
shall not be required to) request instructions from the Requisite Lenders.
F. Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents (including the
Collateral Agent) appointed by the Administrative Agent, the Collateral Agent
and any such other sub-agent. The Administrative Agent, the Collateral Agent and
any such other sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this subsection 9.2 and of subsection
9.4 shall apply to any Affiliates of the Administrative Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 9.2 and of Section 9.4 shall
apply to the Collateral Agent any such other sub-agent and to the Affiliates of
any such sub-agent, and shall apply to their respective activities as sub-agent
as if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to the Collateral Agent and each other
sub-agent appointed by the Administrative Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of
Administrative Agent, and (iii) such sub-agent shall only have obligations to
the Administrative Agent and not to any Loan Party, Lender or any other Person
and no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
9.3 Representations and Warranties; No Responsibility for Appraisal of Credit
Worthiness.
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of SCL, the Parent, the
Company and its Subsidiaries in connection with the making of the Loans and the
issuance of the Letters of Credit hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of SCL, the Parent,
the Company and its Subsidiaries. The Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and none of the Arrangers or the Agents shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

196



--------------------------------------------------------------------------------



 



9.4 Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify,
defend and hold harmless the Administrative Agent, the Collateral Agent, each
other sub-agent to the extent the same shall not have been reimbursed by the
Borrower, and without limiting is obligation to do so, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) and
disbursements of every kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent, the Collateral Agent,
and any other sub-agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as the Administrative Agent, Collateral Agent, or sub-agent in
any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent’s,
Collateral Agent’s, or any other sub-agent’s gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent, the
Collateral Agent, or any other sub-agent for any purpose shall, in the opinion
of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.
9.5 Successor Administrative Agent and Swing Line Lender.
The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Borrower and the Administrative Agent
and signed by Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to the Borrower, to appoint a successor Administrative Agent (provided that
(i) such successor is or simultaneously therewith becomes a Lender, and (ii) so
long as no Potential Event of Default or Event of Default has occurred and is
continuing, such successor is reasonably acceptable to Borrower); provided
further, however, in the event Administrative Agent resigns, Administrative
Agent shall have the right to appoint an Affiliate of Administrative Agent as
successor Administrative Agent without obtaining the consent of Requisite
Lenders. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative

 

197



--------------------------------------------------------------------------------



 



Agent under this Agreement. Any resignation or removal of BOC or its successor
as Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of BOC or its successor as Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swing Line Lender for
all purposes hereunder. In such event (a) the Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (b) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to the Borrower for cancellation, and (c) the
Borrower shall issue, if so requested by successor Administrative Agent and
Swing Line Loan Lender, a new Swing Line Note to the successor Administrative
Agent and Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions.
9.6 Collateral Documents and Guaranty.
Each Lender hereby further authorizes the Collateral Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document, the Assignment
of Reinsurances and each Guaranty as secured party or beneficiary (as
applicable), and each Lender agrees to be bound by the terms of each Collateral
Document and Guaranty; provided that the Administrative Agent and the Collateral
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or Guaranty or the Assignment of Reinsurances, or (ii) release any
Collateral (except as otherwise expressly permitted or required pursuant to the
terms of this Agreement or the applicable Collateral Document or the Assignment
of Reinsurances), in each case without the prior consent of Requisite Lenders
(or, if required pursuant to subsection 10.6, all Lenders); provided further,
however, that, without further written consent or authorization from Lenders,
the Administrative Agent and the Collateral Agent may (and at the request of a
Loan Party shall) execute any documents or instruments necessary to (i) release
any Subsidiary from the Guaranty to the extent the stock of such Restricted
Subsidiary is sold, transferred or otherwise disposed of in a transaction
permitted under this Agreement or otherwise consented to by the Lenders in
accordance with subsection 10.6, such Subsidiary ceases to be a Subsidiary or
becomes an Excluded Subsidiary, (ii) release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or required to be released by the terms of any other
Indebtedness secured by a Permitted Lien or pursuant to any intercreditor
arrangement entered into by the Administrative Agent and an agent or lender
under a FF&E Facility pursuant to the terms hereof or to which the Lenders have
otherwise consented in accordance with subsection 10.6, (iii) release any Lien
encumbering any item of Collateral in connection with the incurrence of
Indebtedness secured by a Lien on such Collateral permitted under clauses
(xiv) and (xv) of the definition of Permitted Liens, or (iv) subordinate the
Liens of the Collateral Documents to Liens permitted under clause (xxx) of the
definition of Permitted Liens and the documents creating such Liens and to
implement and/or create customary arrangements and agreements in connection with
“apart-hotels”. In addition, in connection with the entering into of any such
intercreditor arrangement between the Administrative Agent and an agent or
lender under a FF&E Facility, the Administrative Agent may, without the consent
of the Lenders (other than such consent, if any, as may otherwise be required to
enter into such FF&E Facility or intercreditor agreement) enter into such
modifications to the Collateral Documents as are necessary to grant Liens on
Specified FF&E in favor of the lenders under the relevant FF&E Facility to the
extent

 

198



--------------------------------------------------------------------------------



 



such Liens are permitted hereunder, and to otherwise carry out the intent of
this Agreement in relation to such Liens. In connection with any disposition or
release of any Collateral pursuant to the terms of any Loan Document, at the
Company’s request and expense, the Collateral Agent shall (without recourse and
without any representation or warranty) execute and deliver to the Company such
documents (including UCC-3 termination statements) as the Company may reasonably
request to evidence or effect such disposition or release. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Company, the
Collateral Agent and each Lender hereby agree that (X) no Lender shall have any
right individually to realize upon any of the Collateral under any Collateral
Document, it being understood and agreed that all powers, rights and remedies
under the Collateral Documents, the Assignment of Reinsurances and each Guaranty
may be exercised solely by the Collateral Agent for the benefit of Lenders in
accordance with the terms thereof, and (Y) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale.
9.7 Intercreditor Agreements.
Each Lender hereby further authorizes the Administrative Agent and the
Collateral Agent, on behalf of and for the benefit of Lenders, to enter into the
Collateral Agency Agreement, the First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement and intercreditor agreements with any holders of
any secured Indebtedness permitted to be incurred hereunder or otherwise
consented to by the Lenders in accordance with subsection 10.6, and each Lender
agrees to be bound by the terms of the Collateral Agency Agreement and each such
intercreditor agreement. Notwithstanding the foregoing, and except as
contemplated by this Agreement (including under clauses (xix), (xx) and (xxi) of
subsection 7.1 and the definitions of Permitted Pari Passu Secured Refinancing
Debt, Permitted Junior Secured Refinancing Debt and Permitted Unsecured
Indebtedness), the Administrative Agent shall not enter into or consent to any
amendment, modification, termination or waiver of any provision contained in any
such intercreditor agreement without the prior consent of Requisite Lenders (or,
if such amendment, modification, termination or waiver would result in a change
that under subsection 10.6 would require the consent of all Lenders, then the
prior consent of all Lenders).
9.8 [Reserved].
9.9 The Co-Syndication Agents
Each Lender hereby authorizes each Co-Syndication Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. Each
Co-Syndication Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
subsection 9.9 are solely for the benefit of the Co-Syndication Agents and the
Lenders; the Borrower shall have no rights as a third party beneficiary of any
of the provisions thereof. Each Co-Syndication Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement (or
any other Loan Document) other than those applicable to it in its capacity as a
Co-Syndication Agent (for so long as it is a Co-Syndication Agent), a Lender (to
the extent that it is a Lender hereunder) and as an Arranger (for so long as it
is an Arranger). Without limiting the foregoing, each Co-Syndication Agent does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency and trust with the Lenders or for the Company or any of
its Subsidiaries.

 

199



--------------------------------------------------------------------------------



 



Section 10. Miscellaneous.
10.1 Assignments and Participations in Loans.
A. General. Subject to subsection 10.1B, each Lender shall have the right at any
time to (i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Eligible Assignee or any other Person (and in the case of
any other Person, with the approval of the Borrower) in all or any part of its
Commitments or any Loan or Loans made by it or its participations in Letters of
Credit or any other interest herein or in any other Obligations owed to it;
provided that no such sale, assignment or transfer described in clause (i) above
shall be effective unless and until an Assignment Agreement or Settlement
Confirmation effecting such sale, assignment or transfer shall have been
accepted by the Administrative Agent and recorded in the Register as provided in
subsection 10.1B(ii) and provided, further that no such sale, assignment,
transfer or participation of any participation in any Letter of Credit may be
made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Commitment and the Loans of the Lender effecting
such sale, assignment, transfer or participation. Except as otherwise provided
in this subsection 10.1, no Lender shall, as between the Borrower and such
Lender, be relieved of any of its obligations hereunder as a result of any sale,
assignment or transfer of, or any granting of participations in, all or any part
of its Commitments or the Loans, the Letters of Credit or participations
therein, or the other Obligations owed to such Lender; and provided further,
that any such Eligible Assignee shall have complied with the requirements of
subsection 2.7 including subsection 2.7(B)(iii), and provided further that the
Eligible Assignee shall not be entitled to claim an amount in excess of that
which would be payable to or for the account of the transferring Lender as of
the effective date of any such sale, assignment or transfer in respect of
Included Taxes pursuant to subsection 2.7B (but without prejudice to the right
of any Lender or Affiliate to later assert any obligation of the Borrower under
this Agreement with respect to any such Included Taxes occurring after the date
of such sale, assignment or transfer).
B. Assignments.
(i) Amounts and Terms of Assignments. Each Commitment, Loan, participation in a
Letter of Credit, or other Obligation may in whole or in part (a) be assigned,
in any amount to an Eligible Assignee that is a Lender, or any Affiliate of any
Lender or any Approved Fund, provided that the provisions of this clause
(a) shall not apply to any Affiliate of the Borrower to the extent that such
Affiliate becomes a Lender as a result of the provisions of subsection 10.1I,
(b) be assigned in an aggregate amount of not less than $1,000,000 (or such
lesser amount if contemporaneous assignments approved by Administrative Agent in
its sole discretion aggregating not less than $1,000,000 are being made by one
or more Eligible Assignees which are Affiliates, provided

 

200



--------------------------------------------------------------------------------



 



that related Approved Funds shall be treated as one assignor or assignee in
determining compliance with such minimum assignment amount) to any Eligible
Assignee that is not at such time a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender with the giving of notice to the Borrower and the
Administrative Agent; provided that with respect to any assignment permitted by
this clause (b), so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have provided prior consent to such assignment,
such consent not to be unreasonably conditioned, withheld or delayed and to be
deemed given unless the Borrower has notified the assigning Lender of its
objection to such proposed transfer within five (5) Business Days after its
receipt of a request for such consent or (c) with respect to assignments of Term
Loans to the Borrower or Affiliates of the Borrower pursuant to and in
accordance with the terms and conditions of subsection 10.1I, be assigned in an
aggregate amount of not less than the amount specified in subsection 10.1I(ii)
with the giving of prompt notice to the Administrative Agent. To the extent of
any such assignment in accordance with clause (a), (b) and (c) above, the
assigning Lender shall be relieved of its obligations with respect to its
Commitments, Loans, Letters of Credit or participations therein, or other
Obligations or the portion thereof so assigned. The assignor or assignee to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment Agreement, together with
a processing and recordation fee of $1,000 in respect of assignments, and in
each case such documentation or other information, if any, with respect to
Included Taxes as the assignee under such Assignment Agreement may be required
to deliver to the Administrative Agent pursuant to subsection 2.7B(iii)(a);
provided, however, only one such fee shall be payable in connection with
simultaneous assignments to or by two or more related Approved Funds, and in the
event that the Administrative Agent, in its sole discretion, determines that the
Term Loans after the Term Loan Commitment Termination Date may be settled
through a Settlement Service (defined below) pursuant to subsection 10.1C, only
a written or electronic confirmation of such assignment issued by a Settlement
Service (a “Settlement Confirmation”) shall be delivered with respect to
assignments settled through the Settlement Service. In the case of any
assignment to an Affiliate of the Company permitted pursuant to the definition
of Eligible Assignee, such Assignment Agreement may (but shall not be required
to), as mutually agreed by the assignor and the assignee, contain a
representation that the assignee has no MNPI. Upon such execution, delivery,
acceptance and recordation, from and after the Assignment Effective Date,
(y) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.10B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement or, if applicable, Settlement Confirmation covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto; provided that, anything
contained in any of the Loan Documents to the contrary notwithstanding, if such
Lender is the Issuing Lender with respect to any outstanding Letters of Credit
such Lender shall continue to have all rights and obligations of

 

201



--------------------------------------------------------------------------------



 



an Issuing Lender with respect to such Letters of Credit until the cancellation
or expiration of such Letters of Credit and the reimbursement of any amounts
drawn thereunder). The Commitments hereunder shall be modified to reflect the
Commitment of such assignee and any remaining Commitment of such assigning
Lender and, if any such assignment occurs after the issuance of Notes hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to the
Administrative Agent for cancellation, and thereupon new Notes shall be issued
to the assignee and to the assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans, as the case may be, of the
assignee and the assigning Lender. For the avoidance of doubt, an Affiliate of
the Company (other than a Subsidiary of the Company) may be an assignee pursuant
to subsection 10.1B.
(ii) Acceptance by the Administrative Agent; Recordation in Register. Upon its
receipt of (x) an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee or Eligible Affiliate
Purchaser, or (y) if applicable, a Settlement Confirmation representing that the
assignee is an Eligible Assignee, together with the processing and recordation
fee referred to in subsection 10.1B(i) if applicable, and any forms,
certificates or other evidence with respect to income tax withholding matters
that such assignee may be required to deliver to the Administrative Agent
pursuant to subsection 2.7B(iii)(a), the Administrative Agent shall, if the
Administrative Agent has consented to the assignment evidenced thereby (to the
extent such consent is required pursuant to subsection 10.1B(i)), (a) accept
such Assignment Agreement or, if applicable, Settlement Confirmation by
executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of the Administrative Agent to such assignment),
(b) record the information contained therein in the Register (on the same
Business Day as it is received if received by 12:00p.m. (Macau SAR time) and on
the following Business Day if received after such time) and (c) give prompt
notice thereof to the Borrower. The Administrative Agent shall maintain a copy
of each Assignment Agreement and, if applicable, Settlement Confirmation
delivered to and accepted by it as provided in this subsection 10.1B(ii). The
date of such execution of a counterpart or recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.”
C. Settlement Service Mechanics. Except for assignments of Term Loans pursuant
to and in accordance with the terms and conditions of subsection 10.1I, the
Administrative Agent has the right, but not the obligation, to effectuate
assignments of Term Loans (other than New Term Loans) on or after the Term Loan
Commitment Termination Date via an electronic settlement system acceptable to
the Administrative Agent as designated in writing from time to time to the
Lenders by the Administrative Agent (the “Settlement Service”). At any time when
the Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this subsection 10.1. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service. The
Administrative Agent’s consent (but not the Borrower’s consent) shall be deemed
to have been granted to the extent required pursuant to subsection 10.1B(i) with
respect to any transfer effected through the

 

202



--------------------------------------------------------------------------------



 



Settlement Service. Assignments and assumptions of Term Loans shall be effected
by such manual execution until the Administrative Agent notifies Lenders of the
Settlement Service as set forth herein. Assignments and assumptions of Revolving
Loans and Revolving Loan Commitments shall only be effected by manual execution
and delivery to the Administrative Agent of an Assignment Agreement at all
times. Assignments made pursuant to the foregoing provision shall be effective
as of the Assignment Effective Date. Notwithstanding anything herein or in any
Assignment Agreement to the contrary and so long as no Potential Event of
Default or Event of Default has occurred and is continuing, payments in respect
of the settlement of an assignment of any Term Loans during periods when
assignments may be settled through a Settlement Service (but not any Revolving
Loan or Revolving Loan Commitment) and with respect to all unpaid interest and
commitment fees if any, which have accrued on such Term Loans whether such
interest and commitment fees accrued before or after the applicable Assignment
Effective Date, shall be made in the manner provided for by the Settlement
Service. Any and all fees payable to the Settlement Service shall be paid by the
assigning Lender and/or its assignee which becomes a Lender hereunder and the
Administrative Agent shall have no responsibility whatsoever for payment
thereof.
D. Participations. The holder of any participation, other than an Affiliate or
an Approved Fund of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except action directly affecting (i) the extension of the scheduled final
maturity date or any scheduled date for principal payments under subsection 2.4A
of any Loan allocated to such participation, (ii) a reduction of the principal
amount of or the rate of interest payable on any Loan allocated to such
participation, or (iii) releasing all or substantially all of the Collateral,
and all amounts payable by the Borrower hereunder (including amounts payable to
such Lender pursuant to subsections 2.6D and 2.7) shall be determined as if such
Lender had not sold such participation. The Borrower and each Lender hereby
acknowledge and agree that, solely for purposes of subsections 10.4 and 10.5,
(a) any participation will give rise to a direct obligation of the Borrower to
the participant and (b) the participant shall be considered to be a “Lender”.
E. Assignments to Federal Reserve Banks and Trustees. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, (i) any Lender may assign and pledge all or any portion of its
Loans, the other Obligations owed to such Lender, and its Notes to any Federal
Reserve Bank or other central bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank or (ii) any Lender may
pledge all or any portion of its Loans, Commitments, the other Obligations owed
to such Lender, and its Notes, to its creditors or to its trustee (solely in its
capacity as trustee) or other representative in support of its obligations to
such creditor or trustee; provided that (i) no Lender shall, as between the
Borrower and such Lender, be relieved of any of its obligations hereunder as a
result of any such assignment and pledge and (ii) in no event shall such Federal
Reserve Bank or other central bank or such creditor or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
F. Information. Each Lender may furnish any information concerning the Company
and its Subsidiaries in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to subsection 10.20.

 

203



--------------------------------------------------------------------------------



 



G. Representations of Lenders. Each Lender listed on the signature pages hereof
or succeeding to an interest in the Commitments and Loans, as the case may be,
hereby represents and warrants as of the Closing Date, or as of the applicable
Assignment Effective Date, or as of the date of the Joinder Agreement pursuant
to which such Lender becomes a Lender hereunder that (i) it is an Eligible
Assignee or Eligible Affiliate Purchaser; (ii) it has experience and expertise
in the making of and/or investing in loans such as the Loans; and (iii) it will
make its Loans for its own account in the ordinary course and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal or state securities laws (it being understood
that, subject to the provisions of this subsection 10.1, the disposition of such
Loans or any interests therein shall at all times remain within its exclusive
control). Each Lender that becomes a party hereto pursuant to an Assignment
Agreement or, if applicable, a Settlement Confirmation shall be deemed to agree
that the representations and warranties of such Lender contained in subsection
2(c) of such Assignment Agreement or, if applicable, Settlement Confirmation are
incorporated herein by this reference; provided that the Borrower or any
Affiliate of the Borrower that is an Eligible Affiliate Purchaser shall only be
required to make the representations and warranties set forth in clause (i) of
this subsection 10.1G, in addition to all other representations and warranties
of such Affiliate contained in the Auction Assignment Agreement.
H. Subject to Gaming Authorities. Notwithstanding anything to the contrary in
this subsection 10.1, the rights of the Lenders to make assignments of, and
grant participations in, any or all of its Commitments or any Loan or Letter of
Credit made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the approval of any
applicable Gaming Authorities, to the extent required by law and to the extent
failure to obtain such approval could jeopardize the Gaming License or any other
gaming licenses of the Company or any of its parents or Affiliates.
I. Assignments to Eligible Affiliate Purchasers.
(i) Notwithstanding anything to the contrary contained in this subsection 10.1
or any other provision of any Loan Document, any Eligible Affiliate Purchaser
may, pursuant to an Auction Assignment Agreement, purchase Term Loans on the
terms and conditions set forth in this subsection 10.1I and the Outline of
Auction Mechanics attached hereto as Exhibit T, so long as (v) no Potential
Event of Default or Event of Default has occurred and is continuing or would
result therefrom, (w) such Eligible Affiliate Purchaser agrees to, and does in
fact, on each Auction Purchase Effective Date, without receiving any payment or
other consideration from Borrower in exchange therefor (including any accrued
yet unpaid interest that may have been owing in respect of such cancelled Term
Loans) if such Eligible Affiliate Purchaser is an Affiliate of the Borrower,
(1) immediately and irrevocably cancel, forever discharge and, in the case of an
Eligible Affiliate Purchaser that is an Affiliate of the Borrower, forgive, the
Term Loans purchased by and assigned to it in each Auction Loan Purchase for all
purposes and (2) knowingly and voluntarily waive and relinquish (a) all of its
interests, rights and obligations as the owner of such Term Loans and as a
Lender under this Agreement and the other Loan Documents for all purposes under
this Agreement and the other Loan Documents and (b) any rights it may have to
invoke any such interests, rights and obligations or the provisions of the
Credit Agreement and the

 

204



--------------------------------------------------------------------------------



 



other Loan Documents with respect to such Term Loans now or in the future,
(x) such Eligible Affiliate Purchaser purchases the Term Loans that are the
subject of such Auction Loan Purchase by transferring the agreed purchase price
(including any accrued yet unpaid interest owing in respect of such cancelled
Term Loans through but not including the applicable Auction Purchase Effective
Date) directly to each assigning Lender, and (y) such Eligible Affiliate
Purchaser has delivered to each of the Auction Manager and Borrower a
certificate substantially in the form of Exhibit U (the “Auction Certificate”),
dated as of each Auction Purchase Effective Date and signed by a duly authorized
officer of such Eligible Affiliate Purchaser, certifying to the matters set
forth in clauses (v) — (x) above.
(ii) Any Eligible Affiliate Purchaser may provide notice to the Auction Manager
in the form of an Offer Document that it wishes to make one or more offers
(each, an “Offer”) to Lenders to purchase outstanding Term Loans, with such
Offer to be effected pursuant to Auction Assignment Agreements. Such Eligible
Affiliate Purchaser shall have the right to purchase the Term Loans at a
purchase price determined in accordance with the terms set forth in such Offer
Document; provided that the aggregate stated principal amount of all Term Loans
for which Offers are made in any Offer Document shall not be less than
$25,000,000; provided, further, that the aggregate stated principal amount of
all Term Loans assigned to any Eligible Affiliate Purchaser by a Lender pursuant
to this subsection 10.1I(ii) in response to the Offers contained in a single
Offer Document shall not be less than $1,000,000 in the aggregate for all
tranches of Term Loans Offered by such Lender in such Offer Document, which
amount shall be reduced to the extent necessary to reflect (1) the fact that
such assignment includes all Term Loans held by the assigning Lender and (2) the
proration of such Term Loans offered by the assigning Lender in the event a pro
rata allocation is made as contemplated in the Offer Document.
(iii) In connection with any assignment pursuant to this subsection 10.1I, each
of the assigning Lenders, on the one hand, and the Eligible Affiliate Purchaser,
on the other hand, shall acknowledge and agree that, as of the Auction Purchase
Effective Date, (A) each Auction Loan Purchase to which it is a party and the
assignment related thereto are being made pursuant to and in accordance with the
terms and conditions of this subsection 10.1I, (B) the Eligible Affiliate
Purchaser shall represent and warrant as of the Auction Purchase Effective Date
that such Eligible Affiliate Purchaser has no material non-public information
(“MNPI”) with respect to any Loan Party that both (x) has not been disclosed to
the applicable Lenders (other than because any such Lender does not wish to
receive MNPI with respect to any Loan Party) prior to such date and (y) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in any such assignment, (C) it has
independently and without reliance on the other party to the Auction Assignment
Agreement made its own analysis and determined to enter into the Auction
Assignment Agreement and to consummate the transactions contemplated thereby and
(D) the other party shall have no liability to it.
(iv) By submitting an Offer Document, an Eligible Affiliate Purchaser shall
acknowledge and agree that it will make payment of the purchase price for the
purchased Term Loans, as may be accepted for payment pursuant to the Offer
Document, directly to the assigning Lender in accordance with the terms of the
Offer Document.

 

205



--------------------------------------------------------------------------------



 



(v) On each Auction Purchase Effective Date, the Eligible Affiliate Purchaser
shall without receiving any payment or other consideration from Borrower in
exchange therefor (including any accrued yet unpaid interest that may have been
owing in respect of such cancelled Term Loans), (i) immediately and irrevocably
cancel, forever discharge and, in the case of an Eligible Affiliate Purchaser
that is an Affiliate of the Borrower, forgive, the Term Loans purchased by and
assigned to it in each Auction Loan Purchase for all purposes and (ii) knowingly
and voluntarily waive and relinquish (y) all of its interests, rights and
obligations as the owner of such Term Loans and as a Lender under this Agreement
and the other Loan Documents for all purposes under this Agreement and the other
Loan Documents and (z) any rights it may have to invoke any such interests,
rights and obligations or the provisions of this Agreement and the other Loan
Documents with respect to such Term Loans now or in the future. Such Eligible
Affiliate Purchaser shall further acknowledge and agree that the cancellation of
the Term Loans purchased by and assigned to it in each Auction Loan Purchase is
an essential term of, and condition to, each Auction Loan Purchase and the
assignment by the assigning Lenders of any Term Loans to such Eligible Affiliate
Purchaser.
(vi) Assignment of any Auction Loan Purchases shall be effective upon receipt by
the Auction Manager of a fully executed Auction Assignment Agreement effecting
the assignment thereof and upon receipt by Administrative Agent of a copy
thereof for recording in the Register. Each assignment shall be recorded in the
Register by Administrative Agent on the Business Day the Auction Assignment
Agreement is received by the Auction Manager, if received by 1:00p.m. (Macau SAR
time), and on the following Business Day if received after such time. Prompt
notice thereof shall be provided to such Eligible Affiliate Purchaser and a copy
of such Auction Assignment Agreement shall be retained by Administrative Agent.
The date of such recordation of a transfer shall be referred to herein as the
“Auction Purchase Effective Date.”
(vii) Each of the assigning Lenders and the Eligible Affiliate Purchaser shall
acknowledge and agree that, in addition to the purchase price of the purchased
Term Loans that has been agreed between such assigning Lender and such Eligible
Affiliate Purchaser, such Eligible Affiliate Purchaser shall pay directly to
such assigning Lender all unpaid interest, if any, accrued on the purchased Term
Loans to but excluding the Auction Purchase Effective Date applicable thereto.
No interest shall accrue or be payable on such purchased Term Loans from and
after the Auction Purchase Effective Date and any Term Loans owned by such
Eligible Affiliate Purchaser shall immediately upon receipt of such Term Loans
by such Eligible Affiliate Purchaser, without further action by any Person, be
deemed cancelled and no longer outstanding for all purposes of this Agreement
and all other Loan Documents (notwithstanding any provisions herein or therein
to the contrary), including, without limitation, (w) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document (including with respect to accrued interest), (x) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this

 

206



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document, (y) the providing of any rights to such
Eligible Affiliate Purchaser in its capacity as a Lender under this Agreement or
any other Loan Document or (z) the determination of Requisite Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document,
and no such purchased Term Loan may be further assigned, transferred,
contributed, conveyed or resold by such Eligible Affiliate Purchaser. Without
limiting the foregoing, such Eligible Affiliate Purchaser (in its capacity as an
Eligible Affiliate Purchaser) shall not, after the consummation of the
transactions contemplated by the Auction Assignment Agreement, have or be
entitled to any of the rights set forth in subsections 10.1B and 10.1D. Each of
the Borrower and the Eligible Affiliate Purchaser shall expressly consent to the
provisions of this paragraph.
(viii) For the avoidance of doubt, failure by the Eligible Affiliate Purchaser
to make any payment to a Lender required by an Auction Assignment Agreement
permitted by this subsection 10.I shall not constitute an Event of Default under
subsection 8.3. For the avoidance of doubt, any extinguishment of any part of
the Term Loans shall not affect any amendment or waiver which prior to such
extinguishment had been approved by or on behalf of the Requisite Lenders in
accordance with this Agreement.
(ix) The provisions of this subsection 10.1I shall not require any Eligible
Affiliate Purchaser to undertake or consummate any Offer; provided that to the
extent an Eligible Affiliate Purchaser undertakes to consummate any Offer, it
shall, subject to the preceding conditions and the terms and conditions
contained in the applicable Offer, purchase (and take all the necessary steps
required herein to purchase) the principal amount of all validly tendered Term
Loans at a price not to exceed the Applicable Threshold Price and in an
aggregate amount up to the Maximum Offer Amount; provided, further, that to the
extent no Lenders have validly tendered any Term Loans requested in an Offer or
as otherwise agreed to by the Auction Manager, in its sole discretion, such
Eligible Affiliate Purchaser may revoke, withdraw or amend the Offer for such
Term Loans at least 24 hours before the Expiration Time. In addition, such
Eligible Affiliate Purchaser may extend the Expiration Time of an Offer at least
24 hours before the Expiration Time, provided, however, that only one extension
per Offer shall be permitted, which shall be for a period not exceeding five
Business Days. Furthermore, if such Eligible Affiliate Purchaser has amended an
Offer, the Auction Manager shall have the discretion to extend the applicable
Expiration Time, upon notification to such Eligible Affiliate Purchaser, for an
additional period to afford all Lenders the necessary time to consider such
amendments.
(x) All Term Loans assigned to an Eligible Affiliate Purchaser pursuant to
subsection 10.1I shall be, as set forth above, immediately cancelled and,
therefore, no Term Loans assigned to such Eligible Affiliate Purchaser pursuant
to and in accordance with the terms and conditions of this subsection 10.1I may
be further assigned, transferred, contributed, conveyed or resold by such
Eligible Affiliate Purchaser.

 

207



--------------------------------------------------------------------------------



 



10.2 Expenses.
Whether or not the transactions contemplated hereby shall be consummated, the
Company agrees to pay promptly (i) all the actual and reasonable costs and
expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (ii) all the costs of furnishing all
opinions by counsel for the Loan Parties (including any opinions requested by
Lenders as to any legal matters arising hereunder) and of the Company’s and the
Borrower’s performance of and compliance with all agreements and conditions on
its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) the reasonable fees,
expenses and disbursements of counsel to the Arrangers, the Administrative
Agent, the Collateral Agent and the Co-Syndication Agents in connection with the
negotiation, preparation, execution and administration of the Loan Documents
(subject to the terms of the separate letter outlining the payment of legal fees
and costs and expenses) and the reasonable legal, engineering and other fees,
expenses and disbursements of counsel to the Administrative Agent and the
Collateral Agent in connection with any consents, amendments, waivers or other
modifications to any Loan Documents (whether or not effective or executed) and
any other documents or matters requested by the Company; (iv) all the actual
costs and reasonable expenses of creating and perfecting Liens in favor of the
Collateral Agent on behalf of Lenders pursuant to any Collateral Document,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, and reasonable fees, expenses and disbursements of counsel
to the Agents and of counsel providing any opinions that the Administrative
Agent, Collateral Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by the
Administrative Agent, Collateral Agent or their respective counsel) of obtaining
and reviewing any appraisals provided for under any Loan Documents, any
environmental audits or reports provided for under subsection 6.7D; (vi) all the
actual and reasonable costs and expenses incurred in the custody or preservation
of any of the Collateral; (vii) all other actual and reasonable costs and
expenses incurred by the Agents in connection with the syndication of the
Commitments and the negotiation, preparation and execution of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (viii) after the occurrence of an Event
of Default, all costs and expenses, including reasonable attorneys’ fees and
costs of settlement, incurred by the Agents and the Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents by reason of such Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of any Loan Document) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.
10.3 Indemnity.
A. In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, each of the
Company and, from and after the Closing Date, the Borrower agrees to defend
(subject to the Indemnitee’s selection of counsel after consultation with the
Borrower), indemnify, pay and hold harmless the Administrative Agent, the
Collateral Agent, the Co-Syndication Agents, the Arrangers and Lenders and the
officers, directors, employees, agents, sub-agents, trustees, advisors and
affiliates of the Administrative Agent, the Collateral Agent, the Co-Syndication
Agents, the Arrangers and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that each of the Company and the Borrower shall not have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise solely from the gross negligence or
willful misconduct of that Indemnitee as determined by a final judgment of a
court of competent jurisdiction (but this provisions shall not limit, negate or
impair in any way the obligations of any Loan Party to all other Indemnitees).

 

208



--------------------------------------------------------------------------------



 



As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) the Confidential
Information Memorandum and other information supplied by the Loans Parties,
(ii) any Operative Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the use or intended use of any thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty), (iii) the statements contained in the engagement or commitment letter
delivered by any Arranger, Agent or Lender to the Borrower or the Company with
respect thereto, or (iv) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of the Company or any
of its Subsidiaries.
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3A may be unenforceable in whole or in part
because they are violative of any law or public policy, each of the Company and,
from and after the Closing Date, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them.
B. To the extent permitted by applicable law, no Loan Party shall assert, and
the Company (on its own behalf and on behalf of the other Loan Parties) hereby
waives, any claim against each Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and the Company (on its own behalf and on
behalf of the other Loan Parties) hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

209



--------------------------------------------------------------------------------



 



10.4 Set-Off; Security Interest in Deposit Accounts.
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, from and after the Closing Date, upon
the occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by the Borrower at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts or
the Excluded Bank Accounts) and any other Indebtedness at any time held or owing
by that Lender to or for the credit or the account of the Borrower against and
on account of the obligations and liabilities of the Borrower to that Lender
under this Agreement, the Letters of Credit and participations therein and the
other Loan Documents, including all claims of any nature or description arising
out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured. Effective as of the Closing Date, the
Borrower hereby further grants to the Collateral Agent and each Lender a
security interest in all deposits and accounts (other than any trust accounts or
the Excluded Bank Accounts) maintained with the Collateral Agent or such Lender
as security for the Obligations.
10.5 Ratable Sharing.
The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s Lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be

 

210



--------------------------------------------------------------------------------



 



shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided that if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. The Borrower expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s Lien, counterclaim or, subject to subsection 10.4,
set-off with respect to any and all monies owing by the Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this subsection 10.5 shall
not be construed to apply to (x) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the terms of this Agreement
(including, without limitation, the application of funds arising from the
existence of a Defaulting Lender), (y) the application of cash collateral
provided for in the last proviso in subsection 3.1A or (z) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, including pursuant to
subsection 10.1I.
10.6 Amendments and Waivers.
A. No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes or other Loan Documents (other than the Consents), and
no consent to any departure by the Loan Parties therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders (or the
Co-Syndication Agents, the Administrative Agent or the Collateral Agent only if
this Agreement or such Loan Document expressly so provides); provided, that the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, mutual mistake among all parties hereto or thereto, typographical
error, defect or inconsistency; provided, further:
(i) that no amendment, modification, termination, waiver or consent shall,
unless approved in writing and signed by the Borrower, the Company and each
Lender that would be directly affected thereby, do any of the following: reduce
or forgive the principal of, or interest on, the Loans or any fees hereunder
(other than any waiver of any increase in the interest rate applicable to any of
the Loans pursuant to subsection 2.2E); unless expressly permitted by any Loan
Document, permit any Loan Party to assign or delegate any of its rights or
Obligations under the Loan Documents (other than the Gaming Concession Consent
and the Land Concessions Consents, the assignment or delegation of rights under
which are governed by the provisions of subsection 7.13E); except as
contemplated by subsection 2.11, change in any manner the definition of “Pro
Rata Share” or the definition of “Requisite Lenders” (it being understood that,
with the consent of Requisite Lenders, additional extensions of credit pursuant
to this Agreement may be included in “Pro Rata Share” and “Requisite Lenders” on
substantially the same terms as the Term Loan Commitments and the Term Loans and
the Revolving Loan Commitments and the Revolving Loans); change in any manner
any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders; postpone any date fixed for the payment
in respect of principal of, or interest on, the Loans or any fees hereunder;
release any Lien granted in favor of the Collateral Agent with respect to 25% or
more in fair market value of the Collateral other than in accordance with the
terms of the Loan Documents (it being understood that the granting of additional
Liens on Collateral is not a release of a Lien on such Collateral); release any
Guarantor from its obligations under the Guaranty, other than in accordance with
the terms of the Loan Documents; or change in any manner the provisions
contained in subsections 9.1, 10.5, 10.6 or 2.4C(iii) (provided, that with
respect to subsection 2.4C(iii), only the consent of each Lender adversely
affected thereby shall be required);

 

211



--------------------------------------------------------------------------------



 



(ii) that no amendment, modification, termination, waiver or consent shall,
unless approved in writing and signed by the Borrower and the Requisite
Class Lenders of each Class, do any of the following: alter the required
application of any repayments or prepayments as between Facilities pursuant to
Section 2.4 without the consent of the Requisite Class Lenders of each Facility
which is being allocated a lesser repayment or prepayment as a result thereof
(provided, the Requisite Lenders may waive, in whole or in part, any prepayment
so long as the application, as between Facilities, of any portion of such
prepayment which is still required to be made is not altered); or amend the
definition of “Requisite Class Lenders” (provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date);
(iii) that any such amendment, modification, termination, waiver or consent
which increases the amount of the Commitment for any Lender shall be effective
only if evidenced by a writing signed by or on behalf of such Lender; and
(iv) that any release of Liens on Collateral granted to the Collateral Agent
with respect to less than 25% in fair market value of the Collateral shall only
require the consent of the Requisite Lenders.
B. In addition, (i) any amendment, modification, termination or waiver of any of
the provisions contained in Section 4 shall be effective only if evidenced by a
writing signed by or on behalf of the Administrative Agent and Requisite
Lenders, (ii) no amendment, modification, termination or waiver of any provision
of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note except that to the extent such amendment,
modification, termination or waiver would not otherwise require the consent of
all Lenders directly affected thereby, only the consent of the Requisite Lenders
shall be required hereunder, (iii) no amendment, modification, termination or
waiver of any provision of Section 9 or of any other provision of this Agreement
which, by its terms, expressly requires the approval or concurrence of the
Administrative Agent shall be effective without the written concurrence of the
Administrative Agent, (iv) no amendment, modification, termination or waiver of
any provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
shall be effective without the written concurrence of the Swing Line Lender and
(v) no amendment, modification, termination or waiver of subsections 10.2 and
10.3 and this subsection 10.6 directly affecting any Arranger or Co-Syndication
Agent shall be effective without the written concurrence of such Arranger or
Co-Syndication Agent.

 

212



--------------------------------------------------------------------------------



 



C. The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 10.6 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by the Borrower, on the Borrower.
D. Notwithstanding the foregoing, if any Lender does not agree to any amendment
hereunder requiring the consent of all Lenders directly affected thereby and
consented to by Lenders having or holding at least a majority of the sum of the
aggregate Loans and unused Commitment of all Lenders, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in subsection 10.1,
including as a condition precedent to such assignment, (i) Administrative
Agent’s consent to the assignee unless not otherwise required by subsection 10.1
and (ii) payment by the Borrower of the registration fee set forth in subsection
10.1B(i), if applicable), all such Lender’s interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Lender shall have received irrevocable payment in full in cash of
an amount equal to the outstanding principal of its Loans (or such lesser amount
as agreed to by such Lender), accrued interest thereon, and accrued fees and all
other Obligations and other amounts payable to it hereunder (including amounts
payable pursuant to subsection 2.6D) from the assignee or the Borrower and
(ii) such assignment (together with any other assignments pursuant to this
subsection 10.6D or otherwise) will result in such amendment being approved.
E. Notwithstanding anything to the contrary contained in this subsection 10.6,
without the consent of any Lender, the Borrower, the Company and the
Administrative Agent may enter into any amendment, supplement or modification to
this Agreement and the other Loan Documents (including, without limitation, any
intercreditor agreement) necessary to implement the terms of any (i) Refinancing
Amendment in accordance with the terms of this Agreement and (ii) amendment
entered into pursuant to subsection 2.7B(iv).
10.7 Borrower’s Obligations.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall have no obligation or liability under this Agreement in respect
of the payment of any fees, expenses or indemnities until the Closing Date has
occurred; provided that nothing in this subsection 10.7 shall in any manner
limit the obligation or liability of the Company under this Agreement in respect
of the payment of any fees, expenses or indemnities at any time on and after the
date hereof, including with respect to any amounts that would be owed by the
Borrower on and after the Closing Date.

 

213



--------------------------------------------------------------------------------



 



10.8 Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
10.9 Notices.
A. Notices Generally. Any notice or other communication herein required or
permitted to be given to SCL or a Loan Party, the Collateral Agent, the
Administrative Agent or Lender, shall be sent to such Person’s address as set
forth on Schedule 10.9 or in any other relevant Loan Document, and in the case
of any Lender, the address as indicated on Schedule 10.9 or otherwise indicated
to Administrative Agent in writing. Each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile (except for any notices
sent to a Loan Party or the Administrative Agent) or Macau Postal Service,
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
subsection 9.2F hereto as designated by Administrative Agent from time to time.
B. Electronic Communications.
(i) Subject to subsection 10.20, notices and other communications to the Agents
and Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and secure Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Lender pursuant to Section 2
if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

214



--------------------------------------------------------------------------------



 



(iii) Any Approved Electronic Communications are provided “as is” and “as
available”. None of the Agents nor any of their respective officers, directors,
employees, agents, advisors or representatives (the “Agent Affiliates”) warrant
the accuracy, adequacy, or completeness of the Approved Electronic
Communications and each expressly disclaims liability for errors or omissions in
the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Agent Affiliates in connection with
the Approved Electronic Communications.
(iv) Each Loan Party, each Lender, the Issuing Lender and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications in accordance with Administrative Agent’s customary
document retention procedures and policies.
Any notice given under or in connection with any Loan Document must be in
English or accompanied by an English translation. All other documents provided
under or in connection with any Loan Document must be in English or, if not in
English, and if so required by the relevant Agent, accompanied by a certified
English translation and, in this case, except with respect to the Foreign
Security Agreements, the English translation shall prevail unless the document
is a constitutional, statutory or other official document.
10.10 Survival of Representations, Warranties and Agreements.
A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.
B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in subsections 2.6D, 2.7, 3.6, 10.2,
10.3, 10.18, 10.19 and 10.25 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5, 10.19 and 10.20 shall survive the payment of the
Loans and the reimbursement of any amounts drawn thereunder, and the termination
of this Agreement.
10.11 Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

215



--------------------------------------------------------------------------------



 



10.12 Marshalling; Payments Set Aside.
Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that the Borrower makes
a payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent for the benefit of Lenders), or Administrative Agent,
Collateral Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
10.13 Severability.
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.14 Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments or representations of any other
Lender hereunder. Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement, subject to the
fourth sentence of subsection 9.6 and it shall not be necessary for any Lender
to be joined as an additional party in any proceeding for such purpose.
10.15 Headings.
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
10.16 Applicable Law.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

216



--------------------------------------------------------------------------------



 



10.17 Successors and Assigns.
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither the Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
the Borrower without the prior written consent of all Lenders.
10.18 Consent to Jurisdiction and Service of Process.
A. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY OR THE BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN THE
CONSENTS), OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK OR ANY
COMPETENT COURT OF MACAU SAR. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE
COMPANY AND THE BORROWER, FOR THEMSELVES AND IN CONNECTION WITH THEIR
PROPERTIES, IRREVOCABLY
(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;
(II) WAIVE ANY DEFENSE OF FORUM NON CONVENIENS;
(III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
BORROWER OR THE COMPANY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE
WITH SUBSECTION 10.9 OR TO SUCH PERSON’S AGENT FOR SERVICE OF PROCESS SET FORTH
IN SUBSECTION 4.1Q;
(IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE COMPANY AND THE BORROWER IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT;
(V) AGREE THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE COMPANY OR THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION; AND
(VI) AGREE THAT THE PROVISIONS OF THIS SUBSECTION 10.18 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

217



--------------------------------------------------------------------------------



 



B. Each Loan Party hereby irrevocably appoints Corporate Services Company (the
“Process Agent”), with an office on the date hereof at 80 State Street, Albany,
NY 12207-2543, as its agent to receive on its behalf and on behalf of its
Properties, service of copies of the summons and complaint and any other process
that may be served in any such action or proceeding. No less than five
(5) Business Days prior to the expiration of any such appointment in respect of
any Loan Party, the Company shall provide evidence reasonably satisfactory to
the Administrative Agent that such appointment has been renewed or extended.
Service upon the Process Agent shall be deemed to be personal service on the
Loan Parties and shall be legal and binding upon the Loan Parties for all
purposes notwithstanding any failure to mail copies of such legal process to the
Loan Parties, or any failure on the part of the Loan Parties to receive the
same. Nothing herein shall affect the right to serve process in any other manner
permitted by applicable law or any right to bring legal action or proceedings in
any other competent jurisdiction, including judicial or non judicial foreclosure
of real property interests which are part of the Collateral. The Loan Parties
further agree that the aforesaid courts of the State of New York and of the
United States of America for the Southern District of New York shall have
exclusive jurisdiction with respect to any claim or counterclaim of the Loan
Parties based upon the assertion that the rate of interest charged by or under
this Agreement or under the other Loan Documents is usurious. To the extent
permitted by applicable law, the Loan Parties further irrevocably agree to the
service of process of any of the aforementioned courts in any suit, action or
proceeding by the mailing of copies thereof by certified mail, postage prepaid,
return receipt requested, to the Loan Parties at the addresses referenced in
subsection 10.9, such service to be effective upon the date indicated on the
postal receipt returned from the Loan Parties.
10.19 Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.19 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

218



--------------------------------------------------------------------------------



 



10.20 Confidentiality.
Each Agent (which term shall for the purposes of this subsection 10.20 include
the Arrangers), and each Lender (which term shall for the purposes of this
subsection 10.20 include the Issuing Lender) shall hold all non-public
information regarding the Borrower and its Affiliates and their businesses and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature and in accordance with safe and sound
banking or investment practices, it being understood and agreed by the Borrower
that, in any event, the Administrative Agent may disclose such information to
the Lenders and each Agent and each Lender may make (i) disclosures of such
information to other Lenders, each Agent, the other Loan Parties and SCL,
(ii) disclosures of such information to Affiliates of such Lender to its head
office and other branches of such Lender or Agent and to their respective agents
and advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this subsection 10.20), (iii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this subsection 10.20 or other confidentiality provisions at least as
restrictive as this subsection 10.20), (iv) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Loan Parties and their respective Affiliates received by
such rating agency from any Agent or any Lender, (v) disclosures in connection
with the exercise of any remedies hereunder or under any other Loan Document and
(vi) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, to the extent permitted by applicable law or court order, each Lender
and each Agent shall notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents. This subsection 10.20 shall supersede all previous
agreements between the parties hereto relating to the confidentiality of
information.
10.21 Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of

 

219



--------------------------------------------------------------------------------



 



interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
10.22 Counterparts; Effectiveness.
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective as of the date hereof.
10.23 USA Patriot Act.
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.
10.24 Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

220



--------------------------------------------------------------------------------



 



10.25 Judgment Currency.
The obligations of the Borrower hereunder and under the other Loan Documents to
make payments in Dollars, in Patacas or in HK Dollars, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Borrower or any other Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the equivalent in such Obligation Currency of such amount (determined
by the Administrative Agent pursuant to subsection 1.4 using the applicable
Exchange Rate with respect to such Obligation Currency), in each case, as of the
date immediately preceding the day on which the judgment is given (such Business
Day being hereinafter referred to as the “Judgment Currency Conversion Date”).
If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.
For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.
10.26 English.
The English language shall be the only official and recognized language of this
Agreement. If for any reason a translation of this Agreement is required, such
translation shall in the event of any dispute be secondary to the original
English version which shall take precedence.
10.27 Gaming Authorities.
The Arrangers, the Administrative Agent and each Lender agree to cooperate with
the Macau Gaming Authority and any other applicable gaming authorities in
connection with the administration of their regulatory jurisdiction over the
Company and its Subsidiaries, including to the extent not inconsistent with the
internal policies of such Lender or Issuing Lender and any applicable legal or
regulatory restrictions the provision of such documents or other information as
may be requested by the Macau Gaming Authority or any other gaming authority
relating to the Arrangers, the Administrative Agent or any of the Lenders, or
the Company or any of its Subsidiaries, or to the Loan Documents.
Notwithstanding any other provision of the Agreement, the Borrower expressly
authorizes each Agent and Lender to cooperate with the Macau Gaming Authority
and such other gaming authorities as described above.

 

221



--------------------------------------------------------------------------------



 



10.28 No Fiduciary Duty.
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this subsection 10.28, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. The Borrower and VML agree, on behalf of themselves and the other
Loan Parties, that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. The Borrower and VML acknowledge
and agree, on behalf of themselves and the other Loan Parties, that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.
[Remainder of page intentionally left blank]

 

222



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

            BORROWER:

VML US FINANCE LLC
      By:   /s/ Toh Hup Hock         Name:   Mr. Toh Hup Hock        Title:  
Borrower Designated Officer     
Notice Address:
        The Venetian Macao Resort Hotel
Executive Offices — L2
Estrada da Baía de N. Senhora da Esperança, s/n
Macao
Attn: General Counsel         For and on behalf of:
VENETIAN MACAU LIMITED
      By:   /s/ David Ross Sisk         Name:   David Ross Sisk        Title:  
Director      
Notice Address:
        The Venetian Macao Resort Hotel
Executive Offices — L2
Estrada da Baía de N. Senhora da Esperança, s/n
Macao
Attn: General Counsel   

 

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

BANK OF CHINA LIMITED, MACAU BRANCH,
as the Administrative Agent
      By:   /s/ Loi Chi Kong         Name:   Loi Chi Kong        Title:  
General Manager of CBFI Dept.            By:   /s/ Chan Chong Keong        
Name:   Chan Chong Keong        Title:   Deputy General Manager of CBFI Dept.   

 

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

BANK OF CHINA LIMITED, MACAU BRANCH
as Swing Line Lender, Issuing Lender, a Lender, an Arranger and a Co-Syndication
Agent
      By:   /s/ Loi Chi Kong         Name:   Loi Chi Kong        Title:  
General Manager of CBFI Dept.            By:   /s/ Chan Chong Keong        
Name:   Chan Chong Keong        Title:   Deputy General Manager of CBFI Dept.   
    GOLDMAN SACHS (ASIA) L.L.C.,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Nelson Lo         Name:   Nelson Lo        Title:   Managing
Director        GOLDMAN SACHS LENDING PARTNERS L.L.C.,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory        BANK OF AMERICA
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Vipul Mehrotra         Name:   Vipul Mehrotra        Title:  
Managing Director   

 

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Guy Smith         Name:   Guy Smith        Title:   Director   
    BNP PARIBAS HONG KONG BRANCH,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Mary Hse / Albert Wong         Name:   Mary Hse / Albert Wong   
    Title:   Senior Banker / Managing Director Managing Director / Coverage     
  CITIGROUP GLOBAL MARKETS ASIA LIMITED,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Elizabeth Luk         Name:   Elizabeth Luk        Title:  
Director        CITICORP FINANCIAL SERVICES LIMITED,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Elizabeth Luk         Name:   Elizabeth Luk        Title:  
Authorized Signatory        CITIBANK, N.A., HONG KONG BRANCH,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Stephen K.K. Li         Name:   Stephen K.K. Li        Title:  
Managing Director   

 

 



--------------------------------------------------------------------------------



 



         

            COMMERZBANK AG,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Christine Chan         Name:   Christine Chan        Title:  
Head of Loan Capital Markets, Asia            By:   /s/ Edward Oh        
Name:   Edward Oh        Title:   Vice President Gaming        CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Dominique Fournier         Name:   Dominique Fournier       
Title:   Head of Real Estate and Hotel Structured Finance Asia            By:  
/s/ Atul Sodhi         Name:   Atul Sodhi        Title:   Head of Global Loan
Syndication Asia        CREDIT SUISSE AG, SINGAPORE BRANCH,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Fiona Gray         Name:   Fiona Gray        Title:   Director
General Counsel Division            By:   /s/ Adi         Name:   Adi       
Title:   Assistant Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE SECURITIES (USA) LLC,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Michael Kamras         Name:   Michael Kamras        Title:  
Director        INDUSTRIAL AND COMMERCIAL BANK OF
CHINA (MACAU) LIMITED,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Patrick Cheng         Name:   Patrick Cheng        Title:  
Deputy Chief Executive Officer            By:   /s/ Linda Chan         Name:  
Linda Chan        Title:   Assistant Manager        ING CAPITAL LLC,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Christopher J. Moon         Name:   Christopher J. Moon       
Title:   Director, TMT Americas        ING BANK N.V., SINGAPORE BRANCH,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Ranesh Verma         Name:   Ranesh Verma        Title:  
Managing Director, Head of TMT Finance   

 

 



--------------------------------------------------------------------------------



 



         

            ING BANK N.V., SINGAPORE BRANCH,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Paul Verwijmeren         Name:   Paul Verwijmeren       
Title:   Managing Director, Head of TMT Finance        SUMITOMO MITSUI BANKING
CORPORATION,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ Yuji Kozawa         Name:   Yuji Kozawa        Title:   Managing
Director, Head of TMT Finance        USB SECURITIES LLC,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director        By:   /s/ Mary E. Evans         Name:   Mary E. Evans 
      Title:   Attorney-in-Fact        USB LOAN FINANCE LLC,
as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

 

 



--------------------------------------------------------------------------------



 



         

            UNITED OVERSEAS BANK LIMITED,
as an Arranger, a Co-Syndication Agent and a Lender
      By:   /s/ CHOW Yew Hon         Name:   CHOW Yew Hon        Title:  
Executive Director Deputy Chief Executive (Hong Kong)            By:   /s/ Ronny
Chng Seng Hong         Name:   Ronny Chng Seng Hong        Title:   Managing
Director Debt Capital Markets Group Investment Banking        UNITED OVERSEAS
BANK LIMITED,
as an Arranger and a Lender
      By:   /s/ CHOW Yew Hon         Name:   CHOW Yew Hon        Title:  
Executive Director Deputy Chief Executive (Hong Kong)            By:   /s/ Ronny
Chng Seng Hong         Name:   Ronny Chng Seng Hong        Title:   Managing
Director Debt Capital Markets Group Investment Banking        BANCO NACIONAL
ULTRAMARINO, S.A.,
as an Arranger and a Lender
      By:   /s/ Vitor Rosário         Name:   Vitor Rosário        Title:  
Assistant General Manager            By:   /s/ Pedro Cardoso         Name:  
Pedro Cardoso        Title:   Chief Executive Officer   

 

 



--------------------------------------------------------------------------------



 



         

            DBS BANK LTD.,
as an Arranger and a Lender
      By:   /s/ Bernard Lim         Name:   Bernard Lim        Title:   Senior
Vice President        OVERSEA-CHINESE BANKING CORPORATION LIMITED,
as an Arranger and a Lender
      By:   /s/ Richard Cheok         Name:   Richard Cheok        Title:  
Head, Real Estate        THE BANK OF NOVA SCOTIA,
as an Arranger and a Lender
      By:   /s/ Diane Emanuel         Name:   Diane Emanuel        Title:  
Managing Director        WING LUNG BANK LTD., MACAU BRANCH,
as an Arranger and a Lender
      By:   /s/ Zhihang GUO         Name:   Zhihang GUO        Title:   General
Manager        CHINA CONSTRUCTION BANK (MACAU)
CORPORATION LTD.,
as a Lender
      By:   /s/ Cheong, Kenneth Kin Hong / Berta Rodrigues         Name:  
Cheong, Kenneth Kin Hong / Berta Rodrigues        Title:   First VP & Managing
Director / Deputy GM   

 

 



--------------------------------------------------------------------------------



 



         

            BANCO COMERCIAL PORTGGUÊS, S.A. MACAO,
as a Lender
      By:   /s/ José João Barreiros Pãosinho         Name:   José João Barreiros
Pãosinho        Title:   General Manager        AOZORA ASIA PACIFIC FINANCE
LIMITED,
as a Lender
      By:   /s/ Koji Nomura         Name:   Koji Nomura        Title:   Managing
Director        CATHAY UNITED BANK COMPANY, LIMITED, HONG KONG BRANCH,
as a Lender
      By:   /s/ Wang Shew Ben         Name:   Mr. Wang Shew Ben        Title:  
General Manager        TAI FUNG BANK LIMITED,
as a Lender
      By:   /s/ Chui Kai Cheong, Lou Kit I         Name:   Chui Kai Cheong, Lou
Kit I        Title:   Director & Vice President, Deputy General Manager       
FAR EASTERN INTERNATIONAL BANK,
HONG KONG BRANCH,
as a Lender
      By:   /s/ Bau Jy Chen         Name:   Bau Jy Chen        Title:   General
Manager   

 

 



--------------------------------------------------------------------------------



 



         

            BANK SINOPAC COMPANY LIMITED, MACAU BRANCH,
as a Lender
      By:   /s/ Ben Chiu         Name:   Ben Chiu        Title:   Branch
Manager        CHANG HWA COMMERCIAL BANK, LTD., OFFSHORE BANKING BRANCH,
as a Lender
      By:   /s/ Rueih-Hwa Cheng         Name:   Rueih-Hwa Cheng        Title:  
V.P. & General Manager        THE BANK OF EAST ASIA, LIMITED,
as a Lender
      By:   /s/ Fanny Mook / Christine Wong         Name:   Fanny Mook /
Christine Wong        Title:   Section Head & / Department Head Senior
Relationship Manager        BANK OF KAOHSIUNG, OFFSHORE BANKING BRANCH,
as a Lender
      By:   /s/ JC. S.J Chen         Name:   JC. S.J Chen        Title:   SVP &
General Manager   

 

 



--------------------------------------------------------------------------------



 



         

            FIRST COMMERCIAL BANK MACAU BRANCH,
as a Lender
      By:   /s/ Mico Lin         Name:   Mico Lin        Title:   General
Manager        INDUSTRIAL BANK OF TAIWAN,
as a Lender
      By:   /s/ Roger Lin         Name:   Roger Lin        Title:   E.V.P.     
  THE SHANGHAI COMMERCIAL & SAVINGS
BANK, LTD., OFFSHORE BANKING BRANCH,
as a Lender
      By:   /s/ Kevin Shiao / Grace Hsieh         Name:   Kevin Shiao / Grave
Hsieh        Title:   Senior Vice President / Vice President        TAISHIN
INTERNATIONAL BANK,
as a Lender
      By:   /s/ John, CS Chou         Name:   John, CS Chou        Title:   SVP 
      TAIWAN SHIN KONG COMMERCIAL BANK,
as a Lender
      By:   /s/ Joyce Chang         Name:   Joyce Chang        Title:  
Assistant Vice President     

 

 